Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 7

 

This Amendment No. 7 (this “Amendment”), dated as of December 11, 2019, is
entered into among Prestige Brands, Inc., a Delaware corporation (“Borrower”),
Prestige Consumer Healthcare Inc. (f/k/a Prestige Brands Holdings, Inc.), a
Delaware corporation (“Holdings”), the Subsidiaries of the Borrower identified
as “Guarantors” on the signature pages hereto (the “Subsidiary Guarantors” and,
together with Holdings, the “Guarantors”), the Lenders party hereto and
Citibank, N.A., in its capacity as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), and in its capacity as L/C Issuer and
Swing Line Lender and amends that certain ABL Credit Agreement dated as of
January 31, 2012 (as amended by that certain Incremental Amendment, dated as of
September 12, 2012, that certain Incremental Amendment dated as of June 11,
2013, that certain Amendment No. 3, dated as of September 3, 2014, that certain
Amendment No. 4, dated as of June 9, 2015, that certain Amendment No. 5, dated
as of February 4, 2016, that certain Amendment No. 6, dated as of January 26,
2017 and as further amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) entered into among the Borrower, the institutions
from time to time party thereto as Lenders (the “Lenders”), the Administrative
Agent, L/C Issuer and the other agents and arrangers named therein. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to them in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Section 10.01 of the Credit Agreement permits certain amendments of the
Credit Agreement with the consent of each of the Lenders, Administrative Agent
and the applicable Loan Parties.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.                   Amendments

 

(a)                The Credit Agreement is, effective as of the Amendment No. 7
Effective Date, hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto).

 

(b)                On and as of the Amendment No. 7 Effective Date, the
Revolving Credit Commitment of each Revolving Credit Lender shall be as set
forth on Schedule I hereto (and such Schedule I shall supersede Schedule 2 to
Amendment No. 6 to the Credit Agreement, dated January 26, 2017). For the
avoidance of doubt, for purposes of determining the amount of any interest or
fees owing to the Lenders for periods prior to the Amendment No. 7 Effective
Date, the relative amounts of Commitments then in effect for the Lenders shall
apply.

 







 

 

Section 2.                  Conditions Precedent to the Effectiveness of this
Amendment

 

This Amendment shall become effective as of the date when, and only when, the
following conditions precedent have been satisfied:

 

(a)                Administrative Agent shall have received counterparts of this
Amendment duly executed by (1) the Borrower, (2) each Guarantor, (3) the
Administrative Agent, (4) the Lenders, (5) the L/C Issuer and (6) the Swing Line
Lender.

 

(b)                Administrative Agent shall have received (A) a certificate as
to the good standing of each Loan Party as of a recent date, from the Secretary
of State of the state of its organization or a similar Governmental Authority
and (B) a certificate of a Responsible Officer of each Loan Party dated the
Amendment No. 7 Effective Date and certifying (I) to the effect that (w)
attached thereto is a true and complete copy of the certificate or articles of
incorporation or organization such Loan Party certified as of a recent date by
the Secretary of State of the state of its organization, or in the alternative,
certifying that such certificate or articles of incorporation or organization
have not been amended since the Amendment No. 5 Effective Date (as defined in
the Term Loan Credit Agreement), and that such certificate or articles are in
full force and effect, (x) attached thereto is a true and complete copy of the
by-laws or operating agreements of each Loan Party as in effect on the Amendment
No. 7 Effective Date, or in the alternative, certifying that such by-laws or
operating agreements have not been amended since the Amendment No. 5 Effective
Date (as defined in the Term Loan Credit Agreement) and (y) attached thereto is
a true and complete copy of resolutions duly adopted by the board of directors,
board of managers or member, as the case may be, of each Loan Party authorizing
the execution, delivery and performance of the Loan Documents to which such Loan
Party is a party, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (II) as to the incumbency and
specimen signature of each officer executing any Loan Document on behalf of any
Loan Party and signed by another officer as to the incumbency and specimen
signature of the Responsible Officer executing the certificate pursuant to this
clause (B) or in the alternative, certifying that the incumbency and specimen
signature for each officer executing any Loan Document on behalf of any Loan
Party has not changed since the Amendment No. 5 Effective Date (as defined in
the Term Loan Credit Agreement).

 

(c)                Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Borrower certifying as to the satisfaction of
the conditions set forth in paragraphs (d), (e) and (h) of this Section 2.

 

(d)                The representations and warranties of the Borrower and each
Subsidiary Guarantor contained in Article V of the Credit Agreement and Section
3 of this Amendment or any other Loan Document shall be true and correct in all
material respects on and as of the date hereof with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects as of such earlier date; provided, further,
that, any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
date.

 

(e)                No Default or Event of Default shall exist after giving
effect to this Amendment.

 

(f)                 The Borrower shall have paid to the Administrative Agent,
for the account of each Lender that consents hereto, a fee equal to 0.10% of the
Revolving Credit Loans and Commitments of such Lender immediately prior to the
effectiveness of this Amendment.

 





-2-

 

 

(g)                The Administrative Agent shall have received the executed
legal opinion of Kirkland & Ellis LLP, counsel to the Borrower and the
Guarantors, in form and substance reasonably satisfactory to the Administrative
Agent.

 

(h)                The Borrower shall have delivered any updates required to the
Perfection Certificate delivered on the Closing Date to ensure that Schedules
1(a), 7(a), 7(b) and 8 of the Perfection Certificate are accurate as of the
Amendment No. 7 Effective Date.

 

(i)                 To the extent reasonably requested by a Lender in writing
not less than five (5) Business Days prior to the Amendment No. 7 Effective
Date, the Administrative Agent shall have received, prior to the effectiveness
of this Amendment, (i) all documentation and other information with respect to
the Borrower required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act and (ii) solely to the extent the Borrower
qualifies as a “legal entity customer” under 31 C.F.R. § 1010.230, a
certification regarding beneficial ownership as required by 31 C.F.R. § 1010.230
in relation to the Borrower.

 

Section 3.                  Representations and Warranties

 

On and as of the Amendment No. 7 Effective Date, after giving effect to this
Amendment, the Borrower hereby represents and warrants to the Administrative
Agent and the Lenders as follows:

 

(a)                The execution, delivery and performance by each Loan Party of
this Amendment (a) has been duly authorized by all necessary corporate or other
organizational action, and (b) does not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01 of the Credit Agreement), or require any payment to be made under
(x) any Contractual Obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or (y) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (iii) violate
any Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clauses (ii) and (iii), to the extent
that such violation, conflict, breach, contravention or payment could not
reasonably be expected to have a Material Adverse Effect;

 

(b)                No material approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, any Loan Party of this Amendment,
except for (i) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect or (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect
(except to the extent not required to be obtained, taken, given or made or in
full force and effect pursuant to the Collateral and Guarantee Requirement);

 

(c)                This Amendment and the Loan Documents (as amended hereby) has
been duly executed and delivered by each Loan Party that is a party thereto.
This Agreement and each other Loan Document (as amended hereby) constitutes, a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is a party thereto in accordance with its terms, except as such
enforceability may be limited by (i) Debtor Relief Laws and by general
principles of equity and (ii) the need for filings and registrations necessary
to create or perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties and (iii) the effect of foreign Laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries; and

 





-3-

 

 

(d)                No Default or Event of Default shall exist after giving
effect to this Amendment on the Amendment No. 7 Effective Date.

 

Section 4.                   Reference to and Effect on the Loan Documents

 

(a)                As of the Amendment No. 7 Effective Date, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, and each reference in the other Loan Documents to the
Credit Agreement (including, without limitation, by means of words like
“thereunder,” “thereof” and words of like import), shall mean and be a reference
to the Credit Agreement as amended hereby, and this Amendment and the Credit
Agreement shall be read together and construed as a single instrument. Each of
the table of contents and lists of Exhibits and Schedules of the Credit
Agreement shall be amended to reflect the changes made in this Amendment as of
the Amendment No. 7 Effective Date.

 

(b)                Except as expressly amended hereby or specifically waived
above, all of the terms and provisions of the Credit Agreement and all other
Loan Documents are and shall remain in full force and effect and are hereby
ratified and confirmed.

 

(c)                The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Lenders, the Borrower or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver or amendment of any
other provision of any of the Loan Documents or for any purpose except as
expressly set forth herein.

 

(d)                This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

 

Section 5.                   Acknowledgement and Reaffirmation of Guarantors

 

The Guarantors acknowledge and consent to all terms and conditions of this
Amendment and agree that this Amendment and all documents executed in connection
herewith do not operate to reduce or discharge the Guarantors’ obligations under
the Loan Documents. This Amendment shall not constitute a novation of the Credit
Agreement or any of the Loan Documents. Each Loan Party hereby (a) reaffirms,
ratifies and confirms its obligations under the Loan Documents, including the
Collateral and Guarantee Requirement of the Credit Agreement and including,
without limitation, each Guarantor’s guarantee of the Obligations and its grant
of the security interest in the Collateral (as defined in the Security
Agreement) to secure the Obligations and (b) acknowledges, represents, warrants
and agrees that, after giving effect to this Amendment, the Liens and security
interests granted by it pursuant to the Collateral Documents are valid,
enforceable, and subsisting and create a first priority, perfected security
interest (other than with respect to the Fixed Asset Priority Collateral (as to
which the Lien thereon shall be junior to the extent set forth in the Term Loan
Intercreditor Agreement)) (subject to Permitted Liens) in favor of the
Administrative Agent for the benefit of the Secured Parties, to secure the
Obligations.

 

Section 6.                   Costs and Expenses

 

The Borrower agrees to pay all reasonable out-of-pocket costs and expenses of
the Administrative Agent in connection with the preparation, reproduction,
execution and delivery of this Amendment (including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).

 



-4-

 

 

Section 7.                   Execution in Counterparts

 

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery by telecopier of an executed counterpart of a
signature page to this Amendment shall be effective as delivery of an original
executed counterpart of this Amendment. The Administrative Agent may also
require that any such documents and signatures delivered by telecopier be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

 

Section 8.                   Governing Law

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS
AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY (BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH
LOAN PARTY, THE ADMINISTRATIVE AGENT, THE SWING LINE LENDER, THE L/C ISSUER AND
EACH LENDER, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN PARTY, THE
ADMINISTRATIVE AGENT, THE SWING LINE LENDER, THE L/C ISSUER AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AMENDMENT IN THE MANNER PROVIDED FOR NOTICES (OTHER
THAN TELECOPIER) IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 9.                   Notices

 

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 



-5-

 

 

Section 10.               Waiver of Jury Trial

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

[signature pages follow]

 



-6-

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

Prestige Consumer Healthcare Inc., as Holdings and Guarantor

      By: /s/ William P’Pool     Name: William P’Pool     Title: Secretary      
PRESTIGE BRANDS, INC., as Borrower       By: /s/ William P’Pool     Name:
William P’Pool     Title: Secretary       BLACKSMITH BRANDS, INC.   C. B. FLEET
COMPANY, INCORPORATED   C. B. FLEET HOLDING COMPANY,
INCORPORATED   C. B. FLEET, INTERNATIONAL, INC.   C.B. FLEET HOLDCO, LLC   C.B.
FLEET INVESTMENT CORPORATION   C.B. FLEET TOPCO, LLC   C.B. FLEET, LLC   DENTEK
HOLDINGS, INC.   DENTEK ORAL CARE, INC.   INSIGHT PHARMACEUTICALS CORPORATION  
INSIGHT PHARMACEUTICALS LLC   MEDTECH HOLDINGS, INC.   MEDTECH ONLINE, INC.  
MEDTECH PERSONAL PRODUCTS
CORPORATION   MEDTECH PRODUCTS INC.   PEAKS HBC COMPANY, INC.   PRESTIGE BRANDS
HOLDINGS, INC.   PRESTIGE BRANDS INTERNATIONAL, INC.   PRESTIGE SERVICES CORP.,
as Subsidiary Guarantors       By: /s/ William P’Pool     Name: William P’Pool  
  Title: Secretary

 

[Prestige Brands – Signature Page to Amendment No. 7 (ABL)]

 





 

 

  Citibank, N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and as
a Lender       By: /s/ David L. Smith     Name: David L. Smith     Title: Vice
President and Director

 

[Prestige Brands – Signature Page to Amendment No. 7 (ABL)]

 





 

 

  barclays bank plc, as a Lender       By: /s/ Ritam Bhalla     Name: Ritam
Bhalla     Title: Director

 

[Prestige Brands – Signature Page to Amendment No. 7 (ABL)]

 





 

 

Morgan Stanley Bank, N.A., as a Lender       By: /s/ Michael King    Name:
Michael King    Title: Authorized Signatory

 

[Prestige Brands – Signature Page to Amendment No. 7 (ABL)]

 





 

 

  Royal Bank of Canada, as a Lender       By: /s/ Farhan Lodhi     Name: Farhan
Lodhi     Title: Authorized Signatory

 

[Prestige Brands – Signature Page to Amendment No. 7 (ABL)]

 





 

 

  Deutsche Bank AG New York Branch, as a Lender       By: /s/ Yumi Okabe    
Name: Yumi Okabe     Title: Vice President

 

  By: /s/ Michael Strobel     Name: Michael Strobel     Title: Vice President

 

[Prestige Brands – Signature Page to Amendment No. 7 (ABL)]

 







 

 

Exhibit A

 

[The Amended Credit Agreement]

 

See Attached.

  

   

 



 

 

 

 



 

[tm1925086d1_ex10-1img001.jpg]





MORGAN STANLEY SENIOR FUNDING, INC., as Syndication Agent and BARCLAYS BANK PLC
and RBC CAPITAL MARKETS1, as Co-Documentation Agents 1 RBC Capital Markets is a
marketing name for the investment banking activities of the Royal Bank of
Canada.

 



 

 

 

[tm1925086d1_ex10-1img002.jpg]

 



TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS Section 1.01
Section 1.02 Section 1.03 Section 1.04 Section 1.05 Section 1.06 Section 1.07
Section 1.08 Section 1.09 Section 1.10 Section 1.11 Section 1.12 Defined Terms 2
Other Interpretive Provisions Accounting Terms 6871 6872 Rounding 6972
References to Agreements, Laws, Etc. Times of Day 6972 6972 Timing of Payment of
Performance Cumulative Credit Transactions 6972 6973 Pro Forma Calculations
Currency Generally 6973 7174 Letters of Credit Divisions 7175 75 ARTICLE II. THE
COMMITMENTS AND CREDIT EXTENSIONS Section 2.01 Section 2.02 Section 2.03 Section
2.04 Section 2.05 Section 2.06 Section 2.07 Section 2.08 Section 2.09 Section
2.10 Section 2.11 Section 2.12 Section 2.13 Section 2.14 Section 2.15 Section
2.16 Section 2.17 Section 2.18 The Loans 7175 Borrowings, Conversions and
Continuations of Loans Letters of Credit 7276 7478 Swing Line Loans Prepayments
8286 8590 Termination or Reduction of Commitments 8791 Repayment of Loans
Interest 8892 8892 Fees 8893 Computation of Interest and Fees Evidence of
Indebtedness 8993 8994 Payments Generally 9094 Sharing of Payments 9296
Incremental Credit Extensions [Reserved] 9297 96101 Extension of Revolving
Credit Loans Defaulting Lenders 96101 98103 Protective Advances 100104 ARTICLE
III. TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY Section 3.01 Section 3.02
Section 3.03 Section 3.04 Taxes 101105 Illegality 104108 Inability to Determine
Rates 104109 Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency
Rate Loan Reserves 104110 Section 3.05 Funding Losses 106111 - i-



 



 

 

 

[tm1925086d1_ex10-1img003.jpg]

 



Page Section 3.06 Section 3.07 Section 3.08 Matters Applicable to All Requests
for Compensation 106111 Replacement of Lenders under Certain Circumstances
107112 Survival 108114 ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01 Section 4.02 Conditions to Initial Credit Extension 109114
Conditions to All Credit Extensions after the Closing Date 111117 ARTICLE V.
REPRESENTATIONS AND WARRANTIES Section 5.01 Section 5.02 Section 5.03 Section
5.04 Section 5.05 Section 5.06 Section 5.07 Section 5.08 Section 5.09 Section
5.10 Section 5.11 Section 5.12 Section 5.13 Section 5.14 Section 5.15 Section
5.16 Section 5.17 Section 5.18 Section 5.19 Existence, Qualification and Power;
Compliance with Laws Authorization; No Contravention 112118 112118 Governmental
Authorization; Other Consents Binding Effect 113118 113119 Financial Statements;
No Material Adverse Effect Litigation 113119 114120 Ownership of Property; Liens
Environmental Matters 114120 115120 Taxes 115121 ERISA Compliance 115121
Subsidiaries; Equity Interests 116122 Margin Regulations; Investment Company Act
Disclosure 116122 116122 Labor Matters 117123 Intellectual Property; Licenses,
Etc. 117123 Solvency 117123 Subordination of Junior Financing 117123 USA Patriot
Act 118123 Security Documents 118124 ARTICLE VI. AFFIRMATIVE COVENANTS Section
6.01 Section 6.02 Section 6.03 Section 6.04 Section 6.05 Section 6.06 Section
6.07 Section 6.08 Section 6.09 Section 6.10 Section 6.11 Section 6.12 Section
6.13 Section 6.14 Financial Statements 119125 Certificates; Other Information
Notices 121127 122128 Payment of Taxes 123129 Preservation of Existence, Etc.
123129 Maintenance of Properties 123129 Maintenance of Insurance Compliance with
Laws 123129 124130 Books and Records Inspection Rights 124130 124130 Additional
Collateral; Additional Guarantors Compliance with Environmental Laws 124131
126133 Further Assurances 126133 Designation of Subsidiaries 127133 - ii-



 



 

 

 

[tm1925086d1_ex10-1img004.jpg]

 



Page Section 6.15 Section 6.16 Section 6.17 Section 6.18 Section 6.19 Section
6.20 Maintenance of Ratings Physical Inventories 127134 127134 Appraisals 128134
Field Examinations 128134 Administration of Certain Collateral; Cash Management
128135 Post-Closing Covenants. 131138 ARTICLE VII. NEGATIVE COVENANTS Section
7.01 Section 7.02 Section 7.03 Section 7.04 Section 7.05 Section 7.06 Section
7.07 Section 7.08 Section 7.09 Section 7.10 Section 7.11 Section 7.12 Section
7.13 Section 7.14 Liens 132138 Investments 136142 Indebtedness 139146
Fundamental Changes Dispositions 142149 143151 Restricted Payments 146153 Change
in Nature of Business Transactions with Affiliates 149156 149157 Burdensome
Agreements Use of Proceeds 151158 152160 Consolidated Fixed Charge Coverage
Ratio 152160 Accounting Changes 153160 Prepayments, Etc. of Certain Indebtedness
153160 Permitted Activities 153161 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
Section 8.01 Section 8.02 Section 8.03 Section 8.04 Events of Default 154162
Remedies Upon Event of Default Application of Funds 156164 157165 Borrower’s
Right to Cure 158166 ARTICLE IX. ADMINISTRATIVE AGENT AND OTHER AGENTS Section
9.01 Section 9.02 Section 9.03 Section 9.04 Section 9.05 Section 9.06 Section
9.07 Section 9.08 Section 9.09 Section 9.10 Section 9.11 Appointment and
Authority 159167 Rights as a Lender 160168 Exculpatory Provisions 160168
Reliance by Administrative Agent Delegation of Duties 161169 161169 Resignation
of Administrative Agent 161169 Non-Reliance on Administrative Agent and Other
Lenders 162170 No Other Duties, Etc. 162 171 Administrative Agent May File
Proofs of Claim 162171 Collateral and Guaranty Matters 163172 ABL Secured
Treasury Services Agreements and ABL Secured Hedge Agreements 164172 Section
9.12 Section 9.13 Withholding Tax Indemnity 164173 Reports and Financial
Statements 165173 -iii-

 



 

 

 

[tm1925086d1_ex10-1img005.jpg]

 

Page Section 9.14 Certain ERISA Matters 174 ARTICLE X. MISCELLANEOUS Section
10.01 Section 10.02 Section 10.03 Section 10.04 Section 10.05 Section 10.06
Section 10.07 Section 10.08 Section 10.09 Section 10.10 Section 10.11 Section
10.12 Section 10.13 Section 10.14 Section 10.15 Section 10.16 Section 10.17
Section 10.18 Section 10.19 Section 10.20 Section 10.21 Amendments, Etc. 166175
Notices and Other Communications; Facsimile Copies No Waiver; Cumulative
Remedies 168178 170180 Attorney Costs and Expenses 171181 Indemnification by the
Borrower Payments Set Aside 172181 173183 Successors and Assigns Confidentiality
173183 178188 Setoff 179189 Interest Rate Limitation 179190 Counterparts 180190
Integration; Termination 180190 Survival of Representations and Warranties
Severability 180190 180191 GOVERNING LAW 181191 WAIVER OF RIGHT TO TRIAL BY JURY
181191 Binding Effect 181192 USA Patriot Act 182192 No Advisory or Fiduciary
Responsibility 182192 Term Loan Intercreditor Agreement 182193 Acknowledgement
and Consent to Bail-In of EEA Financial Institutions 193 Section 10.22
Acknowledgement Regarding Any Supported QFCs 194 ARTICLE XI. GUARANTEE Section
11.01 Section 11.02 Section 11.03 Section 11.04 Section 11.05 Section 11.06
Section 11.07 Section 11.08 Section 11.09 Section 11.10 Section 11.11 Section
11.12 The Guarantee 183195 Obligations Unconditional Reinstatement 184195 185196
Subrogation; Subordination 185197 Remedies 185197 Instrument for the Payment of
Money 186197 Continuing Guarantee 186197 General Limitation on Guarantee
Obligations Release of Guarantors 186197 186198 Right of Contribution 187198
Keepwell 187199 Excluded Swap Obligations Limitation 187199 - iv-

 



 

 

 

[tm1925086d1_ex10-1img006.jpg]

 



SCHEDULES I 10.02 Guarantors Administrative Agent’s Office, Certain Addresses
for Notices EXHIBITS Form of A B C-1 C-2 D-1 D-2 E F G H I J K L M N O Committed
Loan Notice Swing Line Loan Notice Revolving Credit Note Swing Line Note
Compliance Certificate Solvency Certificate Assignment and Assumption Security
Agreement Intercompany Note [Reserved] United States Tax Compliance Certificate
[Reserved] [Reserved] Term Loan Intercreditor Agreement Form Letter of Credit
Report Legal Opinion of Kirkland & Ellis LLP Borrowing Base Certificate - v-

 



 

 

 

[tm1925086d1_ex10-1img007.jpg]

 



ABL CREDIT AGREEMENT This ABL CREDIT AGREEMENT is entered into as of January 31,
2012, among PRESTIGE BRANDS HOLDINGS, INC.CONSUMER HEALTHCARE INC. (f/k/a
Prestige Brands Holdings, Inc.), a Delaware corporation (“Holdings”), PRESTIGE
BRANDS, INC., a Delaware corporation (the “Borrower”), the other Guarantors
party hereto from time to time, CITIBANK, N.A., as Administrative Agent, each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and CITIBANK, N.A., as L/C Issuer and Swing Line
Lender. PRELIMINARY STATEMENTS Pursuant to (i) the Business Sale and Purchase
Agreement, dated as of December 20, 2011 (as amended, supplemented or modified
from time to time, the “Acquisition Agreement”), by and among Holdings, on the
one hand, and GlaxoSmithKline LLC, a company incorporated under the laws of the
state of Delaware, and the other sellers identified therein (collectively, the
“Seller”), a Subsidiary Guarantor to whom Holdings will, at or prior to the
Closing Date, assign its rights and obligations under the Acquisition Agreement
(the “BSPA Assignment”) will acquire (the “Acquisition”) the Acquired Business
and (ii) the Business Sale and Purchase Agreement, dated as of December 20, 2011
(as amended, supplemented or modified from time to time, the “Split Brands
Acquisition Agreement”), by and among Holdings, on the one hand, and the Seller,
Holdings has agreed to acquire (the “Split Brands Acquisition”) the Split Brands
prior the Split Brands Cutoff Date (as defined herein). The Borrower has
requested that, substantially simultaneously with the consummation of the
Acquisition, the Lenders extend credit to the Borrower in the form of a
Revolving Credit Facility (as this and other capitalized terms used in these
preliminary statements are defined in Section 1.01 below) in an initial
aggregate principal amount of $50,000,000. The Revolving Credit Facility may
include one or more Letters of Credit from time to time and one or more Swing
Line Loans from time to time. The proceeds of (i) the proceeds of the issuance
of the Senior Notes and (ii) the proceeds of the loans to be made under the Term
Loan Credit Agreement on the Closing Date, will be used by the Borrower to pay
the consideration in connection with the Acquisition and Transaction Expenses.
The Borrower has requested that, substantially simultaneously with the
consummation of the 2014 Insight Acquisition, certain lenders extend credit to
the Borrower in the form of term loans under the Term Loan Credit Agreement in
an aggregate principal amount of $720,000,000 (the “Term Loan Acquisition
Borrowing”). The proceeds of the Term Loan Acquisition Borrowing, together with
Revolving Credit Loans hereunder will be used by the Borrower to pay the
consideration in connection with the Insight Acquisition and Insight Transaction
Expenses. The applicable Lenders have indicated their willingness to lend and
the L/C Issuer has indicated its willingness to so issue Letters of Credit, in
each case, on the terms and subject to the conditions set forth herein. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 



 

 

 

[tm1925086d1_ex10-1img008.jpg]

 



ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS Section 1.01 Defined Terms. As used
in this Agreement, the following terms shall have the meanings set forth below:
“2014 Refinancing” means the prepayment of all indebtedness under (i) that
certain First Lien Credit Agreement, dated as of August 26, 2011 (as amended,
restated, supplemented, or modified from time to time prior to the Amendment No.
2 Effective Date), among Insight Pharmaceuticals LLC, General Electric Capital
Corporation, as administrative agent and collateral agent, the lenders party
thereto, and the other agents party thereto and (ii) that certain Second Lien
Credit Agreement, dated as of August 26, 2011 (as amended, restated,
supplemented, or modified from time to time prior to the Amendment No. 2
Effective Date), among Insight Pharmaceuticals LLC, General Electric Capital
Corporation, as administrative agent and collateral agent, the lenders party
thereto, and the other agents party thereto, shall have been paid in full, and
all commitments, security interests and guaranties in connection therewith shall
have been terminated and released. “2014 Transaction Expenses” means any fees or
expenses incurred or paid by Holdings, the Borrower or any of their respective
Subsidiaries in connection with the 2014 Transactions (including expenses in
connection with hedging transactions), Amendment No. 3 and the transactions
contemplated hereby and thereby. “2014 Transactions” means, collectively, (a)
the Insight Acquisition, (b) the Term Loan Acquisition Borrowing on the
September 2014 Amendment Closing Date and the execution and delivery by the
Borrower and the Subsidiaries party thereto of Amendment No. 2 to the Term Loan
Credit Agreement on the September 2014 Amendment Closing Date, (c) the execution
and delivery of Amendment No. 3, (d) the 2014 Refinancing and (e) the payment of
2014 Transaction Expenses. “2021 Notes” means the Borrower’s 5.375% Senior Notes
due 2021. “2021 Notes Indenture” means the indenture for the 2021 Notes, dated
as of December 17, 2013, between the Borrower and U.S. Bank, National
Association, as trustee, as the same may be amended, modified, supplemented,
replace or refinanced to the extent not prohibited by this Agreement. “2024
Notes” means the Borrower’s 6.375% Senior Notes due 2024. “2024 Notes Indenture”
means the indenture for the 2024 Notes, dated as of February 19, 2016, between
the Borrower and U.S. Bank, National Association, as trustee, as the same may be
amended, modified, supplemented, replace or refinanced to the extent not
prohibited by this Agreement. “ABL Last-Out Hedge Agreement” means any Swap
Contract permitted under Article VII that is entered into by and between the
Borrower or any Restricted Subsidiary and any Hedge Bank; provided that (a) such
Person is designated a “Hedge Bank” with respect to such ABL Last-Out Hedge
Agreement in a writing from the Borrower to the Administrative Agent, and (other
than a Person already party hereto as a Lender) that delivers to the
Administrative Agent a letter agreement reasonably satisfactory to it (i)
appointing the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agreeing to be bound by Sections 10.05, 10.15 and 10.16 and
Article IX as if it were a Lender, (b) such Swap Contract is designated in a
writing from the Borrower to the Administrative Agent as an “ABL Last-Out Hedge
Agreement” and (c) there shall not be more than $25,000,000 in the aggregate of
obligations in - 2-

 



 

 

 

[tm1925086d1_ex10-1img009.jpg]

 



respect of ABL Last-Out Hedge Agreements and ABL Last-Out Treasury Services
Agreements at any time outstanding. “ABL Last-Out Treasury Services Agreement”
means any agreement with respect to Cash Management Obligations permitted under
Article VII that is entered into by and between the Borrower or any Restricted
Subsidiary and any Cash Management Bank; provided that (a) such Person is
designated a “Cash Management Bank” with respect to such ABL Last-Out Treasury
Services Agreement in a writing from the Borrower to the Administrative Agent,
and (other than a Person already party hereto as a Lender) that delivers to the
Administrative Agent a letter agreement reasonably satisfactory to it (i)
appointing the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agreeing to be bound by Sections 10.05, 10.15 and 10.16 and
Article IX as if it were a Lender, (b) such ABL Secured Treasury Services
Agreement is designated in a writing from the Borrower to the Administrative
Agent as an “ABL Last-Out Treasury Services Agreement and (c) there shall not be
more than $25,000,000 in the aggregate of obligations in respect of ABL Last-Out
Treasury Services Agreements and ABL Last-Out Hedge Agreements at any time
outstanding. “ABL Pari Passu Hedge Agreement” means any Swap Contract permitted
under Article VII that is entered into by and between the Borrower or any
Restricted Subsidiary and any Person that is a Lender or an Affiliate of a
Lender at the time such Swap Contract is entered into (any such Person, a “Hedge
Bank”); provided that (a) such Person is designated a “Hedge Bank” with respect
to such ABL Pari Passu Hedge Agreement in a writing from the Borrower to the
Administrative Agent, and (other than a Person already party hereto as a Lender)
that delivers to the Administrative Agent a letter agreement reasonably
satisfactory to it (i) appointing the Administrative Agent as its agent under
the applicable Loan Documents and (ii) agreeing to be bound by Sections 10.05,
10.15 and 10.16 and Article IX as if it were a Lender, (b) such Swap Contract is
designated in a writing from the Borrower to the Administrative Agent as an “ABL
Pari Passu Hedge Agreement” and (c) immediately after entering into any ABL Pari
Passu Hedge Agreement, the aggregate outstanding amount of Total Outstandings
shall not exceed the Line Cap at such time (after giving effect to any
adjustment to Reserves reflecting such ABL Pari Passu Hedge Agreement). “ABL
Pari Passu Treasury Services Agreement” means any agreement with respect to Cash
Management Obligations permitted under Article VII that is entered into by and
between the Borrower or any Restricted Subsidiary and any Person that is a
Lender or an Affiliate of a Lender at the time such agreement is entered into
(any such Person, a “Cash Management Bank”); provided that (a) such Person is
designated a “Cash Management Bank” with respect to such ABL Pari Passu Treasury
Services Agreement in a writing from the Borrower to the Administrative Agent,
and (other than a Person already party hereto as a Lender) that delivers to the
Administrative Agent a letter agreement reasonably satisfactory to it (i)
appointing the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agreeing to be bound by Sections 10.05, 10.15 and 10.16 and
Article IX as if it were a Lender, (b) such ABL Secured Treasury Services
Agreement is designated in a writing from the Borrower to the Administrative
Agent as an “ABL Pari Passu Treasury Services Agreement” and (c) immediately
after entering into any ABL Pari Passu Treasury Services Agreement, the
aggregate outstanding amount of Total Outstandings shall not exceed the Line Cap
at such time (after giving effect to any adjustment to Reserves reflecting such
ABL Pari Passu Treasury Services Agreement). “ABL Priority Collateral” has the
meaning assigned to such term in the Term Loan Intercreditor Agreement. “ABL
Secured Hedge Agreement” means an ABL Pari Passu Hedge Agreement or an ABL
Last-Out Hedge Agreement, as the context may require. - 3-

 



 

 

 

[tm1925086d1_ex10-1img010.jpg]

 



“ABL Secured Treasury Services Agreement” means an ABL Pari Passu Treasury
Services Agreement or an ABL Last-Out Treasury Services Agreement. “Account”
means, individually and collectively, any “Account” referred to in the Security
Agreement. “Account Debtor” means any Person obligated on an Account. “Account
Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, Dilution Reserves, reserves for rebates, discounts, warranty claims
and inventory returns and reserves for Permitted Liens on Eligible Accounts
ranking prior to the Lien of the Administrative Agent for the benefit of the
Secured Parties) with respect to the Eligible Accounts. The Administrative Agent
may, from time to time, in its Permitted Discretion, adjust Account Reserves
used in computing the Borrowing Base upon not less than three (3) Business Days’
prior written notice to the Borrower (during which period the Administrative
Agent shall be available to discuss any such proposed adjustments with the
Borrower during normal business hours upon reasonable notice). “Acquired
Business” means the Business (as defined in the Acquisition Agreement (as in
effect on December 20, 2011)). “Acquired Business Annual Financial Statements”
means the audited statements of net assets to be sold of the Acquired Business
as of December 31, 2010, 2009 and 2008, and related statements of revenues and
direct operating expenses of the Acquired Business for the fiscal years then
ended. “Acquired Business Unaudited Financial Statements” means the unaudited
statements of net assets to be sold and related statements of revenues and
direct operating expenses of the Acquired Business for the nine month period
ended September 30, 2011 and the prior comparative period. “Acquisition” has the
meaning specified in the preliminary statements to this Agreement. “Acquisition
Agreement” has the meaning specified in the preliminary statements to this
Agreement. “Additional Lender” has the meaning set forth in Section 2.14(c).
“Adjustment Date” has the meaning set forth in the definition of “Applicable
Rate.” “Administrative Agent” means Citi, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent. “Affiliate” means, with respect to any
Person, another Person that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with the
Person specified. “Control” means the possession, directly or indirectly, of the
power to direct or cause the - 4-

 



 

 

 

[tm1925086d1_ex10-1img011.jpg]

 



direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. “Agent Parties” has the meaning
set forth in Section 10.02(b). “Agent-Related Persons” means the Agents,
together with their respective Affiliates, officers, directors, employees,
partners, agents, advisors and other representatives. “Agents” means,
collectively, the Administrative Agent, the Syndication Agent, the Documentation
Agent, the Arrangers and the Bookrunners. “Aggregate Commitments” means the
Commitments of all the Lenders. “Agreement” means this Credit Agreement, as
amended by Amendment No. 1, Amendment No. 2, Amendment No. 3.3, Amendment No. 4,
Amendment No. 55, Amendment No. 6 and Amendment No. 6,7, and as the same may be
amended, supplemented or otherwise modified from time to time. “All-In Yield”
means, as to any Indebtedness, the yield thereof, whether in the form of
interest rate, margin, OID, upfront fees, Eurocurrency Rate or Base Rate floors
or otherwise; provided that OID and upfront fees shall be equated to interest
rate assuming a 4 year life to maturity (or, if less, the stated life to
maturity at the time of its incurrence of the applicable Indebtedness);
provided, further, that “All-In Yield” shall not include arrangement fees,
structuring fees, commitment fees, underwriting fees or other fees not paid to
all Lenders of such Indebtedness. “Amendment No. 2” means that certain
Incremental Amendment to this Agreement dated as of June 11, 2013. “Amendment
No. 2 Effective Date” means June 11, 2013. “Amendment No. 3” means Amendment No.
3 to this Agreement dated as of September 3, 2014. “Amendment No. 4” means
Amendment No. 4 to this Agreement dated as of June 9, 2015. “Amendment No. 4
Effective Date” means June 9, 2015, the date which all conditions precedent set
forth in Section 2 of Amendment No. 4 are satisfied. “Amendment No. 5” means
Amendment No. 5 to this Agreement dated as of February 4, 2016. “Amendment No. 5
Effective Date” means February 4, 2016. “Amendment No. 6” means Amendment No. 6
to this Agreement dated as of January 26, 2017. “Amendment No. 6 Arrangers”
means Barclays Bank PLC and Citigroup Global Markets Inc, each in its capacity
as a joint lead arranger and bookrunner for Amendment No. 6. “Amendment No. 6
Effective Date” means January 26, 2017. “Amendment No. 7” means Amendment No. 7
to this Agreement dated as of December 11, 2019. - 5-

 



 

 

 

[tm1925086d1_ex10-1img012.jpg]

 



“Amendment No. 7 Effective Date” means December 11, 2019, the date which all
conditions precedent set forth in Section 2 of Amendment No. 7 are satisfied.
“Applicable ECF Percentage” means, for any Excess Cash Flow Period, (a) 50% if
the Consolidated First Lien Net Leverage Ratio as of the last day of such Excess
Cash Flow Period is greater than 3.00:1.00, (b) 25% if the Consolidated First
Lien Net Leverage Ratio as of the last day of such Excess Cash Flow Period is
less than or equal to 3.00:1.00 and greater than 2.50:1.00 and (c) 0% is the
Consolidated First Lien Net Leverage Ratio as of the last day of such Excess
Cash Flow Period is less than or equal to 2.50:1.00. “Applicable Rate” means:
(a) from and after the Amendment No. 67 Effective Date until (but excluding)
AprilJanuary 1, 2017,2020, the percentages set forth in Level I of the pricing
grid below; and (b) on the first day of each fiscal quarter of the Borrower
thereafter (each, an “Adjustment Date”), commencing with the fiscal quarter of
the Borrower beginning on AprilJanuary 1, 2017,2020, the Applicable Rate shall
be determined from the pricing grid below based upon average daily Excess
Availability for the most recently ended three-month period (or, in the case of
the fiscal quarter beginning on January 1, 2017, the period from the Amendment
No. 4 Effective Date until March 31, 2017) immediately preceding such Adjustment
Date, as calculated by the Administrative Agent as of the last day of such
three-month period. Applicable Rate ; provided that if a Borrowing Base
Certificate is not delivered when due pursuant to Section 6.02(f), Level III
shall apply until such time as such Borrowing Base Certificate is so delivered;
provided, further, that, for the avoidance of doubt, for the purposes of
determining any amounts hereunder accruing or attributable to periods prior to
the Amendment No. 67 Effective Date, such amounts shall be calculated by
reference to the Applicable Rate as in effect prior to the Amendment No. 67
Effective Date. “Appropriate Lender” means, at any time, (a) with respect to
Loans of any Class, the Lenders of such Class, (b) with respect to Letters of
Credit, (i) the relevant L/C Issuers and (ii) the Revolving Credit Lenders and
(c) with respect to the Swing Line Facility, (i) the relevant Swing Line Lender
and (ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a),
the Revolving Credit Lenders. - 6-Level Average Daily Excess Availability
Eurocurrency Rate and Letter of Credit Fee Applicable Rate Base Rate I Greater
than 66.67% of Aggregate Commitments 1.251.00% 0.250.00% II Less than or equal
to 66.67% of Aggregate Commitments but greater than 33.33% of Aggregate
Commitments 1.501.25% 0.500.25% III Less than or equal to 33.33% of Aggregate
Commitments 1.751.50% 0.750.50%

 



 

 

 

[tm1925086d1_ex10-1img013.jpg]

 



“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.” “Approved Fund” means, with respect to any Lender, any Fund
that is administered, advised or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages a Lender. “Arrangers” means Citigroup Global Markets Inc., Barclays
Bank PLC, Morgan Stanley Senior Funding, Inc. and RBC Capital Markets, each in
its capacity as a joint lead arranger under this Agreement. “Assignees” has the
meaning set forth in Section 10.07(b). “Assignment and Assumption” means an
Assignment and Assumption substantially in the form of Exhibit E hereto.
“Assignment Taxes” has the meaning set forth in Section 3.01(b). “Attorney
Costs” means and includes all reasonable and documented fees, expenses and
disbursements of any law firm or other external legal counsel. “Attributable
Indebtedness” means, on any date, in respect of any Capitalized Lease of any
Person, the capitalized amount thereof that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP. “Auto-Extension
Letter of Credit” has the meaning set forth in Section 2.03(b)(iii). “Bail-In
Action” means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. “Base Rate” means for any day a fluctuating rate per annum
equal to the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate
of interest in effect for such day as publicly announced from time to time by
Citi as its “prime rate” and (c) the Eurocurrency Rate plus 1.00% (or, if such
day is not a Business Day, the immediately preceding Business Day). The “prime
rate” is a rate set by Citi based upon various factors including Citi’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by Citi shall take
effect at the opening of business on the day specified in the public
announcement of such change. “Base Rate Loan” means a Loan that bears interest
based on the Base Rate. “Beneficial Ownership Certification” means a
certification regarding individual beneficial ownership solely to the extent
expressly required by the Beneficial Ownership Regulation. “Beneficial Ownership
Regulation” means 31 C.F.R. § 1010.230. - 7-

 



 

 

 

[tm1925086d1_ex10-1img014.jpg]

 



“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”. “BHC
Act Affiliate” has the meaning specified in Section 10.22. “Blocked Account”
means any DDA subject to a Blocked Account Agreement. “Blocked Account
Agreement” has the meaning provided in Section 6.19(d)(ii)(B). “Bookrunner”
means each of Citigroup Global Markets Inc., Barclays Bank PLC, Morgan Stanley
Senior Funding, Inc. and RBC Capital Markets, each in its capacity as a joint
bookrunner. “Borrower” has the meaning specified in the introductory paragraph
to this Agreement. “Borrower Materials” has the meaning specified in Section
6.01. “Borrower Reports” has the meaning specified in Section 9.13(b).
“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require. “Borrowing Base” means, at any time, the sum of (a) the
product of 85% multiplied by the face amount of the Eligible Accounts at such
time, plus (b) the lesser of (i) the product of 85% multiplied by the Eligible
Inventory at such time, valued at the lower of cost or market value, determined
on a first-in-first-out basis and (ii) the product of 85% multiplied by the Net
Orderly Liquidation Value identified in the most recent inventory appraisal
ordered by the Administrative Agent multiplied by Eligible Inventory, valued at
the lower of cost or market value, determined on a first-in-first-out basis, at
such time, minus (c) Reserves. For the avoidance of doubt, until the
Administrative Agent shall have received appraisals of the Borrower’s and the
Subsidiary Guarantors’ Inventory from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the Administrative
Agent (such appraisals and updates to include, without limitation, information
required by applicable law and regulations), Inventory shall not be included in
the Borrowing Base; provided that, notwithstanding Section 7.02(i) of this
Agreement or anything to the contrary in this definition of “Borrowing Base” or
the definition of “Collateral and Guarantee Requirement,” during the C.B. Fleet
Acquisition Period, the components for clauses (a) and (b) of this definition of
“Borrowing Base,” with respect to, and consisting of, Accounts (in the case of
clause (a)) or Inventory (in the case of clause (b)), in each case, attributable
to the C.B. Fleet Business, shall be calculated as the product of 50% multiplied
by the face amount of Accounts at such time (in the case of clause (a)) or
multiplied by Inventory valued at cost value at such time (in the case of clause
(b)), in each case, as calculated by the Borrower in good faith; provided,
further, such deemed amounts attributable to the Accounts and Inventory of the
C.B. Fleet Business shall not exceed $25,000,000, in the aggregate. The
Borrowing Base at any time shall be the Borrowing Base as reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent;
provided that such Borrowing Base shall be reduced by Reserves maintained by the
Administrative Agent in accordance with the definition of the term “Reserves”;
provided, further, that, in addition, the Administrative Agent may from time to
time review and upon not less than three (3) Business Days’ prior written notice
(except as otherwise provided in the definition of “Reserves”) to the Borrower
(during which period the Administrative Agent shall be available to discuss any
such proposed adjustments with the Borrower during normal business hours upon
reasonable notice) adjust any - 8-

 



 

 

 

[tm1925086d1_ex10-1img015.jpg]

 



calculation of the Borrowing Base on such Borrowing Base Certificate to the
extent the calculation is not made in accordance with this Agreement. “Borrowing
Base Certificate” means a certificate, duly completed and signed by a
Responsible Officer of the Borrower, in the form of Exhibit O, or such other
form which is acceptable to the Administrative Agent in its reasonable
discretion. “BSPA Assignment” has the meaning specified in the preliminary
statements to this Agreement. “Business Day” means any day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close
under the Laws of, or are in fact closed in, the State of New York and, if such
day relates to any Eurocurrency Rate Loan, means any such day that is also a
London Banking Day. “Canadian Dollar” means lawful money of Canada. “Capital
Expenditures” means, for any period, the aggregate of all expenditures (whether
paid in cash or accrued as liabilities and including in all events all amounts
expended or capitalized under Capitalized Leases) by the Borrower and its
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and its Restricted Subsidiaries.
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP. “Capitalized Leases” means all leases that have been or are required to
be, in accordance with GAAP, recorded as capitalized leases; provided that for
all purposes hereunder the amount of obligations under any Capitalized Lease
shall be the amount thereof accounted for as a liability in accordance with
GAAP. “Capitalized Software Expenditures” means, for any period, the aggregate
of all expenditures (whether paid in cash or accrued as liabilities) by the
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries. “Cash Collateral” has the meaning specified in Section
2.03(g). “Cash Collateral Account” means a blocked account at Citi (or another
commercial bank selected by the Administrative Agent) in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent. “Cash Collateralize” has the meaning specified in Section
2.03(g). “Cash Dominion Period” means (i) each Minimum Availability Period, (ii)
each period during which an Event of Default under Section 8.01(a) or (f) shall
have occurred and is continuing or (iii) each period commencing on the later of
(A) the occurrence of an Event of Default under (x) Section 8.01(e) or (y)
Section 8.01(c) (but in the case of Section 8.01(c), solely to the extent
resulting from a breach of Section 6.01(a), 6.01(b), 6.02(f), 6.16, 6.17 or
6.18) or (z) Section 8.01(d) (but solely to the extent that - 9-

 



 

 

 

[tm1925086d1_ex10-1img016.jpg]

 



such representation or warranty relates to a Borrowing Base Certificate
delivered pursuant to Section 6.02(f)) and (B) the date on which the
Administrative Agent or the Required Lenders have provided written notice to the
Borrower of an election to commence a Cash Dominion Period as a result of such
Event of Default, and ending on the date on which such Event of Default has been
cured or waived. “Cash Equivalents” means any of the following types of
Investments, to the extent owned by the Borrower or any Restricted Subsidiary:
(a) Dollars, pounds sterling, euros or Canadian Dollars; (b) readily marketable
obligations issued or directly and fully guaranteed or insured by the government
or any agency or instrumentality of the United States or the United Kingdom
having average maturities of not more than 24 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States or the United Kingdom, as applicable, is pledged in support thereof; (c)
time deposits or eurodollar time deposits with, insured certificates of deposit,
bankers’ acceptances or overnight bank deposits of, or letters of credit issued
by, any commercial bank that (i) is a Lender or (ii) (A) is organized under the
Laws of the United States, any state thereof, the District of Columbia or any
member nation of the Organization for Economic Cooperation and Development or is
the principal banking Subsidiary of a bank holding company organized under the
Laws of the United States, any state thereof, the District of Columbia or any
member nation of the Organization for Economic Cooperation and Development and
is a member of the Federal Reserve System, and (B) has combined capital and
surplus of at least $250,000,000 (any such bank in the foregoing clauses (i) or
(ii) being an “Approved Bank”), in each case with maturities not exceeding 24
months from the date of acquisition thereof; (d) commercial paper and variable
or fixed rate notes issued by an Approved Bank (or by the parent company
thereof) or any variable or fixed rate note issued by, or guaranteed by, a
corporation (other than structured investment vehicles and other than
corporations used in structured financing transactions) rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, in each case with average maturities of not more than 24
months from the date of acquisition thereof; (e) marketable short-term money
market and similar funds having a rating of at least P-2 or A-2 from either
Moody’s or S&P, respectively (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency selected by the Borrower); (f) repurchase
obligations for underlying securities of the types described in clauses (b), (c)
and (e) above entered into with any Approved Bank; (g) securities with average
maturities of 24 months or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government having an investment grade rating from
either S&P or Moody’s (or the equivalent thereof); (h) Investments (other than
in structured investment vehicles and structured financing transactions) with
average maturities of 12 months or less from the date of acquisition - 10-

 



 

 

 

[tm1925086d1_ex10-1img017.jpg]

 



in money market funds rated AAA-(or the equivalent thereof) or better by S&P or
Aaa3 (or the equivalent thereof) or better by Moody’s; (i) securities with
maturities of 12 months or less from the date of acquisition backed by standby
letters of credit issued by any Approved Bank; (j) instruments equivalent to
those referred to in clauses (a) through (i) above denominated in euros or any
other foreign currency comparable in credit quality and tenor to those referred
to above and customarily used by corporations for cash management purposes in
any jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Restricted Subsidiary organized in
such jurisdiction; (k) Investments, classified in accordance with GAAP as
Current Assets of the Borrower or any Restricted Subsidiary, in money market
investment programs which are registered under the Investment Company Act of
1940 or which are administered by financial institutions having capital of at
least $250,000,000, and, in either case, the portfolios of which are limited
such that substantially all of such Investments are of the character, quality
and maturity described in clauses (a) through (i) of this definition; and (l)
investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (k) above. “Cash Management Bank” has the
meaning provided in the definition of “ABL Pari Passu Treasury Services
Agreement”. “Cash Management Obligations” means obligations owed by the Borrower
or any Restricted Subsidiary to any Cash Management Bank in respect of any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds. “Cash
Management System” has the meaning provided in Section 6.19(d)(ii). “Casualty
Event” means any event that gives rise to the receipt by the Borrower or any
Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property. “C.B. Fleet Acquisition” means the merger of C.B. Fleet Merger Sub
with and into C.B. Fleet Topco, with C.B. Fleet Topco as the surviving limited
liability company in such merger and as a result of which C.B. Fleet Topco shall
become an indirect wholly owned Subsidiary of Borrower. “C.B. Fleet Acquisition
Agreement” means that certain Agreement and Plan of Merger, dated as of December
21, 2016, by and among Medtech Products, Inc., a Delaware corporation and a
wholly owned Subsidiary of Borrower (“C.B. Fleet Buyer”), AETAGE LLC, a Delaware
limited liability company and a direct wholly-owned subsidiary of C.B. Fleet
Buyer (“C.B. Fleet Merger Sub”), C.B. Fleet TopCo, and Gryphon Partners 3.5,
L.P., a Delaware limited partnership, solely in its capacity as the Sellers’
Representative (as defined in such Agreement and Plan of Merger). “C.B. Fleet
Acquisition” means the merger of C.B. Fleet Merger Sub with and into C.B. Fleet
Topco, with C.B. Fleet Topco as the surviving limited liability company in such
merger and as a result of which C.B. Fleet Topco shall become an indirect wholly
owned Subsidiary of Borrower. - 11-

 



 

 

 

[tm1925086d1_ex10-1img018.jpg]

 



C.B. Fleet Acquisition Period” shall mean the period commencing upon the
Amendment No. 6 Effective Date and terminating upon the earliest of (i) the date
that is 60 calendar days following the Amendment No. 6 Effective Date and (ii)
the date upon which a field examination (and, if required by the Administrative
Agent, an appraisal) with respect to the Accounts and the Inventory of the C.B.
Fleet Business (subject to satisfaction of the Collateral and Guarantee
Requirement with respect to such Accounts and Inventory) has been completed to
the satisfaction of the Administrative Agent in its reasonable discretion and
such Accounts and Inventory have, in accordance with the terms set forth herein,
been included in the Borrowing Base, including the establishment of Reserves
with respect thereto as may be required in the Administrative Agent’s Permitted
Discretion. “C.B. Fleet Business” means the business of C.B. Fleet Topco and its
Subsidiaries. “C.B. Fleet Buyer” has the meaning assigned thereto in the
definition of “C.B. Fleet Acquisition Agreement.” “C.B. Fleet Merger Sub” has
the meaning assigned thereto in the definition of “C.B. Fleet Acquisition
Agreement.” “C.B. Fleet TopCo” means C.B. Fleet TopCo, LLC, a Delaware limited
liability company. “CFC” means a “controlled foreign corporation” within the
meaning of Section 957 of the Code. “Citi” means Citibank, N.A., a national
banking association, acting in its individual capacity, and its successors and
assigns. “Change of Control” shall be deemed to occur if: (a) (i) any person or
“group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as
in effect on the Closing Date, but excluding any employee benefit plan of such
person and its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), shall
have, directly or indirectly, acquired beneficial ownership of Equity Interests
representing 35% or more of the aggregate voting power represented by the issued
and outstanding Equity Interests of Holdings or (ii) during each period of
twelve consecutive months, individuals who, at the beginning of such period,
constituted the board of directors (or similar governing body) of Holdings
(together with any directors whose election by the board of directors of
Holdings or whose nomination for election by the members of Holdings was
approved by a vote of at least a majority of the directors (or members of a
similar governing body) then still in office who either were directors at the
beginning of such period or whose elections or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors (or members of a similar governing body)
then in office; (b) a “change of control” (or similar event) shall occur in any
document pertaining to the Term Loan Credit Agreement, the 2021 Notes or the
2024 Notes or, in each case, any Permitted Refinancing thereof with an aggregate
outstanding principal amount in excess of the Threshold Amount; or (c) Holdings
shall cease to own 100% of the Equity Interests of the Borrower. “Citi” means
Citibank, N.A., a national banking association, acting in its individual
capacity, and its successors and assigns. - 12-

 



 

 

 

[tm1925086d1_ex10-1img019.jpg]

 



“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Incremental Revolving Credit
Commitments or Extended Revolving Credit Commitments of a given Revolver
Extension Series and (c) when used with respect to Loans or a Borrowing, refers
to whether such Loans, or the Loans comprising such Borrowing, are Revolving
Credit Loans, Incremental Revolving Loans or Revolving Credit Loans under
Extended Revolving Credit Commitments of a given Revolver Extension Series.
Revolving Credit Commitments and Extended Revolving Credit Commitments (and in
each case, the Loans made pursuant to such Commitments) that have different
terms and conditions shall be construed to be in different Classes. Commitments
(and, in each case, the Loans made pursuant to such Commitments) that have the
same terms and conditions shall be construed to be in the same Class. “Closing
Date” means January 31, 2012. “Code” means the U.S. Internal Revenue Code of
1986, and the United States Treasury Department regulations promulgated
thereunder, as amended from time to time. “Coface Insurance Policy” means the
credit and political risk insurance provided by Coface North America insuring
certain Accounts of the Borrower and its Subsidiaries against payment default.
“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” or similar term as defined in any other
Collateral Document and any other assets pledged pursuant to any Collateral
Document. “Collateral Access Agreement” means any landlord waiver or other
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, between the Administrative Agent and any third party (including any
bailee, consignee, customs broker, or other similar Person) in possession of any
ABL Priority Collateral or any landlord of any Loan Party for any real property
where any ABL Priority Collateral is located, which agreement or letter shall
provide access rights, contain a waiver or subordination of all Liens or claims
that the landlord, bailee or consignee may assert against the ABL Priority
Collateral at that location, as such landlord waiver or other agreement may be
amended, restated, or otherwise modified from time to time. “Collateral and
Guarantee Requirement” means, at any time, the requirement that: (a) the
Administrative Agent shall have received each Collateral Document required to be
delivered (i) on the Closing Date, pursuant to Section 4.01(a)(iv) and (ii) at
such time as may be designated therein, pursuant to the Collateral Documents,
Section 6.11, 6.13 or 6.19, subject, in each case, to the limitations and
exceptions of this Agreement, duly executed by each Loan Party thereto; (b) all
Obligations shall have been unconditionally guaranteed by Holdings and each
Restricted Subsidiary of the Borrower that is a wholly owned Material Domestic
Subsidiary (other than any Excluded Subsidiary) including those that are listed
on Schedule I hereto (each, a “Guarantor”); provided that, in addition,
notwithstanding anything to the contrary contained in this Agreement, any
Subsidiary of the Borrower that is an obligor under the 2021 Notes, the 2024
Notes, any Indebtedness under Section 7.03(s) or (x) or any Junior Financing
shall be a Guarantor hereunder for so long as it is an obligor under such
Indebtedness; (c) the Obligations and the Guaranty shall have been secured by a
security interest (subject to Liens permitted by Section 7.01) in (i) all the
Equity Interests of the Borrower and (ii) - 13-

 



 

 

 

[tm1925086d1_ex10-1img020.jpg]

 



all Equity Interests of each Restricted Subsidiary that is a wholly owned
Domestic Subsidiary (other than a Domestic Subsidiary described in the following
clause (iii)(A) or that has no material assets other than Equity Interests
(including any Indebtedness treated as equity for U.S. federal income tax
purposes) of one or more Foreign Subsidiaries (other than Material Foreign
Subsidiaries) that are CFCs) that is directly owned by the Borrower or any
Subsidiary Guarantor and (iii) 65% of the issued and outstanding Equity
Interests of (A) each Restricted Subsidiary that is a wholly owned Domestic
Subsidiary that is directly owned by the Borrower or by any Subsidiary Guarantor
and that has no material assets other than Equity Interests (including any
Indebtedness treated as equity for U.S. federal income tax purposes) of one or
more Material Foreign Subsidiaries that are CFCs and (B) each Restricted
Subsidiary that is a wholly owned Material Foreign Subsidiary that is directly
owned by the Borrower or by any Subsidiary Guarantor; (d) except to the extent
otherwise provided hereunder, including subject to Liens permitted by Section
7.01, or under any Collateral Document, the Obligations and the Guaranty shall
have been secured by a perfected security interest (to the extent such security
interest may be perfected by delivering certificated securities or instruments,
filing financing statements under the Uniform Commercial Code or making any
necessary filings with the United States Patent and Trademark Office or United
States Copyright Office or, in the circumstances contemplated by Section 6.19,
the entry into any control agreement required under the Security Agreement or
any Blocked Account Agreement, or to the extent required in the Security
Agreement (or any other Collateral Document) or by Mortgages referred to in
clause (e) below) in substantially all tangible and intangible assets of the
Borrower and each Guarantor (including, but not limited to, accounts, inventory,
equipment, investment property, contract rights, applications and registrations
of IP Rights filed in the United States, other general intangibles, Material
Real Property and proceeds of the foregoing), in each case, with the priority
required by the Collateral Documents, in each case subject to exceptions and
limitations otherwise set forth in this Agreement and the Collateral Documents;
and (e) the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Real Property required to be delivered
pursuant to Section 6.11 and Section 6.13 (the “Mortgaged Properties”) duly
executed and delivered by the applicable Loan Party, (ii) a title insurance
policy for each Mortgaged Property available in each applicable jurisdiction
(the “Mortgage Policies”) insuring the Lien of each such Mortgage as a valid
first priority (except as otherwise provided in the Term Loan Intercreditor
Agreement) Lien on the property described therein, free of any other Liens
except as expressly permitted by Section 7.01, together with such endorsements,
coinsurance and reinsurance and in such amounts as the Administrative Agent may
reasonably request, (iii) a completed Life-of-Loan Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Mortgaged
Property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto) and if any improvements on any Mortgaged Property are located
within an area designated a “flood hazard area,” evidence of such flood
insurance as may be required under Section 6.07, (iv) ALTA surveys in form and
substance reasonably acceptable to the Administrative Agent or such existing
surveys together with no-change affidavits sufficient for the title company to
remove all standard survey exceptions from the Mortgage Policies and issue the
endorsements required in (ii) above, (v) copies of any existing abstracts and
appraisals and (vi) such legal opinions and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgaged
Property; - 14-

 



 

 

 

[tm1925086d1_ex10-1img021.jpg]

 



provided, however, that the foregoing definition shall not require and the Loan
Documents shall not contain any requirements as to the creation or perfection of
pledges of, security interests in, Mortgages on, or the obtaining of title
insurance, surveys, abstracts or appraisals or taking other actions with respect
to any Excluded Assets. The Administrative Agent may grant extensions of time
for the perfection of security interests in, or the delivery of the Mortgages
and the obtaining of title insurance and surveys with respect to, particular
assets and the delivery of assets (including extensions beyond the Closing Date
for the perfection of security interests in the assets of the Loan Parties on
such date) where it reasonably determines, in consultation with the Borrower,
that perfection cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required by this Agreement or the
Collateral Documents. Other than as contemplated by clause (k) of the definition
of “Eligible Accounts” or clause (g) of the definition of “Eligible Inventory,”
no actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located, titled, registered or filed outside of the U.S. or to perfect
such security interests (it being understood that, other than as contemplated by
clause (k) of the definition of “Eligible Accounts” or clause (g) of the
definition of “Eligible Inventory,” there shall be no security agreements or
pledge agreements governed under the Laws of any non-U.S. jurisdiction).
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 4.01(a)(iv), Section
6.11 or Section 6.13, the Term Loan Intercreditor Agreement and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties. “Commitment” means a Revolving Credit Commitment, Incremental Revolving
Credit Commitment or Extended Revolving Credit Commitment of a given Revolver
Extension Series, as the context may require. “Commitment Fee Rate” means: (a)
from and after the Amendment No. 4 Effective Date until (but excluding) July 1,
2015, the percentages set forth in Pricing Level II of the grid below; and (b)
on each Adjustment Date commencing with the Adjustment Date on July 1, 2015, the
Commitment Fee Rate shall be determined from the percentage per annum set forth
in the grid below (on the basis of actual days elapsed in a 360-day year), in
each case, based upon the average daily balance of the Unused Commitment for the
most recently ended three-month period (or relevant period with respect to the
payment being made on the Maturity Date) immediately preceding such Adjustment
Date, as calculated by the Administrative Agent as of the last day of such three
month period: - 15-Pricing Level Average Daily Balance of Unused Commitment
Unused Fee I Less than 50% of Aggregate Commitments 0.250% II Greater than or
equal to 50% 0.375%

 



 

 

 

[tm1925086d1_ex10-1img022.jpg]

 



; provided that if a Borrowing Base Certificate is not delivered when due
pursuant to Section 6.02(f), Pricing Level II shall apply until such time as
such Borrowing Base Certificate is so delivered; provided further 0.250%;
provided that, for the avoidance of doubt, for the purposes of determining any
amounts hereunder accruing or attributable to periods prior to the Amendment No.
47 Effective Date, such amounts shall be calculated by reference to the
Commitment Fee Rate as in effect prior to the Amendment No. 47 Effective Date.
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A hereto. “Commodity Exchange Act” means the Commodity
Exchange Act (7 U.S.C. Section 1 et seq.), as amended from time to time, and any
successor statute. “Company Annual Financial Statements” means the audited
consolidated balance sheets of Holdings as of March 31, 2011, 2010 and 2009, and
the related consolidated statements of income, changes in equity and cash flows
for Holdings for the fiscal years then ended. “Company Quarterly Financial
Statements” means the unaudited consolidated balance sheets and related
consolidated statements of income, changes in equity and cash flows of Holdings
for the most recent fiscal quarters (other than the fourth fiscal quarter of
Holdings’ fiscal year) after the date of the balance sheet contained in the
Company Annual Financial Statements and ended at least forty-five (45) days
prior to the Closing Date. “Compensation Period” has the meaning set forth in
Section 2.12(c)(ii). “Compliance Certificate” means a certificate substantially
in the form of Exhibit D-1 hereto. “Concentration Account” has the meaning
provided in Section 6.19(d)(ii)(A). “Concentration Account Control Agreement”
has the meaning provided in Section 6.19(d)(ii)(B). “Confidential Disclosure
Letter” means the letter from the Borrower to the Lenders delivered on or prior
to the date hereof. “Consolidated EBITDA” means, for any period, the
Consolidated Net Income for such period, plus: (a) without duplication and,
except with respect to clauses (viii) and (x) below, to the extent deducted (and
not added back or excluded) in arriving at such Consolidated Net Income, the sum
of the following amounts for such period with respect to the Borrower and its
Restricted Subsidiaries: (i) total interest expense determined in accordance
with GAAP and, to the extent not reflected in such total interest expense, any
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net of interest income and gains on
such hedging obligations, and costs of surety bonds in connection with financing
activities (whether amortized or immediately expensed), (ii) provision for taxes
based on income, profits or capital gains of the Borrower and the Restricted
Subsidiaries, including, without limitation, federal, state, - 16-

 



 

 

 

[tm1925086d1_ex10-1img023.jpg]

 



franchise and similar taxes and foreign withholding taxes paid or accrued during
such period including penalties and interest related to such taxes or arising
from any tax examinations, (iii) depreciation and amortization (including
amortization of intangible assets, including Capitalized Software Expenditures),
(iv) (A) duplicative running costs, relocation costs or expenses, integration
costs, transition costs, pre-opening, opening and consolidation costs for
facilities, signing, retention and completion bonuses, costs incurred in
connection with any strategic initiatives, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design, retention charges,
systems establishment costs and implementation costs), project start-up costs,
severance and other restructuring charges representing cash items (including
restructuring costs related to acquisitions and to closure of facilities, and
excess pension charges), (B) earn-out and contingent consideration obligations
(including to the extent accounted for as bonuses or otherwise) and adjustments
thereof and purchase price adjustments, in each case in connection with
acquisitions, and (C) Transaction Expenses, (v) the amount of any expense or
reduction of Consolidated Net Income consisting of Restricted Subsidiary income
attributable to minority interests or non-controlling interests of third parties
in any non-wholly owned Restricted Subsidiary, (vi) [Reserved], (vii) any Equity
Funded Employee Plan Costs, (viii) (i) cost savings, operating expense
reductions and synergies related to the Transactions that are reasonably
identifiable and factually supportable and projected by the Borrower in good
faith to result from actions that have been taken or with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of the Borrower) within 18 months after the Closing Date
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period) and (ii) cost savings, operating
expense reductions and synergies related to mergers and other business
combinations, acquisitions, divestitures, restructurings, cost savings
initiatives and other similar initiatives and actions that are reasonably
identifiable and factually supportable and projected by the Borrower in good
faith to result from actions that have been taken or with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of the Borrower) (A) within 18 months after a merger or other
business combination, acquisition or divestiture is consummated or (B) within 12
months in the case of any other restructuring, cost savings initiative or other
initiative or action (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of such period and as if such cost savings, operating expense
reductions and synergies were - 17-

 



 

 

 

[tm1925086d1_ex10-1img024.jpg]

 



realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided that no cost
savings, operating expense reductions and synergies shall be added pursuant to
this clause (viii) to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such period, (ix) any net loss from discontinued operations,
(x) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back, (xi) non-cash expenses, charges and losses
(including reserves, impairment charges or asset write-offs, losses from
investments recorded using the equity method, stock-based awards compensation
expense), in each case other than (A) any non-cash charge representing
amortization of a prepaid cash item that was paid and not expensed in a prior
period and (B) any non-cash charge relating to write-offs, write-downs or
reserves with respect to accounts receivable in the normal course or inventory;
provided that if any non-cash charges referred to in this clause (xi) represents
an accrual or reserve for potential cash items in any future period, (1) the
Borrower may elect not to add back such non-cash charge in the current period
and (2) to the extent the Borrower elects to add back such non-cash charge, the
cash payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA in such future period to such extent paid, less (b) without
duplication and to the extent included in arriving at such Consolidated Net
Income, (i) non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated EBITDA in any prior period), (ii) any net gain from
discontinued operations and (iii) the amount of any minority interest income
consisting of Restricted Subsidiary losses attributable to minority interests or
non-controlling interests of third parties in any non-wholly owned Restricted
Subsidiary; provided that, for the avoidance of doubt, any gain representing the
reversal of any non-cash charge referred to in clause (a)(xi)(B) above for a
prior period shall be added (together with, without duplication, any amounts
received in respect thereof to the extent not increasing Consolidated Net
Income) to Consolidated EBITDA in any subsequent period to such extent so
reversed (or received); provided that: (A) to the extent included in
Consolidated Net Income, there shall be excluded in determining Consolidated
EBITDA (x) currency translation gains and losses related to currency
remeasurements of Indebtedness (including the net loss or gain (i) resulting
from Swap Contracts for currency exchange risk and (ii) resulting from
intercompany indebtedness) and (y) all other foreign currency translation gains
or losses to the extent such gains or losses are non-cash items, (B) to the
extent included in Consolidated Net Income, there shall be excluded in
determining Consolidated EBITDA for any period any adjustments resulting from
the application of FASB Accounting Standards Codification 815 and International
Accounting Standard No. 39 and their respective related pronouncements and
interpretations, - 18-

 



 

 

 

[tm1925086d1_ex10-1img025.jpg]

 



(C) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any income (loss) for such
period attributable to the early extinguishment of (i) Indebtedness, (ii)
obligations under any Swap Contracts or (iii) other derivative instruments.
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended March 31, 2011, June 30, 2011 and
September 30, 2011, Consolidated EBITDA for such fiscal quarters shall be
$50,883,000, $57,045,000 and $59,031,000, respectively, in each case, as may be
subject to addbacks and adjustments (without duplication) pursuant to clauses
(iv)(A) and (viii) above and Section 1.09(c) for the applicable Test Period. For
the avoidance of doubt, Consolidated EBITDA shall be calculated, including pro
forma adjustments, in accordance with Section 1.09. “Consolidated First Lien Net
Debt” means, as of any date of determination, any Indebtedness described in
clause (a) of the definition of “Consolidated Total Net Debt” outstanding on
such date that is secured by a Lien on any asset or property of the Borrower or
any Restricted Subsidiary but excluding any such Indebtedness (other than Fixed
Asset Obligations) in which the applicable Liens are expressly subordinated or
junior to the Liens securing the Obligations minus the aggregate amount of cash
and Cash Equivalents (other than Restricted Cash), in each case, included on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as of
such date, free and clear of all Liens (other than nonconsensual Liens permitted
by Section 7.01 and Liens permitted by Section 7.01(a), Section 7.01(p), Section
7.01(q), clauses (i) and (ii) of Section 7.01(r), and Section 7.01(hh) (to the
extent related to Indebtedness incurred under Section 7.03(s) (only to the
extent the Obligations are secured by such cash and Cash Equivalents)); provided
that Consolidated First Lien Net Debt shall not include Indebtedness in respect
of (i) letters of credit, except to the extent of unreimbursed amounts
thereunder; provided that any unreimbursed amount under commercial letters of
credit shall not be counted as Consolidated First Lien Net Debt until 3 Business
Days after such amount is drawn and (ii) Unrestricted Subsidiaries; it being
understood, for the avoidance of doubt, that obligations under Swap Contracts do
not constitute Consolidated First Lien Net Debt. “Consolidated First Lien Net
Leverage Ratio” means, with respect to any Test Period or any other period of
four consecutive fiscal quarters specified in this Agreement, the ratio of (a)
Consolidated First Lien Net Debt as of the last day of such Test Period or four
consecutive fiscal quarter period to (b) Consolidated EBITDA for such Test
Period or four consecutive fiscal quarter period. “Consolidated Fixed Charge
Coverage Ratio” means the ratio, for any Test Period, of (a) Consolidated EBITDA
for such Test Period minus the unfinanced portion of Capital Expenditures made
by the Borrower and the Restricted Subsidiaries during such Test Period to (b)
Consolidated Fixed Charges for such Test Period, all calculated for the Borrower
and the Restricted Subsidiaries on a consolidated basis. “Consolidated Fixed
Charges” means, with reference to any Test Period, without duplication,
Consolidated Interest Expense paid during such Test Period plus expense for
taxes (plus, without duplication, any cash transferred by the Borrower or any
Restricted Subsidiary to Holdings in such Test Period in order for Holdings to
pay taxes) paid in cash during such Test Period plus Restricted Payments (other
than refinancings of Indebtedness with the proceeds of a Permitted Refinancing)
paid in cash during such Test Period pursuant to Section 7.06(g)(x) or 7.06(l),
all calculated for the Borrower and the Restricted Subsidiaries on a
consolidated basis, provided that there shall be excluded from Consolidated
Fixed Charges for any Test Period any of the foregoing items to the extent
attributable to Unrestricted Subsidiaries for such Test Period and to the extent
otherwise included in Consolidated Fixed Charges for - 19-

 



 

 

 

[tm1925086d1_ex10-1img026.jpg]

 



such Test Period, except to the extent actually paid in cash by the Borrower or
its Restricted Subsidiaries during such period (other than from dividends or
other distributions from an Unrestricted Subsidiary). “Consolidated Interest
Expense” means, for any period, the sum, without duplication, of (i) the cash
interest expense (including that attributable to Capitalized Leases), net of
cash interest income, of the Borrower and its Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, with respect to all
outstanding Indebtedness of the Borrower and its Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net cash
costs under Swap Contracts, and (ii) any cash payments made during such period
in respect of obligations referred to in clause (b) below relating to Funded
Debt that were amortized or accrued in a previous period; provided that there
shall be excluded from Consolidated Interest Expense for any period: (a)
deferred financing costs, debt issuance costs, commissions, fees (including
amendment and contract fees) and expenses and, in each case, the amortization
thereof, and any other amounts of non-cash interest, (b) the accretion or
accrual of discounted liabilities and any prepayment premium or penalty during
such period, (c) non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Contracts or other derivative
instruments pursuant to FASB Accounting Standards Codification 815, (d) any cash
costs associated with breakage in respect of hedging agreements for interest
rates, (e) all non-recurring cash interest expense consisting of liquidated
damages for failure to timely comply with registration rights obligations and
financing fees, all as calculated on a consolidated basis in accordance with
GAAP, (f) Transactions, fees and expenses associated with the consummation of
the (g) Term Agent, annual agency fees paid to (x) the Administrative Agent and
(y) the (h) costs associated with obtaining Swap Contracts, (i) any expense
resulting from the discounting of any Indebtedness in connection with the
application of recapitalization accounting or, if applicable, purchase
accounting in connection with the Transactions or any acquisition, and (j) the
cash interest expense (or income) of all Unrestricted Subsidiaries for such
period to the extent otherwise included in Consolidated Interest Expense. - 20-

 



 

 

 

[tm1925086d1_ex10-1img027.jpg]

 



Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Interest Expense (i) for any period ending prior to the
first anniversary of the Closing Date, Consolidated Interest Expense shall be an
amount equal to actual Consolidated Interest Expense from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination and (ii) shall exclude the purchase
accounting effects described in the last sentence of the definition of
“Consolidated Net Income.” “Consolidated Net Income” means, for any period, the
net income (loss) of the Borrower and the Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP; provided,
however, that, without duplication, (a) any after-tax effect of extraordinary,
non-recurring or unusual items (including gains or losses and all fees and
expenses relating thereto) for such period shall be excluded, (b) the cumulative
effect of a change in accounting principles during such period to the extent
included in Consolidated Net Income shall be excluded, (c) any fees and expenses
incurred during such period (including, without limitation, any premiums,
make-whole or penalty payments), or any amortization thereof for such period, in
connection with any acquisition, investment, asset disposition, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated on or prior to the Closing Date and any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case whether or not successful (including, for the avoidance of doubt the
effects of expensing all transaction related expenses in accordance with FASB
Accounting Standards Codification 805 and gains or losses associated with FASB
Accounting Standards Codification 460) shall be excluded, (d) accruals and
reserves that are established or adjusted within twelve months after the Closing
Date that are so required to be established as a result of the Transactions (or
within twelve months after the closing of any acquisition that are so required
to be established as a result of such acquisition) in accordance with GAAP or
changes as a result of adoption or modification of accounting policies in
accordance with GAAP shall be excluded, (e) any net after-tax effect of gains or
losses on disposed, abandoned or discontinued operations shall be excluded, (f)
any net after-tax effect of gains or losses (less all fees, expenses and charges
relating thereto) attributable to asset dispositions or abandonments or the sale
or other disposition of any Equity Interests of any Person in each case other
than in the ordinary course of business, as determined in good faith by the
Borrower, shall be excluded, (g) the net income (loss) for such period of any
Person that is not a Subsidiary of the Borrower, or is an Unrestricted
Subsidiary, or that is accounted for by the equity method of accounting, shall
be excluded; provided that Consolidated Net Income of the Borrower shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Cash Equivalents (or to the extent subsequently
converted into cash or Cash Equivalents) to the Borrower or a Restricted
Subsidiary thereof in respect of such period, - 21-

 



 

 

 

[tm1925086d1_ex10-1img028.jpg]

 



(h) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded, (i) any
non-cash compensation charge or expense, including any such charge or expense
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights or equity incentive programs or any other
equity-based compensation shall be excluded, and any cash charges associated
with the rollover, acceleration or payout of Equity Interests by management of
the Borrower or any of its direct or indirect parents in connection with the
Transactions, shall be excluded, (j) any expenses, charges or losses that are
covered by indemnification or other reimbursement provisions in connection with
any Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under this Agreement, to the extent actually
reimbursed, or, so long as the Borrower has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount is in fact indemnified or reimbursed within 365 days of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 day period), shall be excluded, (k) to the extent covered by insurance and
actually reimbursed, or, so long as the Borrower has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer and only to the extent that such amount is in fact reimbursed within
365 days of the date of such determination (with a deduction in the applicable
future period for any amount so added back to the extent not so reimbursed
within such 365 days), expenses, charges or losses with respect to liability or
casualty events or business interruption shall be excluded, (l) any net pension
or other post-employment benefit costs representing amortization of unrecognized
prior service costs, actuarial losses, including amortization of such amounts
arising in prior periods, amortization of the unrecognized net obligation (and
loss or cost) existing at the date of initial application of Statement onof
Financial Accounting Standards Nos. 87, 106 and 112, and any other items of a
similar nature, shall be excluded, and (m) the income (or loss) of any Person
accrued prior to the date it becomes a Restricted Subsidiary of Borrower or is
merged into or consolidated with Borrower or any of its Subsidiaries or that
Person’s assets are acquired by Borrower or any of its Restricted Subsidiaries
shall be excluded (except to the extent required for any calculation of
Consolidated EBITDA on a Pro Forma Basis in accordance with Section 1.09),(n)
solely for the purpose of determining the Cumulative Credit pursuant to clause
(b) of the definition thereof, the income of any Restricted Subsidiary of
Borrower that is not a Guarantor to the extent that the declaration or payment
of dividends or similar distributions by that Restricted Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary (which has not
been waived) shall be excluded, except (solely to the extent permitted to be
paid) to the extent of the amount of dividends or other distributions actually
paid to Borrower or any of its Restricted Subsidiaries that are Guarantors by
such Person during such period in accordance with such documents and
regulations. - 22-

 



 

 

 

[tm1925086d1_ex10-1img029.jpg]

 



There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments in component amounts required or permitted by
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of the Transactions, any acquisition constituting an
Investment permitted under this Agreement consummated prior to or after the
Closing Date, or the amortization or write-off of any amounts thereof For the
avoidance of doubt, Consolidated Net Income shall be calculated, including pro
forma adjustments, in accordance with Section 1.09. “Consolidated Secured Net
Debt” means, as of any date of determination, any Indebtedness described in
clause (a) of the definition of “Consolidated Total Net Debt” outstanding on
such date that is secured by a Lien on any asset or property of the Borrower or
any Restricted Subsidiary minus the aggregate amount of cash and Cash
Equivalents (other than Restricted Cash), in each case, included on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as of
such date, free and clear of all Liens (other than nonconsensual Liens permitted
by Section 7.01 and Liens permitted by Section 7.01(a), Section 7.01(p) and
Section 7.01(q), clauses (i) and (ii) of Section 7.01(r), and Section 7.01(hh)
(to the extent related to Indebtedness incurred under Section 7.03(s) (to the
extent the Obligations are secured by such cash and Cash Equivalents)); provided
that Consolidated Secured Net Debt shall not include Indebtedness in respect of
(i) letters of credit, except to the extent of unreimbursed amounts thereunder;
provided that any unreimbursed amount under commercial letters of credit shall
not be counted as Consolidated Secured Net Debt until 3 Business Days after such
amount is drawn and (ii) Unrestricted Subsidiaries; it being understood, for the
avoidance of doubt, that obligations under Swap Contracts do not constitute
Consolidated Secured Net Debt. “Consolidated Total Net Debt” means, as of any
date of determination, (a) the aggregate principal amount of Indebtedness of the
Borrower and its Restricted Subsidiaries outstanding on such date, in an amount
that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with the Transactions or any acquisition constituting
an Investment permitted under this Agreement) consisting of Indebtedness for
borrowed money, Attributable Indebtedness, and debt obligations evidenced by
promissory notes or similar instruments, minus (b) the aggregate amount of cash
and Cash Equivalents (other than Restricted Cash), in each case, included on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as of
such date, free and clear of all Liens (other than nonconsensual Liens permitted
by Section 7.01 and Liens permitted by Section 7.01(a), Section 7.01(p) and
Section 7.01(q), clauses (i) and (ii) of Section 7.01(r), and Section 7.01(hh)
(to the extent related to Indebtedness incurred under Section 7.03(s) (only to
the extent such Obligations are secured by such cash and Cash Equivalents));
provided that Consolidated Total Net Debt shall not include Indebtedness in
respect of (i) letters of credit, except to the extent of unreimbursed amounts
thereunder; provided that any unreimbursed amount under commercial letters of
credit shall not be counted as Consolidated Total Net Debt until 3 Business Days
after such amount is drawn and (ii) Unrestricted Subsidiaries; it being
understood, for the avoidance of doubt, that obligations under Swap Contracts do
not constitute Consolidated Total Net Debt. “Consolidated Working Capital”
means, with respect to the Borrower and its Restricted Subsidiaries on a
consolidated basis at any date of determination, Current Assets at such date of
determination minus Current Liabilities at such date of determination; provided
that increases or decreases in Consolidated Working Capital shall be calculated
without regard to any changes in Current Assets or Current Liabilities as a
result of (a) any reclassification in accordance with GAAP of assets or
liabilities, as applicable, between current and noncurrent or (b) the effects of
purchase accounting. - 23-

 



 

 

 

[tm1925086d1_ex10-1img030.jpg]

 



“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.” “Contractual Obligation” means, as to any Person, any provision of
any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound. “Control” has the meaning specified in the definition of
“Affiliate.” “Covered Entity” has the meaning specified in Section 10.22.
“Covered Party” has the meaning set forth in Section 10.22. “Credit Extension”
means each of the following: (a) the making of a Loan and (b) an L/C Credit
Extension. “Cumulative Credit” means, at any date, an amount, not less than zero
in the aggregate, determined on a cumulative basis equal to, without
duplication: (a) $60,000,000,[reserved], plus (b) the Cumulative Retained Excess
Cash Flow Amount at such time, plus[reserved], plus (c) the cumulative amount of
cash and Cash Equivalent proceeds from (i) the sale of Qualified Equity
Interests of Holdings or Equity Interests of any direct or indirect parent of
Holdings after the Closing Date and on or prior to such time (including upon
exercise of warrants or options) (other than Excluded Contributions or any
amount designated as a Cure Amount or used for Equity Funded Employee Plan Costs
or proceeds used pursuant to clause (A) of Section 7.06(f)) which proceeds have
been contributed as common equity to the capital of the Borrower (provided this
clause (c)(i) shall be reduced (but not to less than zero) by the amount of
Restricted Payments made pursuant to 7.06(l)) and (ii) the Qualified Equity
Interests of Holdings (or Equity Interests of any direct or indirect parent of
Holdings) (other than Excluded Contributions or any amount designated as a Cure
Amount or used for Equity Funded Employee Plan Costs) issued upon conversion of
Indebtedness (other than Indebtedness that is contractually subordinated to the
Obligations) of the Borrower or any Restricted Subsidiary of the Borrower owed
to a Person other than a Loan Party or a Restricted Subsidiary of a Loan Party
not previously applied for a purpose (including a Cure Amount) other than use in
the Cumulative Credit, plus (d) 100% of the aggregate amount of contributions to
the common capital of the Borrower received in cash and Cash Equivalents after
the Closing Date (other than Excluded Contributions or any amount designated as
a Cure Amount or used for Equity Funded Employee Plan Costs), plus (e) 100% of
the aggregate amount received by the Borrower or any Restricted Subsidiary of
the Borrower in cash and Cash Equivalents from: (A) the sale (other than to
Holdings, the Borrower or any such Restricted Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary or any minority Investments, or - 24-

 





 

 

 

[tm1925086d1_ex10-1img031.jpg]

 



(B) any dividend or other distribution by an Unrestricted Subsidiary or received
in respect of minority Investments, or (C) any interest, returns of principal,
repayments and similar payments by such Unrestricted Subsidiary or received in
respect of any minority Investments; provided that in the case of clauses (A),
(B), and (C), in each case, to the extent that the Investment corresponding to
the designation of such Subsidiary as an Unrestricted Subsidiary or any
subsequent Investment in such Unrestricted Subsidiary or minority Investment, as
applicable, was made in reliance on the Cumulative Credit pursuant to Section
7.02(c)(iii)(B)(y), 7.02(i)(iv)(2) or 7.02(n)(y), plus (f) in the event any
Unrestricted Subsidiary has been re-designated as a Restricted Subsidiary or has
been merged, consolidated or amalgamated with or into, or transfers or conveys
its assets to, or is liquidated into, the Borrower or a Restricted Subsidiary,
the fair market value of the Investments of the Borrower and the Restricted
Subsidiaries in such Unrestricted Subsidiary at the time of such redesignation,
combination or transfer (or of the assets transferred or conveyed, as
applicable) so long as such Investments were originally made pursuant to
Sections 7.02(c)(iii)(B)(y), 7.02(i)(iv)(2) or 7.02(n)(y), plus (g) an amount
equal to any returns in cash and Cash Equivalents (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by the Borrower or any Restricted
Subsidiary in respect of any Investments made pursuant to Section
7.02(c)(iii)(B)(y), 7.02(i)(iv)(2) or 7.02(n)(y), minus (h) any amount of the
Cumulative Credit used to make Investments pursuant to Sections
7.02(c)(iii)(B)(y), 7.02(i)(iv)(2) or 7.02(n)(y) after the Closing Date and
prior to such time, minus (i) any amount of the Cumulative Credit used to pay
dividends or make distributions pursuant to Section 7.06(f)(A) or 7.06(g) after
the Closing Date and prior to such time, minus (j) any amount of the Cumulative
Credit used to make payments or distributions in respect of Junior Financings
pursuant to Section 7.13 after the Closing Date and prior to such time.
“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to the
aggregate cumulative sum of the Retained Percentage of Excess Cash Flow for all
Excess Cash Flow Periods ending after the Closing Date and prior to such date.
“Cure Amount” has the meaning set forth in Section 8.04(a). “Cure Expiration
Date” has the meaning set forth in Section 8.04(a). “Current Assets” means, with
respect to the Borrower and the Restricted Subsidiaries on a consolidated basis
at any date of determination, all assets (other than cash and Cash Equivalents)
that would, in accordance with GAAP, be classified on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as current assets at such
date of determination, other than amounts related to current or deferred Taxes
based on income or profits (but excluding assets held for sale, loans
(permitted) to third parties, pension assets, deferred bank fees and derivative
financial instruments). - 25-

 



 

 

 

[tm1925086d1_ex10-1img032.jpg]

 



“Current Liabilities” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) accruals of Consolidated Interest Expense (excluding
Consolidated Interest Expense that is past due and unpaid), (c) accruals for
current or deferred Taxes based on income or profits, (d) accruals of any costs
or expenses related to restructuring reserves, (e) deferred revenue and (f) any
Revolving Credit Exposure or Revolving Credit Loans. “DDA Control Agreement” has
the meaning provided in Section 6.19(d)(ii)(B). “DDAs” means any checking or
other demand deposit account maintained by the Loan Parties. “Debtor Relief
Laws” means the Bankruptcy Code of the United States and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default. “Default Rate” means an interest rate equal to (a) the Base
Rate plus (b) the Applicable Rate, if any, applicable to Base Rate Loans plus
(c) 2.0% per annum; provided that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws. “Default Right” has
the meaning specified in Section 10.22(b). “Defaulting Lender” means, subject to
Section 2.17(b), any Lender that, as determined by the Administrative Agent (a)
has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Protective Advances, L/C
Obligations or Swing Line Loans, within one Business Day of the date required to
be funded by it hereunder, (b) has notified the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority. “DenTek” shall have the meaning assigned to
such term in Amendment No. 5 “DenTek Acquisition” shall have the meaning
assigned to such term in Amendment No. 5. - 26-

 



 

 

 

[tm1925086d1_ex10-1img033.jpg]

 



“DenTek Acquisition Period” shall mean the period commencing upon the Amendment
No. 5 Effective Date and terminating upon the earliest of (i) the date that is
60 calendar days following the Amendment No. 5 Effective Date, (ii) the date
upon which a field examination (and, if required by the Administrative Agent, an
appraisal) with respect to the Accounts and Inventory of the DenTek Business
(subject to satisfaction of the Collateral and Guarantee Requirement with
respect to such Accounts and Inventory) have been completed to the satisfaction
of the Administrative Agent and such Accounts and Inventory have, in accordance
with the terms set forth herein, been included in the Borrowing Base, including
the establishment of Reserves with respect thereto as may be required in the
Administrative Agent’s Permitted Discretion, (iii) the date following the
Amendment No. 5 Effective Date upon which the Borrower or Holdings shall have
received net proceeds from an offering of debt securities of Borrower or
Holdings and (iv) February 12, 2016, if the DenTek Acquisition shall not have
occurred on or prior to February 12, 2016. “DenTek Business” shall have the
meaning assigned to such term in Amendment No. 5. “Dilution Factors” means,
without duplication, with respect to any period, the aggregate amount of all
deductions, credit memos, returns, adjustments, allowances, bad debt write-offs
and other non-cash credits which are recorded to reduce accounts receivable.
“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the 12
most recently ended fiscal months divided by (b) total gross sales for the 12
most recently ended fiscal months. “Dilution Reserve” means, at any date, the
product of (a) the excess (if positive) of (i) the applicable Dilution Ratio
minus (ii) 5.0% multiplied by (b) the Eligible Accounts of the Borrower and the
Subsidiary Guarantors on such date. “Discharge of Fixed Asset Obligations” has
the meaning assigned to such term in the Term Loan Intercreditor Agreement.
“Disposition” or “Dispose” means the sale, transfer, license, lease, division or
other disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. “Disqualified Equity Interests” means any Equity Interest
that, by its terms (or by the terms of any security or other Equity Interests
into which it is convertible or for which it is exchangeable), or upon the
happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Qualified Equity Interests), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments and the termination of all outstanding Letters of
Credit (unless the Outstanding Amount of the L/C Obligations related thereto has
been Cash Collateralized, back-stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer or deemed reissued under another
agreement reasonably acceptable to the applicable L/C Issuer)), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests and other than as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments and the termination of all outstanding Letters of
Credit (unless - 27-

 



 

 

 

[tm1925086d1_ex10-1img034.jpg]

 



the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer)), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date at the time of issuance
of such Equity Interests; provided that if such Equity Interests are issued
pursuant to a plan for the benefit of employees of Holdings (or any direct or
indirect parent thereof), the Borrower or the Restricted Subsidiaries or by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Borrower or if its Restricted Subsidiaries in order to
satisfy applicable statutory or regulatory obligations. “Document” has the
meaning assigned to such term in the Security Agreement. “Documentation Agent”
means RBC Capital Markets, in its capacity as documentation agent under this
Agreement. “Dollar” and “$” mean lawful money of the United States. “Dollar
Amount” means with respect to any L/C Obligation (or any risk participation
therein), the amount thereof. “Domestic Subsidiary” means any Subsidiary that is
organized under the Laws of the United States, any state thereof or the District
of Columbia. “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Eligible
Accounts” means, at any time, the Accounts of the Borrower or any Subsidiary
Guarantor which in accordance with the terms hereof are eligible as the basis
for any Credit Extension hereunder. Eligible Accounts shall not include any
Account: (a) which is not subject to a first priority perfected security
interest in favor of the Administrative Agent (for the benefit of the Secured
Parties); (b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, (ii) a Permitted
Lien and (iii) Liens permitted hereunder pursuant to Section 7.01(hh); - 28-

 



 

 

 

[tm1925086d1_ex10-1img035.jpg]

 



(c) (i) which is unpaid more than 90 days (or, in the case of customers that are
covered under the Coface Insurance Policy, 120 days) after the date of the
original invoice therefor or more than 60 days after the original due date, or
(ii) which has been written off the books of the Borrower or any Subsidiary
Guarantor or otherwise designated as uncollectible; (d) which is owing by an
Account Debtor for which more than 50% of the Accounts owing from such Account
Debtor and its Affiliates are ineligible under clause (c) above; (e) which is
owing by an Account Debtor to the extent the aggregate amount of Accounts owing
from such Account Debtor and its Affiliates to the Borrower or any Subsidiary
Guarantor exceeds (x) in the case of Wal-Mart Stores, Inc. and its Affiliates
(i) to the extent such Account Debtor has an Investment Grade Rating at such
time, 40%, (ii) to the extent such Account Debtor has a Speculative Grade Rating
but not an Investment Grade Rating at such time, 35.0% and (iii) to the extent
such Account Debtor does not have a Speculative Grade Rating at such time, 30.0%
and (y) in the case of all other Account Debtors, (i) to the extent such Account
Debtor has an Investment Grade Rating at such time, 20% and (ii) to the extent
such Account Debtor does not have an Investment Grade Rating at such time, 10%,
in each case of clauses (x) and (y) of the aggregate amount of Eligible Accounts
of the Borrower or such Subsidiary Guarantor but only to the extent of such
excess over the applicable threshold; (f) except as otherwise agreed by the
Administrative Agent, with respect to which any covenant, representation, or
warranty contained in this Agreement or in the Security Agreement has been
breached or is not true in any material respect; (g) which (i) does not arise
from the sale of goods or performance of services in the ordinary course of
business, (ii) is not evidenced by an invoice or other documentation reasonably
satisfactory to the Administrative Agent which has been sent to the Account
Debtor, (iii) represents a progress billing, (iv) is contingent upon the
Borrower’s or any Subsidiary Guarantor’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest, but ineligibility shall be
limited to the extent of such payments of interest; (h) for which (i) the goods
giving rise to such Account have not been shipped to the Account Debtor or (ii)
the services giving rise to such Account have not been performed by the Borrower
or the applicable Subsidiary Guarantor or if such Account was invoiced more than
once (but ineligibility shall be limited to the extent of such additional
invoices), unless, (A) in the case of clause (h)(i) preceding, the Account
Debtor on such Account has instructed the Borrower or the applicable Subsidiary
Guarantor in writing to deliver such goods to a designated area at or near the
Borrower’s or the applicable Subsidiary Guarantor’s facility or otherwise store
such goods for the account of such Account Debtor and has agreed, pursuant to
the terms of the quotation or purchase order for such Account or by separate
agreement, that such delivery or storage constitutes delivery of such goods by
the Borrower, in any such case in form and substance reasonably satisfactory to
the Administrative Agent; (i) which is owed by an Account Debtor which has (i)
applied for, suffered, or consented to the appointment of any receiver,
custodian, trustee, or liquidator of its assets, (ii) had possession of all or a
material part of its property taken by any receiver, custodian, trustee or
liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up or voluntary or involuntary case under any Debtor Relief
Laws unless the Administrative Agent shall have - 29-

 





 

 

 

[tm1925086d1_ex10-1img036.jpg]

 



determined in its sole discretion to include such Accounts, (iv) admitted in
writing its inability to pay its debts as they become due, (v) become insolvent
or (vi) ceased operation of its business; (j) its assets; which is owed by any
Account Debtor which has sold all or substantially all of (k) which is owed by
an Account Debtor which (i) does not maintain an office in the U.S. or Canada
(other than Quebec) or (ii) is not organized under applicable law of the U.S.,
any state of the U.S. or the District of Columbia, Canada or any province or
other political subdivision of Canada (other than Quebec) unless, in either
case, such Account is backed by a letter of credit reasonably acceptable to the
Administrative Agent which is in the possession of, has been assigned to and is
directly drawable by the Administrative Agent, and so long as, in the case of
any Accounts located in Canada, the Borrower or the Subsidiary Guarantor holding
such Account shall have (notwithstanding any other limitations in the Loan
Documents) entered into or filed any Canadian documentation reasonably deemed
necessary by the Administrative Agent in order to perfect its security interest
in such Account or to enable the Administrative Agent to promptly foreclose
thereon (in accordance with customary practice for lenders under similar
facilities in Canada); (l) except as otherwise agreed by the Administrative
Agent, which is owed in any currency other than U.S. dollars; (m) which is owed
by (i) the government (or any department, agency, public corporation, or
instrumentality thereof) of any country other than the U.S. unless such Account
is backed by a letter of credit reasonably acceptable to the Administrative
Agent which is in the possession of and directly drawable by the Administrative
Agent or (ii) the government of the U.S., or any department, agency, public
corporation, or instrumentality thereof, unless the Federal Assignment of Claims
Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.),
and any other steps necessary to perfect the Lien of the Administrative Agent in
such Account have been complied with to the Administrative Agent’s reasonable
satisfaction; (n) which is owed by (i) any employee, officer, director, agent or
direct stockholder of the Borrower or any Subsidiary Guarantor or (ii) any other
Affiliate of the Borrower or any Subsidiary Guarantor; (o) which is owed by an
Account Debtor or any Affiliate of such Account Debtor to which the Borrower or
any Subsidiary Guarantor is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, advance
payment or deposit, retainage or other similar advance made by or for the
benefit of an Account Debtor, in each case to the extent thereof; (p) which is
subject to any counterclaim, deduction, defense, setoff or dispute but only to
the extent of any such counterclaim, deduction, defense, setoff or dispute; (q)
which is evidenced by any promissory note, chattel paper, or instrument; (r)
with respect to which the Borrower or any Subsidiary Guarantor has made any
agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and the Borrower or such Subsidiary Guarantor
created a new receivable for the unpaid portion of such Account; - 30-

 



 

 

 

[tm1925086d1_ex10-1img037.jpg]

 



(s) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Canadian, provincial, Federal, state or
local, but only to the extent such failure to comply would excuse the Account
Debtor from payment with respect to such Account; (t) which is for goods that
have been sold under a purchase order or pursuant to the terms of a written
contract or other written agreement, understanding or instrument that indicates
or purports that any Person other than the Borrower or a Subsidiary Guarantor
has an ownership interest in such goods, or which indicates any party other than
the Borrower or a Subsidiary Guarantor as payee or remittance party; (u) which
was created on cash on delivery terms; or (v) which the Administrative Agent in
its Permitted Discretion otherwise determines to be ineligible, using standards
of eligibility substantially consistent with those used to calculate the
Borrowing Base in the Borrowing Base Certificate delivered on the Closing Date.
In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the Borrower or the applicable Subsidiary
Guarantor may be obligated to rebate to an Account Debtor pursuant to the terms
of any agreement or understanding (written or oral)) and (ii) the aggregate
amount of all cash received in respect of such Account but not yet applied by
the Borrower or such Subsidiary Guarantor to reduce the amount of such Account.
Standards of eligibility may be made more restrictive (and such increased
restrictiveness subsequently reversed in whole or in part) from time to time
solely by the Administrative Agent in the exercise of its Permitted Discretion,
with any such changes to be effective three (3) Business Days after delivery of
written notice thereof to the Borrower and the Lenders (during which time the
Administrative Agent shall be available to discuss any such proposed changes
with the Borrower during normal business hours upon reasonable notice); provided
that circumstances, conditions, events or contingencies arising on or prior to
the Closing Date of which the Administrative Agent had actual knowledge on or
prior to the Closing Date shall not be the basis for any increased
restrictiveness unless the Administrative Agent had established such increased
restrictiveness on the Closing Date, or such circumstances, conditions, events
or contingencies shall have changed in a manner adverse in any material respect
to the interests of the Administrative Agent or the Lenders since the Closing
Date. In addition to the foregoing limitations, at no time shall the face value
of Accounts that would otherwise constitute Eligible Accounts of Account Debtors
that either (A) are organized under the laws of Canada (or any province or other
political subdivision thereof) or (B) have an office in Canada (or any province
or political subdivision thereof) but not the United States, when combined with
any Inventory (valued at the lower of cost or market value, determined on a
first-in-first-out basis) located in Canada that would otherwise constitute
Eligible Inventory, exceed, solely for the purposes of determining Eligible
Accounts, $15,000,000, and, for the avoidance of doubt, no such Accounts shall
constitute Eligible Accounts until the requirements of clause (k) of this
definition shall have been complied with. “Eligible Assignee” has the meaning
set forth in Section 10.07(a)(i). - 31-

 



 

 

 

[tm1925086d1_ex10-1img038.jpg]

 



“Eligible Inventory” means, at any time, the Inventory of the Borrower or any
Subsidiary Guarantor which in accordance with the terms hereof is eligible as
the basis for any Credit Extension hereunder. Eligible Inventory shall not
include any Inventory: (a) which is not subject to a first priority perfected
Lien in favor of the Administrative Agent (for the benefit of the Secured
Parties); (b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, (ii) a Permitted
Lien and (iii) Liens permitted hereunder pursuant to Section 7.01(hh); (c) which
is, in the Administrative Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale or unacceptable due to age, type,
category and/or quantity; (d) except as otherwise agreed by the Administrative
Agent, with respect to which any covenant, representation, or warranty contained
in this Agreement or the Security Agreement has been breached or is not true in
any material respect and which does not conform in any material respect to all
standards imposed by any Governmental Authority; (e) in which any Person other
than the Borrower or a Subsidiary Guarantor shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having an
interest therein; (f) which constitutes spare or replacement parts,
subassemblies, packaging and shipping material, manufacturing supplies, samples,
prototypes, displays or display items, bill-and-hold goods, repossessed goods,
defective or damaged goods, goods held on consignment, or goods which are not of
a type held for sale in the ordinary course of business; (g) which is not
located in the U.S. or Canada (so long as, in the case of any Inventory located
in Canada, the Borrower or the Subsidiary Guarantor holding such Inventory shall
have (notwithstanding any other limitations in the Loan Documents) entered into
or filed any Canadian documentation reasonably deemed necessary by the
Administrative Agent in order to perfect its security interest in such Inventory
or to enable the Administrative Agent to promptly foreclose thereon (in
accordance with customary practice for lenders under similar facilities in
Canada)) or is in transit with a common carrier from vendors and suppliers;
provided that up to $7,500,000 of Inventory in transit of the Borrower and the
Subsidiary Guarantors from vendors and suppliers may be included as eligible
pursuant to this clause (g) so long as (i) the Administrative Agent shall have
received (1) a true and correct copy of the bill of lading and other shipping
documents for such Inventory, (2) evidence of satisfactory casualty insurance
naming the Administrative Agent as loss payee and otherwise covering such risks
as the Administrative Agent may reasonably request and (3) if the bill of lading
is (A) non-negotiable and the inventory is in transit within the United States,
a duly executed Collateral Access Agreement from the applicable customs broker
for such Inventory or (B) negotiable, confirmation that the bill is issued in
the name of the Borrower and consigned to the order of the Administrative Agent,
and an acceptable agreement has been executed with the Borrower’s customs
broker, in which the customs broker agrees that it holds the negotiable bill as
agent for the Administrative Agent and has granted the Administrative Agent
access to the Inventory and (ii) the common carrier is not an Affiliate of the
applicable vendor or supplier; - 32-

 



 

 

 

[tm1925086d1_ex10-1img039.jpg]

 



(h) which is located in any location leased by the Borrower or a Subsidiary
Guarantor unless (A) the lessor has delivered to the Administrative Agent a
Collateral Access Agreement or (B) an Inventory Reserve for up to three (3)
months rent due with respect to such facility has been established by the
Administrative Agent in its Permitted Discretion (which Reserve shall be
reversed if a subsequent Collateral Access Agreement has been received by the
Administrative Agent); (i) which is located in any third party warehouse or is
in the possession of a bailee (other than a third party processor) and is not
evidenced by a Document (other than bills of lading to the extent permitted by
clause (g) above), unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Inventory Reserve
for up to three (3) months rent or other charges due with respect to such
warehouseman or bailee has been established by the Administrative Agent in its
Permitted Discretion (which Reserve shall be reversed if a subsequent Collateral
Access Agreement has been received by the Administrative Agent); (j) which is
being processed offsite at a third party location or outside processor or is
in-transit to or from said third party location or outside processor; (k) which
is a discontinued product or component thereof; (l) which is the subject of a
consignment by the Borrower or any Subsidiary Guarantor as consignor, unless (i)
a protective UCC-1 financing statement has been properly filed against the
consignee and (ii) there is a written agreement acknowledging that such
Inventory is held on consignment, that the Borrower or such Subsidiary Guarantor
retains title to such Inventory, that no Lien arising by, through or under such
consignee has attached or will attach to such Inventory and requiring consignee
to segregate the consigned Inventory from the consignee’s other personal or
movable property and having such other terms as the Administrative Agent may
require for consigned Inventory in its Permitted Discretion; (m) which contains
or bears any intellectual property rights licensed to the Borrower or any
Subsidiary Guarantor unless the Administrative Agent is satisfied that the
Administrative Agent may sell or otherwise dispose of such Inventory without (i)
infringing the rights of such licensor, (ii) violating any contract with such
licensor, or (iii) incurring any liability with respect to payment of royalties
other than royalties incurred pursuant to sale of such Inventory in the ordinary
course under the current licensing agreement; (n) which is not reflected in a
current perpetual inventory report of the Borrower or any Subsidiary Guarantor
(unless such Inventory is reflected in a report to the Administrative Agent as
“in transit” Inventory); (o) which is located at a facility where less than
$100,000 of Inventory (valued at the lower of cost or market value, determined
on a first-in-first-out basis) of the Borrower and the Subsidiary Guarantors
then exists; or (p) for which reclamation rights have been asserted by the
seller. Standards of eligibility may be made more restrictive from time to time
(and such increased restrictiveness subsequently reversed in whole or in part)
solely by the Administrative Agent in the exercise of its Permitted Discretion,
with any such changes to be effective three (3) Business Days after - 33-

 



 

 

 

[tm1925086d1_ex10-1img040.jpg]

 



delivery of written notice thereof to the Borrower and the Lenders (during which
time the Administrative Agent shall be available to discuss any such proposed
changes with the Borrower during normal business hours upon reasonable notice);
provided that circumstances, conditions, events or contingencies arising on or
prior to the Closing Date of which the Administrative Agent had actual knowledge
on or prior to the Closing Date shall not be the basis for any increased
restrictiveness unless the Administrative Agent had established such increased
restrictiveness on the Closing Date or such circumstances, conditions, events or
contingencies shall have changed in a manner adverse in any material respect to
the interests of the Administrative Agent or the Lenders since the Closing Date.
In addition to the foregoing limitations, at no time shall any Inventory (valued
at the lower of cost or market value, determined on a first-in-first-out basis)
located in Canada that would otherwise constitute Eligible Inventory, when
combined with the face value of Accounts that would otherwise constitute
Eligible Accounts of Account Debtors that either (A) are organized under the
laws of Canada (or any province or other political subdivision thereof) or (B)
have an office in Canada (or any province or political subdivision thereof) but
not the United States, exceed, solely for the purpose of calculating Eligible
Inventory, $15,000,000, and, for the avoidance of doubt, no such Inventory shall
constitute Eligible Inventory until the requirements of clause (g) of this
definition shall have been complied with. “Environment” means indoor air,
ambient air, surface water, groundwater, drinking water, land surface,
subsurface strata, and natural resources such as wetlands, flora and fauna.
“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to the Environment,
including any applicable provisions of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 5101 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq., the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq., and the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq., and all analogous state or local statutes, and the
regulations promulgated pursuant thereto. “Environmental Liability” means any
liability, contingent or otherwise (including any liability for damages, costs
of investigation and remediation, fines, penalties or indemnities), of the Loan
Parties or any Restricted Subsidiary directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage or treatment of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing. “Environmental Permit” means any permit, approval,
identification number, license or other authorization required under any
Environmental Law. “Equity Funded Employee Plan Costs” means cash costs or
expenses, incurred pursuant to any management equity plan or stock option plan
or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent funded with cash proceeds
contributed to the capital of the Borrower or net cash proceeds of an issuance
of Qualified Equity Interests of the Borrower or Equity Interests of any direct
or indirect parent of the Borrower (other than amounts designated as Excluded
Contributions, any amount designated as a Cure Amount or any amount used in the
Cumulative Credit). - 34-

 



 

 

 

[tm1925086d1_ex10-1img041.jpg]

 



“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities). “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time, and the rules and
regulations promulgated thereunder. “ERISA Affiliate” means any trade or
business (whether or not incorporated) that is under common control with a Loan
Party or any Restricted Subsidiary within the meaning of Section 414(b) or (c)
of the Code or Section 4001 of ERISA (and Sections 414(m) and (o) of the Code
for purposes of provisions relating to Section 412 of the Code). “ERISA Event”
means (a) a Reportable Event with respect to a Pension Plan; (b) a withdrawal by
a Loan Party, any Restricted Subsidiary or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate from a Multiemployer Plan or notification that
a Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA) or insolvent (within the meaning of Section 4245 of ERISA) or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); (d) a determination that any Pension Plan is in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA); (e) the filing of a notice of intent to terminate, the treatment of a
Pension Plan or Multiemployer Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (f) an event or condition which
constitutes grounds under Section 4042 of ERISA for, and that could reasonably
be expected to result in, the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) with respect to a
Pension Plan, the failure to satisfy the minimum funding standard of Section 412
of the Code, whether or not waived, (h) a failure by a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate to make a required contribution to
a Multiemployer Plan; (i) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
could result in liability to a Loan Party or any Restricted Subsidiary; or (j)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due under Section 4007 of ERISA, upon a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate. “EU Bail-In Legislation Schedule” means the
EU Bail-In Legislation Schedule published by the Loan Market Association (or any
successor person), as in effect from time to time. “Eurocurrency Rate” means:
(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the ICE Benchmark Administration Limited LIBOR Rate (“ICE
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of ICE LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or (ii) if such published rate is not
available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum - 35-

 



 

 

 

[tm1925086d1_ex10-1img042.jpg]

 



determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Citi and with a term equivalent to such Interest Period would be
offered by Citi’s London Branch to major banks in the London interbank
Eurodollareurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
and (b) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) ICE LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Citi’s London
Branch to major banks in the London interbank Eurodollareurodollar market at
their request at the date and time of determination. Notwithstanding the
foregoing, in no event shall the Eurocurrency Rate be less than 0.00% per annum.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.” “Event of Default” has the
meaning specified in Section 8.01. “Excess Availability” means, at any time, an
amount equal to the Line Cap minus the Total Outstandings. “Excess Cash Flow”
means, for any period, an amount equal to: (a) the sum, without duplication, of
(i) Consolidated Net Income for such period, (ii) an amount equal to the amount
of all non-cash charges (including depreciation and amortization) to the extent
deducted in arriving at such Consolidated Net Income, (iii) decreases in
Consolidated Working Capital and long-term accounts receivable (outside of the
ordinary course of business) for such period (other than any such decreases
arising from acquisitions or dispositions (outside of the ordinary course of
business) by the Borrower and its Restricted Subsidiaries completed during such
period), (iv) an amount equal to the aggregate net non-cash loss on Dispositions
by the Borrower and its Restricted Subsidiaries during such period (other than
sales in the ordinary course of business) to the extent deducted in arriving at
such Consolidated Net Income, - 36-

 



 

 

 

[tm1925086d1_ex10-1img043.jpg]

 



(v) expenses deducted from Consolidated Net Income during such period in respect
of expenditures made during any prior period for which a deduction from Excess
Cash Flow was made in such period pursuant to clause (b)(xi), (xii) or (xiii)
below, (vi) cash income or gain (actually received in cash) excluded from the
calculation of Consolidated Net Income for such period pursuant to the
definition thereof, and (vii) cash receipts in respect of Swap Contracts during
such period to the extent not already reflected in Consolidated Net Income for
such period, minus (b) the sum, without duplication, of (i) an amount equal to
the amount of all non-cash credits included in arriving at such Consolidated Net
Income, and cash charges included in clauses (a) through (m) of the definition
of Consolidated Net Income, (ii) without duplication of amounts deducted
pursuant to clause (xi) below in prior periods, the amount of Capital
Expenditures or acquisitions of intellectual property to the extent not expensed
and Capitalized Software Expenditures accrued or made in cash or accrued during
such period, to the extent that such Capital Expenditures or acquisitions were
financed with Internally Generated Cash and were not made by utilizing the
Cumulative Retained Excess Cash Flow Amount, (iii) the aggregate amount of all
principal payments of Indebtedness of the Borrower or its Restricted
Subsidiaries to the extent financed with Internally Generated Cash (including
(A) the principal component of payments in respect of Capitalized Leases and (B)
the amount of any scheduled amortization repayment of loans under the Term Loan
Credit Agreement and any mandatory prepayment of loans pursuant to the Term Loan
Credit Agreement to the extent required due to a Disposition that resulted in an
increase to Consolidated Net Income and not in excess of the amount of such
increase, but excluding (W) all other prepayments of loans under the Term Loan
Credit Agreement (other than prepayments referred to in clause (B) above) during
such period, (X) all prepayments of Revolving Credit Loans and Swing Line Loans,
(Y) all prepayments in respect of any other revolving credit facility, except to
the extent there is an equivalent permanent reduction in commitments thereunder
and (Z) payments of any Junior Financing made during such period except to the
extent permitted to be paid pursuant to Section 7.13(a)), (iv) an amount equal
to the aggregate net non-cash gain on Dispositions by the Borrower and its
Restricted Subsidiaries during such period (other than Dispositions in the
ordinary course of business) to the extent included in arriving at such
Consolidated Net Income, (v) increases in Consolidated Working Capital and
long-term accounts receivable for such period (other than any such increases
arising from acquisitions or dispositions by the Borrower and its Restricted
Subsidiaries during such period), (vi) cash payments by the Borrower and its
Restricted Subsidiaries during such period in respect of long-term liabilities
of the Borrower and its Restricted Subsidiaries other than Indebtedness to the
extent such payments are not expensed - 37-

 



 

 

 

[tm1925086d1_ex10-1img044.jpg]

 



during such period or are not deducted in calculating Consolidated Net Income
and to the extent financed with Internally Generated Cash, (vii) without
duplication of amounts deducted pursuant to clause (xi) below in prior fiscal
years, the amount of Investments and acquisitions made in cash during such
period pursuant to Section 7.02 (other than Section 7.02(a), (c), (h), (l), (q),
(r), (s) or (t)) to the extent that such Investments and acquisitions were
financed with Internally Generated Cash and were not made by utilizing the
Cumulative Retained Excess Cash Flow Amount, (viii) the amount of Restricted
Payments paid during such period pursuant to Section 7.06(f), (g)(x), (h) and
(j) to the extent such Restricted Payments were financed with Internally
Generated Cash, (ix) to the extent not otherwise decreasing Consolidated Net
Income in such Excess Cash Flow Period, the aggregate amount of expenditures
actually made by the Borrower and its Restricted Subsidiaries in cash during
such period (including expenditures for the payment of financing fees) to the
extent that such expenditures are not expensed during such period, (x) the
aggregate amount of any premium, make-whole or penalty payments actually paid in
cash by the Borrower and its Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness, (xi)
without duplication of amounts deducted from Excess Cash Flow in prior periods,
the aggregate consideration required to be paid in cash by the Borrower and its
Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
acquisitions constituting Investments permitted under this Agreement, Capital
Expenditures, Capitalized Software Expenditures or acquisitions of intellectual
property to the extent expected to be consummated or made, plus any
restructuring cash expenses, pension payments or tax contingency payments that
have been added to Excess Cash Flow pursuant to clause (a)(ii) above that will
be required to be made, in each case during the period of four consecutive
fiscal quarters of the Borrower following the end of such period; provided that
to the extent the aggregate amount of Internally Generated Cash not utilizing
the Cumulative Retained Excess Cash Flow Amount actually utilized to finance
such acquisitions, Capital Expenditures, Capitalized Software Expenditures or
acquisitions of intellectual property during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters, (xii) the amount of cash taxes
paid in such period to the extent they exceed the amount of tax expense deducted
in determining Consolidated Net Income for such period, (xiii) cash expenditures
in respect of Swap Contracts during such period to the extent not deducted in
arriving at such Consolidated Net Income, and - 38-

 



 

 

 

[tm1925086d1_ex10-1img045.jpg]

 





(xiv) any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset (so long as any such amortization or expense in
such future period is added back to Excess Cash Flow in such future period).
Notwithstanding anything in the definition of any term used in the definition of
“Excess Cash Flow” to the contrary, all components of Excess Cash Flow shall be
computed for the Borrower and its Restricted Subsidiaries on a consolidated
basis. “Excess Cash Flow Period” means each fiscal year of the Borrower
commencing with and including the fiscal year ending March 31, 2013 but in all
cases for purposes of calculating the Cumulative Retained Excess Cash Flow
Amount shall only include such fiscal years for which financial statements and a
Compliance Certificate have been delivered in accordance with Sections 6.01(a)
and 6.02(a) and for which any prepayments under the Term Loan Credit Agreement
(if any) required due to Excess Cash Flow have been made (it being understood
that the Retained Percentage of Excess Cash Flow for any Excess Cash Flow Period
shall be included in the Cumulative Retained Excess Cash Flow Amount regardless
of whether a prepayment is required by the Term Loan Credit Agreement).
“Exchange Act” means the Securities Exchange Act of 1934, as amended. “Excluded
Assets” means (i) any fee owned real property (other than Material Real
Properties) and any leasehold rights and interests in real property (including
landlord waivers, estoppels and collateral access letters), (ii) motor vehicles
and other assets subject to certificates of title, (iii) commercial tort claims,
(iv) licenses, state or local franchises, charters and authorizations and any
other property and assets to the extent that the Administrative Agent may not
validly possess a security interest therein under applicable Laws (including,
without limitation, rules and regulations of any Governmental Authority or
agency) or the pledge or creation of a security interest in which would require
governmental consent, approval, license or authorization, other than to the
extent such prohibition or limitation is rendered ineffective under the UCC or
other applicable Law notwithstanding such prohibition, (v) any particular asset
or right under contract, if the pledge thereof or the security interest therein
(A) is prohibited by applicable Law other than to the extent such prohibition is
rendered ineffective under the UCC or other applicable Law notwithstanding such
prohibition or (B) to the extent and for as long as it would violate the terms
of any written agreement, license or lease with respect to such asset (in each
case, after giving effect to the relevant provisions of the UCC or other
applicable Laws) or would give rise to a termination right pursuant to any
“change of control” or other similar provision under such written agreement,
license or lease (except to the extent such provision is overridden by the UCC
or other applicable Laws), in each case, (a) excluding any such written
agreement that relates to Permitted Ratio Debt and (b) only to the extent that
such limitation on such pledge or security interest is otherwise permitted under
Section 7.09, (vi) Margin Stock and Equity Interests in any Person other than
wholly owned Restricted Subsidiaries (but excluding Excluded Pledged
Subsidiaries and Subsidiaries that are not Material Subsidiaries), (vii) any
permitted agreement, lease, license or property subject to a purchase money
security interest or other similar arrangement to the extent the pledges thereof
and security interests therein are prohibited by such permitted agreement,
lease, license or purchase money arrangement, other than proceeds and
receivables thereof, except to the extent the pledge of such permitted
agreement, lease, license or property is expressly deemed effective under the
Uniform Commercial Code or other applicable Law or principle of equity
notwithstanding such prohibition, (viii) the creation or perfection of pledges
of, or security interests in, any property or asset that would result in
material adverse tax consequences to Holdings, the Borrower or any of its
Restricted Subsidiaries, as reasonably determined by the Borrower in
consultation with the Administrative Agent, (ix) letter of credit rights, except
to the extent constituting support obligations for other Collateral as to which
perfection of the security interest in such other Collateral is accomplished
solely by the filing of a UCC - 39-

 



 

 

 

[tm1925086d1_ex10-1img046.jpg]

 



financing statement (it being understood that no actions shall be required to
perfect a security interest in letter of credit rights, other than the filing of
a UCC financing statement), (x) cash and Cash Equivalents (other than (A)
proceeds of Collateral as to which perfection of the security interest in such
proceeds is accomplished solely by the filing of a UCC financing statement and
(B) as set forth in the second succeeding parenthetical phrase), deposit and
other bank and securities accounts (including securities entitlements and
related assets) (in each case, other than the Blocked Accounts or other accounts
subject to a control agreement in accordance with Section 3.03(g) of the
Security Agreement and proceeds of Collateral held in such accounts) and any
other assets requiring perfection through control agreements or by “control”
(other than in respect of certificated Equity Interests in the Borrower and in
wholly owned Restricted Subsidiaries that are Material Subsidiaries, which
Equity Interests are otherwise required to be pledged), (xi) any intent-to-use
trademark application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application under applicable federal Law , (xii) the Bonine Assets (as defined
in the FTC Order and (xiii) particular assets if and for so long as, in the
reasonable judgment of the Administrative Agent in consultation with the
Borrower, the cost of creating or perfecting such pledges or security interests
in such assets or obtaining title insurance, surveys, abstracts or appraisals in
respect of such assets exceed the practical benefits to be obtained by the
Lenders therefrom; provided, however, that Excluded Assets shall not include any
Proceeds, substitutions or replacements of any Excluded Assets referred to in
clause (i) through (xiii) (unless such Proceeds, substitutions or replacements
would independently constitute Excluded Assets referred to in clauses (i)
through (xiii)). Notwithstanding the foregoing, in no event shall any asset
securing any Indebtedness incurred pursuant to Section 7.03(s) or 7.03(x) be an
Excluded Asset. “Excluded Contribution” means the amount of capital
contributions to the Borrower or net proceeds from the sale or issuance of
Qualified Equity Interests of the Borrower (or issuances of debt securities that
have been converted into or exchanged for any such Equity Interests) (other than
any amount designated as a Cure Amount or used for Equity Funded Employee Plan
Costs) and designated by the Borrower to the Administrative Agent as an Excluded
Contribution on the date such capital contributions are made or such Equity
Interests are sold or issued. “Excluded Deposit Account” means any DDA (i) used
exclusively for payroll, payroll taxes, employee benefits or similar
disbursements and (ii) with an average monthly balance of less than $250,000,
not to exceed $1,000,000 in the aggregate at any time for all DDAs that are
Excluded Deposit Accounts pursuant to this clause (ii). “Excluded Pledged
Subsidiary” means (a) any Subsidiary for which the pledge of its Equity
Interests is prohibited by applicable Law or by Contractual Obligations
(excluding any Contractual Obligations that relates to Permitted Ratio Debt)
existing on the Closing Date (or, in the case of a newly acquired Subsidiary, in
existence at the time of acquisition but not entered into in contemplation
thereof) or for which governmental (including regulatory) consent, approval,
license or authorization would be required, (b) any other Subsidiary with
respect to which, in the judgment of the Borrower and the Administrative Agent,
the burden or cost or other consequences of the pledge of its Equity Interests
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (c) any not-for-profit Subsidiaries, and (d) any Subsidiary for which
the pledge of its Equity Interests would result in any material adverse tax
consequences for Holdings, the Borrower or any of its Restricted Subsidiaries,
as reasonably determined by the Borrower, in consultation with the
Administrative Agent. Notwithstanding the foregoing, in no event shall any
Subsidiary that is an obligor under any Indebtedness incurred pursuant to
Section 7.03(s) or 7.03(x) be an Excluded Pledged Subsidiary. - 40-

 



 

 

 

[tm1925086d1_ex10-1img047.jpg]

 



“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Subsidiary that is prohibited
by applicable Law or by Contractual Obligations existing on the Closing Date
(or, in the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from guaranteeing the
Obligations or if guaranteeing the Obligation would require governmental
(including regulatory) consent, approval, license or authorization, (c) any
other Subsidiary with respect to which, in the judgment of the Borrower and the
Administrative Agent, the burden or cost or other consequences of providing a
Guarantee of the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (d) any Foreign Subsidiary, (e) any
non-for-profit Subsidiaries, (f) any Unrestricted Subsidiaries, (g) any
Subsidiaries that are captive insurance companies, (h) any direct or indirect
Domestic Subsidiary that has no material assets other than Equity Interests
(including any Indebtedness treated as equity for U.S. federal income tax
purposes) of one or more Foreign Subsidiaries that are CFCs, (i) any Domestic
Subsidiary that is a direct or indirect Subsidiary of a Foreign Subsidiary that
is a CFC and (j) any Subsidiary with respect to which the provision of a
Guarantee of the Obligations would result in any material adverse tax
consequences for Holdings, the Borrower or any of its Restricted Subsidiaries,
as reasonably determined by the Borrower, in consultation with the
Administrative Agent. Notwithstanding the foregoing, in no event shall any
Subsidiary that is an obligor under any Indebtedness incurred pursuant to
Section 7.03(s) or 7.03(x) be an Excluded Subsidiary. “Excluded Swap Obligation”
means, with respect to any Loan Party, any Swap Obligation if, and to the extent
that, all or a portion of the Guarantee of such Loan Party of, or the grant by
such Loan Party of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (for the
avoidance of doubt, giving effect to all provisions of the Loan Documents at the
time of such Guarantee or the grant of such security interest) at the time the
Guarantee of such Loan Party or a grant by such Loan Party of a security
interest, would otherwise have become effective with respect to such Swap
Obligation but for such Loan Party’s failure to constitute an “eligible contract
participant” at such time. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes excluded in accordance with the first sentence
of this definition. “Existing Revolver Tranche” has the meaning provided in
Section 2.16(b). “Expiring Credit Commitment” has the meaning provided in
Section 2.04(g). “Extended Revolving Credit Commitments” has the meaning
provided in Section 2.16(b). “Extending Revolving Credit Lender” has the meaning
provided in Section 2.16(c). “Extension” means the establishment of a Revolver
Extension Series by amending a Loan pursuant to Section 2.16 and the applicable
Extension Amendment. “Extension Amendment” has the meaning provided in Section
2.16(d). “Extension Election” has the meaning provided in Section 2.16(c). - 41-

 



 

 

 

[tm1925086d1_ex10-1img048.jpg]

 



“Facility” means the Revolving Credit Facility, a given Class of Incremental
Revolving Credit Commitments, or a given Revolver Extension Series of Extended
Revolving Credit Commitments, as the context may require. “FATCA” means current
Sections 1471 through 1474 of the Code and any amended or successor version
thereof that is substantively comparable and not materially more onerous to
comply with, and any current or future Treasury Regulations or other
administrative guidance promulgated thereunder. “Federal Funds Rate” means, for
any day, the rate per annum equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided, further, that
in no event shall the Federal Funds Rate be deemed less than zero. “Fee Letter”
means the Fee Letter, dated as of December 20, 2011, among Holdings and the
Arrangers. “FIRREA” means the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended. “Fitch” means Fitch Ratings, Ltd., a
division of Fitch, Inc., or any successor by merger or consolidation to its
business. “Fixed Asset Administrative Agents” has the meaning assigned to such
term in the Term Loan Intercreditor Agreement. “Fixed Asset Obligations” has the
meaning assigned to such term in the Term Loan Intercreditor Agreement. “Fixed
Asset Priority Collateral” has the meaning assigned to such term in the Term
Loan Intercreditor Agreement. “Flood Insurance Laws” means, collectively, (i)
the National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statuestatute thereto, (iii) the
National Flood Insurance Reform Act of 1994 as now or hereafter in effect or any
successor statute thereto and, (iv) the Flood Insurance Reform Act of 2004 as
now or hereafter in effect or any successor statute thereto, and (v) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto. “Foreign IP Subsidiary” means one or more
wholly owned Subsidiaries of any Loan Party (a) that is incorporated in Ireland,
Switzerland or other jurisdictions reasonably acceptable to the Administrative
Agent, (b) whose Equity Interests shall be pledged to the Administrative Agent
to the extent required pursuant to Section 6.11 and (c)(i) whose Organization
Documents do not prevent or otherwise limit, and whose jurisdiction of
organization and applicable Law do not prevent or otherwise limit, the granting
of Liens to the Administrative Agent on 65% of the Equity Interests of such
wholly - 42-



 



 

 

 

[tm1925086d1_ex10-1img049.jpg]

 



owned Subsidiaries, foreclosure under such Liens or any other exercise of
remedies similar to the remedies set forth in the Collateral Documents in
respect of capital stock and (ii) whose Organization Documents do not prevent or
otherwise limit (except to the extent required by applicable Law), any payment
by any wholly owned Subsidiary to any Loan Party (whether directly or indirectly
through any wholly owned Subsidiary). “Foreign IP Transfer” means the transfer
to one or more Foreign IP Subsidiaries of (a) any intellectual property to the
extent registered in any jurisdiction other than the United States or any State
thereof or the District of Columbia or (b) any unregistered intellectual
property and all rights under manufacturing, distribution and other contracts,
in each case to the extent such intellectual property and rights are used in or
otherwise related to the development, marketing, manufacturing, packaging,
handling, distribution or sale of products sold only outside of the United
States. “Foreign Subsidiary” means any direct or indirect Restricted Subsidiary
of the Borrower which is not a Domestic Subsidiary. “Fronting Exposure” means,
at any time there is a Defaulting Lender, (a) with respect to the L/C Issuer,
such Defaulting Lender’s Pro Rata Share of the outstanding L/C Obligations other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Pro Rata Share of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof. “FTC Order” means that certain FTC Decision and Order governing
the scope, nature and extent and requirements of that certain Asset Purchase
Agreement, dated as of August 14, 2014, by and between Medtech Products Inc. and
the Buyer (as defined therein). “Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course.
“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans. “GAAP” means
generally accepted accounting principles in the United States of America, as in
effect from time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof (including through conforming changes made
consistent with IFRS) on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof (including through conforming changes made consistent with IFRS), then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; provided, further, that, notwithstanding anything to the contrary
contained herein or in the definition of “Capitalized Lease”, in the event of
any change in GAAP or in - 43-

 



 

 

 

[tm1925086d1_ex10-1img050.jpg]

 



the application thereof (including through conforming changes made consistent
with IFRS) requiring all leases to be capitalized, only those leases (assuming
for purposes hereof that such leases were in existence on the date hereof) that
would constitute Capitalized Leases in conformity with GAAP on the date hereof
shall be considered Capitalized Leases, and all calculations and deliverables
under this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance therewith. “Governmental Authority” means any nation
or government, any state or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government. “Granting Lender” has the meaning specified in Section 10.07(h).
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning. “Guaranteed Obligations” has the meaning
specified in Section 11.01. “Guarantor” has the meaning set forth in the
definition of “Collateral and Guarantee Requirement” and shall include each
Restricted Subsidiary that shall have become a Guarantor pursuant to Section
6.11. For avoidance of doubt, the Borrower in its sole discretion may cause any
Restricted Subsidiary that is not a Guarantor to Guarantee the Obligations by
causing such Restricted Subsidiary to execute a joinder to this Agreement in
form and substance reasonably satisfactory to the Administrative Agent, and any
such Restricted Subsidiary shall be a Guarantor, Loan Party and Subsidiary
Guarantor hereunder for all purposes. - 44-

 



 

 

 

 

[tm1925086d1_ex10-1img051.jpg]

 

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement. “Hazardous Materials” means all
materials, pollutants, contaminants, chemicals, compounds, constituents,
substances or wastes, in any form, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
mold, electromagnetic radio frequency or microwave emissions that are regulated
pursuant to, or which could give rise to liability under, applicable
Environmental Law. “Hedge Bank” has the meaning set forth in the definition of
“ABL Pari Passu Hedge Agreement.” “Holdings” has the meaning specified in the
introductory paragraph to this Agreement. “Honor Date” has the meaning set forth
in Section 2.03(c)(i). “ICE LIBOR” has the meaning specified in clause (a) of
the definition of “Eurocurrency Rate.” “IFRS” means international accounting
standards as promulgated by the International Accounting Standards Board.
“Incremental Amendment” has the meaning set forth in Section 2.14(f).
“Incremental Commitment Request” has the meaning set forth in Section 2.14(a).
“Incremental Facility Closing Date” has the meaning set forth in Section
2.14(d). “Incremental Revolving Credit Commitments” has the meaning set forth in
Section 2.14(a). “Incremental Revolving Credit Lender” has the meaning set forth
in Section 2.14(c). “Incremental Revolving Loan” has the meaning set forth in
Section 2.14(b). “Indebtedness” means, as to any Person at a particular time,
without duplication, all of the following: (a) all obligations of such Person
for borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) the maximum
amount (after giving effect to any prior drawings or reductions which may have
been reimbursed) of all outstanding letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person; (c) net obligations of such Person under any Swap Contract; (d) all
obligations of such Person to pay the deferred purchase price of property or
services (other than (i) trade accounts and accrued expenses payable in the
ordinary course of business, (ii) any earn-out obligation until such obligation
is not paid after becoming due and payable and (iii) accruals for payroll and
other liabilities accrued in the ordinary course); - 45-

 



 

 

 

[tm1925086d1_ex10-1img052.jpg]

 

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse; (f) all Attributable Indebtedness; (g) all obligations of
such Person in respect of Disqualified Equity Interests; (h) if and to the
extent that the foregoing would constitute indebtedness or a liability in
accordance with GAAP; and (i) to the extent not otherwise included above, all
Guarantees of such Person in respect of any of the foregoing. For all purposes
hereof, the Indebtedness of any Person shall (A) include the Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner, except to the extent such Person’s liability for such Indebtedness is
otherwise limited and only to the extent such Indebtedness would be included in
the calculation of Consolidated Total Net Debt and (B) in the case of the
Borrower and its Subsidiaries, exclude all intercompany Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of Indebtedness of any Person for
purposes of clause (e) shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the fair market value of
the property encumbered thereby as determined by such Person in good faith.
“Indemnified Liabilities” has the meaning set forth in Section 10.05.
“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) any Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed on it in lieu of net
income Taxes, imposed by a jurisdiction as a result of such recipient being
organized in or having its principal office or applicable lending office in such
jurisdiction, or as a result of any other connection between such Lender or
Agent and such jurisdiction other than any connections arising solely from
executing, delivering, being a party to, engaging in any transactions pursuant
to, performing its obligations under, receiving payments under, and/or
enforcing, any Loan Document, (ii) any Taxes (other than Taxes described in
clause (i) above) imposed by a jurisdiction as a result of such recipient being
organized in or having its principal office or applicable lending office in such
jurisdiction, or as a result of any other connection between such Lender or
Agent and such jurisdiction other than any connections arising solely from
executing, delivering, being a party to, engaging in any transactions pursuant
to, performing its obligations under, receiving payments under, and/or
enforcing, any Loan Document, (iii) any Taxes attributable to the failure of
such Agent or Lender to deliver the documentation required to be delivered
pursuant to Section 3.01(d), (iv) any branch profits Taxes imposed by the United
States under Section 884(a) of the Code, or any similar Tax, imposed by any
jurisdiction described in clause (ii), (v) in the case of a Lender (other than
an assignee pursuant to a request by Borrower under Section 3.07(a)), any U.S.
federal withholding Tax that is imposed pursuant to any Law in effect at the
time the Lender becomes a party to this Agreement, or designates a new Lending
Office, except to the extent such Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new Lending Office (or
assignment), to receive additional amounts or - 46-

 



 

 

 

[tm1925086d1_ex10-1img053.jpg]

 

indemnification payments from the Borrower or Guarantor with respect to such
withholding Tax pursuant to Section 3.01, and (vi) any U.S. federal taxes
imposed under FATCA. “Indemnitees” has the meaning set forth in Section 10.05.
“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.
“Information” has the meaning set forth in Section 10.08. “Insight” means
Insight Pharmaceuticals Corporation. “Insight Acquisition” means the acquisition
of the Business (as defined in the Insight Acquisition Agreement (as in effect
on April 25, 2014)) pursuant to the terms of the Insight Acquisition Agreement).
“Insight Acquisition Agreement” means that certain Stock Purchase Agreement,
dated as of April 25, 2014 (as amended, supplemented or modified from time to
time), by and among Medtech Products Inc., Insight and the other parties listed
on the signature pages thereto. “Intellectual Property Security Agreement” has
the meaning set forth in the Security Agreement. “Intercompany Note” means a
promissory note substantially in the form of Exhibit G. “Interest Payment Date”
means, (a) as to any Eurocurrency Rate Loan, the last day of each Interest
Period applicable to such Loan and the Maturity Date of the Facility under which
such Loan was made; provided that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment Dates
and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made. “Interest Period” means, as to
each Eurocurrency Rate Loan, the period commencing on the date such Eurocurrency
Rate Loan is disbursed or converted to or continued as a Eurocurrency Rate Loan
and ending on the date one, two, three or six months thereafter or, to the
extent agreed by each Lender of such Eurocurrency Rate Loan, nine or twelve
months or less than one month thereafter, as selected by the Borrower in its
Committed Loan Notice; provided that: (i) any Interest Period that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (ii) any Interest Period (other than an Interest Period having a
duration of less than one month) that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and (iii)
no Interest Period shall extend beyond the applicable Maturity Date. - 47-

 



 

 

 

[tm1925086d1_ex10-1img054.jpg]

 

“Internally Generated Cash” means, with respect to any Person, cash funds of
such Person and its Restricted Subsidiaries not constituting (x) proceeds of the
issuance of (or contributions in respect of) Equity Interests of such Person,
(y) proceeds of the incurrence of Indebtedness (other than the incurrence of
Revolving Credit Loans or extensions of credit under any other revolving credit
or similar facility) by such Person or any of its Restricted Subsidiaries or (z)
proceeds of Dispositions and Casualty Events. “Inventory” has the meaning
assigned to such term in the Security Agreement. “Inventory Reserves” means any
and all reserves which the Administrative Agent deems necessary, in its
Permitted Discretion, to maintain (including, without limitation, reserves for
slow moving Inventory, intercompany profits and Inventory shrinkage and
Permitted Liens on any Eligible Inventory ranking prior to the Liens of the
Administrative Agent for the benefit of the Secured Parties) with respect to the
Inventory of the Borrower or any Subsidiary Guarantor. The Administrative Agent
may, from time to time, in its Permitted Discretion, adjust Inventory Reserves
used in computing the Borrowing Base upon not less than three (3) Business Day’s
prior written notice to the Borrower (during which period the Administrative
Agent shall be available to discuss any such proposed adjustments with the
Borrower during normal business hours upon reasonable notice). “Investment”
means, as to any Person, any direct or indirect acquisition or investment by
such Person, whether by means of (a) the purchase or other acquisition of Equity
Interests or debt or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person (excluding, in the case of the Borrower and its Subsidiaries,
intercompany loans, advances, or Indebtedness having a term not exceeding 364
days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business) or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment at any time shall be the
amount actually invested (measured at the time made), without adjustment for
subsequent increases or decreases in the value of such Investment, less any
Returns to the Borrower or a Restricted Subsidiary in respect of such
Investment. “Investment Grade Rating” shall mean with respect to any Person,
such Person has at least the minimum rating indicated below from two out of the
three ratings agencies named below: Ratings Agency Minimum Rating S&P
BBB-(stable) Moody’s Baa3 (stable) Fitch BBB-(stable) “IP Rights” has the
meaning set forth in Section 5.15. “ISP” means, with respect to any Letter of
Credit, the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance). - 48-

 



 

 

 

[tm1925086d1_ex10-1img055.jpg]

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit. “Junior Financing” has the
meaning set forth in Section 7.13(a). “Junior Financing Documentation” means any
documentation governing any Junior Financing. “Latest Maturity Date” means, at
any date of determination, the latest Maturity Date applicable to any Loan or
Commitment hereunder at such time, including the latest maturity date of any
Incremental Revolving Credit Commitment, or any Extended Revolving Credit
Commitment, in each case as extended in accordance with this Agreement from time
to time; provided that in each case, in determining the Latest Maturity Date,
clause (i)(y) of the definition of “Maturity Date” will be disregarded. “Laws”
means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement. “L/C
Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. “L/C Credit Extension” means, with
respect to any Letter of Credit, the issuance thereof or extension of the expiry
date thereof, or the renewal or increase of the amount thereof. “L/C Issuer”
means Citi and any other Lender that becomes an L/C Issuer in accordance with
Section 2.03(k) or 10.07(j), in each case, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder. “L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unreimbursed Amounts, including all L/C Borrowings.
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.11. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. “Lender” has the meaning specified in the
introductory paragraph to this Agreement and, as the context requires, includes
an L/C Issuer and a Swing Line Lender, and their respective successors and
assigns as permitted hereunder, each of which is referred to herein as a
“Lender.” “Lending Office” means, as to any Lender, such office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent. -
49-

 



 

 

 

[tm1925086d1_ex10-1img056.jpg]

 

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft. “Letter of
Credit Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
relevant L/C Issuer. “Letter of Credit Expiration Date” means the day that is
five (5) Business Days prior to the Maturity Date then in effect for the
applicable Revolving Credit Facility (or, if such day is not a Business Day, the
next preceding Business Day). “Letter of Credit Sublimit” means an amount equal
to the lesser of (a) $25,000,000 and (b) the aggregate amount of the Revolving
Credit Commitments. The Letter of Credit Sublimit is part of, and not in
addition to, the Revolving Credit Facility. “LIBOR Successor Rate” has the
meaning set forth in Section 3.03. “LIBOR Successor Rate Conforming Changes”
means, with respect to any proposed LIBOR Successor Rate, any conforming changes
to the definition of “Base Rate”, the definition of “Interest Period”, timing
and frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the reasonable discretion of
the Administrative Agent, in consultation with the Borrower, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines, in consultation with the Borrower, is reasonably necessary in
connection with the administration of this Agreement). “Lien” means any
mortgage, pledge, hypothecation, assignment, deposit arrangement, encumbrance,
lien (statutory or other), charge, or preference, priority or other security
interest or preferential arrangement of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to Real Property, and any Capitalized Lease
having substantially the same economic effect as any of the foregoing). “Line
Cap” means, at any time, an amount equal to lesser of (i) the Aggregate
Commitments at such time and (ii) the Borrowing Base at such time. “Loan” means
an extension of credit under Article II by a Lender to the Borrower in the form
of a Revolving Credit Loan or a Swing Line Loan (it being understood and agreed
that Protective Advances shall be deemed to be Loans for all purposes
hereunder). “Loan Documents” means, collectively, (i) this Agreement, (ii) the
Notes, (iii) the Collateral Documents, (iv) any Incremental Amendment
(including, for the avoidance of doubt, each of the amendments referenced on the
cover hereto) or Extension Amendment, (v) each Letter of Credit Application,
(vi) the Confidential Disclosure Letter and (vii) amendments and joinders to
this Agreement. “Loan Parties” means, collectively, the Borrower and each
Guarantor. - 50-

 



 

 

 

[tm1925086d1_ex10-1img057.jpg]

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the United States Federal Reserve System, or any
successor thereto. “Master Agreement” has the meaning specified in the
definition of “Swap Contract.” “Material Adverse Effect” means a (a) material
adverse effect on the business, operations, assets or financial condition of the
Borrower and its Restricted Subsidiaries, taken as a whole; (b) material adverse
effect on the ability of the Loan Parties (taken as a whole) to fully and timely
perform any of their payment obligations under any Loan Document to which the
Borrower or any of the Loan Parties is a party; or (c) material adverse effect
on the rights and remedies available to the Lenders or the Administrative Agent
under any Loan Document. “Material Domestic Subsidiary” means, at any date of
determination, each of the Borrower’s Domestic Subsidiaries (a) whose total
assets at the last day of the most recent Test Period were equal to or greater
than 2.5% of Total Assets at such date or (b) whose gross revenues for such Test
Period were equal to or greater than 2.5% of the consolidated gross revenues of
the Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that if, at any time and from time
to time after the Closing Date, Domestic Subsidiaries that are not Guarantors
solely because they do not meet the thresholds set forth in clauses (a) or (b)
comprise in the aggregate more than 5.0% of Total Assets as of the end of the
most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 6.01 or more than 5.0% of the
consolidated gross revenues of the Borrower and the Restricted Subsidiaries for
such Test Period, then the Borrower shall, not later than forty-five (45) days
after the date by which financial statements for such quarter or Test Period are
required to be delivered pursuant to this Agreement (or such longer period as
the Administrative Agent may agree in its reasonable discretion), (i) designate
in writing to the Administrative Agent one or more of such Domestic Subsidiaries
as “Material Domestic Subsidiaries” to the extent required such that the
foregoing condition ceases to be true and (ii) comply with the provisions of
Section 6.11 applicable to such Subsidiary. “Material Foreign Subsidiary” means,
at any date of determination, each of the Borrower’s Foreign Subsidiaries (a)
whose total assets at the last day of the most recent Test Period were equal to
or greater than 2.5% of Total Assets at such date or (b) whose gross revenues
for such Test Period were equal to or greater than 2.5% of the consolidated
gross revenues of the Borrower and the Restricted Subsidiaries for such period,
in each case determined in accordance with GAAP; provided that if, at any time
and from time to time after the Closing Date, Foreign Subsidiaries not meeting
the thresholds set forth in clauses (a) or (b) comprise in the aggregate more
than 5.0% of Total Assets as of the end of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.01 or more than 5.0% of the consolidated gross revenues of
the Borrower and the Restricted Subsidiaries for such Test Period, then the
Borrower shall, not later than forty-five (45) days after the date by which
financial statements for such quarter or Test Period are required to be
delivered pursuant to this Agreement (or such longer period as the
Administrative Agent may agree in its reasonable discretion), (i) designate in
writing to the Administrative Agent one or more of such Foreign Subsidiaries as
“Material Foreign Subsidiaries” to the extent required such that the foregoing
condition ceases to be true and (ii) comply with the provisions of the
definition of “Collateral and Guarantee Requirement.” - 51-

 



 

 

 

[tm1925086d1_ex10-1img058.jpg]

 

“Material Indebtedness” any Indebtedness of any Loan Party or any Restricted
Subsidiary that has an aggregate principal amount greater than or equal to
$100,000,000. “Material Real Property” means any fee-owned real property located
in the United States that is owned by any Loan Party and that has a fair market
value in excess of $5,000,000 (at the Closing Date or, with respect to real
property acquired after the Closing Date, at the time of acquisition, in each
case, as reasonably estimated by the Borrower in good faith). “Material
Subsidiary” means any Material Domestic Subsidiary or any Material Foreign
Subsidiary. “Maturity Date” means (i) with respect to the Revolving Credit
Facility, the earlier of (x) the fifth anniversary of the Amendment No. 67
Effective Date and (y) the Springing Maturity Date, (ii) with respect to any
tranche of Extended Revolving Credit Commitments, the final maturity date as
specified in the applicable Revolver Extension Request accepted by the
respective Lender or Lenders; and (iii) with respect to any Incremental
Revolving Loans or Incremental Revolving Credit Commitments, the final maturity
date as specified in the applicable Incremental Amendment; provided that, in
each case, if such day is not a Business Day, the Maturity Date shall be the
Business Day immediately succeeding such day. “Maximum Rate” has the meaning
specified in Section 10.10. “Minimum Availability Period” means any period after
the end of the DenTek Acquisition Period (a) commencing when Excess Availability
for any consecutive two calendar day period is less than the greater of (i) 10%
of the lesser of (A) Aggregate Commitments and (B) the Borrowing Base and (ii)
$17,500,000 and (b) ending after Excess Availability is at least the greater of
(i) 10.0% of the lesser of (A) Aggregate Commitments and (B) the Borrowing Base
and (ii) $13,500,00017,500,000 for a period of 30 consecutive days. “Moody’s”
means Moody’s Investors Service, Inc. and any successor thereto. “Mortgage
Policies” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.” “Mortgaged Properties” has the meaning specified in the
definition of “Collateral and Guarantee Requirement.” “Mortgages” means
collectively, the deeds of trust, trust deeds, hypothecs and mortgages made by
the Loan Parties in favor or for the benefit of the Administrative Agent on
behalf of the Secured Parties creating and evidencing a Lien on a Mortgaged
Property in form and substance reasonably satisfactory to the Administrative
Agent, and any other mortgages executed and delivered pursuant to Sections 6.11
and 6.13, in each case, as the same may from time to time be amended, restated,
supplemented or otherwise modified. “Multiemployer Plan” means any employee
benefit plan of the type described in Section 4001(a)(3) of ERISA, to which a
Loan Party, any Restricted Subsidiary or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding six plan years, has
made or been obligated to make contributions. “Net Orderly Liquidation Value”
means, with respect to Inventory of any Person, the net orderly liquidation
value thereof expected to be realized at an orderly, negotiated sale held within
a - 52-

 



 

 

 

[tm1925086d1_ex10-1img059.jpg]

 

reasonable period of time, net of all liquidation expenses, as determined in a
manner reasonably acceptable to the Administrative Agent by an appraiser
reasonably acceptable to the Administrative Agent (it being understood that the
Net Orderly Liquidation Value shall be expressed as a percentage of such
Inventory). “Net Proceeds” means: (a) 100% of the cash proceeds actually
received by the Borrower or any of the Restricted Subsidiaries (including any
cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise and including casualty insurance settlements and condemnation awards,
but in each case only as and when received) from any Disposition or Casualty
Event, net of (i) attorneys’ fees, accountants’ fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith, (ii) the principal amount of any Indebtedness that is
secured by a Lien (other than a Lien that ranks pari passu with or subordinated
to the Liens securing the Obligations) on the asset subject to such Disposition
or Casualty Event and that is required to be repaid in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan
Documents), together with any applicable premium, penalty, interest and breakage
costs, (iii) in the case of any Disposition or Casualty Event by a non-wholly
owned Restricted Subsidiary, the pro rata portion of the Net Proceeds thereof
(calculated without regard to this clause (iii)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a wholly owned Restricted Subsidiary as a result thereof, (iv) taxes
paid or reasonably estimated to be payable as a result thereof, and (v) the
amount of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (i) above) (x) related to any of the applicable assets and
(y) retained by the Borrower or any of the Restricted Subsidiaries including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Disposition or Casualty Event occurring on
the date of such reduction); provided that, subject to the restrictions set
forth in SectionsSection 7.05(j), if the Borrower shall deliver a certificate of
a Responsible Officer of the Borrower to the Administrative Agent promptly
following receipt of any such proceeds setting forth the Borrower’s good faith
intention to use any portion of such proceeds to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Borrower or its Restricted Subsidiaries or to make Permitted Acquisitions or any
acquisition of all or substantially all the assets of, or all the Equity
Interests (other than directors’ qualifying shares) in, a Person or division or
line of business of a Person (or any subsequent investment made in a Person,
division or line of business previously acquired), in each case within 12 months
of such receipt, such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 12 months of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 12 month period but within such
12-month period are contractually committed to be used, then upon the
termination of such contract or if such Net Proceeds are not so used within the
later of such 12-month period and 180 days from the entry into such contractual
commitment, such remaining portion shall constitute Net Proceeds as of the date
of such termination or expiry without giving effect to this proviso); provided,
further, that no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless (x) such proceeds shall exceed
- 53-

 



 

 

 

[tm1925086d1_ex10-1img060.jpg]

 

$17,500,000 or (y) the aggregate net proceeds exceeds $35,000,000 in any fiscal
year (and thereafter only net cash proceeds in excess of such amount shall
constitute Net Proceeds under this clause (a)), and (b) 100% of the cash
proceeds from the incurrence, issuance or sale by the Borrower or any of the
Restricted Subsidiaries of any Indebtedness, net of all taxes paid or reasonably
estimated to be payable as a result thereof and fees (including investment
banking fees and discounts), commissions, costs and other expenses, in each case
incurred in connection with such issuance or sale. For purposes of calculating
the amount of Net Proceeds, fees, commissions and other costs and expenses
payable to the Borrower shall be disregarded. “Nominal Shares” means (a) for any
Foreign Subsidiary, nominal issuances of Equity Interests in an aggregate amount
not to exceed 0.5% of the Equity Interests of such Foreign Subsidiary on a
fully-diluted basis and (b) in any case, director’s qualifying shares, in each
case to the extent such issuances are required by applicable Law.
“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender. “non-Expiring Credit Commitment” has the meaning provided in Section
2.04(g). “Non-extension Notice Date” has the meaning specified in Section
2.03(b)(iii). “Note” means a Revolving Credit Note or a Swing Line Note, as the
context may require. “Notice of Intent to Cure” has the meaning set forth in
Section 8.04. “Obligations” means all (x) advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party and its Restricted
Subsidiaries arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or Restricted Subsidiary of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding and (y) obligations of the Borrower or any Restricted Subsidiary
arising under any ABL Secured Hedge Agreement or any ABL Secured Treasury
Services Agreement. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and of their
Restricted Subsidiaries to the extent they have obligations under the Loan
Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit fees, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.
Notwithstanding anything herein to the contrary, in no circumstances shall
Excluded Swap Obligations constitute Obligations. “OID” means original issue
discount. - 54-

 



 

 

 

[tm1925086d1_ex10-1img061.jpg]

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. “Other Taxes” has the meaning specified in Section
3.01(b). “Outstanding Amount” means (a) with respect to the Revolving Credit
Loans, Swing Line Loans and Protective Advances on any date, the outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing), Swing Line Loans and Protective Advances, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the outstanding Dollar Amount thereof on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
thereto as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) or any reductions in the maximum
amount available for drawing under Letters of Credit taking effect on such date.
“Overnight Rate” means, for any day, the greater of the Federal Funds Rate and
an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. “Participant” has the meaning
specified in Section 10.07(e). “Participant Register” has the meaning specified
in Section 10.07(e). “Payment Condition” means, with respect to any action taken
pursuant to Section 6.14, Section 7.02(i), Section 7.02(n)(y),x), Section
7.03(s), Section 7.06(g)(y) or 7.13(a) (in the case of Section 7.13, to the
extent using the Cumulative Credit) or 7.03(sl) or Section 7.13(a)(v),
immediately after giving effect to such action, (I) Excess Availability is (and
was for the period of 30 days immediately preceding such action) no less than
the greater of (A) $30,625,000 (but with respect to any action taken pursuant to
Section 7.06(g)(yl), $35,000,000) and (B) 17.5% (but with respect to any action
taken pursuant to Section 7.06(g)(yl), 20%) of the lesser of (i) Aggregate
Commitments and (ii) the Borrowing Base or (II) (x) Excess Availability is (and
was for the period of 30 days immediately preceding such action) no less than
the greater of (A) $21,875,000 (but with respect to any action taken pursuant to
Section 7.06(g)(yl), $26,250,000) and (B) 12.5% (but with respect to any action
taken pursuant to Section 7.06(g)(yl), 15%) of the lesser of (i) Aggregate
Commitments and (ii) the Borrowing Base and (y) the Consolidated Fixed Charge
Coverage Ratio for the most recently ended Test Period at the end of which
financial statements were required to be delivered hereunder calculated on a Pro
Forma Basis is greater than or equal to 1.00 to 1.00. “PBGC” means the Pension
Benefit Guaranty Corporation. “Pension Plan” means any “employee pension benefit
plan” (as such term is defined in Section 3(2) of ERISA), other than a
Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored - 55-

 



 

 

 

[tm1925086d1_ex10-1img062.jpg]

 

or maintained by any Loan Party or any ERISA Affiliate or to which any Loan
Party or any ERISA Affiliate contributes or has an obligation to contribute, or
in the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the immediately preceding five
(5) plan years. “Perfection Certificate” means a certificate in the form of
Exhibit II to the Security Agreement or any other form reasonably approved by
the Administrative Agent, as the same shall be supplemented from time to time.
“Permitted Acquisition” has the meaning set forth in Section 7.02(i). “Permitted
Discretion” means the Administrative Agent’s commercially reasonable judgment,
exercised in good faith in accordance with its customary business practices for
asset-based lending transactions reasonably comparable to the credit facility
hereunder; provided that any standard of eligibility or reserve established or
modified by the Administrative Agent shall have a reasonable relationship to
circumstances, conditions, events or contingencies which are the basis for such
standard of eligibility or reserve, as reasonably determined, without
duplication, by the Administrative Agent in good faith. “Permitted Liens” means
each Lien permitted under Section 7.01(a), (c), (d), (e), (f), (g), (h), (i),
(j), (k), (n), (q), (r), (t), (y) or (ee). “Permitted Ratio Debt” means
Indebtedness of the Borrower or any Restricted Subsidiary, provided that
immediately after giving Pro Forma Effect thereto and to the use of the proceeds
thereof, (i) no Event of Default shall be continuing or result therefrom, (ii)
the Payment Condition shall be satisfied, (iii) the Total Leverage Ratio is no
greater than 6.00:1.00 (but, in the event that Indebtedness is being incurred in
reliance on clause (iv) of this definition at substantially the same time that
Indebtedness is being incurred pursuant to clause (iii) of this definition, when
calculating the Total Leverage Ratio for purposes of this clause (iii) to
determine the permissibility of the incurrence of such Indebtedness pursuant to
this clause (iii) at such time, it is understood and agreed that any
Indebtedness so incurred at such time pursuant to clause (iv) of this definition
shall be excluded from Consolidated Total Net Debt), (iv) if such Indebtedness
is secured, the aggregate principal amount of such Indebtedness incurred after
the September 2014 Amendment Closing Date shall not exceed $350,000,000 minus
the aggregate amount of all Incremental Revolving Credit Commitments incurred
pursuant to Section 2.14(d) hereof minus the aggregate amount of all incremental
commitments or loans that shall have become effective under the Term Loan Credit
Agreement after the September 2014 Amendment Closing Date, (v) such Indebtedness
does not mature prior to the date that is ninety-one (91) days after the Latest
Maturity Date at the time such Indebtedness is incurred, (vi) [reserved], (vii)
such Indebtedness shall have terms and conditions (other than pricing, rate
floors, discounts, fees, premiums and optional prepayment or redemption
provisions) that are not materially less favorable (when taken as a whole) to
the Borrower than the terms and conditions of the Term Loan Credit Agreement (as
in effect on the Closing Date), (viii) if such Indebtedness is incurred or
guaranteed on a secured basis by a Loan Party, such Indebtedness is subject to
the Term Loan Intercreditor Agreement and (ix) any such Indebtedness incurred or
guaranteed by a Restricted Subsidiary that is not a Loan Party, together with
any Indebtedness incurred or guaranteed by a Restricted Subsidiary that is not a
Loan Party pursuant to Section 7.03(g), does not exceed in the aggregate at any
time outstanding the greater of $65,000,000 and 2.00% of Total Assets, in each
case determined at the time of incurrence; provided that a certificate of the
Borrower as to the satisfaction of the conditions described in clause (vii)
above delivered at least five (5) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of documentation relating -
56-

 



 

 

 

[tm1925086d1_ex10-1img063.jpg]

 

thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirements of such clause (vii), shall be
conclusive unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees). “Permitted
Refinancing” means, with respect to any Person, any modification, refinancing,
refunding, renewal, replacement or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed, replaced or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other amounts owing or paid related to such Indebtedness, and fees
and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and by an amount equal
to any existing commitments unutilized thereunder, (b) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Sections 7.03(e) or (f), at the time thereof, no Event of Default shall have
occurred and be continuing, (d) if such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment to
the Obligations, to the extent such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal, replacement
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended and (e) notwithstanding anything contained in Section
7.03(c), such modification, refinancing, refunding, renewal, replacement or
extension is incurred by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended. “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity. “Plan” means any “employee benefit plan” (as such
term is defined in Section 3(3) of ERISA) established or maintained by any Loan
Party or any Restricted Subsidiary or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
“Platform” has the meaning set forth in Section 6.01(d). “Pledged Debt” has the
meaning set forth in the Security Agreement. “Pledged Equity” has the meaning
set forth in the Security Agreement. “primary obligor” has the meaning specified
in the definition of “Guarantee.” “Proceeding” has the meaning set forth in
Section 10.05. “Proceeds” has the meaning set forth in Section 9-102(a)(64) of
the UCC. “Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(c).
- 57-

 



 

 

 

[tm1925086d1_ex10-1img064.jpg]

 

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.09. “Pro Forma Financial
Statements” has the meaning set forth in Section 5.05(c). “Pro Rata Share”
means, with respect to each Lender, at any time a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Commitments of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities at such time;
provided that, in the case of the Revolving Credit Facility, if such Commitments
have been terminated, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof. “Projections” has the meaning set forth in Section 6.01(c). “Protective
Advances” has the meaning set forth in Section 2.18(a). “PTE” means a prohibited
transaction class exemption issued by the U.S. Department of Labor, as any such
exemption may be amended from time to time. “Public Lender” has the meaning set
forth in Section 6.01(d). “QFC” has the meaning specified in Section 10.22(b).
“QFC Credit Support” has the meaning set forth in Section 10.22. “Qualified ECP
Guarantor” means, in respect of any Swap Obligation, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time under § 1a(18)(A)(v)(II) of the Commodity
Exchange Act. “Qualified Equity Interests” means any Equity Interests that are
not Disqualified Equity Interests. “Real Property” means, collectively, all
right, title and interest (including any leasehold, mineral or other estate) in
and to any and all parcels of or interests in real property owned, leased or
otherwise held by any Person, whether by lease, license or other means, together
with, in each case, all easements, hereditaments and appurtenances relating
thereto, all improvements and appurtenant fixtures and equipment, all general
intangibles and contract rights and other property and rights incidental to the
ownership, lease or operation thereof. “Refinancing” means the prepayment of all
indebtedness under that certain Credit Agreement, dated as of March 24, 2010 (as
amended, restated, supplemented, or modified from time to time prior to the
Closing Date), among the Borrower, Holdings, Bank of America, N.A., as
administrative agent and collateral agent, the lenders party thereto, and the
other agents party thereto, shall have been paid in full, and all commitments,
security interests and guaranties in connection therewith shall have been
terminated and released. - 58-

 



 

 

 

[tm1925086d1_ex10-1img065.jpg]

 

“Register” has the meaning set forth in Section 10.07(d). “Registered Equivalent
Notes” means, with respect to any notes originally issued in an offering
pursuant to Rule 144A under the Securities Act or other private placement
transaction under the Securities Act of 1933, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC. “Related Parties” means,
with respect to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, agents, trustees and advisors of such Person and
of such Person’s Affiliates. “Release” means any spilling, leaking, seepage,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, disposing, depositing, dispersing or migrating in, into, onto
or through the Environment or from or through any facility, property or
equipment. “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA or the regulations issued thereunder, other than events for
which the otherwise applicable notice period has been waived by regulation or
otherwise by the PBGC. “Request for Credit Extension” means (a) with respect to
a Borrowing, continuation or conversion of Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice. “Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unusedUnused Commitments under
such Facility. “Required Facility Lenders” mean, as of any date of
determination, with respect to any Facility, Lenders having more than 50% of the
sum of (a) the Total Outstandings under such Facility (with the aggregate Dollar
Amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans, as applicable, under such Facility being
deemed “held” by such Lender for purposes of this definition) and (b) the
aggregate unusedUnused Commitments under such Facility; provided that the
unusedUnused Commitments of, and the portion of the Total Outstandings under
such Facility held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of the Required Facility Lenders.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate Dollar
Amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition), and (b) aggregate unused Revolving Credit Commitments;
provided that the unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders. “Reserves”
means any and all reserves (including, without limitation, Account Reserves and
Inventory Reserves) which the Administrative Agent deems necessary, in its
Permitted Discretion, to maintain (including, without limitation, reserves for
liabilities secured by Liens on Collateral included in the Borrowing Base, which
Liens are senior to the Administrative Agent’s Liens, reserves for rent at
locations leased by the Borrower or any Subsidiary Guarantor and for
consignee’s, warehousemen’s and bailee’s charges (unless a Collateral Access
Agreement shall be in effect with respect to the subject - 59-

 



 

 

 

[tm1925086d1_ex10-1img066.jpg]

 

property) and provided that such reserves for any such location shall not exceed
the amount advanced against Eligible Inventory located at such location,
reserves for ABL Pari Passu Hedge Agreements, reserves for ABL Pari Passu
Treasury Services Agreements) with respect to the Collateral of the Borrower or
any Subsidiary Guarantor. The Administrative Agent may, from time to time, in
its Permitted Discretion, (x) other than with respect to reserves for ABL Pari
Passu Hedge Agreements and ABL Pari Passu Treasury Services Agreements, adjust
Reserves upon not less than three (3) Business Days’ prior written notice to the
Borrower (during which period the Administrative Agent shall be available to
discuss any such proposed adjustments with the Borrower during normal business
hours upon reasonable notice) and (y) with respect to reserves for ABL Pari
Passu Hedge Agreements and ABL Pari Passu Treasury Services Agreements, adjust
Reserves upon same-day notice to the Borrower. “Responsible Officer” means the
chief executive officer, president, vice president, chief financial officer,
chief administrative officer, secretary or assistant secretary, treasurer or
assistant treasurer or other similar officer of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. “Restricted Cash” means cash and Cash Equivalents held by
Restricted Subsidiaries that is contractually restricted from being distributed
to the Borrower. “Restricted Payment” means any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interest of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the Borrower’s or a Restricted Subsidiary’s
stockholders, partners or members (or the equivalent Persons thereof).
“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary. “Retained Percentage” means, with respect to any Excess
Cash Flow Period (a) 100% minus (b) the Applicable ECF Percentage with respect
to such Excess Cash Flow Period. “Returns” means, with respect to any
Investment, any dividends, distributions, interest, fees, premium, return of
capital, repayment of principal, income, profits (from a Disposition or
otherwise) and other amounts received or realized in respect of such Investment.
“Revolver Extension Request” has the meaning provided in Section 2.16(b).
“Revolver Extension Series” has the meaning provided in Section 2.16(b).
“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period, made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b). “Revolving Credit Commitment” means, as to
each Revolving Credit Lender, its obligation to (a) make Revolving Credit Loans
to the Borrower pursuant to Section 2.01(b), (b) purchase participations in L/C
Obligations in respect of Letters of Credit and (c) purchase participations in
Swing Line Loans, in - 60-

 



 

 

 

[tm1925086d1_ex10-1img067.jpg]

 

an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name in Section 1.01A of the
Confidential Disclosure Letter under the caption “Revolving Credit
Commitment”Schedule I to Amendment No. 7 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement
(including Section 2.14 and Section 10.07(b)). The aggregate Revolving Credit
Commitments of all Revolving Credit Lenders shall be $175,000,000 on the
Amendment No. 67 Effective Date, as such amount may be adjusted from time to
time in accordance with the terms of this Agreement. “Revolving Credit Exposure”
means, as to each Revolving Credit Lender, the sum of the amount of the
Outstanding Amount of such Revolving Credit Lender’s Revolving Credit Loans and
its Pro Rata Share or other applicable share provided for under this Agreement
of the Dollar Amount of the L/C Obligations and the Swing Line Obligations and
Protective Advances at such time. “Revolving Credit Facility” means, at any
time, the aggregate amount of the Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if Revolving Credit Commitments have
terminated, Revolving Credit Exposure. “Revolving Credit Loan” has the meaning
set forth in Section 2.01(b). “Revolving Credit Note” means a promissory note of
the Borrower payable to any Revolving Credit Lender or its registered assigns,
in substantially the form of Exhibit C-1 hereto, evidencing the aggregate
Indebtedness of the Borrower to such Revolving Credit Lender resulting from the
Revolving Credit Loans made by such Revolving Credit Lender to the Borrower.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto. “Same Day Funds” means immediately
available funds. “Sanctions” has the meaning specified in Section 5.18(c).
“Scheduled Unavailability Date” has the meaning set forth in Section 3.03. “SEC”
means the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions. “Secured Leverage Ratio” means,
with respect to any Test Period, the ratio of (a) Consolidated Secured Net Debt
as of the last day of such Test Period to (b) Consolidated EBITDA for such Test
Period. “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the Hedge Banks, Cash Management Banks and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section
9.05. “Securities Act” means the Securities Act of 1933, as amended. - 61-

 



 

 

 

[tm1925086d1_ex10-1img068.jpg]

 

“Security Agreement” means an ABL Security Agreement substantially in the form
of Exhibit F. “Security Agreement Supplement” has the meaning specified in the
Security Agreement. “Seller” has the meaning specified in the preliminary
statements to this Agreement. “Senior Notes” means the $250,000,000 in aggregate
principal amount of the Borrower’s 8.125% senior unsecured notes due 2020 and
any Registered Equivalent Notes having substantially identical terms and issued
pursuant to the Senior Notes Indenture in exchange for the initial, unregistered
senior unsecured notes. “Senior Notes Indenture” means the Indenture for the
Senior Notes, dated as of January 31, 2012, between the Borrower and U.S. Bank,
National Association, as trustee, as the same may be amended, modified,
supplemented, replace or refinanced to the extent not prohibited by this
Agreement. “September 2014 Amendment Closing Date” means September 3, 2014, the
date on which all conditions precedent set forth in Section 3 of Amendment No. 3
are satisfied. “Solvent” and “Solvency” mean, with respect to any Person on any
date of determination, that on such date (a) the fair value of the assets of
such Person and its Subsidiaries, on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of such Person
and its Subsidiaries, on a consolidated basis, is greater than the amount that
will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) such Person
and its Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured and (d) such Person and its Subsidiaries, on a consolidated
basis, are not engaged in, and are not about to engage in, business for which
they have unreasonably small capital. The amount of any contingent liability at
any time shall be computed as the amount that would reasonably be expected to
become an actual and matured liability. “SPC” has the meaning specified in
Section 10.07(h). “Specified Junior Financing Obligations” means any obligations
in respect of any Junior Financing in respect of which any Loan Party is an
obligor in a principal amount in excess of the Threshold Amount. “Specified Loan
Party” means any Loan Party that is not an “eligible contract participant” under
the Commodity Exchange Act (determined prior to giving effect to Section 11.11
hereof). “Specified Representations” means those representations and warranties
made by the Borrower in Sections 5.01(a), 5.01(b)(ii), 5.02(a), 5.02(b)(i),
5.02(b)(iii), 5.03 (to the extent related to consents or approvals under
Organization Documents of any Loan Party or under any material Law), 5.04, 5.12,
5.16, 5.17, 5.18 and 5.19 (subject, in the case of Section 5.19, to the proviso
at the end of Section 4.01(a)). “Specified Transaction” means any Investment
that results in a Person becoming a Restricted Subsidiary, any designation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, any
Permitted Acquisition or any Disposition that results in a Restricted Subsidiary
ceasing to be a Subsidiary of the Borrower, any Investment constituting an
acquisition of assets constituting a business unit, line of business or division
of, or all or substantially all of the Equity Interests of, another Person or -
62-

 



 

 

 

[tm1925086d1_ex10-1img069.jpg]

 

any Disposition of a business unit, line of business or division of the Borrower
or a Restricted Subsidiary, in each case whether by merger, consolidation,
amalgamation or otherwise, or any incurrence or repayment of Indebtedness (other
than Indebtedness incurred or repaid under any revolving credit facility or line
of credit), Restricted Payment, Incremental Revolving Credit Commitment or
Incremental Revolving Loan that by the terms of this Agreement requires such
test to be calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”
“Speculative Grade Rating” shall mean with respect to any Person, such Person
has at least the minimum rating indicated below from two out of the three
ratings agencies named below: Ratings Agency Minimum Rating S&P BB-(stable)
Moody’s Ba3 (stable) Fitch BB-(stable) “Split Brands” means the Debrox and
Gly-Oxide brands. “Split Brands Acquisition” has the meaning specified in the
preliminary statements to this Agreement. “Split Brands Acquisition Agreement”
has the meaning specified in the preliminary statements to this Agreement.
“Split Brands Cutoff Date” means July 31, 2012. “Springing Maturity Date” means
91 days prior to the date of any scheduled repayment of Material Indebtedness
(as such date of scheduled repayment of such Material Indebtedness may be
accelerated or otherwise moved to an earlier date as a result of any
Indebtedness (other than such Material IndebtdnessIndebtedness) not being repaid
or refinanced). “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which (i) a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, (ii) more than half of the
issued share capital is at the time beneficially owned or (iii) the management
of which is otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. “Subsidiary Guarantor” means any
Guarantor other than Holdings. “Successor Company” has the meaning specified in
Section 7.04(d). “Supermajority Lenders” means, at any time, Lenders (other than
Defaulting Lenders) having Commitments aggregating more than 66⅔% of the
Aggregate Commitments, or if the Commitments have been terminated, Lenders
(other than Defaulting Lenders) whose percentage of the Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and all L/C Obligations (with the
aggregate Dollar Amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line - 63-

 



 

 

 

[tm1925086d1_ex10-1img070.jpg]

 

Loans being deemed “held” by such Lender for purposes of this definition)
aggregate more than 66⅔% of such Outstanding Amount. “Supported QFC” has the
meaning set forth in Section 10.22. “Swap Contract” means (a) any and all rate
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. “Swap Obligations” means, with respect to any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act. “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender). “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant
to Section 2.04. “Swing Line Facility” means the swing line loan facility made
available by the Swing Line Lenders pursuant to Section 2.04. “Swing Line
Lender” means Citi, in its capacity as provider of Swing Line Loans or any
successor swing line lender hereunder. “Swing Line Loan” has the meaning
specified in Section 2.04(a). “Swing Line Loan Notice” means a notice of a Swing
Line Borrowing pursuant to Section 2.04(b), which, if in writing, shall be
substantially in the form of Exhibit B hereto. “Swing Line Note” means a
promissory note of the Borrower payable to any Swing Line Lender or its
registered assigns, in substantially the form of Exhibit C-2 hereto, evidencing
the aggregate Indebtedness of the Borrower to such Swing Line Lender resulting
from the Swing Line Loans. “Swing Line Obligations” means, as at any date of
determination, the aggregate principal amount of all Swing Line Loans
outstanding. - 64-

 



 

 

 

[tm1925086d1_ex10-1img071.jpg]

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.
“Syndication Agent” means Morgan Stanley Senior Funding, Inc., in its capacity
as syndication agent. “Tax Group” has the meaning specified in Section
7.06(h)(iii). “Taxes” means all present or future taxes, duties, levies,
imposts, assessments or withholdings imposed by any Governmental Authority
including interest, penalties and additions to tax. “Term Agent” means Citibank,
N.A., in its capacity as administrative agent under the Term Loan Credit
Agreement Documentation, or any successor administrative agent or collateral
agent under the Term Loan Credit Agreement Documentation. “Term Loan Acquisition
Borrowing” has the meaning specified in the preliminary statements to this
Agreement. “Term Loan Credit Agreement” means that certain credit agreement
dated as of the Closing Date, among Holdings, the Borrower, the Subsidiary
Guarantors party thereto, the lenders party thereto and the Term Agent, as the
same may be amended, restated, modified, supplemented, extended, renewed,
refunded, replaced or refinanced from time to time in one or more agreements (in
each case with the same or new lenders, institutional investors or agents),
including any agreement extending the maturity thereof or otherwise
restructuring all or any portion of the Indebtedness thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof, in each
case as and to the extent permitted by this Agreement and the Term Loan
Intercreditor Agreement. “Term Loan Credit Agreement Documentation” means the
Term Loan Credit Agreement and all security agreements, guarantees, pledge
agreements and other agreements or instruments executed in connection therewith.
“Term Loan Facility Indebtedness” means (i) Indebtedness of Holdings, the
Borrower or any Restricted Subsidiary outstanding under the Term Loan Credit
Agreement Documentation and (ii) any Swap Contract permitted pursuant to Article
VII hereof that is entered into by and between the Borrower or any Restricted
Subsidiary and any Person that is a lender under the Term Loan Credit Agreement
or an Affiliate of a lender under the Term Loan Credit Agreement at the time
such Swap Contract is entered into. “Term Loan Intercreditor Agreement” means
that certain Intercreditor Agreement substantially in the form of Exhibit L
hereof, dated as of the date hereof, among the administrative agent under the
Term Loan Credit Agreement, the Administrative Agent on behalf of the Secured
Parties, and the Loan Parties, as amended and in effect from time to time. “Test
Period” means, for any date of determination under this Agreement, the four
consecutive fiscal quarters of the Borrower most recently ended as of such date
of determination. “Threshold Amount” means $42,500,000. “Total Assets” means the
total assets of the Borrower and the Restricted Subsidiaries on a consolidated
basis in accordance with GAAP, as shown on the most recent balance sheet of the
Borrower - 65-

 



 

 

 

[tm1925086d1_ex10-1img072.jpg]

 

delivered pursuant to Section 6.01(a) or (b) or, for the period prior to the
time any such statements are so delivered pursuant to Section 6.01(a) or (b),
the Pro Forma Financial Statements. “Total Leverage Ratio” means, with respect
to any Test Period, the ratio of (a) Consolidated Total Net Debt as of the last
day of such Test Period to (b) Consolidated EBITDA for such Test Period. “Total
Outstandings” means the aggregate Outstanding Amount of all Loans and all L/C
Obligations. “Transaction Expenses” means any fees or expenses incurred or paid
by Holdings, the Borrower or any of their respective Subsidiaries in connection
with the Transactions (including expenses in connection with hedging
transactions), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby. “Transactions” means, collectively, (a) the
Acquisition and other related transactions contemplated by the Acquisition
Agreement, (b) the issuance of the Senior Notes, (c) the funding of the term
loans under the Term Loan Credit Agreement on the Closing Date and the execution
and delivery of Loan Documents to be entered into on the Closing Date, (d) the
Refinancing and (e) the payment of Transaction Expenses. “Transferred Guarantor”
has the meaning specified in Section 11.09. “Type” means, with respect to a
Loan, its character as a Base Rate Loan or a Eurocurrency Rate Loan. “Uniform
Commercial Code” or “UCC” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral. “United States” and
“U.S.” mean the United States of America. “United States Tax Compliance
Certificate” has the meaning set forth in Section 3.01(d)(ii)(C) and is in
substantially the form of Exhibit I hereto. “Unreimbursed Amount” has the
meaning set forth in Section 2.03(c)(i). “Unrestricted Subsidiary” means any
Subsidiary of the Borrower designated by the board of directors of the Borrower
as an Unrestricted Subsidiary pursuant to Section 6.14 subsequent to the Closing
Date. “Unused Commitment” means, on any day, (a) the then Aggregate Commitments
minus (b) the sum of (i) the principal amount of Loans of the Borrower then
outstanding and (ii) the then L/C Obligations. “USA Patriot Act” means the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56. “U.S. Special
Resolution Regimes” has the meaning set forth in Section 10.22. - 66-

 



 

 

 

[tm1925086d1_ex10-1img073.jpg]

 

“Weekly Reporting Period” means any period after the end of the DenTek
Acquisition Period beginning on the date that is five (5) Business Days
following the date when the Excess Availability is less than the greater of (x)
12.510.0% of the lesser of (i) Aggregate Commitments and (ii) the Borrowing Base
and (y) $21,875,00017,500,000 and ending on the date that is five (5) Business
Days following the date when the Excess Availability is equal to or greater than
the greater of (x) 12.510.0% of the lesser of (i) Aggregate Commitments and (ii)
the Borrowing Base and (y) $21,875,000.17,500,000. “Weighted Average Life to
Maturity” means, when applied to any Indebtedness at any date, the number of
years obtained by dividing: (i) the sum of the products obtained by multiplying
(a) the amount of each then remaining installment, sinking fund, serial maturity
or other required payments of principal, including payment at final maturity, in
respect thereof, by (b) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by (ii) the then outstanding principal amount of such Indebtedness; provided
that in determining the Weighted Average Life to Maturity of the Revolving
Credit Facility, clause (i)(y) of the definition of “Maturity Date” shall be
disregarded. “wholly owned” means, with respect to a Subsidiary of a Person, a
Subsidiary of such Person all of the outstanding Equity Interests of which
(other than (x) director’s qualifying shares and (y) shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person. “Winter 2017
Refinancing” means the prepayment of all amounts outstanding under (i) that
certain Amended and Restated Loan and Security Agreement, dated as of December
15, 2015, by and among C.B. Fleet Company, Incorporated, as borrower, C.B.
Fleet, LLC, as holdings, the other loan parties party thereto, the lenders and
financial institutions party thereto and GCI Capital Markets LLC, as agent, (ii)
that certain Amended and Restated Note Purchase and Guarantee Agreement, dated
as of December 15, 2015 with respect to the notes due December 15, 2022, by and
among C.B. Fleet Company, Incorporated, as issuer, C.B. Fleet, LLC, as holdings,
the other guarantors party thereto and the purchasers named in the purchaser
schedule attached thereto and (iii) that certain Amended and Restated Note
Purchase Agreement, dated as of December 15, 2015 with respect to the notes due
December 15, 2023, by and among C.B. Fleet HoldCo, LLC, a Delaware limited
liability company, as issuer and the purchasers named in the purchaser schedule
attached thereto, and, in the case of each of clauses (i) through (iii) all
commitments, security interests and guaranties in connection therewith shall
have been terminated and released. “Winter 2017 Transaction Expenses” means any
fees or expenses incurred or paid by Holdings, the Borrower or any of their
respective Subsidiaries in connection with the Winter 2017 Transactions
(including expenses in connection with hedging transactions), Amendment No. 4 to
the Term Loan Credit Agreement and the transactions contemplated hereby and
thereby (including Amendment No. 6 to this AgreeementAgreement). “Winter 2017
Transactions” means, collectively, (a) the C.B. Fleet Acquisition, (b) the
funding of the term loans on the Amendment No. 6 Effective Date and the
execution and delivery of Amendment No. 4 to the Term Loan Credit Agreement, (c)
the execution and delivery by the Borrower and the Subsidiaries party thereto of
Amendment No. 6 to this Agreement, (d) the Winter 2017 Refinancing and (e) the
payment of Winter 2017 Transaction Expenses. “Write-Down and Conversion Powers”
means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the -
67-

 



 

 

 

[tm1925086d1_ex10-1img074.jpg]

 

Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. Section
1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document: (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms. (b) The words “herein,”
“hereto,” “hereof” and “hereunder” and words of similar import when used in any
Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof. (c) Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears. (d) The
term “including” is by way of example and not limitation. (e) The word “or” is
not exclusive. (f) The term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form. (g)
In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”; and the word “through” means “to and including.”
(h) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document. (i) For purposes of determining compliance
with any Section of Article VII at any time, in the event that any Lien,
Investment, Indebtedness (whether at the time of incurrence or upon application
of all or a portion of the proceeds thereof), Disposition, Restricted Payment,
Affiliate transaction, Contractual Obligation or prepayment of Indebtedness
meets the criteria of one or more than one of the categories of transactions
permitted pursuant to any clause of such Sections, such transaction (or portion
thereof) at any time shall be permitted under one or more of such clauses as
determined by the Borrower in its sole discretion at such time. Section 1.03
Accounting Terms. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, except as
otherwise specifically prescribed herein. - 68-

 



 

 

 

[tm1925086d1_ex10-1img075.jpg]

 

Section 1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number). Section 1.05 References to Agreements, Laws,
Etc. Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law. Section 1.06 Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). Section 1.07
Timing of Payment of Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day. Section
1.08 Cumulative Credit Transactions. If more than one action occurs on any given
date the permissibility of the taking of which is determined hereunder by
reference to the amount of the Cumulative Credit immediately prior to the taking
of such action, the permissibility of the taking of each such action shall be
determined independently and in no event may any two or more such actions be
treated as occurring simultaneously. Section 1.09 Pro Forma Calculations. (a)
Notwithstanding anything to the contrary herein, financial ratios and tests,
including the Total Leverage Ratio, the Secured Leverage Ratio, the Consolidated
First Lien Net Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio
shall be calculated in the manner prescribed by this Section 1.09; provided that
notwithstanding anything to the contrary in clauses (b), (c) or (d) of this
Section 1.09, when calculating the Consolidated First Lien Net Leverage Ratio,
the Total Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio, each
as applicable, for purposes of (i) the definition of “Applicable ECF Percentage
of Excess Cash Flow” and (ii) determining actual compliance (and not whether the
Payment Condition has been satisfied) with Section 7.11, the events described in
this Section 1.09 that occurred subsequent to the end of the applicable Test
Period shall not be given pro forma effect. In addition, whenever a financial
ratio or test is to be calculated on a pro forma basis, the reference to the
“Test Period” for purposes of calculating such financial ratio or test shall be
deemed to be a reference to, and shall be based on, the most recently ended Test
Period for which internal financial - 69-

 



 

 

 

[tm1925086d1_ex10-1img076.jpg]

 

statements of the Borrower are available (as determined in good faith by the
Borrower); provided that, the provisions of this sentence shall not apply for
purposes of calculating the Consolidated First Lien Net Leverage Ratio, the
Total Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio for
purposes of the definition of “Applicable ECF Percentage of Excess Cash Flow”
and determining actual compliance with Section 7.11 (and not for the purpose of
determining whether the Payment Condition has been satisfied), each of which
shall be based on the financial statements delivered pursuant to Section 6.01(a)
or (b), as applicable, for the relevant Test Period. (b) For purposes of
calculating any financial ratio or test, Specified Transactions (with any
incurrence or repayment of any Indebtedness in connection therewith to be
subject to clause (d) of this Section 1.09) that have been made (i) during the
applicable Test Period and (ii) if applicable as described in clause (a) above,
subsequent to such Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable Test Period. If since the beginning of any applicable Test
Period any Person that subsequently became a Restricted Subsidiary or was
merged, amalgamated or consolidated with or into the Borrower or any of its
Restricted Subsidiaries since the beginning of such Test Period shall have made
any Specified Transaction that would have required adjustment pursuant to this
Section 1.09, then such financial ratio or test shall be calculated to give pro
forma effect thereto in accordance with this Section 1.09. (c) Whenever pro
forma effect is to be given to a Specified Transaction, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and include, for the avoidance of doubt, the
amount of “run-rate” cost savings, operating expense reductions and synergies
projected by the Borrower in good faith to be realized as a result of specified
actions taken, committed to be taken or expected to be taken (calculated on a
pro forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions and synergies were realized during the
entirety of such period) and “run-rate” means the full recurring benefit for a
period that is associated with any action taken, committed to be taken or
expected to be taken (including any savings expected to result from the
elimination of a public target’s compliance costs with public company
requirements) net of the amount of actual benefits realized during such period
from such actions, and any such adjustments shall be included in the initial pro
forma calculations of such financial ratios or tests and during any subsequent
Test Period in which the effects thereof are expected to be realized relating to
such Specified Transaction; provided that (A) such amounts are reasonably
identifiable and factually supportable in the good faith judgment of the
Borrower, (B) such actions have been taken or with respect to which substantial
steps have been taken (in the good faith determination of the Borrower) within
eighteen (18) months after the date of such Specified Transaction, and (C) no
amounts shall be added pursuant to this clause (c) to the extent duplicative of
any amounts that are otherwise added back in computing Consolidated EBITDA,
whether through a pro forma adjustment or otherwise, with respect to such
period; provided that any increase to Consolidated EBITDA as a result of cost
savings, operating expense reductions and synergies pursuant to this Section
1.09(c) shall be subject to the limitation set forth in the proviso of clause
(viii) of the definition of “Consolidated EBITDA.” (d) In the event that the
Borrower or any Restricted Subsidiary incurs (including by assumption or
guarantees) or repays (including by redemption, repayment, retirement or
extinguishment) any Indebtedness included in the calculations of any financial
ratio or test (in each case, other than Indebtedness incurred or repaid under
any revolving credit facility), (i) during the applicable Test Period or (ii)
subject to clause (a) subsequent to the end of the applicable Test Period and
prior to or - 70-

 



 

 

 

[tm1925086d1_ex10-1img077.jpg]

 

simultaneously with the event for which the calculation of any such ratio is
made, then such financial ratio or test shall be calculated giving pro forma
effect to such incurrence or repayment of Indebtedness, to the extent required,
as if the same had occurred on the last day of the applicable Test Period (or
the first day of the applicable Test Period solely in the case of the
Consolidated Fixed Charge Coverage Ratio). (e) If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
the event for which the calculation of the Consolidated Fixed Charge Coverage
Ratio is made had been the applicable rate for the entire period (taking into
account any hedging obligations applicable to such Indebtedness); provided, in
the case of repayment of any Indebtedness, to the extent actual interest related
thereto was included during all or any portion of the applicable Test Period,
the actual interest may be used for the applicable portion of such Test Period.
Interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Borrower or Restricted Subsidiary
may designate. Section 1.10 Currency Generally. For purposes of determining
compliance with Sections 7.01, 7.02 and 7.03 with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no Default shall be
deemed to have occurred solely as a result of changes in rates of currency
exchange occurring after the time such Indebtedness or Investment is incurred
(so long as such Indebtedness or Investment, at the time incurred, made or
acquired, was permitted hereunder). All determinations of the Dollar-equivalent
amount of any amounts denominated in a currency other than Dollars shall be made
by the Administrative Agent acting in its Permitted Discretion. Section 1.11
Letters of Credit. Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the Dollar Amount of the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the Dollar Amount of the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time. Section 1.12 Divisions. For all purposes under the
Loan Documents, in connection with any division or plan of division under
Delaware law (or any comparable even under a different jurisdiction’s laws):(a)
if any asset, right, obligation or liability of any Person becomes the asset,
right, obligation or liability of a different Person, then it shall be deemed to
have been transferred from the original Person to the subsequent Person and (b)
if any new Person comes into existence, such new Person shall be deemed to have
been organized or formed on the first date of its existence by the holders of
its Equity Interests at such time. - 71-

 



 

 

 

[tm1925086d1_ex10-1img078.jpg]

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS Section 2.01 The Loans. (a)
[Reserved]. (b) The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make Revolving Credit Loans denominated in Dollars pursuant to Section 2.02 from
its applicable Lending Office (each such loan, a “Revolving Credit Loan”) to the
Borrower from time to time, on any Business Day during the period from the
Closing Date until the Maturity Date, in an aggregate principal amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided that after giving effect to any Revolving Credit Borrowing,
(x) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all Swing Line Loans and Protective
Advances, shall not exceed the lesser of (i) such Lender’s Revolving Credit
Commitment at such time and (ii) such Lender’s Pro Rata Share of the Borrowing
Base at such time and (y) the aggregate outstanding amount of Total Outstandings
shall not exceed the Line Cap at such time. Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(b), prepay under Section
2.05, and reborrow under this Section 2.01(b). Revolving Credit Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein. Section
2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Revolving
Credit Borrowing, each conversion of Revolving Credit Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice, to the Administrative Agent (provided that the
notices in respect of the initial Credit Extensions may be conditioned on the
closing of the Acquisition), which may be given by telephone. Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (New
York, New York time) (1) three (3) Business Days prior to the requested date of
any Borrowing or continuation of Eurocurrency Rate Loans or any conversion of
Base Rate Loans to Eurocurrency Rate Loans, and (2) on the requested date of any
Borrowing of Base Rate Loans; provided that the notice referred to in subclause
(1) above may be delivered no later than one (1) Business Day prior to the
Closing Date in the case of initial Credit Extensions. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Except as provided in Section 2.14, each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a minimum principal amount
of $1,000,000, or a whole multiple of $100,000, in excess thereof. Except as
provided in Section 2.03(c), 2.04(c), 2.14 or 2.18(b), each Borrowing of or
conversion to Base Rate Loans shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof. Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Revolving Credit Borrowing, a conversion of Revolving
Credit Loans from one Type to the other or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Revolving Credit Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and (vi)
wire instructions of the account(s) to which funds are - 72-

 



 

 

 

[tm1925086d1_ex10-1img079.jpg]

 

to be disbursed (it being understood, for the avoidance of doubt, that the
amount to be disbursed to any particular account may be less than the minimum or
multiple limitations set forth above so long as the aggregate amount to be
disbursed to all such accounts pursuant to such Borrowing meets such minimums
and multiples). If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or fail to give a timely notice requesting a conversion or
continuation, then the applicable Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month. (b) Following
receipt of a Committed Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share or other applicable share
provided for under this Agreement of the applicable Class of Loans, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation described in Section 2.02(a). In
the case of each Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. The Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account(s) of
the Borrower on the books of the Administrative Agent with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided by the Borrower to (and reasonably acceptable to) the
Administrative Agent; provided that if, on the date the Committed Loan Notice
with respect to such Borrowing is given by the Borrower, there are Swing Line
Loans or L/C Borrowings outstanding, then the proceeds of such Borrowing shall
be applied, first, to the payment in full of any such L/C Borrowing, second, to
the payment in full of any such Swing Line Loans, and third, to the Borrower as
provided above. (c) Except as otherwise provided herein, a Eurocurrency Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Eurocurrency Rate Loan unless the Borrower pays the amount due, if any,
under Section 3.05 in connection therewith. During the occurrence and
continuation of an Event of Default, the Administrative Agent or the Required
Lenders may require that no Loans may be converted to or continued as
Eurocurrency Rate Loans. (d) The Administrative Agent shall promptly notify the
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Citi’s prime rate used in determining the Base Rate
promptly following the public announcement of such change. (e) After giving
effect to all Revolving Credit Borrowings, all conversions of Revolving Credit
Loans from one Type to the other, and all continuations of Revolving Credit
Loans as the same Type, there shall not be more than four (4) Interest Periods
in effect; provided that after the establishment of any new Class of Loans
pursuant to an Extension Amendment, the number of Interest Periods otherwise
permitted by this Section 2.02(e) shall increase by three (3) Interest Periods
for each applicable Class so established. (f) The failure of any Lender to make
the Loan to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Loan on the date of such
- 73-

 



 

 

 

[tm1925086d1_ex10-1img080.jpg]

 

Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any
Borrowing. (g) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share or
other applicable share provided for under this Agreement available to the
Administrative Agent on the date of such Borrowing in accordance with paragraph
(b) above, and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If the
Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the Overnight Rate plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in accordance with
the foregoing. A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts owing under this Section 2.02(g) shall be conclusive
in the absence of manifest error. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent. Section 2.03 Letters of Credit. (a) The Letter of Credit
Commitment. (i) Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit at sight denominated in Dollars for
the account of the Borrower (provided that any Letter of Credit may be for the
benefit of any Subsidiary of the Borrower) and to amend or renew Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drafts under the Letters of Credit and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued pursuant to this
Section 2.03; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if as of the date of such L/C
Credit Extension and after giving effect thereto, (x) the Revolving Credit
Exposure of any Revolving Credit Lender would exceed such Lender’s Revolving
Credit Commitment, (y) the Total Outstandings would exceed the Line Cap at such
time or (z) the Outstanding Amount of the L/C Obligations would exceed the
Letter of Credit Sublimit. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. - 74-

 



 

 

 

[tm1925086d1_ex10-1img081.jpg]

 

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if: (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date (for which such L/C
Issuer is not otherwise compensated hereunder); (B) subject to Section
2.03(b)(iii), the expiry date of such requested Letter of Credit would occur
more than twelve months after the date of issuance or last renewal, unless (1)
each Appropriate Lender has approved of such expiration date or (2) the
Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been cash collateralized; (C) the expiry date of such requested
Letter of Credit would occur after the Letter of Credit Expiration Date, unless
all the Revolving Credit Lenders have approved such expiry date; (D) the
issuance of such Letter of Credit would violate any policies of the L/C Issuer
applicable to letters of credit generally; and (E) any Revolving Credit Lender
is at that time a Defaulting Lender, unless the L/C Issuer has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the L/C
Issuer (in its sole discretion) with the Borrower or such Lender to eliminate
the L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion. (iii) An L/C Issuer
shall be under no obligation to amend any Letter of Credit if (A) such L/C
Issuer would have no obligation at such time to issue such Letter of Credit in
its amended form under the terms hereof, or (B) the beneficiary of such Letter
of Credit does not accept the proposed amendment to such Letter of Credit. (b)
Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:30 p.m. at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount thereof; (c) the expiry date thereof;
(d) the name and address of the beneficiary thereof; (e) the documents to be
presented by such beneficiary in case of any - 75-

 



 

 

 

[tm1925086d1_ex10-1img082.jpg]

 

drawing thereunder; (f) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (g) such other matters as the
relevant L/C Issuer may reasonably request. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request. (ii) Promptly after receipt of any Letter of Credit
Application, the relevant L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, such L/C
Issuer will provide the Administrative Agent with a copy thereof. Upon receipt
by the relevant L/C Issuer of confirmation from the Administrative Agent that
the requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
(or its applicable Subsidiary) or enter into the applicable amendment, as the
case may be. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Letter of Credit. (iii) If the Borrower so
requests in any applicable Letter of Credit Application, the relevant L/C Issuer
shall agree to issue a Letter of Credit that has automatic extension provisions
(each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the relevant L/C Issuer to prevent
any such extension at least once in each twelve month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-extension Notice Date”) in
each such twelve month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the relevant L/C Issuer, the
Borrower shall not be required to make a specific request to the relevant L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
relevant L/C Issuer to permit the extension of such Letter of Credit at any time
to an expiry date not later than the Letter of Credit Expiration Date; provided
that the relevant L/C Issuer shall not permit any such extension if (A) the
relevant L/C Issuer has determined that it would have no obligation at such time
to issue such Letter of Credit in its extended form under the terms hereof (by
reason of the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven (7) Business Days before the Non-extension Notice Date from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied. (iv) Promptly after issuance of any Letter of Credit or any amendment
to a Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment. (c) Drawings and Reimbursements; Funding of Participations. (i)
Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. Not later than 11:00
a.m. on the first Business Day immediately following any payment by an L/C
Issuer under a Letter - 76-

 



 

 

 

[tm1925086d1_ex10-1img083.jpg]

 

of Credit with notice to the Borrower (each such date, an “Honor Date”), the
Borrower shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing in Dollars; provided that if such
reimbursement is not made on the date of drawing, the Borrower shall pay
interest to the relevant L/C Issuer on such amount at the rate applicable to
Base Rate Loans (without duplication of interest payable on L/C Borrowings). The
L/C Issuer shall notify the Borrower of the Dollar Amount of the drawing
promptly following the determination or revaluation thereof. If the Borrower
fails to so reimburse such L/C Issuer by such time, the Administrative Agent
shall promptly notify each Appropriate Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share or other applicable share provided for under
this Agreement thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans but subject to the amount of the unutilized portion of the Revolving
Credit Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice or the
requirement that the Total Outstandings not exceed the Line Cap at such time).
Any notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice. (ii) Each
Appropriate Lender (including any Lender acting as an L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i), whether or not the Total Outstandings
exceed the Line Cap at such time before or after such Borrowing make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
in Dollars at the Administrative Agent’s Office for payments in an amount equal
to its Pro Rata Share or other applicable share provided for under this
Agreement of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Appropriate Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer. (iii) With respect to any Unreimbursed Amount that is not
fully refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the relevant L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03. (iv) Until each Appropriate Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the relevant
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of such Lender’s Pro Rata Share or other applicable share provided for under
this Agreement of such amount shall be solely for the account of the relevant
L/C Issuer. (v) Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under
Letters of Credit, as - 77-

 



 

 

 

[tm1925086d1_ex10-1img084.jpg]

 

contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the relevant L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice ).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the relevant L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein. (vi) If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the relevant L/C Issuer
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
such L/C Issuer shall be entitled to recover from such Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. A certificate of the
relevant L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.03(c)(vi) shall be conclusive absent manifest error. (d) Repayment of
Participations. (i) If, at any time after an L/C Issuer has made a payment under
any Letter of Credit and has received from any Revolving Credit Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), the Administrative Agent receives for the account of such L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share or other applicable
share provided for under this Agreement thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the Dollar Amount received by the
Administrative Agent. (ii) If any payment received by the Administrative Agent
for the account of an L/C Issuer pursuant to Section 2.03(c)(i) is required to
be returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Appropriate Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Pro Rata Share or other applicable share provided for under
this Agreement thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. (e) Obligations Absolute. The obligation of the Borrower to
reimburse the relevant L/C Issuer for each drawing under each Letter of Credit
issued by it and to repay each L/C Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following: - 78-

 



 

 

 

[tm1925086d1_ex10-1img085.jpg]

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto; (ii) the
existence of any claim, counterclaim, setoff, defense or other right that any
Loan Party may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the relevant L/C Issuer or any other Person, whether
in connection with this Agreement, the transactions contemplated hereby or by
such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; (v) any exchange, release or
non-perfection of any Collateral, or any release or amendment or waiver of or
consent to departure from the Guaranty or any other guarantee, for all or any of
the Obligations of any Loan Party in respect of such Letter of Credit; or (vi)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, any Loan Party; provided that the
foregoing shall not excuse any L/C Issuer from liability to Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are waived by the Borrower to the extent permitted by
applicable Law) suffered by the Borrower that are caused by such L/C Issuer’s
gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. (f) Role of L/C Issuers. Each Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, the relevant L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuers, any Agent-Related Person nor any of the
respective correspondents, participants or assignees of any L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Lenders holding a
majority of the Revolving Credit Commitments, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct as
determined in a final and non-appealable judgment by a court of competent
jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is - 79-

 



 

 

 

[tm1925086d1_ex10-1img086.jpg]

 

not intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, any Agent-Related Person, nor any
of the respective correspondents, participants or assignees of any L/C Issuer,
shall be liable or responsible for any of the matters described in clauses (i)
through (vi) of Section 2.03(e); provided that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit, in each
case as determined in a final and non-appealable judgment by a court of
competent jurisdiction. In furtherance and not in limitation of the foregoing,
each L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. (g) Cash Collateral. If (i) as of the
Letter of Credit Expiration Date or at any time that the Revolving Credit
Commitments are voluntarily terminated, any Letter of Credit issued to the
Borrower may for any reason remain outstanding and partially or wholly undrawn,
(ii) any Event of Default occurs and is continuing and the Administrative Agent
or the Lenders holding a majority of the Revolving Credit Commitments, as
applicable, require the Borrower to Cash Collateralize the L/C Obligations
pursuant to Section 8.02 or (iii) an Event of Default set forth under Section
8.01(f) occurs and is continuing, the Borrower shall Cash Collateralize (x) in
the case of clause (i), 103% and (y) in the case of clauses (ii) and (iii),
100%, in each case of the then Outstanding Amount of all of its L/C Obligations
(in an amount equal to such Outstanding Amount determined as of the date of such
L/C Borrowing or the Letter of Credit Expiration Date, as the case may be), and
shall do so not later than 2:00 P.M., New York City time, on (x) in the case of
the immediately preceding clauses (i) through (iii), (1) the Business Day that
the Borrower receives notice thereof, if such notice is received on such day
prior to 12:00 Noon, New York City time, or (2) if clause (1) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice and (y) in the case of the immediately preceding clause (iii), the
Business Day on which an Event of Default set forth under Section 8.01(f) occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
For purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Appropriate Lenders, as collateral for the L/C Obligations, cash or
deposit account balances (“Cash Collateral”) pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
relevant L/C Issuer (which documents are hereby consented to by the Appropriate
Lenders). Derivatives of such term have corresponding meanings. The Borrower
hereby grants to the Administrative Agent, for the benefit of the L/C Issuers
and the Revolving Credit Lenders of the applicable Facility, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing. Cash Collateral shall be maintained in blocked accounts at the
Administrative Agent and may be invested in readily available Cash Equivalents.
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are expressly subject to any right or claim of any Person other than
the Administrative Agent (on behalf of the Secured Parties) or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the - 80-

 



 

 

 

[tm1925086d1_ex10-1img087.jpg]

 

Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
deposit accounts at the Administrative Agent as aforesaid, an amount equal to
the excess of (a) such aggregate Outstanding Amount over (b) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower. To the extent any Event of Default
giving rise to the requirement to Cash Collateralize any Letter of Credit
pursuant to this Section 2.03(g) is cured or otherwise waived by the Required
Lenders, then so long as no other Event of Default has occurred and is
continuing, all Cash Collateral pledged to Cash Collateralize such Letter of
Credit shall be refunded to the Borrower. If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. (h) Letter of Credit Fees. The Borrower shall pay to
the Administrative Agent for the account of each Revolving Credit Lender for the
applicable Revolving Credit Facility in accordance with its Pro Rata Share or
other applicable share provided for under this Agreement a Letter of Credit fee
for each Letter of Credit issued pursuant to this Agreement equal to the
Applicable Rate times the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum Dollar Amount is then in
effect under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit); provided, however, any Letter
of Credit fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this Section
2.03 shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders in accordance with the upward adjustments in their respective Pro
Rata Shares allocable to such Letter of Credit pursuant to Section 2.17(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. Such Letter of Credit fees shall be computed on a quarterly basis in
arrears. Such Letter of Credit fees shall be due and payable in Dollars on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. (i) Fronting Fee and Documentary and Processing
Charges Payable to L/C Issuers. The Borrower shall pay directly to each L/C
Issuer for its own account a fronting fee with respect to each Letter of Credit
issued by it to any Loan Party equal to 0.125% per annum (or such other lower
amount as may be mutually agreed by the Borrower and the applicable L/C Issuer)
of the maximum Dollar Amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit) or such lesser fee as may be agreed with such L/C Issuer.
Such fronting fees shall be computed on a quarterly basis in arrears. Such
fronting fees shall be due and payable in Dollars on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrower shall pay directly to each - 81-

 



 

 

 

[tm1925086d1_ex10-1img088.jpg]

 

L/C Issuer for its own account with respect to each Letter of Credit issued to
the Loan Parties the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within ten (10) Business
Days of demand and are nonrefundable. (j) Conflict with Letter of Credit
Application. Notwithstanding anything else to the contrary in this Agreement or
any Letter of Credit Application, in the event of any conflict between the terms
hereof and the terms of any Letter of Credit Application, the terms hereof shall
control. (k) Addition of an L/C Issuer. A Revolving Credit Lender reasonably
acceptable to the Borrower and the Administrative Agent may become an additional
L/C Issuer hereunder pursuant to a written agreement among the Borrower, the
Administrative Agent and such Revolving Credit Lender. The Administrative Agent
shall notify the Revolving Credit Lenders of any such additional L/C Issuer. (l)
[Reserved.] (m) Provisions Related to Extended Revolving Credit Commitments. If
the Letter of Credit Expiration Date in respect of any tranche of Revolving
Credit Commitments occurs prior to the expiry date of any Letter of Credit, then
(i) if consented to by the L/C Issuer which issued such Letter of Credit, if one
or more other tranches of Revolving Credit Commitments in respect of which the
Letter of Credit Expiration Date shall not have so occurred are then in effect,
such Letters of Credit for which consent has been obtained shall automatically
be deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to Section
2.03(c) and (d)) under (and ratably participated in by Lenders pursuant to) the
Revolving Credit Commitments in respect of such non-terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.03(g). Commencing with the maturity date of
any tranche of Revolving Credit Commitments, the sublimit for Letters of Credit
shall be agreed solely with the L/C Issuer. (n) Letter of Credit Reports. For so
long as any Letter of Credit issued by an L/C Issuer is outstanding, such L/C
Issuer shall deliver to the Administrative Agent on the last Business Day of
each calendar month, and on each date that an L/C Credit Extension occurs with
respect to any such Letter of Credit, a report in the form of Exhibit M,
appropriately completed with the information for every outstanding Letter of
Credit issued by such L/C Issuer. (o) Letters of Credit Issued for Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries. Section 2.04 Swing Line
Loans. (a) The Swing Line. Subject to the terms and conditions set forth herein,
Citi, in its capacity as Swing Line Lender agrees to make loans in Dollars to
the Borrower (each such loan, a “Swing Line Loan”), from time to time on any
Business Day during the period beginning on the Business Day after - 82-

 



 

 

 

[tm1925086d1_ex10-1img089.jpg]

 

the Closing Date and until the Maturity Date of the Revolving Credit Facility in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share or other applicable share provided for under
this Agreement of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Swing Line Lender’s Revolving Credit Commitment; provided that, after
giving effect to any Swing Line Loan, (i) the Revolving Credit Exposure (plus
the amount of any Protective Advances) shall not exceed the Line Cap at such
time and (ii) the aggregate Outstanding Amount of the Revolving Credit Loans of
any Lender (other than the relevant Swing Line Lender), plus such Lender’s Pro
Rata Share or other applicable share provided for under this Agreement of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement of the Outstanding
Amount of all Swing Line Loans shall not exceed the lesser of (x) such Lender’s
Revolving Credit Commitment then in effect and (y) such Lender’s Pro Rata Share
of the Borrowing Base then in effect; provided, further, that the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Swing Line Loan. (b) Borrowing Procedures.
Each Swing Line Borrowing shall be made upon the Borrower’s irrevocable notice
to the Swing Line Lender and the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$250,000 (and any amount in excess of $250,000 shall be an integral multiple of
$100,000) and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the
relevant Swing Line Lender and the Administrative Agent of a written Swing Line
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice (by telephone or in writing), the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, such Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the relevant Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 5:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower. Notwithstanding
anything to the contrary contained in this Section 2.04 or elsewhere in this
Agreement, the Swing Line Lender shall not be obligated to make any Swing Line
Loan at a time when a Revolving Credit Lender is a Defaulting Lender unless the
Swing Line Lender has entered into arrangements reasonably satisfactory to it
and the Borrower to eliminate the Swing Line Lender’s Fronting Exposure (after
giving effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender’s or
Defaulting Lenders’ participation in such Swing Line Loans, including by Cash
Collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Swing Line Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding Swing Line
Loans. - 83-

 



 

 

 

[tm1925086d1_ex10-1img090.jpg]

 

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes such Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of the amount of Swing Line Loans of the Borrower then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02. The relevant Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share or
other applicable share provided for under this Agreement of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds for the account of the Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan, as
applicable, to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the Swing Line Lender. (ii) If for any reason any Swing
Line Loan cannot be refinanced by such a Revolving Credit Borrowing in
accordance with Section 2.04(c)(i), the request for Base Rate Loans submitted by
the relevant Swing Line Lender as set forth herein shall be deemed to be a
request by such Swing Line Lender that each of the Revolving Credit Lenders fund
its risk participation in the relevant Swing Line Loan and each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation. (iii) If any Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iiiii) shall be conclusive
absent manifest error. (iv) Each Revolving Credit Lender’s obligation to make
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.04(c) (but not to purchase and fund risk
participations in Swing Line Loans) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay the applicable Swing Line Loans,
together with interest as provided herein. - 84-

 



 

 

 

[tm1925086d1_ex10-1img091.jpg]

 

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the relevant Swing Line Lender receives any payment on account of such Swing
Line Loan, such Swing Line Lender will distribute to such Lender its Pro Rata
Share or other applicable share provided for under this Agreement of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by such Swing Line Lender. (ii) If any payment
received by the Swing Line Lender in respect of principal or interest on any
Swing Line Loan is required to be returned by the Swing Line Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the Swing Line Lender in its discretion), each
Revolving Credit Lender shall pay to the Swing Line Lender its Pro Rata Share or
other applicable share provided for under this Agreement thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of a Swing Line Lender. (e) Interest for Account of Swing Line Lender. The Swing
Line Lender shall be responsible for invoicing the Borrower for interest on the
Swing Line Loans. Until each Revolving Credit Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s Pro
Rata Share of any Swing Line Loan, interest in respect of such Pro Rata Share
shall be solely for the account of the Swing Line Lender. (f) Payments Directly
to Swing Line Lender. The Borrower shall make all payments of principal and
interest in respect of the Swing Line Loans directly to the Swing Line Lender.
(g) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
maturity date (each a “non-Expiring Credit Commitment” and collectively, the
“non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the applicable Swing Line Lender, on the earliest
occurring maturity date such Swing Line Loan shall be deemed reallocated to the
tranche or tranches of the non-Expiring Credit Commitments on a pro rata basis;
provided that (x) to the extent that the amount of such reallocation would cause
the aggregate credit exposure to exceed the aggregate amount of such
non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or Cash Collateralized and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the Borrower shall
still be obligated to pay Swing Line Loans allocated to the Revolving Credit
Lenders holding the Expiring Credit Commitments at the maturity date of the
Expiring Credit Commitment or if the Loans have been accelerated prior to the
maturity date of the Expiring Credit Commitment. Commencing with the maturity
date of any tranche of Revolving Credit Commitments, the sublimit for Swing Line
Loans shall be agreed solely with the Swing Line Lender. Section 2.05
Prepayments. (a) Optional. - 85-

 



 

 

 

[tm1925086d1_ex10-1img092.jpg]

 

(i) The Borrower may, upon notice to the Administrative Agent by the Borrower,
at any time or from time to time voluntarily prepay any Class or Classes of
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Administrative Agent not later than
11:00 a.m. (New York City time) (A) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a minimum
principal amount of $1,000,000, or a whole multiple of $100,000 in excess
thereof; and (3) any prepayment of Base Rate Loans shall be in a minimum
principal amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share or other applicable share provided
for under this Agreement of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. In the case of each prepayment of the Loans pursuant to this
Section 2.05(a), the Borrower may in its sole discretion select the Borrowing or
Borrowings (and the order of maturity of principal payments) to be repaid, and
such payment shall be paid to the Appropriate Lenders in accordance with their
respective Pro Rata Shares or other applicable share provided for under this
Agreement. (ii) The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(2) any such prepayment shall be in a minimum principal amount of $250,000 or a
whole multiple of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. (iii) Notwithstanding anything
to the contrary contained in this Agreement, the Borrower may rescind any notice
of prepayment under Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would
have resulted from a refinancing of the applicable Facility, which refinancing
shall not be consummated or shall otherwise be delayed. (b) Mandatory. (i) If
for any reason the aggregate Outstanding Amount of Revolving Credit Loans, Swing
Line Loans, Protective Advances and L/C Obligations at any time exceeds the Line
Cap then in effect, the Borrower shall, within three (3) Business Days, prepay
Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided that the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(ivi) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans such aggregate Outstanding Amount
exceeds the Line Cap. (ii) Except during the continuance of a Cash Dominion
Period and except as otherwise provided in Section 6.19(f) or Section 8.03, any
Net Proceeds and other payments received by the Administrative Agent shall be
applied as the Borrower shall direct the Administrative Agent in writing.
Notwithstanding the foregoing, on each Business Day during any Cash Dominion
Period, the - 86-

 



 

 

 

[tm1925086d1_ex10-1img093.jpg]

 

Administrative Agent shall apply all funds credited to the Concentration Account
the previous Business Day (whether or not immediately available) first to prepay
any Protective Advances that may be outstanding, second to prepay any Swing Line
Loans outstanding, third to prepay any Revolving Credit Loans and fourth to Cash
Collateralize outstanding L/C Obligations at one hundred three percent (103%).
(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date prior to the last day
of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05. Notwithstanding any of the
other provisions of this Section 2.05, so long as no Event of Default shall have
occurred and be continuing, if any prepayment of Eurocurrency Rate Loans is
required to be made under this Section 2.05, prior to the last day of the
Interest Period therefor, in lieu of making any payment pursuant to this Section
2.05 in respect of any such Eurocurrency Rate Loan prior to the last day of the
Interest Period therefor, the Borrower may, in their sole discretion, deposit an
amount sufficient to make any such prepayment otherwise required to be made
thereunder together with accrued interest to the last day of such Interest
Period into a Cash Collateral Account until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of such Loans in accordance with this
Section 2.05. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from the Borrower or any other Loan Party) to apply
such amount to the prepayment of the outstanding Loans in accordance with the
relevant provisions of this Section 2.05. Such deposit shall be deemed to be a
prepayment of such Loans by the Borrower for all purposes under this Agreement.
Section 2.06 Termination or Reduction of Commitments. (a) Optional. The Borrower
may, upon written notice to the Administrative Agent, terminate the unusedUnused
Commitments of any Class, or from time to time permanently reduce the
unusedUnused Commitments of any Class, in each case without premium or penalty;
provided that (i) any such notice shall be received by the Administrative Agent
three (3) Business Day prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000, or any
whole multiple of $1,000,000 in excess thereof or, if less, the entire amount
thereof and (iii) if, after giving effect to any reduction of the Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Revolving Credit Facility, such sublimit shall be automatically reduced by
the amount of such excess. Except as provided above, the amount of any such
Commitment reduction shall not be applied to the Letter of Credit Sublimit or
the Swing Line Sublimit unless otherwise specified by the Borrower.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of any Commitments if such termination would have resulted from a
refinancing of all of the applicable Facility, which refinancing shall not be
consummated or otherwise shall be delayed. (b) Mandatory. The Revolving Credit
Commitment of each Revolving Credit Lender shall automatically and permanently
terminate on the Maturity Date. (c) Application of Commitment Reductions;
Payment of Fees. The Administrative Agent will promptly notify the Appropriate
Lenders of any termination or reduction of unused portions of the Letter of
Credit Sublimit or the Swing Line Sublimit or the unusedUnused Commitments of
any Class under this Section 2.06. Upon any reduction of unusedUnused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Pro Rata Share of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any - 87-

 



 

 

 

[tm1925086d1_ex10-1img094.jpg]

 

Lender as provided in Section 3.07). All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination. Section 2.07 Repayment of Loans. (a)
[Reserved]. (b) Revolving Credit Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders on the
Maturity Date for the Revolving Credit Facility the aggregate principal amount
of all Revolving Credit Loans under such Facility outstanding on such date. (c)
Swing Line Loans. The Borrower shall repay the aggregate principal amount of its
Swing Line Loans on the earlier to occur of (i) the date five (5) Business Days
after such Loan is made and (ii) the Maturity Date for the Revolving Credit
Facility. (d) The Borrower shall repay to the Administrative Agent the
then-unpaid amount of each Protective Advance on the earlier of the Maturity
Date and demand by the Administrative Agent. Section 2.08 Interest. (a) Subject
to the provisions of Section 2.08(b), (i) each Eurocurrency Rate Loan (other
than a Swing Line Loan) shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate, for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans. (b) During the continuance of a Default under Section 8.01(a), the
Borrower shall pay interest on past due amounts owing by it hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws; provided that no interest at
the Default Rate shall accrue or be payable to a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. Accrued and unpaid interest on such
amounts (including interest on past due interest) shall be due and payable upon
demand. (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law. Section 2.09 Fees.
In addition to certain fees described in Sections 2.03(h) and (i): (a)
Commitment Fee. The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Credit Lender under each Facility in accordance with
its Pro Rata Share or other applicable share provided for under this Agreement,
a commitment fee equal to the Commitment Fee Rate times the actual daily amount
by which the aggregate Revolving Credit Commitment for the applicable Facility
exceeds the sum of (A) the Outstanding Amount of Revolving Credit Loans for such
Facility and (B) the Outstanding Amount of L/C Obligations for such Facility;
provided that any - 88-

 



 

 

 

[tm1925086d1_ex10-1img095.jpg]

 

commitment fee accrued with respect to any of the Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender except to the extent that such
commitment fee shall otherwise have been due and payable by the Borrower prior
to such time; and provided, further, that no commitment fee shall accrue on any
of the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. The commitment fee on each Revolving Credit Facility shall
accrue at all times from the Closing Date until the Maturity Date for the
Revolving Credit Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date during the first full fiscal quarter to
occur after the Closing Date, and on the Maturity Date for the Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Commitment Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Commitment Fee Rate
separately for each period during such quarter that such Commitment Fee Rate was
in effect. (b) Other Fees. The Borrower shall pay to the Agents such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent). Section 2.10 Computation of Interest and
Fees. All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of three hundred and sixty-five (365) days, or three hundred and
sixty-six (366) days, as applicable, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a three hundred
and sixty (360) day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one (1) day. Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error. Section 2.11
Evidence of Indebtedness. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and
evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation Section
5f.103-1(c), as agent for the Borrower, in each case in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and
each Lender shall be prima facie evidence absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto. - 89-

 



 

 

 

[tm1925086d1_ex10-1img096.jpg]

 

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. (c) Entries made in good faith by the Administrative Agent in
the Register pursuant to Sections 2.11(a) and (b), and by each Lender in its
account or accounts pursuant to Sections 2.11(a) and (b), shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
and, in the case of such account or accounts, such Lender, under this Agreement
and the other Loan Documents, absent manifest error; provided that the failure
of the Administrative Agent or such Lender to make an entry, or any finding that
an entry is incorrect, in the Register or such account or accounts shall not
limit or otherwise affect the obligations of the Borrower under this Agreement
and the other Loan Documents. Section 2.12 Payments Generally. (a) All payments
to be made by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. The
Administrative Agent will promptly distribute to each Appropriate Lender its Pro
Rata Share (or other applicable share provided for under this Agreement) of such
payment in like funds as received by wire transfer to such Lender’s applicable
Lending Office. All payments received by the Administrative Agent after 2:00
p.m., shall in each case be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. (b) If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be;
provided that, if such extension would cause payment of interest on or principal
of Eurocurrency Rate Loans to be made in the next succeeding calendar month,
such payment shall be made on the immediately preceding Business Day. (c) Unless
the Borrower or any Lender has notified the Administrative Agent, prior to the
date any payment is required to be made by it to the Administrative Agent
hereunder, that the Borrower or such Lender, as the case may be, will not make
such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then: (i) if the
Borrower failed to make such payment, each Lender shall forthwith on demand
repay to the Administrative Agent the portion of such assumed payment that was
made available to such Lender in Same Day Funds, together with interest thereon
in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and - 90-

 



 

 

 

[tm1925086d1_ex10-1img097.jpg]

 

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder. A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under this Section 2.12(c) shall be conclusive,
absent manifest error. (d) If any Lender makes available to the Administrative
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest. (e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation. (f) Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner. (g) Whenever any payment received by
the Administrative Agent under this Agreement or any of the other Loan Documents
is insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.03. If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may (to the fullest extent permitted by mandatory provisions of applicable
Law), but shall not be obligated to, elect to distribute such funds to each of
the Lenders in accordance with such Lender’s Pro Rata Share of the sum of (a)
the Outstanding Amount of all Loans outstanding at such time and (b) the
Outstanding Amount of all L/C Obligations outstanding at such time, in repayment
or prepayment of such of the outstanding Loans or other Obligations then owing
to such Lender. - 91-

 



 

 

 

[tm1925086d1_ex10-1img098.jpg]

 

Section 2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain payment in respect of any principal or interest
on account of the Loans made by it, or the participations in L/C Obligations and
Swing Line Loans held by it, any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of any principal or interest on
such Loans or such participations, as the case may be, pro rata with each of
them; provided that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. For avoidance of doubt, the provisions of this paragraph shall
not be construed to apply to (A) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement as in effect from
time to time (including the application of funds arising from the existence of a
Defaulting Lender) or (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant permitted hereunder. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. Section 2.14 Incremental Credit
Extensions. (a) Incremental Commitments. The Borrower may at any time or from
time to time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Commitment Request”), request one or more increases in the amount
of the Revolving Credit Commitments (a “Revolving Commitment Increase”) or the
establishment of one or more new revolving credit commitments (any such new
commitments, collectively with any Revolving Commitment Increases, the
“Incremental Revolving Credit Commitments”), whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders. (b) Incremental Loans. Any
Incremental Revolving Credit Commitments effected through the establishment of
one or more new revolving credit commitments made on an Incremental Facility
Closing Date shall be designated a separate Class of Incremental Revolving
Credit Commitments for all purposes of this Agreement. On any Incremental
Facility Closing Date on which any Incremental Revolving Credit Commitments of
any Class are effected through the establishment of one or more new - 92-

 



 

 

 

[tm1925086d1_ex10-1img099.jpg]

 

revolving credit commitments (including through any Revolving Commitment
Increase), subject to the satisfaction of the terms and conditions in this
Section 2.14, (i) each Incremental Revolving Credit Lender of such Class shall
make its Commitment available to the Borrower (when borrowed, an “Incremental
Revolving Loan”) in an amount equal to its Incremental Revolving Credit
Commitment of such Class and (ii) each Incremental Revolving Credit Lender of
such Class shall become a Lender hereunder with respect to the Incremental
Revolving Credit Commitments of such Class and the Incremental Revolving Loans
of such Class made pursuant thereto. (c) Incremental Commitment Request. Each
Incremental Commitment Request from the Borrower pursuant to this Section 2.14
shall set forth the requested amount and proposed terms of the relevant
Incremental Revolving Credit Commitments. Incremental Revolving Credit
Commitments may be provided by any existing Lender (but each existing Lender
will not have an obligation to make any Incremental Revolving Credit Commitment,
nor will the Borrower have any obligation to approach any existing lenders to
provide any Incremental Revolving Credit Commitment) or by any other bank or
other financial institution (any such other bank or other financial institution
being called an “Additional Lender”) (each such existing Lender or Additional
Lender providing such, an “Incremental Revolving Credit Lender”); provided that
the Administrative Agent, each Swing Line Lender and each L/C Issuer shall have
consented (not to be unreasonably withheld or delayed) to such Lender’s or
Additional Lender’s providing such Revolving Commitment Increases to the extent
such consent, if any, would be required under Section 10.07(b) for an assignment
of Loans or Revolving Credit Commitments, as applicable, to such Lender or
Additional Lender. (d) Effectiveness of Incremental Amendment. The effectiveness
of any Incremental Amendment, and the Incremental Revolving Credit Commitments
thereunder, shall be subject to the satisfaction on the date thereof (the
“Incremental Facility Closing Date”) of each of the following conditions: (i) no
Default or Event of Default shall exist after giving effect to such Incremental
Revolving Credit Commitments and Incremental Revolving Loans made pursuant
thereto on the Incremental Facility Closing Date; (ii) after giving effect to
such Incremental Revolving Credit Commitments, the conditions of Section 4.02(i)
shall be satisfied (it being understood that all references to “the date of such
Credit Extension” or similar language in such Section 4.02(i) shall be deemed to
refer to the effective date of such Incremental Amendment); provided that for
purposes of satisfying Section 4.02(i), only the Specified Representations shall
be required to be true and correct to the extent the proceeds of such
Incremental Revolving Loans are used to consummate a Permitted Acquisition;
(iii) [reserved]; (iv) each Incremental Revolving Credit Commitment shall be in
an aggregate principal amount that is not less than $7,500,000 and, if greater
than $7,500,000, shall be in an increment of $1,000,000 (provided that such
amount may be less than $7,500,000 if such amount represents all remaining
availability under the limit set forth in the next sentence); and (v) the
aggregate amount of the Incremental Revolving Credit Commitments incurred after
the Amendment No. 6 Effective Date, shall not exceed $100,000,000 (e) Required
Terms. The terms, provisions and documentation of the Incremental Revolving
Loans and Incremental Revolving Credit Commitments, as the case may be, of any
Class shall be as - 93-

 



 

 

 

[tm1925086d1_ex10-1img100.jpg]

 

agreed between the Borrower and the applicable Incremental Revolving Credit
Lenders providing such Incremental Revolving Credit Commitments, and except as
otherwise set forth herein, to the extent not identical to the Revolving Credit
Commitments existing on the Incremental Facility Closing Date, shall be
reasonably satisfactory to Administrative Agent. In any event: (i) the
Incremental Revolving Credit Commitments and Incremental Revolving Loans shall
be identical to the Revolving Credit Commitments and the Revolving Credit Loans,
other than as set forth in Section 2.14(e)(ii); provided that notwithstanding
anything to the contrary in this Section 2.14 or otherwise: (A) any such
Incremental Revolving Credit Commitments or Incremental Revolving Loans shall
(x) rank pari passu in right of payment and of security with and (y) have the
same Guarantees as, the Revolving Credit Loans, (B) any such Incremental
Revolving Credit Commitments or Incremental Revolving Loans shall require no
scheduled amortization or mandatory commitment reduction prior to the Maturity
Date for the existing Revolving Credit Commitments, (C) the borrowing and
repayment (except for (1) payments of interest and fees at different rates on
Incremental Revolving Credit Commitments (and related outstandings), (2)
repayments required upon the maturity date of the Incremental Revolving Credit
Commitments and (3) repayment made in connection with a permanent repayment and
termination of commitments (subject to clause (E) below)) of Loans with respect
to Incremental Revolving Credit Commitments after the associated Incremental
Facility Closing Date shall be made on a pro rata basis with all other Revolving
Credit Commitments on the Incremental Facility Closing Date, (D) subject to the
provisions of Sections 2.03(m) and 2.04(g) to the extent dealing with Swing Line
Loans and Letters of Credit which mature or expire after a maturity date when
there exists Incremental Revolving Credit Commitments with a longer maturity
date, all Swing Line Loans and Letters of Credit shall be participated on a pro
rata basis by all Lenders with Commitments in accordance with their percentage
of the Revolving Credit Commitments on the Incremental Facility Closing Date
(and except as provided in Section 2.03(m) and Section 2.04(g), without giving
effect to changes thereto on an earlier maturity date with respect to Swing Line
Loans and Letters of Credit theretofore incurred or issued), (E) permanent
repayment of Revolving Credit Loans with respect to, and termination of,
Incremental Revolving Credit Commitments after the associated Incremental
Facility Closing Date shall be made on a pro rata basis with all other Revolving
Credit Commitments on the Incremental Facility Closing Date, except that the
Borrower shall be permitted to permanently repay and terminate commitments of
any such Class on a better than pro rata basis as compared to any other Class
with a later maturity date than such Class, (F) assignments and participations
of Incremental Revolving Credit Commitments and Incremental Revolving Loans
shall be governed by the same assignment and participation provisions applicable
to Revolving Credit Commitments and Revolving Credit Loans on the Incremental
Facility Closing Date, and (G) any Incremental Revolving Credit Commitments may
constitute a separate Class or Classes, as the case may be, of Commitments from
the Classes constituting the applicable Revolving Credit Commitments prior to
the Incremental Facility Closing Date; provided at no - 94-

 



 

 

 

 

[tm1925086d1_ex10-1img101.jpg]

time shall there be Revolving Credit Commitments hereunder (including
Incremental Revolving Credit Commitments, any original Revolving Credit
Commitments and Extended Revolving Credit Commitments) which have more than four
(4) different Maturity Dates. (H) For the avoidance of doubt, all Incremental
Revolving Credit Commitments shall be effectuated under the Loan Documents and
the Administrative Agent shall be the sole administrative agent and collateral
agent therefor. (ii) the All-In Yield applicable to the Incremental Revolving
Credit Commitments of each Class shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Incremental
Amendment; provided, however, that with respect to any Loans made under
Incremental Revolving Credit Commitments, the All-In Yield applicable to such
Incremental Revolving Credit Commitments shall not be greater than the
applicable All-In Yield payable pursuant to the terms of this Agreement as
amended through the date of such calculation with respect to outstanding
Revolving Credit Commitments, as applicable, plus 50 basis points per annum
unless the Applicable Rate with respect to the Revolving Credit Commitments is
increased so as to cause the then applicable All-In Yield under this Agreement
on each outstanding Class of Revolving Credit Commitments to equal the All-In
Yield then applicable to the Incremental Revolving Loans, as applicable, minus
50 basis points. (f) Incremental Amendment. Commitments in respect of
Incremental Revolving Credit Commitment shall become Commitments (or in the case
of an Incremental Revolving Credit Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Revolving Credit Lender
providing such Commitments and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Loan Party, Agent or Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.14. The Borrower
will use the proceeds of the Incremental Revolving Credit Commitments for any
purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Incremental Revolving Credit Commitments, unless it so agrees. (g)
Reallocation of Revolving Credit Exposure. Upon any Incremental Facility Closing
Date on which Incremental Revolving Credit Commitments are effected through an
increase in the Revolving Credit Commitments pursuant to this Section 2.14, (i)
each of the Revolving Credit Lenders shall assign to each of the Incremental
Revolving Credit Lenders, and each of the Incremental Revolving Credit Lenders
shall purchase from each of the Revolving Credit Lenders, at the principal
amount thereof, such interests in the Incremental Revolving Loans outstanding on
such Incremental Facility Closing Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Credit
Loans will be held by existing Revolving Credit Lenders and Incremental
Revolving Credit Lenders ratably in accordance with their Revolving Credit
Commitments after giving effect to the addition of such Incremental Revolving
Credit Commitments to the Revolving Credit Commitments, (ii) each Incremental
Revolving Credit Commitment shall be deemed for all purposes a Revolving Credit
Commitment and each Loan made thereunder shall be deemed, for all purposes, a
Revolving Credit Loan and (iii) each Incremental Revolving Credit Lender shall
become a Lender with respect to the Incremental Revolving Credit Commitments and
all matters relating thereto. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing and prepayment requirements in Section 2.02 and
2.05(a) of this Agreement shall not apply to the transactions effected pursuant
to the immediately preceding sentence. Notwithstanding the foregoing, to the
extent Extended Revolving Credit Commitments and Revolving Credit Commitments
that are not Extended Revolving Credit Commitments - 95-

 



 

 

 

[tm1925086d1_ex10-1img102.jpg]

are being increased on a non-pro rata basis, appropriate adjustments, as
determined by the Administrative Agent, will be made to effectuate an
appropriate allocation of such increase between such Revolving Credit
Commitments. (h) This Section 2.14 shall supersede any provisions in Section
2.13 or 10.01 to the contrary. Section 2.15 [Reserved]. Section 2.16 Extension
of Revolving Credit Loans. (a) [Reserved]. (b) Extension of Revolving Credit
Commitments. The Borrower may, at any time and from time to time request that
all or a portion of the Revolving Credit Commitments of a given Class (each, an
“Existing Revolver Tranche”) be amended to extend the Maturity Date with respect
to all or a portion of any principal amount of such Revolving Credit Commitments
(any such Revolving Credit Commitments which have been so amended, “Extended
Revolving Credit Commitments”) to a date no earlier than ninety-one (91) days
after the latest Maturity Date for any Class of Commitments then outstanding and
to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, a
“Revolver Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing Revolver Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Revolver Tranche and (y) be identical to the Revolving
Credit Commitments under the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended, except that: (i) the Maturity
Date of the Extended Revolving Credit Commitments may be delayed to a later date
than the Maturity Date of the Revolving Credit Commitments of such Existing
Revolver Tranche, to the extent provided in the applicable Extension Amendment;
provided, however, that at no time shall there be Classes of Revolving Credit
Commitments hereunder (including Extended Revolving Credit Commitments and
Incremental Revolving Credit Commitments) which have more than four (4)
different Maturity Dates; (ii) the Applicable Rate with respect to extensions of
credit under the Extended Revolving Credit Commitments (whether in the form of
interest rate margin, upfront fees, original issue discount or otherwise) may be
different than the Applicable Rate for extensions of credit under the Revolving
Credit Commitments of such Existing Revolver Tranche, in each case, to the
extent provided in the applicable Extension Amendment; (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Revolving Credit Commitments); and (iv) all borrowings under the applicable
Revolving Credit Commitments (i.e., the Existing Revolver Tranche and the
Extended Revolving Credit Commitments of the applicable Revolver Extension
Series) and repayments thereunder shall be made on a pro rata basis (except for
(I) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (II) repayments required upon
the Maturity Date of the non-extending Revolving Credit Commitments); provided,
further, that (A) no Default shall have occurred and be continuing at the time a
Revolver Extension Request is delivered to Lenders, (B) in no event shall the
final maturity date of any Extended Revolving Credit Commitments of a given
Revolver Extension Series at the time of establishment thereof be earlier than
the then Latest Maturity Date of any other Revolving Credit Commitments
hereunder, (C) any such Extended Revolving Credit Commitments (and the Liens
securing the same) shall be permitted by the terms of the Term Loan
Intercreditor Agreement and (D) all documentation in respect of such Extension
Amendment shall be consistent with the foregoing. Any Extended Revolving Credit
- 96-

 



 

 

 

[tm1925086d1_ex10-1img103.jpg]

Commitments amended pursuant to any Revolver Extension Request shall be
designated a series (each, a “Revolver Extension Series”) of Extended Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Extended Revolving Credit Commitments amended from an Existing Revolver Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Revolver Extension Series with
respect to such Existing Revolver Tranche. Each Revolver Extension Series of
Extended Revolving Credit Commitments incurred under this Section 2.16 shall be
in an aggregate principal amount that is not less than $10,000,000. (c)
Extension Request. The Borrower shall provide the applicable Revolver Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the Existing Revolver Tranche are requested to respond, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.16. No Lender shall have any obligation to agree to have any
of its Revolving Credit Commitments amended into Extended Revolving Credit
Commitments, as applicable, pursuant to any Revolver Extension Request. Any
Revolving Credit Lender (each, an “Extending Revolving Credit Lender”) wishing
to have all or a portion of its Revolving Credit Commitments under the Existing
Revolver Tranche subject to such Revolver Extension Request amended into
Extended Revolving Credit Commitments shall notify the Administrative Agent
(each, an “Extension Election”) on or prior to the date specified in such
Revolver Extension Request of the amount of its Revolving Credit Commitments
under the Existing Revolver Tranche which it has elected to request be amended
into Extended Revolving Credit Commitments, as applicable (subject to any
minimum denomination requirements imposed by the Administrative Agent). In the
event that the aggregate principal amount of Revolving Credit Commitments under
the Existing Revolver Tranche in respect of which applicable Revolving Credit
Lenders shall have accepted the relevant Revolver Extension Request exceeds the
amount of Extended Revolving Credit Commitments requested to be extended
pursuant to the Revolver Extension Request, Revolving Credit Commitments subject
to Extension Elections shall be amended to Extended Revolving Credit Commitments
on a pro rata basis (subject to rounding by the Administrative Agent, which
shall be conclusive) based on the aggregate principal amount of Revolving Credit
Commitments included in each such Extension Election. (d) Extension Amendment.
Extended Revolving Credit Commitments shall be established pursuant to an
amendment (each, a “Extension Amendment”) to this Agreement among the Borrower,
the Administrative Agent and each Extending Revolving Credit Lender providing an
Extended Revolving Credit Commitment thereunder, which shall be consistent with
the provisions set forth in Section 2.16(b) above (but which shall not require
the consent of any other Lender). The effectiveness of any Extension Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Section 4.02 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of (i) legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Closing Date other than changes to such legal opinion resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that the
Extended Revolving Credit Commitments are provided with the benefit of the
applicable Loan Documents. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Extension Amendment. Each of the parties
hereto hereby agrees that this Agreement and the other Loan Documents may be
amended pursuant to an Extension Amendment, without the consent of any other
Lenders, to the extent (but only to the extent) necessary to (i) reflect the
existence and terms of the Extended Revolving Credit Commitments incurred
pursuant thereto, (ii) make such other changes to this Agreement and the other
Loan Documents consistent with the provisions and intent of the second paragraph
of Section 10.01 - 97-

 



 

 

 

[tm1925086d1_ex10-1img104.jpg]

(without the consent of the Required Lenders called for therein) and (iii)
effect such other amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.16, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Extension Amendment. (e) No conversion of Loans pursuant to any
Extension in accordance with this Section 2.16 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement. Section 2.17
Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law: (i) Waivers and Amendments. That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01.
(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default has occurred and
is continuing), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default has occurred and is continuing, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or L/C Borrowings were made at a time when the conditions set forth
in Section 4.02 were satisfied or waived, such payment shall be applied solely
to pay the Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to - 98-

 



 

 

 

[tm1925086d1_ex10-1img105.jpg]

post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid
to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto. (iii) Certain Fees. That Defaulting Lender (x) shall not be
entitled to receive any commitment fee pursuant to Section 2.09(a) for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (y) shall be limited in its right
to receive Letter of Credit Fees as provided in Section 2.03(h). (iv)
Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any period in
which there is a Defaulting Lender, for purposes of computing the amount of the
obligation of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans pursuant to Sections
2.03 and 2.04, the “Pro Rata Share” of each Non-Defaulting Lender’s Revolving
Credit Loans and L/C Obligations shall be computed without giving effect to the
Commitment of that Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default has occurred and is
continuing; and (ii) the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that Non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Loans of that Lender. (b) Defaulting Lender Cure. If the Borrower, the
Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Credit Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Pro Rata Share (without giving effect to Section 2.17(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Section 2.18 Protective Advances.
(a) Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrower and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make Loans to the Borrower, on behalf of all Lenders, which the
Administrative Agent, in its reasonable discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations or (iii) to pay any other amount chargeable to or required to
be paid by the Loan Parties pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 10.04) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Protective Advances”); provided that,
the aggregate amount of Protective Advances outstanding at any time shall not at
any time exceed the lesser of (x) $2,500,000 and (y) 5.0% of the Aggregate
Commitments; provided further that - 99-

 



 

 

 

[tm1925086d1_ex10-1img106.jpg]

the aggregate amount of outstanding Protective Advances plus the aggregate
amount of the other Total Outstandings shall not exceed the Aggregate
Commitments. Protective Advances may be made even if the conditions precedent
set forth in Section 4.02 have not been satisfied. The Protective Advances shall
be secured by the Collateral Documents and shall constitute Obligations
hereunder and under the other Loan Documents. All Protective Advances shall be
Base Rate Loans. The Administrative Agent’s authorization to make Protective
Advances may be revoked at any time by the Required Lenders. Any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof. Notwithstanding anything to the contrary
set forth in Section 2.02, at any time that there is sufficient Excess
Availability and the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the Lenders to make a Revolving
Credit Loan to repay a Protective Advance. At any other time the Administrative
Agent may require the Lenders to fund their risk participations described in
Section 2.18(b). (b) Upon the making of a Protective Advance by the
Administrative Agent (whether before or after the occurrence of a Default), each
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent without
recourse or warranty an undivided interest and participation in such Protective
Advance in proportion to its Pro Rata Share. On any Business Day, the
Administrative Agent may, in its sole discretion, give notice to the Lenders
that the Lenders are required to fund their risk participations in Protective
Advances (and, if any Protective Advance is outstanding on the thirtieth
calendar day following the date of Borrowing of such Protective Advance, then on
the first Business Day following such thirtieth calendar day, the Administrative
Agent shall give such notice) in which case each Lender shall fund its
participation on the date specified in such notice. From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance purchased hereunder, the Administrative Agent shall promptly distribute
to such Lender, such Lender’s Pro Rata Share of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance. ARTICLE III. TAXES, INCREASED COSTS
PROTECTION AND ILLEGALITY Section 3.01 Taxes. (a) Except as provided in this
Section 3.01, any and all payments made by or on account of the Borrower (the
term Borrower under Article III being deemed to include any Subsidiary for whose
account a Letter of Credit is issued) or any Guarantor under any Loan Document
shall be made free and clear of and without deduction for any Taxes. If the
Borrower, any Guarantor or other applicable withholding agent shall be required
by any Laws to deduct any Taxes from or in respect of any sum payable under any
Loan Document to any Agent or any Lender, (i) if the Tax in question is an
Indemnified Tax or Other Tax, the sum payable by the Borrower or applicable
Guarantor shall be increased as necessary so that after all required deductions
have been made (including deductions applicable to additional sums payable under
this Section 3.01), each of such Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
applicable withholding agent shall make such deductions, (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
thirty (30) days after the date of such payment (or, if receipts or evidence are
not available within thirty (30) days, as soon as possible thereafter), if the
Borrower or any Guarantor is the applicable withholding agent, it shall furnish
to such Agent or Lender (as the case may be) the original or a copy of a receipt
evidencing payment thereof or other evidence acceptable to such Agent or Lender.
-100-

 



 

 

 

[tm1925086d1_ex10-1img107.jpg]

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes, imposed by any Governmental Authority, which arise
from the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document excluding, in each case, any such
Tax imposed as a result of an Agent or Lender’s Assignment and Assumption, grant
of a participation, transfer or assignment to or designation of a new applicable
Lending Office or other office for receiving payments under any Loan Document
(collectively, “Assignment Taxes”) (except for Assignment Taxes resulting from
an assignment, participation, etc., that is requested or required in writing by
Borrower), but only to the extent such Assignment Taxes are imposed as a result
of a connection between the assignor, assignee, participating lender or
Participant (as applicable) and the jurisdiction imposing such Assignment Taxes
(other than any connection arising solely from executing, delivering, being a
party to, engaging in any transaction pursuant to, performing obligations under,
receiving payments under, and/or enforcing, any Loan Document) (all such
non-excluded Taxes described in this Section 3.01(b) being hereinafter referred
to as “Other Taxes”). (c) Without duplication of any amounts paid or to be paid
pursuant to Section 3.01(a), the Borrower and each Guarantor agree to indemnify
each Agent and each Lender for (i) the full amount of Indemnified Taxes imposed
on or with respect to any amounts paid by or on account of the Borrower or any
Guarantor under any Loan Document and Other Taxes payable by such Agent or such
Lender and (ii) any expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the
Governmental Authority. A certificate as to the amount of such payment or
liability prepared in good faith and delivered by such Agent or Lender (or by an
Agent on behalf of such Lender), accompanied by a written statement thereof
setting forth in reasonable detail the basis and calculation of such amounts
shall be conclusive absent manifest error. (d) Each Lender and Agent shall, at
such times as are reasonably requested by the Borrower or the Administrative
Agent, provide the Borrower and the Administrative Agent with any documentation
prescribed by Law or reasonably requested by the Borrower or the Administrative
Agent certifying as to any entitlement of such Lender to an exemption from, or
reduction in, withholding Tax with respect to any payments to be made to such
Lender under the Loan Documents. Each such Lender and Agent shall, whenever a
lapse in time or change in circumstances renders such documentation obsolete,
invalid or inaccurate in any material respect, deliver promptly and on or before
the date such documentation expires, becomes obsolete, invalid or inaccurate to
the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
Borrower or the Administrative Agent) or promptly notify the Borrower and the
Administrative Agent in writing of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender are not
subject to withholding Tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the applicable withholding agent shall withhold amounts
required to be withheld by applicable Law from such payments at the applicable
statutory rate. Notwithstanding any other provision of this clause (d), a Lender
shall not be required to deliver any documentation pursuant to this clause (d)
that such Lender is not legally eligible to deliver. Without limiting the
foregoing: (i) Each Lender that is a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 certifying that such Lender is exempt from federal backup withholding.
-101-

 



 

 

 

[tm1925086d1_ex10-1img108.jpg]

(ii) Each Lender that is not a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) whichever of the following is applicable: (A) two properly
completed and duly signed original copies of Internal Revenue Service Form
W-8BEN (or any successor forms) claiming eligibility for the benefits of an
income tax treaty to which the United States is a party, and such other
documentation as required under the Code, (B) two properly completed and duly
signed original copies of Internal Revenue Service Form W-8ECI (or any successor
forms), (C) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit I hereto (any such certificate a “United
States Tax Compliance Certificate”) and (B) two properly completed and duly
signed original copies of Internal Revenue Service Form W-8BEN (or any successor
forms), or (D) to the extent a Lender is not the beneficial owner (for example,
where the Lender is a partnership, or is a Lender that has transferred its
beneficial interest to a Participant or SPC), Internal Revenue Service Form
W-8IMY (or any successor forms) of the Lender, accompanied by a Form W-8ECI,
W-8BEN, United States Tax Compliance Certificate, Form W-9, Form W-8IMY or any
other required information from each beneficial owner, as applicable (provided
that, if the Lender is a partnership and not a participating Lender (or Lender
transferring to an SPC) and one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Lender on behalf of such beneficial owner(s)). (iii) Each
Agent that is a United States person (as defined in Section 7701(a)(30) of the
Code) shall deliver to the Borrower and the Administrative Agent two properly
completed and duly signed original copies of Internal Revenue Service Form W-9
with respect to fees received on its own behalf, certifying that such Agent is
exempt from U.S. federal backup withholding. Each Agent that is not a United
States person (as defined in Section 7701(a)(30) of the Code) shall deliver to
the Borrower and the Administrative Agent two properly completed and duly signed
original copies of Internal Revenue Service Form W-8ECI with respect to fees
received on its own behalf. (e) If a payment made to any Person under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Person were to fail to comply with the applicable reporting requirements of
FATCA, such Person shall deliver to the Borrower and the Administrative Agent at
the time or times prescribed by Laws and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable Laws and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA, to determine whether such Person has or has not complied with such
Person’s obligations under FATCA and, if necessary, to determine the amount to
deduct and withhold from such payment. (f) Any Lender or Agent claiming any
additional amounts payable pursuant to this Section 3.01 shall use its
reasonable efforts to mitigate or reduce the additional amounts payable, which
reasonable efforts may include a change in the jurisdiction of its Lending
Office (or any other measures -102-

 



 

 

 

[tm1925086d1_ex10-1img109.jpg]

reasonably requested by the Borrower) if such a change or other measures would
reduce any such additional amounts (or any similar amount that may thereafter
accrue) and would not, in the sole determination of such Lender, result in any
unreimbursed cost or expense or be otherwise disadvantageous to such Lender. (g)
If any Lender or Agent determines, in its sole discretion, that it has received
a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by a Loan Party
pursuant to this Section 3.01, it shall promptly remit such refund to such Loan
Party (but only to the extent of indemnification or additional amounts paid by
the Loan Party under this Section 3.01 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of the Lender or Agent, as the case may be, and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund net of any Taxes payable by any Agent or Lender on such
interest); provided that the Loan Parties, upon the request of the Lender or
Agent, as the case may be, agree promptly to return such refund (plus any
penalties, interest or other charges imposed by the relevant taxing authority)
to such party in the event such party is required to repay such refund to the
relevant taxing authority. This Section 3.01 shall not be construed to require
any Agent or any Lender to make available its tax returns (or any other
information relating to Taxes that it deems confidential) to the Borrower or any
other person. (h) For the avoidance of doubt, a “Lender” shall, for all purposes
of this Section 3.01, include any L/C Issuer and any Swing Line Lender. Section
3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurocurrency Rate
Loans, or to determine or charge interest rates based upon the Eurocurrency
Rate, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all applicable Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender. Section 3.03
Inability to Determine Rates. (a) Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Required Lenders notify the Administrative Agent (with a copy to the
Borrower) that the Required Lenders have determined, that: If the Required
Lenders determine that for any reason (i) adequate and reasonable means do not
exist for determining the applicableascertaining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan, or
that the -103-

 



 

 

 

[tm1925086d1_ex10-1img110.jpg]

Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, or that
DollardepositsarenotbeingofferedtobanksintheLondoninterbankeurodollar,orother
applicable, market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, including, without limitation, because ICE LIBOR is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or (ii) the supervisor for the administrator of the ICE LIBOR or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which ICE LIBOR shall
no longer be made available, or used for determining the interest rate of loans,
and such circumstances are unlikely to be temporary (such specific date, the
“Scheduled Unavailability Date”), then, after such determination by the
Administrative Agent or receipt by the Administrative Agent and the Borrower of
such notice, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the Eurocurrency Rate with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the relevant Governmental Authority or (ii) any evolving or
then-prevailing market convention that has been broadly accepted by the U.S.
dollar denominated syndicated loan market in the United States in lieu of LIBOR
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and, notwithstanding anything to the
contrary in Section 10.01, any such amendment shall become effective at 5:00
p.m. (New York time) on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent notice that such Required Lenders do not
accept such amendment. (b) If no LIBOR Successor Rate has been determined and
the circumstances under clause (i) above exist, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurocurrency Rate Loans shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice(to the extent of the affected Eurocurrency Rate Loans or Interest
Periods). Upon receipt of such notice, the Borrower may revoke any pending
request for a BorrowingEurocurrency Rate Loans of, conversion to or continuation
of such Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request, if applicable, into a request for a Borrowing of Base Rate Loans
in the amount specified therein. Section 3.04 Reserves. Increased Cost and
Reduced Return; Capital Adequacy; Eurocurrency Rate Loan (a) If any Lender
reasonably determines that as a result of the introduction of or any change in
or in the interpretation of any Law, in each case after the Closing Date, or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining any
Eurocurrency Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i)(x) any Indemnified Taxes or Other Taxes indemnified pursuant to Section
3.01, (y) any Taxes excluded from the definition of Indemnified Taxes (other
than Taxes excluded under clause (ii) thereof) or Other Taxes or (z) any Taxes
that are not imposed on or in respect of its loans, loan principal, interest or
other payments, letters of credit, commitments or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, or (ii)
reserve requirements contemplated by Section -104-

 



 

 

 

[tm1925086d1_ex10-1img111.jpg]

3.04(c)) and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining the Eurocurrency Rate Loan (or of
maintaining its obligations to make any Loan), or to reduce the amount of any
sum received or receivable by such Lender, then from time to time within fifteen
(15) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction. Notwithstanding anything herein to the contrary, for all purposes
under this Agreement (including Section 3.04(b)), (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in Law,
regardless of the date enacted, adopted or issued. (b) If any Lender determines
that the introduction of any Law regarding capital adequacy or any change
therein or in the interpretation thereof, in each case after the Closing Date,
or compliance by such Lender (or its Lending Office) therewith, has the effect
of reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such reduction
within fifteen (15) days after receipt of such demand. (c) The Borrower shall
pay to each Lender, (i) as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits, additional interest on the unpaid principal
amount of each applicable Eurocurrency Rate Loan of the Borrower equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of any Eurocurrency
Rate Loans of the Borrower, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Loan, provided the Borrower shall
have received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice. (d) Failure or delay on the part of any
Lender to demand compensation pursuant to this Section 3.04 shall not constitute
a waiver of such Lender’s right to demand such compensation. (e) If any Lender
requests compensation under this Section 3.04, then such Lender will, if
requested by the Borrower, use commercially reasonable efforts to designate
another Lending Office for any Loan or Letter of Credit affected by such event;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided, further, that nothing
in this Section -105-

 



 

 

 

[tm1925086d1_ex10-1img112.jpg]

3.04(e) shall affect or postpone any of the Obligations of the Borrower or the
rights of such Lender pursuant to Section 3.04(a), (b), (c) or (d). Section 3.05
Funding Losses. Upon written demand of any Lender (with a copy to the
Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense actually incurred by it as a result of: (a) any continuation,
conversion, payment or prepayment of any Eurocurrency Rate Loan of the Borrower
on a day other than the last day of the Interest Period for such Loan; or (b)
any failure by the Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Eurocurrency Rate
Loan of the Borrower on the date or in the amount notified by the Borrower;
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained. Section 3.06 Matters Applicable to All Requests for Compensation. (a)
Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods. (b) With respect to any
Lender’s claim for compensation under Section 3.01, 3.02, 3.03 or 3.04, the
Borrower shall not be required to compensate such Lender for any amount incurred
more than one hundred and eighty (180) days prior to the date that such Lender
notifies the Borrower of the event that gives rise to such claim; provided that,
if the circumstance giving rise to such claim is retroactive, then such 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof. If any Lender requests compensation by the Borrower under
Section 3.04, the Borrower may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or continue
from one Interest Period to another applicable Eurocurrency Rate Loan, or, if
applicable, to convert Base Rate Loans into Eurocurrency Rate Loan, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested. (c) If the obligation of any Lender to make or continue any
Eurocurrency Rate Loan, or to convert Base Rate Loans into Eurocurrency Rate
Loans shall be suspended pursuant to Section 3.06(b) hereof, such Lender’s
applicable Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans (or, if such conversion is not possible, repaid) on the last day(s)
of the then current Interest Period(s) for such Eurocurrency Rate Loans (or, in
the case of an immediate conversion required by Section 3.02, on such earlier
date as required by Law) and, unless and until such Lender gives notice as
provided below that the circumstances specified in Section 3.02, 3.03 or 3.04
hereof that gave rise to such conversion no longer exist: -106-

 



 

 

 

[tm1925086d1_ex10-1img113.jpg]

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and (ii) all Loans that would otherwise be made
or continued from one Interest Period to another by such Lender as Eurocurrency
Rate Loans shall be made or continued instead as Base Rate Loans (if possible),
and all Base Rate Loans of such Lender that would otherwise be converted into
Eurocurrency Rate Loans shall remain as Base Rate Loans. (d) If any Lender gives
notice to the Borrower (with a copy to the Administrative Agent) that the
circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to
the conversion of any of such Lender’s Eurocurrency Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders under the applicable Facility are outstanding, if applicable, such
Lender’s Base Rate Loans shall be automatically converted, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding Eurocurrency Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurocurrency Rate Loans under such Facility and by
such Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods) in accordance with their respective Commitments for the
applicable Facility. Section 3.07 Replacement of Lenders under Certain
Circumstances. (a) If at any time (i) the Borrower becomes obligated to pay
additional amounts or indemnity payments described in Section 3.01 or 3.04 as a
result of any condition described in such Sections or any Lender ceases to make
any Eurocurrency Rate Loans as a result of any condition described in Section
3.02 or Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any
Lender becomes a Non-Consenting Lender, then the Borrower may, on ten (10)
Business Days’ prior written notice to the Administrative Agent and such Lender,
(x) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement (in respect of any applicable Facility only in the case of clause
(i) or, with respect to a Class vote, clause (iii)) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person; and provided, further, that (A) in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments and (B) in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
Eligible Assignees shall have agreed to, and shall be sufficient (together with
all other consenting Lenders) to cause the adoption of, the applicable
departure, waiver or amendment of the Loan Documents; or (y) terminate the
Commitment of such Lender or L/C Issuer, as the case may be, and (1) in the case
of a Lender (other than an L/C Issuer), repay all Obligations of the Borrower
owing to such Lender relating to the Loans and participations held by such
Lender as of such termination date and (2) in the case of an L/C Issuer, repay
all Obligations of the Borrower owing to such L/C Issuer relating to the Loans
and participations held by the L/C Issuer as of such termination date and cancel
or backstop on terms satisfactory to such L/C Issuer any Letters of Credit
issued by it; provided that in the case of any such termination of a
Non-Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders) to cause the adoption of the applicable departure,
waiver or amendment of the Loan Documents and such termination shall be in
respect of any applicable facility only in the case of clause (i) or, with
respect to a Class vote, clause (iii). -107-

 



 

 

 

[tm1925086d1_ex10-1img114.jpg]

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower or Administrative Agent. Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans, Commitments and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such Assignment
and Assumption and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender. In connection with any such replacement, if any
such Non-Consenting Lender or Defaulting Lender does not execute and deliver to
the Administrative Agent a duly executed Assignment and Assumption reflecting
such replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender. (c) Notwithstanding anything to the contrary contained above,
any Lender that acts as an L/C Issuer may not be replaced hereunder at any time
that it has any Letter of Credit outstanding hereunder unless arrangements
reasonably satisfactory to such L/C Issuer (including the furnishing of a
back-up standby letter of credit in form and substance, and issued by an issuer
reasonably satisfactory to such L/C Issuer or the depositing of cash collateral
into a cash collateral account in amounts and pursuant to arrangements
reasonably satisfactory to such L/C Issuer) have been made with respect to each
such outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.06. (d) In the event that (i) the Borrower or the Administrative Agent
has requested that the Lenders consent to a departure or waiver of any
provisions of the Loan Documents or agree to any amendment thereto, (ii) the
consent, waiver or amendment in question requires the agreement of each affected
Lender or each Lender of a Class in accordance with the terms of Section 10.01
or all the Lenders with respect to a certain Class of the Loans and (iii) the
Required Lenders (or, in the case of a consent, waiver or amendment involving
all affected Lenders of a certain Class, the Required Class Lenders) have agreed
to such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.” Section
3.08 Survival. All of the Loan Parties’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder. -108-

 



 

 

 

[tm1925086d1_ex10-1img115.jpg]

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS Section 4.01 Conditions to
Initial Credit Extension. The obligation of each Lender to make a Credit
Extension hereunder on the Closing Date is subject to satisfaction of the
following conditions precedent, except as otherwise agreed between the Borrower
and the Administrative Agent: (a) The Administrative Agent’s receipt of the
following, each of which shall be originals or pdf copies or other facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party each in form and
substance reasonably satisfactory to the Administrative Agent and its legal
counsel: (i) [reserved]; (ii) executed counterparts of this Agreement; (iii) a
Note executed by the Borrower in favor of each Lender that has requested a Note
at least two (2) Business Days in advance of the Closing Date; (iv) each
Collateral Document set forth in Section 1.01C of the Confidential Disclosure
Letter required to be executed on the Closing Date as indicated on such
schedule, duly executed by each Loan Party thereto, together with: (A) except to
the extent delivered to the Term Agent pursuant to the Term Loan Credit
Agreement Documentation and the Term Loan Intercreditor Agreement, certificates,
if any, representing the Pledged Equity referred to therein accompanied by
undated stock powers executed in blank and instruments evidencing the Pledged
Debt indorsed in blank; and (B) evidence that all other actions, recordings and
filings required by the Collateral Documents that the Administrative Agent may
deem reasonably necessary to satisfy the Collateral and Guarantee Requirement
shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent; (v) such certificates of
good standing (to the extent such concept exists) from the applicable secretary
of state of the state of organization of each Loan Party, certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date; (vi) an opinion from
Kirkland & Ellis LLP, New York counsel to the Loan Parties, substantially in the
form of Exhibit N; (vii) a solvency certificate from the chief financial
officer, chief accounting officer or other officer with equivalent duties of the
Borrower (after giving effect to the Transactions) substantially in the form
attached hereto as Exhibit D-2; -109-

 



 

 

 

[tm1925086d1_ex10-1img116.jpg]

(viii) certified copies of the Acquisition Agreement and schedules thereto, duly
executed by the parties thereto, together with all material agreements,
instruments and other documents delivered in connection therewith as the
Administrative Agent shall reasonably request, each including certification by a
Responsible Officer of the Borrower that such documents are in full force and
effect as of the Closing Date and that the condition specified in clause (c)
below has been satisfied; (ix) copies of a recent Lien and judgment search in
each jurisdiction reasonably requested by the Administrative Agent with respect
to the Loan Parties; and (x) a Borrowing Base Certificate which calculates the
Borrowing Base as of a date preceding the Closing Date that is specified by the
Administrative Agent. provided, however, that, each of the requirements set
forth in clause (iv) above, including the delivery of documents and instruments
necessary to satisfy the Collateral and Guarantee Requirement (except for the
execution and delivery of the Security Agreement and to the extent that a Lien
on such Collateral may be perfected (x) by the filing of a financing statement
under the Uniform Commercial Code or (y) by the delivery of stock certificates
of the Borrower and its wholly owned Material Domestic Subsidiaries other than
any Unrestricted Subsidiaries) shall not constitute conditions precedent to any
Credit Extension on the Closing Date after the Borrower’s use of commercially
reasonable efforts to provide such items on or prior to the Closing Date or
without undue burden or expense if the Borrower agrees to deliver, or cause to
be delivered, such search results, documents and instruments, or take or cause
to be taken such other actions as may be required to perfect such security
interests within ninety (90) days after the Closing Date (subject to extensions
approved by the Administrative Agent in its reasonable discretion). (b) All fees
and expenses required to be paid hereunder and invoiced at least three (3)
Business Days before the Closing Date (except as otherwise reasonably agreed to
by the Borrower) shall have been paid from the proceeds of the initial fundings
under the Facilities, including fees pursuant to the Fee Letter. (c) Prior to or
substantially simultaneously with the initial Borrowing on the Closing Date, (i)
the Acquisition shall have been consummated in all material respects in
accordance with the terms of the Acquisition Agreement as in effect on December
20, 2011 (without giving effect to any amendments, consents or waivers by
Holdings that are material and adverse to the Lenders or the Arrangers (as
reasonably determined by the Arrangers) without the prior consent of the
Arrangers (such consent not to be unreasonably withheld, delayed or conditioned)
(it being understood that (a) any reduction in the purchase price of, or
consideration for, the Acquisition is not material and adverse to the interests
of the Lenders or the Arrangers, but shall reduce the commitments in respect of
the loans under the Term Loan Credit Agreement and the unsecured bridge loans
(if any) (or Senior Notes) to be incurred or issued on the Closing Date, ratably
and (b) any amendment to the definition of “Material Adverse Change” or
“Material Adverse Effect” in such Acquisition Agreement is material and adverse
to the interests of the Lenders and the Arrangers) and (ii) the Refinancing
shall have been consummated. (d) No Material Adverse Change (as defined in the
Acquisition Agreement as in effect on December 20, 2011) shall have occurred
which is not capable of remedy prior to the Closing Date. (e) The Specified
Representations shall be true and correct in all material respects (or, if
qualified by “materiality,” “Material Adverse Effect” or similar language, in
all respects (after giving effect to such qualification)) on and as of the
Closing Date; provided that, to the extent that such -110-

 



 

 

 

[tm1925086d1_ex10-1img117.jpg]

representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date. (f) The
Arrangers shall have received the Company Annual Financial Statements, the
Company Quarterly Financial Statements, the Acquired Business Annual Financial
Statements and the Acquired Business Unaudited Financial Statements. (g) The
Arrangers shall have received the Pro Forma Financial Statements. (h) The
Administrative Agent and each Arranger shall have received all documentation and
other information about the Borrower and the Guarantors as has been reasonably
requested in writing at least 15 days prior to the Closing Date by the
Administrative Agent or such Arranger that it reasonably determines is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA Patriot
Act. (i) The representations and warranties made by the Seller in the
Acquisition Agreement that are material to the interests of the Lenders shall be
true and correct, but only to the extent that Holdings or the Borrower has the
right to terminate its obligations under the Acquisition Agreement as a result
of a breach of such representations and warranties. Without limiting the
generality of the provisions of Section 9.03(b), for purposes of determining
compliance with the conditions specified in this Section 4.01, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.
Section 4.02 Conditions to All Credit Extensions after the Closing Date. The
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent: (i) The representations and warranties of each Loan Party
set forth in Article V and in each other Loan Document shall be true and correct
in all material respects on and as of the date of such Credit Extension with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates. (ii) No Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.
(iii) The Administrative Agent and, if applicable, the relevant L/C Issuer or
the relevant Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof. (iv) After giving effect
to any requested Credit Extension, the aggregate outstanding amount of all Total
Outstandings does not exceed the Line Cap at such time. -111-

 



 

 

 

[tm1925086d1_ex10-1img118.jpg]

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower after the Closing Date shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(i), (ii) and (iv) have been satisfied on and as of the date of the
applicable Credit Extension. ARTICLE V. REPRESENTATIONS AND WARRANTIES Holdings,
the Borrower and each of the Subsidiary Guarantors party hereto represent and
warrant to the Agents and the Lenders at the time of each Credit Extension (to
the extent required to be true and correct for such Credit Extension (other than
any Protective Advance) pursuant to Article IV) that: Section 5.01 Existence,
Qualification and Power; Compliance with Laws. Each Loan Party and each
Restricted Subsidiary (a) is a Person duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization to the extent such concept exists in such jurisdiction, (b) has all
requisite power and authority to (i) own or lease its assets and carry on its
business as currently conducted and (ii) in the case of the Loan Parties,
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is duly qualified and in good standing (where relevant) under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, (d) is in
compliance with all Laws, orders, writs and injunctions and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case, referred to in
clause (a) (other than with respect to the Borrower), (b)(i) (other than with
respect to the Borrower), (c), (d) or (e), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect. Section 5.02
Authorization; No Contravention. The execution, delivery and performance by each
Loan Party of each Loan Document to which such Person is a party, and the
consummation of the Transactions, (a) have been duly authorized by all necessary
corporate or other organizational action, and (b) do not (i) contravene the
terms of any of such Person’s Organization Documents, (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01), or require any payment to be made
under (x) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clauses (ii) and (iii), to the extent that such violation,
conflict, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect. Section 5.03 Governmental Authorization; Other
Consents. No material approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, the perfection or maintenance of the Liens
created under the Collateral Documents (including the priority thereof) or the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral -112-

 



 

 

 

[tm1925086d1_ex10-1img119.jpg]

Documents, except for (i) filings and registrations necessary to perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect (except to the extent not required to obtained, taken,
given or made or in full force and effect pursuant to the Collateral and
Guarantee Requirement) and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect. Section 5.04 Binding Effect. This Agreement and each other Loan Document
has been duly executed and delivered by each Loan Party that is a party thereto.
This Agreement and each other Loan Document constitutes, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is a party thereto in accordance with its terms, except as such enforceability
may be limited by (i) Debtor Relief Laws and by general principles of equity and
(ii) the need for filings and registrations necessary to create or perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties and (iii) the effect of foreign Laws, rules and regulations as they
relate to pledges of Equity Interests in Foreign Subsidiaries. Section 5.05
Financial Statements; No Material Adverse Effect. (a) The Company Annual
Financial Statements and the Company Quarterly Financial Statements fairly
present in all material respects the financial condition of Holdings and its
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, (A) except as otherwise expressly noted therein and
(B) subject, in the case of the Company Quarterly Financial Statements, to
changes resulting from normal year-end adjustments and the absence of footnotes.
(b) The Acquired Business Annual Financial Statements and the Acquired Business
Unaudited Financial Statements fairly present in all material respects the
financial condition of the Acquired Business as of the dates thereof and its
results of operations for the period covered thereby in accordance with IFRS
consistently applied throughout the periods covered thereby, (A) except as
otherwise expressly noted therein and (B) subject, in the case of the Acquired
Business Unaudited Financial Statements, to changes resulting from normal
year-end adjustments and the absence of footnotes. (c) The unaudited pro forma
consolidated balance sheet of Holdings and its Subsidiaries as of the last day
of the twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least forty-five (45) days (or ninety (90)
days if such four-fiscal quarter period is the end of Holdings’ fiscal year)
prior to the Closing Date, prepared after giving effect to the Transactions as
if the Transactions had occurred as of such date (including the notes thereto)
(the “Pro Forma Balance Sheet”) and the unaudited pro forma consolidated
statement of income of Holdings and its Subsidiaries for the 12 -month period
ended at least forty-five (45) days (or ninety (90) days if such four-fiscal
quarter period is the end of the Borrower’s fiscal year) prior to the Closing
Date, prepared after giving effect to the Transactions as if the Transactions
had occurred at the beginning of such period (together with the Pro Forma
Balance Sheet, the “Pro Forma Financial Statements”), copies of which have
heretofore been furnished to the Administrative Agent, have been prepared based
on the Company Annual Financial Statements, the Company Quarterly Financial
Statements, the Acquired Business Annual Financial Statements and the Acquired
Business Unaudited Financial Statements and have been prepared in good faith,
based on assumptions believed by Holdings to be reasonable as of the date of
delivery thereof, and present fairly in all material respects on a pro forma
-113-

 



 

 

 

[tm1925086d1_ex10-1img120.jpg]

basis the estimated financial position of Holdings and its Subsidiaries as at
September 30, 2011 and their estimated results of operations for the period
covered thereby. (d) The forecasts of consolidated balance sheets, income
statements and cash flow statements of Holdings and its Subsidiaries for each
fiscal year ending after the Closing Date until the fifth anniversary of the
Closing Date, copies of which have been furnished to the Administrative Agent
prior to the Closing Date, and all Projections delivered pursuant to Section
6.01 have been prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed to be reasonable at the time made, it
being understood that projections as to future events are not to be viewed as
facts and actual results may vary materially from such forecasts. (e) Since the
Closing Date, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect. (f) There are no material liabilities that are not disclosed in
the Company Annual Financial Statements, the Company Quarterly Financial
Statements, the Acquired Business Annual Financial Statements, the Acquired
Business Unaudited Financial Statements or any other financial statements
delivered pursuant to Section 6.01(a) or (b). Section 5.06 Litigation. Except as
set forth in Section 5.06 of the Confidential Disclosure Letter, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
Holdings or the Borrower, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against Holdings, the
Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Section 5.07 Ownership
of Property; Liens. Holdings, the Borrower and each of its Restricted
Subsidiaries has good record title to, or valid leasehold interests in, or
easements or other limited property interests in, all Real Property necessary in
the ordinary conduct of its business, free and clear of all Liens except as set
forth in Section 5.07 of the Confidential Disclosure Letter and except for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and Liens
permitted by Section 7.01 and except where the failure to have such title could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Section 5.08 Environmental Matters. Except as specifically
disclosed in Section 5.08(a) of the Confidential Disclosure Letter or except as
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect: (a) Each Loan Party and its respective properties and
operations are and have been in material compliance with all Environmental Laws,
which includes obtaining and maintaining all applicable Environmental Permits
required under such Environmental Laws to carry on the business of the Loan
Parties; (b) the Loan Parties have not received any written notice that alleges
any of them is in violation of or potentially liable under any Environmental
Laws and none of the Loan Parties nor any of -114-

 



 

 

 

[tm1925086d1_ex10-1img121.jpg]

the Real Property is the subject of any claims, investigations, liens, demands,
or judicial, administrative or arbitral proceedings pending or, to the knowledge
of the Borrower, threatened in writing, under any Environmental Law or to revoke
or modify any Environmental Permit held by any of the Loan Parties; (c) there
has been no Release of Hazardous Materials on, at, under or from any Real
Property or facilities owned, operated or leased by any of the Loan Parties, or,
to the knowledge of the Borrower, Real Property formerly owned, operated or
leased by any Loan Party or arising out of the conduct of the Loan Parties that
could reasonably be expected to require investigation, remedial activity or
corrective action or cleanup or could reasonably be expected to result in the
Borrower incurring liability under Environmental Laws; and (d) there are no
facts, circumstances or conditions arising out of or relating to the operations
of the Loan Parties or Real Property or facilities owned, operated or leased by
any of the Loan Parties or the knowledge of the Borrower, Real Property or
facilities formerly owned, operated or leased by the Loan Parties that could
reasonably be expected to result in the Borrower incurring liability under
Environmental Laws. Section 5.09 Taxes. Except as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each of the Loan Parties and their Subsidiaries have timely filed all
Tax returns required to be filed, and have paid all Taxes levied or imposed upon
them or their properties, income, profits or assets, that are due and payable
(including in their capacity as a withholding agent), except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed Tax deficiency or assessment known to any Loan Parties
against the Loan Parties that, if made would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. Section 5.10
ERISA Compliance. (a) Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Plan is in compliance with the applicable provisions of ERISA, the Code and
other Federal or state Laws. (b) (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) neither any Loan Party, Restricted Subsidiary
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due under Section 4007 of ERISA); (iii) neither any Loan Party,
Restricted Subsidiary nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(iv) neither any Loan Party, Restricted Subsidiary nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA; except, with respect to each of the foregoing clauses of this Section
5.10(b), as would not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect. Section 5.11 Subsidiaries; Equity
Interests. As of the Closing Date (after giving effect to the Transactions), no
Loan Party has any material Subsidiaries other than those specifically disclosed
in Section 5.11 of the Confidential Disclosure Letter, and all of the
outstanding Equity Interests owned by the Loan Parties (or a Subsidiary of any
Loan Party) in such material Subsidiaries have been validly issued and are fully
paid and all Equity Interests owned -115-

 



 

 

 

[tm1925086d1_ex10-1img122.jpg]

by a Loan Party (or a Subsidiary of any Loan Party) in such material
Subsidiaries are owned free and clear of all Liens except (i) those created
under the Collateral Documents or under the Term Loan Credit Agreement
Documentation (which Liens shall be subject to the Term Loan Intercreditor
Agreement) and (ii) any Lien that is permitted under Section 7.01. As of the
Closing Date, Schedules 1(a) and 5(a) to the Perfection Certificate (a) set
forth the name and jurisdiction of each Domestic Subsidiary that is a Loan
Party, (b) set forth the ownership interest of the Borrower and any other
Subsidiary thereof in each Subsidiary, including the percentage of such
ownership and (c) identifies each Subsidiary that is a Subsidiary the Equity
Interests of which are required to be pledged on the Closing Date pursuant to
the Collateral and Guarantee Requirement. The Borrower represents and warrants
that The Spic and Span Company, a Delaware corporation, represents a Transferred
Guarantor and is eligible under Section 11.09 to be released from the Guaranty
and as a “Grantor” under the Security Agreement. Section 5.12 Margin
Regulations; Investment Company Act. (a) No Loan Party is engaged nor will it
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of any Borrowings or
drawings under any Letter of Credit will be used for any purpose that violates
Regulation U of the Board of Governors of the United States Federal Reserve
System. (b) None of the Borrower, any Person Controlling the Borrower, or any of
their Restricted Subsidiaries is or is required to be registered as an
“investment company” under the Investment Company Act of 1940. Section 5.13
Disclosure. (a) No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party (other than projected
financial information, pro forma financial information and information of a
general economic or industry nature) to any Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or any other Loan Document (as modified or supplemented
by other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in the light of the circumstances
under which they were made, not materially misleading. With respect to projected
financial information and pro forma financial information, Holdings and the
Borrower represent that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material. Section 5.14 Labor Matters. Except as, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes or other labor disputes against the Borrower or any of
its Restricted Subsidiaries pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to employees of the Borrower or
any of its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Laws dealing with such matters; and (c)
all payments due from each of the Loan Parties or any of the Restricted
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the relevant party. -116-

 



 

 

 

[tm1925086d1_ex10-1img123.jpg]

Section 5.15 Intellectual Property; Licenses, Etc. Each of the Loan Parties and
the Restricted Subsidiaries own, license or possess the right to use all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, technology, software, know-how database rights, design rights and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses as
currently conducted, and, such IP Rights do not conflict with the rights of any
Person, except to the extent the absence of such IP Rights and such conflicts,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. To the knowledge of Holdings and the Borrower,
no IP Rights used by any Loan Party or any of the Restricted Subsidiaries in the
operation of their respective businesses as currently conducted infringes upon
any rights held by any Person, except for such infringements, individually or in
the aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the IP Rights owned by any Loan
Party or any of the Restricted Subsidiaries, is pending or, to the knowledge of
Holdings and the Borrower, threatened against any Loan Party or any of the
Restricted Subsidiaries, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. All registrations
listed in Schedule 12(a) or 12(b) to the Perfection Certificate are valid and in
full force and effect, except, in each case, to the extent the failure of such
registrations to be valid and in full force and effect could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
Section 5.16 Solvency. On the ClosingAmendment No. 7 Effective Date, after
giving effect to the Transactions, the Borrower and its Restricted Subsidiaries,
on a consolidated basis, are Solvent. Section 5.17 Subordination of Junior
Financing. The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor
Senior Debt” or “Senior Secured Financing” (or any comparable term) under, and
as defined in, any Junior Financing Documentation that is subordinated in right
of payment to the Obligations. Section 5.18 USA Patriot Act. (a) To the extent
applicable, each of Holdings and its Subsidiaries is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the USA Patriot Act.
(b) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended. (c) None of Holdings any of its Subsidiaries
or, to the knowledge of the Borrower or Holdings, any director, officer,
employee or agent of Holdings or any of its Subsidiaries is an individual or
entity that is, or is owned or controlled by Persons that are: (i) the subject
or target of any sanctions administered or enforced by the U.S. Department of
the Treasury’s Office of Foreign Assets Control, the -117-

 



 

 

 

[tm1925086d1_ex10-1img124.jpg]

U.S. Department of State, the United Nations Security Council, the European
Union or Her Majesty’s Treasury (collectively, “Sanctions”) or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions. None of Holdings or any of its Subsidiaries, to their
knowledge, will use any of the proceeds of any of the Loans in violation of any
Sanctions. Section 5.19 Security Documents. Except as otherwise contemplated
hereby or under any other Loan Documents, the provisions of the Collateral
Documents, together with such filings and other actions required to be taken
hereby or by the applicable Collateral Documents (including the delivery to
Administrative Agent of any Pledged Debt and any Pledged Equity required to be
delivered pursuant to the applicable Collateral Documents), are effective to
create in favor of the Administrative Agent for the benefit of the Secured
Parties, except as otherwise provided hereunder, including subject to Liens
permitted by Section 7.01, a legal, valid, enforceable and perfected first
priority(other than with respect to the Fixed Asset Priority Collateral (as to
which the Lien hereon shall be junior to the extent set forth in the Term Loan
Intercreditor Agreement)) Lien on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Notwithstanding
anything herein (including this Section 5.19) or in any other Loan Document to
the contrary, neither the Borrower nor any other Loan Party makes any
representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest (other than with respect to those pledges and security interests made
under the Laws of the jurisdiction of formation of the applicable Foreign
Subsidiary) in any Equity Interests of any Foreign Subsidiary, or as to the
rights and remedies of the Agents or any Lender with respect thereto, under
foreign Law, (B) the pledge or creation of any security interest, or the effects
of perfection or non-perfection, the priority or the enforceability of any
pledge of or security interest to the extent such pledge, security interest,
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement or (C) on the Closing Date and until required pursuant to Section
6.13 or 4.01(a)(iv), the pledge or creation of any security interest, or the
effects of perfection or non-perfection, the priority or enforceability of any
pledge or security interest to the extent not required on the Closing Date
pursuant to Section 4.01(a)(iv). ARTICLE VI. AFFIRMATIVE COVENANTS So long as
any Lender shall have any Commitment hereunder, any Loan or other Obligation
(other than obligations under ABL Secured Treasury Services Agreements or
obligations under ABL Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date, Holdings and the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of the
Restricted Subsidiaries to: Section 6.01 Financial Statements. (a) Deliver to
the Administrative Agent for prompt further distribution to each Lender, not
later than the earlier of (x) ninety (90) days after the end of each fiscal year
of the Borrower (beginning with the fiscal year ending March 31, 2012) and (y)
the day on which Holdings’ Annual Report on Form 10-K is required to be filed
with the SEC for such fiscal year, a consolidated balance sheet of Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or -118-

 



 

 

 

[tm1925086d1_ex10-1img125.jpg]

operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of PricewaterhouseCoopers LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; (b) Deliver to the Administrative Agent for prompt further
distribution to each Lender, not later than the earlier of (x) forty-five (45)
days after the end of each of the first three (3) fiscal quarters of each fiscal
year of the Borrower (beginning with the fiscal quarter ended December 31, 2011)
and (y) the day on which Holdings’ Quarterly Report on Form 10-Q is required to
be filed with the SEC for the applicable fiscal quarter, a consolidated balance
sheet of Borrower and its Subsidiaries as at the end of such fiscal quarter and
the related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for such fiscal quarter and the portion of the fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within ninety (90) days after the end of each fiscal year of Borrower, a
detailed consolidated budget for the following fiscal year on a quarterly basis
(including a projected consolidated balance sheet of Borrower and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and (d)
Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements. Notwithstanding
the foregoing, the obligations in paragraphs (a) and (b) of this Section 6.01
may be satisfied with respect to financial information of the Borrower and the
Restricted Subsidiaries by furnishing (A) the applicable financial statements of
the Borrower (or any direct or indirect parent of the Borrower) or (B) the
Borrower’s (or any direct or indirect parent thereof), as applicable, Form 10-K
or 10-Q, as applicable, filed with the SEC; provided that, with respect to
clauses (A) and (B), (i) to the extent such information relates to a parent of
the Borrower, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to the Borrower (or such parent), on the one hand, and the information relating
to the Borrower and the Restricted Subsidiaries on a standalone basis, on the
other hand and (ii) to the extent such information is in lieu of information
required to be provided under Section 6.01(a), such materials are accompanied by
a report and opinion of PricewaterhouseCoopers LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be -119-

 



 

 

 

[tm1925086d1_ex10-1img126.jpg]

prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit. Any financial
statement required to be delivered pursuant to Section 6.01(a) or (b) shall not
be required to include purchase accounting adjustments relating to the
Transactions to the extent it is not practicable to include them. Documents
required to be delivered pursuant to Section 6.01 and Section 6.02(b) and (c)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower (or any direct or indirect
parent of the Borrower) posts such documents, or provides a link thereto on the
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that (x)
upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (y) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent (which may be electronic copies
delivered via electronic mail). Each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents. The Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arranger will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.08); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arranger shall treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.” -120-

 



 

 

 

[tm1925086d1_ex10-1img127.jpg]

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender: (a) no later than five (5)
days after the delivery of the financial statements referred to in Sections
6.01(a) and (b), a duly completed Compliance Certificate signed by a Responsible
Officer of Holdings; (b) promptly after the same are publicly available, copies
of all annual, regular, periodic and special reports and registration statements
which Holdings, the Borrower or any Restricted Subsidiary files with the SEC or
with any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02; (c)
promptly after the furnishing thereof, copies of any material notices received
by any Loan Party (other than in the ordinary course of business) or material
statements or material reports furnished to any holder of debt securities (other
than in connection with any board observer rights) of any Loan Party or of any
of its Restricted Subsidiaries pursuant to the terms of the Term Loan Credit
Agreement Documentation, the 2021 Notes Indenture or the 2024 Notes Indenture
and, in each case, any Permitted Refinancing thereof in each case in a principal
amount in excess of the Threshold Amount and not otherwise required to be
furnished to the Lenders pursuant to any other clause of this Section 6.02; (d)
together with the delivery of each Compliance Certificate pursuant to Section
6.02(a), (i) in the case of annual Compliance Certificates only, a report
setting forth the information required by sections describing the legal name and
the jurisdiction of formation of each Loan Party and the location of the chief
executive office of each Loan Party of the Perfection Certificate or confirming
that there has been no change in such information since the Closing Date or the
date of the last such report, (ii) a description of each event, condition or
circumstance during the last fiscal quarter covered by such Compliance
Certificate requiring a mandatory prepayment under Section 2.05(b) and (iii) a
list of each Subsidiary of the Borrower that identifies each Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such Compliance Certificate (to the extent that there have been any changes
in the identity or status as a Restricted Subsidiary or Unrestricted Subsidiary
of any such Subsidiaries since the Closing Date or the most recent list
provided); (e) promptly, such additional information regarding the business,
legal, financial or corporate affairs of the Loan Parties or any of their
respective Restricted Subsidiaries, or compliance with the terms of the Loan
Documents, and any supporting and additional information related to the
Borrowing Base substantially consistent with the due diligence information
provided by the Borrower prior to the Closing Date, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request; and (f) as soon as available, but in any event within twenty (20) days
of the end of each calendar month (or, within five (5) Business Days of the end
of each calendar week during any Weekly Reporting Period), a Borrowing Base
Certificate, which calculates the Borrowing Base as of the last day of the
immediately preceding month (and, if a Weekly Reporting Period is in effect, as
of the last day of the immediately preceding week). Upon the Disposition of
Collateral of any Loan Party included in the Borrowing Base, if the Net Proceeds
thereof are, or are expected to be, in excess of $5,000,000, the Borrower shall
also furnish an updated Borrowing Base Certificate promptly upon the Disposition
of such Collateral. -121-

 



 

 

 

[tm1925086d1_ex10-1img128.jpg]

Section 6.03 Notices. Promptly after a Responsible Officer of the Borrower or
any Subsidiary Guarantor has obtained knowledge thereof, notify the
Administrative Agent: (a) of the occurrence of any Default; (b) of the
occurrence of an ERISA Event which could reasonably be expected to result in a
Material Adverse Effect; (c) of the filing or commencement of, or any threat or
notice of intention of any person to file or commence, any action, suit,
litigation or proceeding, whether at law or in equity by or before any
Governmental Authority against the Borrower or any of its Restricted
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect; and (d) any and all default notices received under or with respect to
any leased location or public warehouse where ABL Priority Collateral with a
cost in excess of $5,000,000 is located (which shall be delivered within two
Business Days after receipt thereof). Each notice pursuant to this Section 6.03
shall be accompanied by a written statement of a Responsible Officer of the
Borrower (x) that such notice is being delivered pursuant to Section 6.03(a),
(b), (c) or (d) (as applicable) and (y) setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Section 6.04 Payment of Taxes. Pay, discharge or
otherwise satisfy as the same shall become due and payable in the normal conduct
of its business, all its obligations and liabilities in respect of Taxes imposed
upon it or upon its income or profits or in respect of its property, except, in
each case, to the extent (a) any such Tax is being contested in good faith and
by appropriate proceedings for which appropriate reserves have been established
in accordance with GAAP or (b) the failure to pay or discharge the same would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Section 6.05 Preservation of Existence, Etc. (a) Preserve, renew
and maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization, and (b) take all reasonable action to maintain
all rights, privileges (including its good standing where applicable in the
relevant jurisdiction), permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except, in the case of (a) (other than
with respect to Holdings and the Borrower) or (b), to the extent (i) that
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or (ii) pursuant to any merger,
consolidation, liquidation, dissolution or Disposition permitted by Article VII.
Section 6.06 Maintenance of Properties. Except if the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material properties
and -122-

 



 

 

 

[tm1925086d1_ex10-1img129.jpg]

equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and fire, casualty or
condemnation excepted. Section 6.07 Maintenance of Insurance. Maintain with
insurance companies that the Borrower believes (in the good faith judgment of
its management) are financially sound and reputable at the time the relevant
coverage is placed or renewed, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as
Holdings, the Borrower and the Restricted Subsidiaries) as are customarily
carried under similar circumstances by such other Persons. Each such policy of
insurance shall as appropriate (i) name the Administrative Agent, on behalf of
the Lenders, as an additional insured thereunder as its interest may appear or
(ii) in the case of each casualty insurance policy, contain a loss payable
clause or endorsement that names the Administrative Agent, on behalf of the
Lenders, as loss payee thereunder. If the improvements on any Mortgaged Property
are at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto)Laws, then, to the extent required by applicable Flood Insurance Laws,
the Borrower shall, or shall cause each Loan Party to, (i) maintain, or cause to
be maintained, with a financially sound and reputable insurer, flood insurance
in an amount reasonably satisfactory to the Administrative Agent and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) deliver to the Administrative
Agent evidence of such compliance in form and substance reasonably acceptable to
the Administrative Agent. Section 6.08 Compliance with Laws. Comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
if the failure to comply therewith could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Section 6.09 Books
and Records. Maintain proper books of record and account, in which entries that
are full, true and correct in all material respects and are in conformity with
GAAP and which reflect all material financial transactions and matters involving
the assets and business of Holdings, the Borrower or a Restricted Subsidiary, as
the case may be (it being understood and agreed that certain Foreign
Subsidiaries maintain individual books and records in conformity with generally
accepted accounting principles in their respective countries of organization and
that such maintenance shall not constitute a breach of the representations,
warranties or covenants hereunder). Section 6.10 Inspection Rights. Permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants (subject to such accountants’ customary
policies and procedures), all at the reasonable expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the -123-

 



 

 

 

[tm1925086d1_ex10-1img130.jpg]

Borrower; provided that only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year and only one (1) such time
shall be at the Borrower’s expense; provided, further, that during the
continuation of an Event of Default, the Administrative Agent (or any of its
respective representatives or independent contractors), on behalf of the
Lenders, may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and upon reasonable advance notice. The
Administrative Agent shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.10, none of the
Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product. Section 6.11 Additional Collateral;
Additional Guarantors. At the Borrower’s expense, subject to the provisions of
the Collateral and Guarantee Requirement and any applicable limitation in any
Collateral Document, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including: (a) Upon the formation (including, for the
avoidance of doubt, pursuant to a division or a plan of division) or acquisition
of any new direct or indirect wholly owned Material Domestic Subsidiary (in each
case, other than an Excluded Subsidiary) by any Loan Party or the designation in
accordance with Section 6.14 of any existing direct or indirect wholly owned
Material Domestic Subsidiary as a Restricted Subsidiary (in each case, other
than an Excluded Subsidiary) or any Subsidiary becoming a wholly owned Material
Domestic Subsidiary (in each case, other than an Excluded Subsidiary): (i)
within 60 days after such formation, acquisition or designation, or such longer
period as the Administrative Agent may agree in writing in its discretion: (A)
cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent (or, in the case of the Intercompany
Note prior to the Discharge of Fixed Asset Obligations, the Fixed Asset
Administrative Agent), other than with respect to any Excluded Assets, joinders
to this Agreement as Guarantors, Security Agreement Supplements, Intellectual
Property Security Agreements, a counterpart of the Intercompany Note and other
security agreements and documents as reasonably requested by and in form and
substance reasonably satisfactory to the Administrative Agent (consistent with
the Mortgages, Security Agreement, Intellectual Property Security Agreements and
other security agreements in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement; (B) cause each such
Material Domestic Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement (and the parent of each such Domestic
Subsidiary that is a Guarantor) to deliver any and all certificates representing
Equity Interests (to the extent certificated) and -124-

 



 

 

 

[tm1925086d1_ex10-1img131.jpg]

intercompany notes (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank; (C)
take and cause such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement and each direct
or indirect parent of such Material Domestic Subsidiary to take whatever action
(including the recording of Mortgages, the filing of UCC financing statements
and delivery of stock and membership interest certificates) as may be necessary
in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and perfected Liens to the extent required by the
Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement; (ii) if reasonably
requested by the Administrative Agent, within forty-five (45) days after such
request (or such longer period as the Administrative Agent may agree in writing
in its discretion), deliver to the Administrative Agent a signed copy of an
opinion, addressed to the Administrative Agent and the Lenders, of counsel for
the Loan Parties to the Administrative Agent as to such matters set forth in
this Section 6.11(a) as the Administrative Agent may reasonably request; (iii)
as promptly as practicable after the request therefor by the Administrative
Agent, deliver to the Administrative Agent with respect to each Material Real
Property, any existing title reports, abstracts or environmental assessment
reports, to the extent available and in the possession or control of the
Borrower; provided, however, that there shall be no obligation to deliver to the
Administrative Agent any existing environmental assessment report whose
disclosure to the Administrative Agent would require the consent of a Person
other than the Borrower or one of its Subsidiaries, where, despite the
commercially reasonable efforts of the Borrower to obtain such consent, such
consent cannot be obtained; and (iv) if reasonably requested by the
Administrative Agent, within sixty (60) days after such request (or such longer
period as the Administrative Agent may agree in writing in its discretion),
deliver to the Administrative Agent any other items necessary from time to time
to satisfy the Collateral and Guarantee Requirement with respect to perfection
and existence of security interests with respect to property of any Guarantor
acquired after the Closing Date and subject to the Collateral and Guarantee
Requirement, but not specifically covered by the preceding clauses (i), (ii) or
(iii) or clause (b) below. (b) Not later than one hundred twenty (120) days
after the acquisition by any Loan Party of Material Real Property as determined
by the Borrower (acting reasonably and in good faith) (or such longer period as
the Administrative Agent may agree in writing in its discretion) that is
required to be provided as Collateral pursuant to the Collateral and Guarantee
Requirement, which property would not be automatically subject to another Lien
pursuant to pre-existing Collateral Documents, cause such property to be subject
to a Lien and Mortgage in favor of the Administrative Agent for the benefit of
the Secured Parties and take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, in each case to the extent
required by, and subject to the limitations and exceptions of, the Collateral
and Guarantee Requirement and to otherwise comply with the requirements of the
definition of “Collateral and Guarantee Requirement”. -125-

 



 

 

 

[tm1925086d1_ex10-1img132.jpg]

Section 6.12 Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply, and take
all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent the Loan Parties
are required by Environmental Laws, conduct any investigation, remedial or other
corrective action necessary to address Hazardous Materials at any property or
facility in accordance with applicable Environmental Laws. Section 6.13 Further
Assurances. Promptly upon reasonable request by the Administrative Agent (i)
correct any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents,
to the extent required pursuant to the Collateral and Guarantee Requirement. If
the Administrative Agent reasonably determines that it is required by applicable
Law to have appraisals prepared in respect of any Mortgaged Property, the
Borrower shall provide to the Administrative Agent appraisals that satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of
FIRREA. The Borrower shall promptly notify the Administrative Agent upon the
purchase of the Split Brands or the termination of Holdings’ obligation to
purchase the Split Brands. To the extent that the Split Brands are purchased
prior to the Split Brands Cutoff Date: (i) either (x) such purchase must be made
by the Borrower or a Subsidiary Guarantor, or (y) upon the purchase of the Split
Brands by Holdings, Holdings shall contribute the Split Brands to the Borrower
or a Subsidiary Guarantor and (ii) the Borrower shall take all such actions
required by Section 6.11 to create and perfect the security interest in the
Split Brands and comply with the Collateral and Guarantee Requirement. Holdings
shall take all actions necessary to consummate the BSPA Assignment. Section 6.14
Designation of Subsidiaries. The Borrower may at any time after the Closing Date
designate any Restricted Subsidiary of the Borrower as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Payment Condition shall be satisfied, (iii) no Subsidiary may
be designated as an Unrestricted Subsidiary if, after such designation, it would
be a “Restricted Subsidiary” for the purpose of the Term Loan Credit Agreement,
the 2021 Notes, the 2024 Notes or any Junior Financing and (iv) no Restricted
Subsidiary may be designated an Unrestricted Subsidiary if it was previously
designated an Unrestricted Subsidiary. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the Borrower therein at the date of designation in an amount equal to the fair
market value as determined in good faith by the Borrower of the Borrower’s or
its Subsidiary’s (as applicable) Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value as determined in good faith by the
Borrower at the date of such designation of the Borrower’s or its Subsidiary’s
(as applicable) Investment in such Subsidiary. -126-

 



 

 

 

[tm1925086d1_ex10-1img133.jpg]

Section 6.15 Maintenance of Ratings. Use commercially reasonable efforts to
maintain (i) a public corporate credit rating (but not any specific rating) from
S&P and a public corporate family rating (but not any specific rating) from
Moody’s, in each case in respect of the Borrower, and (ii) a public rating (but
not any specific rating) in respect of the Revolving Credit Facility from each
of S&P and Moody’s. Section 6.16 Physical Inventories. The Loan Parties, at
their own expense, shall conduct a physical inventory to be undertaken in each
twelve (12) month period (or alternatively, periodic cycle counts) consistent
with historical practices (and on a more frequent basis if requested by the
Administrative Agent when an Event of Default exists), conducted following such
methodology as is consistent with the methodology used in the immediately
preceding inventory (or cycle count) or as otherwise may be reasonably
satisfactory to the Administrative Agent. Following the completion of such
inventory, the Borrower and the Subsidiary Guarantors shall promptly post such
results to the Loan Parties’ stock ledgers and general ledgers, as applicable.
Section 6.17 Appraisals. If requested by the Administrative Agent, at the
expense of the Borrower, once per fiscal year of the Borrower at any time as
determined by the Administrative Agent, the Borrower will permit the
Administrative Agent or professionals (including consultants, accountants,
lawyers and appraisers) retained by the Administrative Agent, and, unless an
Event of Default then exists and is continuing, on reasonable prior notice and
during normal business hours, to conduct appraisals or updates thereof of the
Borrower’s and the Subsidiary Guarantors’ Inventory, such appraisals and updates
to include, without limitation, information required by applicable law and
regulations; provided, however, if a Weekly Reporting Period has occurred during
such calendar year, such appraisals may occur twice per fiscal year if requested
by the Administrative Agent; provided, further, however, if an Event of Default
has occurred and is continuing there shall be no limitation as to the number and
frequency of such appraisals during such calendar year at the sole expense of
the Borrower. For purposes of this Section 6.17, it is understood and agreed
that a single appraisal may consist of examinations conducted at multiple
relevant sites and involve one or more relevant Loan Parties and their assets.
Section 6.18 Field Examinations. If requested by the Administrative Agent, at
the expense of the Borrower, once per fiscal year of the Borrower at any time as
determined by the Administrative Agent, the Borrower will permit the
Administrative Agent or professionals (including consultants, accountants,
lawyers and appraisers) retained by the Administrative Agent, and, unless an
Event of Default then exists and is continuing, on reasonable prior notice and
during normal business hours, to conduct field examinations or updates thereof
to ensure the adequacy of Collateral included in the Borrowing Base and related
reporting and control systems; provided, however, if a Weekly Reporting Period
has occurred during such calendar year, such field examinations may occur twice
per fiscal year if requested by the Administrative Agent; provided, further,
however, if an Event of Default has occurred and is continuing during any
calendar year there shall be no limitation as to the number and frequency of
such field examinations during such calendar year at the sole expense of the
Borrower. For purposes of this Section 6.18, it is understood and agreed that a
single field examination may consist of examinations conducted at multiple
relevant sites and involve one or more relevant Loan Parties and their assets.
-127-

 



 

 

 

[tm1925086d1_ex10-1img134.jpg]

Section 6.19 Administration of Certain Collateral; Cash Management. (a) Records
and Schedules of Accounts. The Borrower and each Subsidiary Guarantor shall keep
accurate and complete records of its Accounts, including all payments and
collections thereon, and shall submit to the Administrative Agent sales,
collection, reconciliation and other reports in form reasonably satisfactory to
the Administrative Agent, on such periodic basis as the Administrative Agent may
reasonably request. If Accounts in an aggregate face amount of $3,000,000 or
more cease to be Eligible Accounts, the Borrower shall notify the Administrative
Agent of such occurrence promptly (and in any event within two (2) Business
Days) after the Borrower or any Subsidiary Guarantor has knowledge thereof. (b)
Taxes. If an Account of the Borrower or any Subsidiary Guarantor includes a
charge for any Taxes, the Administrative Agent is authorized, in its reasonable
discretion, to pay the amount thereof to the proper taxing authority for the
account of the Borrower or such Subsidiary Guarantor and to charge such Loan
Party therefor; provided, however, that neither the Administrative Agent nor
Lenders shall be liable for any Taxes that may be due from the Borrower or any
Subsidiary Guarantor or with respect to any Collateral. (c) Account
Verification. If an Event of Default exists and is continuing, the
Administrative Agent shall have the right at any time (subject to applicable
Laws), in the name of the Borrower, any Subsidiary Guarantor or the
Administrative Agent or any designee of the Administrative Agent, to verify the
validity, amount or any other matter relating to any Accounts of the Borrower or
any Subsidiary Guarantor by mail, telephone or otherwise. The Borrower and each
Subsidiary Guarantor shall cooperate fully with the Administrative Agent in an
effort to facilitate and promptly conclude any such verification process. (d)
Maintenance of Cash Management System. (i) Schedule of DDAs. Section 6.19(d)(i)
of the Confidential Disclosure Letter sets forth all DDAs maintained by the Loan
Parties as of the Closing Date, including with respect to each depository, (i)
the name and address of such depository, (ii) the account number(s) maintained
with such depository, and (iii) a contact person at such depository. Except as
set forth below pursuant to the Cash Management System, each Loan Party shall be
the sole account holder of each DDA and shall not allow any other Person to have
control over a DDA or any property deposited therein. (ii) Cash Management
System. The Loan Parties will establish and maintain the cash management system
described below (the “Cash Management System”): (A) On or prior to the date that
is 90 days after the Closing Date (or, unless a Cash Dominion Period is
continuing or an Event of Default has occurred, such later date as the
Administrative Agent may, in its sole discretion, consent to in writing), the
Borrower shall have established a concentration account in its name (the
“Concentration Account”) with a bank reasonably acceptable to the Administrative
Agent. (B) Except in connection with Excluded Deposit Accounts, on or prior to
date that is 90 days after the Closing Date (or, unless a Cash Dominion Period
is continuing or an Event of Default has occurred, such later date as the
Administrative Agent may, in its sole discretion, consent to in writing), (i)
each Loan Party that maintains a DDA shall deliver to the Administrative Agent
for each DDA (other than Excluded Deposit Accounts) maintained by such Loan
Party, a multi-party blocked account control agreement or lockbox account
agreement -128-

 



 

 

 

[tm1925086d1_ex10-1img135.jpg]

between the Administrative Agent, the bank at which each such DDA is maintained
and the relevant Loan Parties, in form and substance reasonably satisfactory to
the Administrative Agent (each a “DDA Control Agreement”) and (ii) the Borrower
shall deliver to the Administrative Agent for the Concentration Account, a
multi-party blocked account control agreement or lockbox account agreement
between the Administrative Agent, the bank at which the Concentration Account is
maintained and the Borrower, in form and substance reasonably satisfactory to
the Administrative Agent (the “Concentration Account Control Agreement” and,
together with any DDA Control Agreement, each a “Blocked Account Agreement”).
Each such DDA Control Agreement shall provide, among other things, that, during
the continuance of a Cash Dominion Period, the bank at which any such Blocked
Account is maintained, agrees to forward on a daily basis all available amounts
in each such account directly or by transfer through one or more Blocked
Accounts to the Concentration Account. In addition, the Concentration Account
Control Agreement shall provide, among other things, that during the
continuation of a Cash Dominion Period, the bank at which such Concentration
Account is maintained shall, upon receipt of notice by the Administrative Agent
(given in its discretion or at the direction of Required Lenders), make daily
sweeps from the Concentration Account into the Administrative Agent’s account
for application to the Obligations. From and after the 90th day following the
Closing Date, no Loan Party shall maintain any DDA (other than an Excluded
Deposit Account) unless it shall be subject to a Blocked Account Agreement. (C)
During a Cash Dominion Period, the balance from time to time standing to the
credit of the Blocked Accounts shall be distributed as directed in accordance
with the provisions of the Blocked Account Agreements. Other than during a Cash
Dominion Period, the balance from time to time standing to the credit of the
Blocked Accounts and the Concentration Account shall be distributed as directed
by the Borrower. (D) So long as no Default or Event of Default has occurred and
is continuing, the Loan Parties may amend Section 6.19(d)(i) of the Confidential
Disclosure Letter to add or replace a depository bank or any Blocked Account;
provided that (i) the Administrative Agent shall have consented in writing in
advance to the opening of such new or replacement Blocked Account with the
relevant bank (which consent shall not be unreasonably withheld or delayed) and
(ii) prior to the time of the opening of such account, the applicable Loan Party
and such bank shall have executed and delivered to the Administrative Agent a
Blocked Account Agreement in form and substance reasonably satisfactory to the
Administrative Agent. Each Loan Party shall cease using any Blocked Account to
hold proceeds of Collateral promptly and in any event within 30 days (or such
later date as the Administrative Agent may, in its sole reasonable discretion,
consent to in writing) following notice from the Administrative Agent to the
Borrower that (A) the creditworthiness of the bank holding such Blocked Account
is no longer acceptable in the Administrative Agent’s Permitted Discretion, or
(B) the operating performance, funds transfer or availability procedures or
performance with respect to accounts or lockboxes of the bank holding such
Blocked Account or Administrative Agent’s liability under any Blocked Account
Agreement with such bank is no longer acceptable in the Administrative Agent’s
Permitted Discretion. (E) The Blocked Accounts shall be Collateral accounts,
with all cash, checks and other similar items of payment in such accounts
securing payment of the Loans and all other Obligations, and in which the
applicable Loan Party shall have granted a Lien to the Administrative Agent, for
the benefit of the Secured Parties, pursuant to this Agreement. Each Loan Party
shall use commercially reasonable efforts to ensure that all cash, checks and
other similar items of payment in the Blocked Accounts are solely in respect of
Collateral. -129-

 



 

 

 

[tm1925086d1_ex10-1img136.jpg]

(F) All collections of Accounts and all proceeds of the sale or other
disposition of any Collateral, other than collections and proceeds that are held
in Excluded Deposit Accounts in accordance with the terms hereof, shall be
deposited directly into a Blocked Account. In the event that, notwithstanding
the provisions of this clause (F), any Loan Party receives or otherwise has
dominion and control of any proceeds or collections of Accounts or proceeds of
Collateral outside of the Blocked Accounts, such proceeds and collections shall
be held in trust by such Loan Party for the Administrative Agent and shall, not
later than four (4) Business Days after receipt thereof, be deposited into a
Blocked Account or dealt with in such other fashion as such Loan Party may be
instructed by the Administrative Agent. (e) Account Statements. During the
continuance of a Cash Dominion Period, each Loan Party shall provide the
Administrative Agent with any information and account statements with respect to
the Blocked Accounts as reasonably requested by Administrative Agent. (f) Sole
Dominion of Administrative Agent. During a Cash Dominion Period, the
Concentration Account shall at all times be under the sole dominion and control
of the Administrative Agent. Each Loan Party hereby acknowledges and agrees that
during a Cash Dominion Period, (i) such Loan Party has no right of withdrawal
from the Concentration Account, (ii) the funds on deposit in the Concentration
Account shall at all times be collateral security for all of the Obligations and
(iii) the funds on deposit in the Concentration Account shall be transferred
daily to the Administrative Agent’s account for application to the Obligations.
During any Cash Dominion Period, (x) if the Concentration Account is maintained
at Citi, the ledger balance in the Concentration Account as of the end of a
Business Day shall be transferred to the Administrative Agent’s account and
applied to the Obligations at the beginning of the next Business Day and (y) if
the Concentration Account is not maintained at Citi, payments shall be applied
to the Obligations on the Business Day of receipt of good funds by the
Administrative Agent in the account designated by the Administrative Agent for
such purposes; provided that if any such payment is received after 2:00 p.m., it
may be deemed received on the next Business Day. The Administrative Agent shall,
unless otherwise directed in writing by the Required Lenders or otherwise
required by Section 8.03, apply all available funds in its account which were
deposited pursuant to this clause (f) in such order as the Administrative Agent
determines in its sole discretion, provided that to the extent no Outstanding
Amounts are outstanding, the Administrative Agent may, in its discretion, unless
otherwise directed in writing by the Required Lenders, either (i) apply such
funds to the Obligations in such order as the Administrative Agent determines or
(ii) return such funds to the Borrower (it being understood that if as a result
of such application, a credit balance exists, the balance shall not accrue
interest in favor of Borrower). During any Cash Dominion Period, the Borrower
and each Subsidiary Guarantor irrevocably waives the right to direct the
application of any payments or Collateral proceeds, and agrees that the
Administrative Agent shall have the continuing, exclusive right to apply and
reapply same against the Obligations, in such manner as the Administrative Agent
determines in its discretion. Section 6.20 Post-Closing Covenants. (a) Within
ten (10) Business Days following the Closing Date (or such later date as the
Administrative Agent may, in its reasonable discretion, consent to in writing),
the Borrower will permit the Administrative Agent to complete a field
examination to ensure the adequacy of Collateral included in the Borrowing Base
and related reporting and control systems. (b) Within ten (10) Business Days
following the Closing Date (or such later date as the Administrative Agent may,
in its reasonable discretion, consent to in writing), the Borrower will permit
the Administrative Agent or professionals (including consultants, accountants,
lawyers and appraisers) retained by the Administrative Agent to complete
appraisals of the Borrower’s and the Subsidiary -130-

 



 

 

 

[tm1925086d1_ex10-1img137.jpg]

Guarantors’ Inventory, such appraisals and updates to include, without
limitation, information required by applicable law and regulations. ARTICLE VII.
NEGATIVE COVENANTS So long as any Lender shall have any Commitment hereunder,
any Loan or other Obligation hereunder (other than (i) contingent
indemnification obligations as to which no claim has been asserted and (ii)
obligations under ABL Secured Treasury Services Agreements or obligations under
ABL Secured Hedge Agreements) which is accrued and payable shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer), then from and after the Closing Date,
Holdings and the Borrower (and, with respect to Section 7.11 only, the Borrower
and, with respect to Section 7.14 only, Holdings) shall not and shall not permit
any of its Restricted Subsidiaries to, directly or indirectly: Section 7.01
Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following: (a) Liens created pursuant to any Loan Documents; (b) Liens
existing on the Amendment No. 6 Effective Date and listed in Schedule 7.01 to
Amendment No. 6 and any modifications, replacements, renewals, refinancings or
extensions thereof; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03, and (B) proceeds and products thereof, and (ii) the
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7.03; (c) Liens for taxes, assessments or governmental charges that
are not overdue for a period of more than thirty (30) days or that are being
contested in good faith and by appropriate actions, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP; (d) statutory or common law Liens of landlords,
sublandlords, carriers, warehousemen, mechanics, materialmen, repairmen,
construction contractors or other like Liens, so long as, in each case, such
Liens secure amounts not overdue for a period of more than thirty (30) days or
if more than thirty (30) days overdue, are unfiled and no other action has been
taken to enforce such Liens or that are being contested in good faith and by
appropriate actions, if adequate reserves with respect thereto are maintained on
the books of the applicable Person in accordance with GAAP; (e) (i) pledges or
deposits in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation and
(ii) pledges and deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Restricted Subsidiaries; -131-

 



 

 

 

[tm1925086d1_ex10-1img138.jpg]

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business; (g)
easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting Real Property that do not in the aggregate materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Restricted Subsidiaries, taken as a whole, and any exceptions on the
Mortgage Policies issued in connection with the Mortgaged Properties; (h) Liens
securing judgments or orders for the payment of money not constituting an Event
of Default under Section 8.01(h); (i) leases, licenses, subleases or sublicenses
granted to others in the ordinary course of business which (i) do not interfere
in any material respect with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, (ii) do not secure any Indebtedness or (iii) are
permitted by Section 7.05; (j) Liens (i) in favor of customs and revenue
authorities arising as a matter of Law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business or
(ii) on specific items of inventory or other goods and proceeds of any Person
securing such Person’s obligations in respect of bankers’ acceptances or letters
of credit issued or created for the account of such person to facilitate the
purchase, shipment or storage of such inventory or other goods in the ordinary
course of business; (k) Liens (i) of a collection bank arising under Section
4-208 of the Uniform Commercial Code on items in the course of collection, (ii)
attaching to commodity trading accounts or other commodities brokerage accounts
incurred in the ordinary course of business and (iii) in favor of a banking or
other financial institution arising as a matter of Law or under customary
general terms and conditions encumbering deposits or other funds maintained with
a financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions; (l) Liens (i) on cash
advances in favor of the seller of any property to be acquired in an Investment
permitted pursuant to Sections 7.02(g), (i) and (n) or, to the extent related to
any of the foregoing, Section 7.02(r) to be applied against the purchase price
for such Investment, and (ii) consisting of an agreement to Dispose of any
property in a Disposition permitted under Section 7.05, in each case, solely to
the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien; (m) Liens (i) in favor of
the Borrower or a Restricted Subsidiary on assets of a Restricted Subsidiary
that is not a Loan Party securing Indebtedness permitted under Section 7.03(b),
(d) and (u) and (ii) in favor of the Borrower or any Subsidiary Guarantor; (n)
any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business; -132-

 



 

 

 

[tm1925086d1_ex10-1img139.jpg]

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement; (p) Section 7.02; Liens deemed to exist in connection with
Investments in repurchase agreements under (q) Liens encumbering reasonable
customary initial deposits and margin deposits and similar Liens attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business and not for speculative purposes; (r) Liens that are
contractual rights of set-off or rights of pledge (i) relating to the
establishment of depository relations with banks or other deposit-taking
financial institutions and not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any of its Restricted Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
or any of its Restricted Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business; (s) Liens solely on
any cash earnest money deposits made by the Borrower or any of its Restricted
Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder; (t) ground leases in respect of Real Property on which
facilities owned or leased by the Borrower or any of its Restricted Subsidiaries
are located; (u) Liens to secure Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens are created within 270 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and the proceeds and products thereof and
customary security deposits and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to such
Capitalized Leases and the proceeds and products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender may be cross-collateralized to other financings of equipment provided by
such lender; (v) Liens on property of any Subsidiary that is not a Loan Party,
which Liens secure Indebtedness of any of Holdings, the Borrower or any
Subsidiary permitted under Section 7.03; (w) Liens existing on property at the
time of its acquisition or existing on the property of any Person at the time
such Person becomes a Restricted Subsidiary (other than by designation as a
Restricted Subsidiary pursuant to Section 6.14), in each case after the Closing
Date (other than Liens on the Equity Interests of any Person that becomes a
Restricted Subsidiary); provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such -133-

 



 

 

 

[tm1925086d1_ex10-1img140.jpg]

requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(g); (x) (i) zoning,
building, entitlement and other land use regulations by Governmental Authorities
with which the normal operation of the business complies, and (ii) any zoning or
similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of the Borrower and its
Restricted Subsidiaries, taken as a whole; (y)Liens arising from precautionary
Uniform Commercial Code financing statement or similar filings; (z) Liens on
insurance policies and the proceeds thereof securing the financing of the
premiums with respect thereto; (aa) the modification, replacement, renewal or
extension of any Lien permitted by clauses (b), (u) and (w) of this Section
7.01; provided that (i) the Lien does not extend to any additional property,
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien and (B) proceeds and products thereof, and (ii)
the renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by Section 7.03 (to the extent constituting
Indebtedness); (bb) Liens with respect to property or assets of the Borrower or
any of its Restricted Subsidiaries securing obligations in an aggregate
principal amount outstanding at any time not to exceed the greater of
$50,000,000 and 1.50% of Total Assets, in each case determined as of the date of
incurrence; (cc) [reserved]; (dd) [reserved]; (ee) Liens on specific items of
inventory or other goods and the proceeds thereof securing such Person’s
obligations in respect of documentary letters of credit or banker’s acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods; (ff) deposits of cash with the
owner or lessor of premises leased and operated by the Borrower or any of its
Subsidiaries to secure the performance of the Borrower’s or such Subsidiary’s
obligations under the terms of the lease for such premises; (gg) [reserved]; and
(hh) Liens securing Indebtedness, without duplication, permitted under Section
7.03(s) or (x) (including, for the avoidance of doubt, any Liens securing
obligations referred to in clause (ii) of the definition of “Term Loan Facility
Indebtedness”); provided that such Liens shall be subject to the Term Loan
Intercreditor Agreement in the capacity of Fixed Asset Obligations.
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Agreement may at any time attach to any Accounts or Inventory, other than
Permitted Liens or those permitted under clause (hh) of this Section 7.01,
unless the Liens thereon are subordinated to the Lien of the Administrative
-134-

 



 

 

 

[tm1925086d1_ex10-1img141.jpg]

Agent in a manner reasonably acceptable to the Administrative Agent. The ability
of a Loan Party to incur a Lien pursuant to this Section 7.01 shall not limit or
restrict the ability of the Administrative Agent to establish any Reserve
relating thereto. Section 7.02 Investments. Make or hold any Investments,
except: (a) Investments by the Borrower or any of its Restricted Subsidiaries in
assets that were Cash Equivalents when such Investment was made; (b) loans or
advances to officers, directors and employees of any Loan Party (or any direct
or indirect parent thereof) or any of its Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests of Holdings or any direct or indirect parent thereof; provided
that, to the extent such loans or advances are made in cash, the amount of such
loans and advances used to acquire such Equity Interests shall be contributed to
the Borrower in cash as common equity and (iii) for any other purposes not
described in the foregoing clauses (i) and (ii); provided that the aggregate
principal amount outstanding at any time under clause (iii) above shall not
exceed $10,000,000; (c) Investments (i) by the Borrower or any Restricted
Subsidiary in any Loan Party (other than Holdings), (ii) by any Restricted
Subsidiary that is not a Loan Party in any other Restricted Subsidiary that is
not a Loan Party and (iii) by any Loan Party in any Restricted Subsidiary that
is not a Loan Party; provided that (A) any such Investments made pursuant to
this clause (iii) in the form of intercompany loans shall be evidenced by notes
that, unless they are Excluded Assets, have been pledged (individually or
pursuant to a global note) to the Administrative Agent for the benefit of the
Lenders (it being understood and agreed that any Investments permitted under
this clause (iii) that are not so evidenced as of the Closing Date are not
required to be so evidenced and pledged until the date that is sixty (60) days
after the Closing Date (or such later date as may be approved by the
Administrative Agent)) and (B) the aggregate amount of Investments made pursuant
to this clause (iii) shall not exceed at any time outstanding the sum of (x)
together with Investments pursuant to Section 7.02(i)(iv)(1), the greater of
$130,000,000 and 4.00% of Total Assets and (y) the Cumulative Credit at such
time; (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business; (e) Investments
(excluding loans and advances made in lieu of Restricted Payments pursuant to
and limited by Section 7.02(m) below) consisting of transactions permitted under
Sections 7.01, 7.03 (other than 7.03(c) and (d)), 7.04 (other than 7.04(c)(ii)
or (e)), 7.05 (other than 7.05(e)), 7.06 (other than 7.06(d) or (h)(iv)) and
7.13, respectively; (f) Investments (i) existing or contemplated on the
Amendment No. 6 Effective Date or made pursuant to legally binding written
contracts in existence on the Amendment No. 6 Effective Date, in each case set
forth in Schedule 7.02 to Amendment No. 3 and any modification, replacement,
renewal, reinvestment or extension thereof that does not in each case increase
the amount of such Investment and (ii) existing on the Closing Date by the
Borrower or any Restricted Subsidiary in the Borrower or any other Restricted
Subsidiary and any modification, renewal or extension thereof; (g) Investments
in Swap Contracts permitted under Section 7.03; -135-

 



 

 

 

[tm1925086d1_ex10-1img142.jpg]

(h) promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05; (i) any acquisition of
all or substantially all the assets of a Person or any Equity Interests in a
Person that becomes a Restricted Subsidiary or division or line of business of a
Person (or any subsequent Investment made in a Person, division or line of
business previously acquired in a Permitted Acquisition), in a single
transaction or series of related transactions, if immediately after giving Pro
Forma Effect thereto: (i) no Event of Default shall have occurred and be
continuing, (ii) either (A) the Payment Condition is satisfied or (B)(I) the
Consolidated Fixed Charge Coverage Ratio for the most recently ended Test Period
at the end of which financial statements were required to be delivered hereunder
calculated on a Pro Forma Basis is greater than or equal to 1.00 to 1.00 and
(II) the Borrower shall have provided to the Administrative Agent a certificate
of a Responsible Officer of Borrower demonstrating in reasonable detail that the
Payment Condition shall be satisfied within 60 days after the consummation of
such acquisition or Investment; (iii) to the extent required by the Collateral
and Guarantee Requirement, (A) the property, assets and businesses acquired in
such purchase or other acquisition shall constitute Collateral and (B) any such
newly created or acquired Subsidiary (other than an Excluded Subsidiary or an
Unrestricted Subsidiary) shall become Guarantors, in each case, in accordance
with Section 6.11, and (iv) the aggregate amount of Investments made by virtue
of this Section 7.02(i) in Persons that do not become Loan Parties shall not
exceed at any time outstanding the sum of (1) together with Investments pursuant
to Section 7.02(c)(iii)(B)(x), the greater of $205,000,000 and 6.25% of Total
Assets and (2) the Cumulative Credit at such time (any such acquisition, a
“Permitted Acquisition”); it being understood that no Accounts or Inventory
acquired in a Permitted Acquisition (to the extent such Permitted Acquisition,
when taken together with all other Investments pursuant to clause (n) below and
Permitted Acquisitions pursuant to this clause (i) (other than Permitted
Acquisitions under this clause (i) and Investments pursuant to clause (n) below
in respect of which the assets acquired therein a field examination and/or
appraisal shall have been completed in accordance with this clause (i) or clause
(n) below) made during such fiscal year are in excess of $2,000,000) shall be
included as Eligible Accounts or Eligible Inventory until a field examination
(and, if required by the Administrative Agent, an appraisal) with respect
thereto has been completed to the satisfaction of the Administrative Agent,
including the establishment of Reserves required in the Administrative Agent’s
Permitted Discretion; provided that field examinations and appraisals in
connection with Permitted Acquisitions shall not count against the limited
number of field examinations or appraisals for which expense reimbursement may
be sought under Section 6.17 or 6.18; (j) Investments made in connection with
the Transactions; (k) Investments in the ordinary course of business consisting
of UCC Article 3 endorsements for collection or deposit and UCC Article 4
customary trade arrangements with customers consistent with past practices; (l)
Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment; (m) loans and advances to any direct or indirect
parent of the Borrower not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof) -136-

 



 

 

 

[tm1925086d1_ex10-1img143.jpg]

Restricted Payments to the extent permitted to be made to such parent in
accordance with Sections 7.06(f), (g) or (h), such Investment being treated for
purposes of the applicable clause of Section 7.06, including any limitations, as
if a Restricted Payment made pursuant to such clause; (n) Investments in an
aggregate amount outstanding pursuant to this clause (n) (valued at the time of
the making thereof, and without giving effect to any write downs or write offs
thereof) at any time not to exceed (x) the greater of $165,000,000 and 5.00% of
Total Assets (in each case, net of any return in respect thereof, including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) plus (y) if the Payment Condition is
satisfied, the Cumulative Credit at such time; it being understood that no
Accounts or Inventory acquired in an Investment (to the extent such Investment,
when taken together with all Permitted Acquisitions pursuant to clause (i) above
and all other Investments pursuant to this clause (n) (other than Investments
pursuant to this clause (n) and Permitted Acquisitions in respect of which the
assets acquired therein a field examination and/or appraisal shall have been
completed) made during such fiscal year pursuant to this clause (n) or clause
(i) above are in excess of $2,000,000) pursuant to this clause (n) shall be
included as Eligible Accounts or Eligible Inventory until a field examination
(and, if required by the Administrative Agent, an appraisal) with respect
thereto has been completed to the satisfaction of the Administrative Agent,
including the establishment of Reserves required in the Administrative Agent’s
Permitted Discretion; provided that, field examinations and appraisals in
connection with Investments under this clause (n) shall not count against the
limited number of field examinations or appraisals for which expense
reimbursement may be sought under Section 6.17 or 6.18; (o) advances of payroll
payments to employees in the ordinary course of business; (p) (i) Investments
made in the ordinary course of business in connection with obtaining,
maintaining or renewing client contracts and loans or advances made to
distributors in the ordinary course of business and (ii) Investments to the
extent that payment for such Investments is made solely with Equity Interests of
the Borrower (or any direct or indirect parent of the Borrower); (q) Investments
of a Restricted Subsidiary acquired after the Closing Date or of a corporation
merged or amalgamated or consolidated into the Borrower or merged, amalgamated
or consolidated with a Restricted Subsidiary in accordance with Section 7.04
after the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger or
consolidation; (r) Investments made by any Restricted Subsidiary that is not a
Loan Party to the extent such Investments are financed with the proceeds
received by such Restricted Subsidiary from an Investment in such Restricted
Subsidiary permitted under this Section 7.02; (s) Guarantees by the Borrower or
any of its Restricted Subsidiaries of leases (other than Capitalized Leases) or
of other obligations that do not constitute Indebtedness, in each case entered
into in the ordinary course of business; (t) [reserved]; (u) the acquisition of
the Split Brands pursuant to the Split Brands Acquisition Agreement as in effect
on the Closing Date or as amended in any manner not material and adverse to the
Lenders; -137-

 



 

 

 

[tm1925086d1_ex10-1img144.jpg]

(v) Investments consisting of any Foreign IP Transfer; and (w) Investments made
with Excluded Contributions; and (x) any Investment, so long as (A) the Payment
Condition shall be satisfied after giving effect to such Investment, (B) no
Default shall have occurred and be continuing or would result from such
Investment and (C) if requested by the Administrative Agent, the Borrower shall
have provided a certificate of a Responsible Officer of Borrower as to the
satisfaction of the conditions in the foregoing clauses (A) and (B). Section
7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except: (a) Indebtedness of any Loan Party under the Loan Documents; (b) (i)
Indebtedness outstanding on the Amendment No. 6 Effective Date and listed in
Schedule 7.03 to Amendment No. 6 (other than, for the avoidance of doubt, the
2021 Notes and the 2024 Notes) and any Permitted Refinancing thereof and (ii)
intercompany Indebtedness outstanding on the Closing Date and any Permitted
Refinancing thereof, of which any amount owed by a Restricted Subsidiary that is
not a Loan Party to a Loan Party shall be evidenced by an Intercompany Note;
provided that all such Indebtedness of any Loan Party owed to any Person or
Restricted Subsidiary that is not a Loan Party shall be unsecured and
subordinated to the Obligations pursuant to an Intercompany Note; (c) Guarantees
by the Borrower and any Restricted Subsidiary in respect of Indebtedness of the
Borrower or any Restricted Subsidiary of the Borrower otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary of any
Indebtedness constituting a Specified Junior Financing Obligation shall be
permitted unless such Guaranteeing party shall have also provided a Guarantee of
the Obligations on the terms set forth herein and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness; (d)
Indebtedness of the Borrower or any Restricted Subsidiary owing to any Loan
Party or any other Restricted Subsidiary (or issued or transferred to any direct
or indirect parent of a Loan Party which is substantially contemporaneously
transferred to a Loan Party or any Restricted Subsidiary of a Loan Party) to the
extent constituting an Investment permitted by Section 7.02; provided that all
such Indebtedness of any Loan Party owed to any Person or Restricted Subsidiary
that is not a Loan Party shall be unsecured and subordinated to the Obligations
pursuant to an Intercompany Note; (e) (i) Attributable Indebtedness and other
Indebtedness (including Capitalized Leases) financing an acquisition,
construction, repair, replacement, lease or improvement of a fixed or capital
asset incurred by the Borrower or any Restricted Subsidiary prior to or within
270 days after the acquisition, lease or improvement of the applicable asset and
any Permitted Refinancing thereof in an aggregate amount not to exceed the
greater of $65,000,000 and 2.00% of Total Assets, in each case determined at the
time of incurrence (together with any Permitted Refinancings thereof) at any
time outstanding and (ii) Attributable Indebtedness arising out of
sale-leaseback transactions permitted by Section 7.05(m) and any Permitted
Refinancing of such Attributable Indebtedness; -138-

 



 

 

 

[tm1925086d1_ex10-1img145.jpg]

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes and Guarantees thereof; (g)
Indebtedness of the Borrower or any Restricted Subsidiary assumed in connection
with any Permitted Acquisition; provided that such Indebtedness is not incurred
in contemplation of such Permitted Acquisition, and any Permitted Refinancing
thereof; provided, further, that, after giving pro forma effect to such
Permitted Acquisition and the assumption of such Indebtedness, the aggregate
amount of such Indebtedness does not exceed (x) $42,500,000 at any time
outstanding plus (y) any additional amount of such Indebtedness so long as the
Total Leverage Ratio is no greater than 6.00 :1.00 and, if such Indebtedness is
secured, the Secured Leverage Ratio is no greater than 4.00:1.00, in each case
determined on a Pro Forma Basis; provided that in the case of clause (y), any
such Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party,
together with any Indebtedness incurred by a Restricted Subsidiary that is not a
Loan Party pursuant to Section 7.03(s), does not exceed in the aggregate at any
time outstanding the greater of $65,000,000 and 2.00% of Total Assets, in each
case determined at the time of incurrence; (h) Indebtedness representing
deferred compensation to employees of the Borrower or any of its Restricted
Subsidiaries incurred in the ordinary course of business; (i) Indebtedness
consisting of promissory notes issued by the Borrower or any of its Restricted
Subsidiaries to current or former officers, managers, consultants, directors and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Equity Interests of the Borrower or any direct or
indirect parent of the Borrower permitted by Section 7.06; (j) Indebtedness
incurred by the Borrower or any of its Restricted Subsidiaries in a Permitted
Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case, constituting indemnification obligations or
obligations in respect of purchase price (including earnouts) or other similar
adjustments; (k) Indebtedness consisting of obligations of the Borrower or any
of its Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions, and
Permitted Acquisitions or any other Investment expressly permitted hereunder;
(l) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof; (m) Indebtedness in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed the greater of $165,000,000 and 5.00% of
Total Assets; (n) Indebtedness consisting of (a) the financing of insurance
premiums or (b) take-or-pay obligations contained in supply arrangements, in
each case, in the ordinary course of business; (o) Indebtedness incurred by the
Borrower or any of its Restricted Subsidiaries in respect of letters of credit,
bank guarantees, bankers’ acceptances, warehouse receipts or similar instruments
issued or created in the ordinary course of business, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance -139-

 



 

 

 

[tm1925086d1_ex10-1img146.jpg]

or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims; (p) obligations in respect of performance, bid,
appeal and surety bonds and performance and completion guarantees and similar
obligations provided by the Borrower or any of its Restricted Subsidiaries or
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case in the ordinary course of business or
consistent with past practice; (q) Indebtedness in respect of the 2021 Notes
outstanding on the Amendment No. 6 Effective Date and the 2024 Notes outstanding
on the Amendment No. 6 Effective Date (including, in each case, any guarantees
thereof) and, in each case, any Permitted Refinancing thereof; (r) Indebtedness
supported by a Letter of Credit, in a principal amount not to exceed the face
amount of such Letter of Credit; (s) Permitted Ratio Debt and any Permitted
Refinancing thereof; (t) [reserved]; (u) Indebtedness incurred by a Foreign
Subsidiary which, when aggregated with the principal amount of all other
Indebtedness incurred pursuant to this clause (u) and then outstanding, does not
exceed $115,000,000; (v) [reserved]; (w) all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in clauses (a) through (v) above;
and (x) Term Loan Facility Indebtedness of the Loan Parties (A) under clause (i)
of the definition of “Term Loan Facility Indebtedness” (a) in an aggregate
principal amount not to exceed $1,008,000,000 and (b) in an aggregate principal
amount not to exceed the sum of (1) $350,000,000, plus (2) all voluntary
prepayments of term loans under the Term Loan Credit Agreement and voluntary
permanent commitment reductions hereunder that are not, in each case, financed
with the proceeds of any Indebtedness, plus (3) an aggregate principal amount of
incremental loans under the Term Loan Credit Agreement so long as the
Consolidated First Lien Net Leverage Ratio is no more than 4.00 to 1.00 as of
the last day of the most recently ended period of four fiscal quarters of the
Borrower for which financial statements are internally available (determined on
the date of incurrence of such incremental loans, after giving effect to any
such incurrence on a Pro Forma Basis, and excluding from clause (x) of
Consolidated First Lien Net Debt the cash proceeds of such incremental loans),
minus (4) the amount of all secured Permitted Ratio Debt incurred pursuant to
Section 7.03(s), minus (5) the amount of all Incremental Revolving Credit
Commitments incurred pursuant to Section 2.14 after the Amendment No. 6
Effective Date and (B) under clause (ii) of the definition of Term Loan Facility
Indebtedness. For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the Dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided that if such Indebtedness is incurred to
extend, replace, refund, refinance, renew or defease other Indebtedness
denominated in a foreign currency, and such extension, replacement, -140-

 



 

 

 

[tm1925086d1_ex10-1img147.jpg]

refunding, refinancing, renewal or defeasance would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such Dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such refinancing Indebtedness does not exceed the principal amount of
such Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased, plus the aggregate amount of fees, underwriting discounts, premiums
(including tender premiums) and other costs and expenses (including OID)
incurred in connection with such refinancing. The accrual of interest, the
accretion of accreted value and the payment of interest in the form of
additional Indebtedness shall not be deemed to be an incurrence of Indebtedness
for purposes of this Section 7.03. The principal amount of any non-interest
bearing Indebtedness or other discount security constituting Indebtedness at any
date shall be the principal amount thereof that would be shown on a balance
sheet of the Borrower dated such date prepared in accordance with GAAP. Section
7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions or, for the avoidance of doubt, whether pursuant to a division or
plan or division or otherwise) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person (other than as
part of the Transactions), except that: (a) any Restricted Subsidiary may merge,
amalgamate or consolidate with (i) the Borrower (including a merger, the purpose
of which is to reorganize the Borrower into a new jurisdiction); provided that
the Borrower shall be the continuing or surviving Person or (ii) one or more
other Restricted Subsidiaries; provided that when any Person that is a Loan
Party is merging with a Restricted Subsidiary, a Loan Party shall be the
continuing or surviving Person; (b) (i) any Subsidiary that is not a Loan Party
may merge, amalgamate or consolidate with or into any other Subsidiary that is
not a Loan Party, (ii) any Subsidiary may liquidate or dissolve and (iii) any
Subsidiary may change its legal form if, with respect to clauses (ii) and (iii),
the Borrower determines in good faith that such action is in the best interest
of the Borrower and its Subsidiaries and is not materially disadvantageous to
the Lenders (it being understood that in the case of any change in legal form, a
Subsidiary that is a Guarantor will remain a Guarantor unless such Guarantor is
otherwise permitted to cease being a Guarantor hereunder); (c) any Restricted
Subsidiary may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or to another Restricted Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then (i)
the transferee must be a Guarantor (other than Holdings) or the Borrower or (ii)
to the extent constituting an Investment, such Investment must be a permitted
Investment in or Indebtedness of a Restricted Subsidiary which is not a Loan
Party in accordance with Sections 7.02 (other than Section 7.02(e)) and 7.03,
respectively; and (d) so long as no Default has occurred and is continuing or
would result therefrom, the Borrower may merge or consolidate with any other
Person; provided that (i) the Borrower shall be the continuing or surviving
corporation or (ii) if the Person formed by or surviving any such merger or
consolidation is not the Borrower (any such Person, the “Successor Company”),
(A) the Successor Company shall be an entity organized or existing under the
Laws of the United States, any state thereof or the District of Columbia, (B)
the Successor Company shall expressly assume all the obligations of the Borrower
under this Agreement and the other Loan Documents to which the Borrower is a
party pursuant to a supplement hereto or thereto in form reasonably satisfactory
to the Administrative Agent, (C) each -141-

 



 

 

 

[tm1925086d1_ex10-1img148.jpg]

Guarantor, unless it is the other party to such merger or consolidation, shall
have confirmed that its Guarantee shall apply to the Successor Company’s
obligations under the Loan Documents, (D) each Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement and other applicable Collateral Documents confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents, (E) if requested by the Administrative Agent, each mortgagor
of a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Administrative
Agent) confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, and (F) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Company will succeed
to, and be substituted for, the Borrower under this Agreement; (e) so long as no
Default has occurred and is continuing or would result therefrom (in the case of
a merger involving a Loan Party), any Restricted Subsidiary may merge or
consolidate with any other Person in order to effect an Investment permitted
pursuant to Section 7.02; provided that the continuing or surviving Person shall
be a Restricted Subsidiary of the Borrower, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of Section
6.11 to the extent required pursuant to the Collateral and Guarantee
Requirement; (f) Holdings, the Borrower and the Restricted Subsidiaries may
consummate the Acquisition, related transactions contemplated by the Acquisition
Agreement (and documents related thereto) and the Transactions; and (g) so long
as no Default has occurred and is continuing or would result therefrom, a
merger, dissolution, liquidation, consolidation or Disposition, the purpose of
which is to effect a Disposition permitted pursuant to Section 7.05. Section
7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition (other than as part of or in connection with the Transactions),
except: (a) Dispositions of obsolete, worn out, used or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Borrower or any of its Restricted Subsidiaries; (b) Dispositions of
inventory, goods held for sale in the ordinary course of business and immaterial
assets (including allowing any registrations or any applications for
registration of any IP Rights to lapse or go abandoned) in the ordinary course
of business; (c) Dispositions of property to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property or (ii) the proceeds of such Disposition are promptly applied to the
purchase price of such replacement property; (d) Dispositions of property to the
Borrower or any Restricted Subsidiary; provided that if the transferor of such
property is a Loan Party, (i) the transferee thereof must be a Loan Party (other
than Holdings) or (ii) if such transaction constitutes an Investment, such
transaction is permitted under Section 7.02; -142-

 



 

 

 

[tm1925086d1_ex10-1img149.jpg]

(e) to the extent constituting Dispositions, transactions permitted by Sections
7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than Section 7.04(g)) and
7.06 (other than 7.06(d)); (f) [Reserved]; (g) Dispositions of Cash Equivalents;
(h) (i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business or which do not materially interfere with the business of the Borrower
or any of its Restricted Subsidiaries, (ii) Dispositions of IP Rights that do
not materially interfere with the business of the Borrower or any of its
Restricted Subsidiaries and (iii) any Foreign IP Transfer; (i) transfers of
property subject to Casualty Events; (j) Dispositions of property; provided that
(i) at the time of such Disposition (other than any such Disposition made
pursuant to a legally binding commitment entered into at a time when no Default
has occurred and is continuing), no Default shall have occurred and been
continuing or would result from such Disposition and (ii) with respect to any
Disposition pursuant to this clause (j) for a purchase price in excess of
$20,000,000 the Borrower or any of its Restricted Subsidiaries shall receive not
less than 75% of such consideration in the form of cash or Cash Equivalents (in
each case, free and clear of all Liens at the time received, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by Sections
7.01(a), (f), (k), (l), (p), (q), (r)(i), (r)(ii) and (s)); provided, however,
that for the purposes of this clause (j)(ii), the following shall be deemed to
be cash: (A) any liabilities (as shown on the Borrower’s most recent balance
sheet provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by the Borrower or
the applicable Restricted Subsidiary from such transferee that are converted by
the Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of the applicable Disposition, and (C) aggregate non-cash consideration
received by the Borrower or the applicable Restricted Subsidiary having an
aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non-cash consideration is received) not to exceed the
greater of $65,000,000 and 2.00% of Total Assets at any time (net of any
non-cash consideration converted into cash and Cash Equivalents); provided that
Accounts and Inventory may only be the subject of Dispositions pursuant to this
clause (j) in any fiscal year of the Borrower to the extent such Disposed
Accounts and Inventory (valued in accordance with the definition of the term
“Borrowing Base” without giving effect to the advance rates set forth therein)
aggregate to no more than 20% of the Borrowing Base for all such Dispositions in
such fiscal year, measured as of the time of each such Disposition; provided,
further, that if any Accounts or Inventory are Disposed of pursuant to this
clause (j), then the Borrower shall, upon the closing of such Disposition,
deliver an updated Borrowing Base Certificate and, for the avoidance of doubt,
comply with the provisions of Section 2.05(b)(i) to the extent required; (k)
[Reserved]; (l) Dispositions or discounts without recourse of accounts
receivable in connection with the compromise or collection thereof in the
ordinary course of business; provided that upon the Disposition -143-

 



 

 

 

[tm1925086d1_ex10-1img150.jpg]

or discount pursuant to this Section 7.05(l) of Collateral of any Loan Party
included in the Borrowing Base, if the Net Proceeds thereof in any transaction
or series of related transactions are, or are expected to be, in excess of
$1,000,000, the Borrower shall furnish an updated Borrowing Base Certificate
promptly upon the Disposition or discount of such Collateral, and for the
avoidance of doubt, comply with the provisions of Section 2.05(b)(i) to the
extent required; (m) Dispositions of property pursuant to sale-leaseback
transactions; provided that to the extent the aggregate Net Proceeds from all
such Dispositions since the Closing Date exceeds $75,000,000, such excess may be
reinvested in accordance with the definition of “Net Proceeds” or otherwise
applied to prepay Term Loan Facility Indebtedness or, if no Term Loan Facility
Indebtedness is then outstanding, other Indebtedness (other than the Obligations
and any Junior Financing) of the Borrower or any Restricted Subsidiary in
accordance with the mandatory prepayment provisions thereof; (n) any swap of
assets in exchange for services or other assets in the ordinary course of
business of comparable or greater value or usefulness to the business of the
Borrower and its Subsidiaries as a whole, as determined in good faith by the
management of the Borrower; (o) Subsidiary; any sale of Equity Interests in, or
Indebtedness or other securities of, an Unrestricted (p) Dispositions of
Investments in joint ventures to the extent required by, or made pursuant to
customary buy/sell arrangements between, the joint venture parties set forth in
joint venture arrangements and similar binding arrangements; (q) the unwinding
of any Swap Contract; (r) the lapse or abandonment in the ordinary course of
business of any registrations or applications for registration of any immaterial
IP Rights; (s) the Disposition of that certain brand of Insight identified to
the Administrative Agent prior to the September 2014 Amendment Closing Date;
provided that the Net Proceeds of such Disposition shall be applied to prepay
any outstanding term loans in accordance with the Term Loan Credit Agreement and
may not be reinvested in the business of the Borrower or a Restricted
Subsidiary; and (t) the issuance of Nominal Shares. provided that any
Disposition of any property pursuant to this Section 7.05 (except pursuant to
Sections 7.05(e), (i), (p), (q), (r) and (s) and except for Dispositions from a
Loan Party to any other Loan Party) shall be for no less than the fair market
value of such property at the time of such Disposition as determined by the
Borrower in good faith. To the extent any Collateral is Disposed of as expressly
permitted by this Section 7.05 to any Person other than a Loan Party, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent shall be authorized to take any actions
deemed appropriate in order to effect the foregoing. Section 7.06 Restricted
Payments. Declare or make, directly or indirectly, any Restricted Payment,
except: (a) each Restricted Subsidiary may make Restricted Payments to the
Borrower, and other Restricted Subsidiaries of the Borrower (and, in the case of
such a Restricted Payment by a non-wholly -144-

 



 

 

 

 

[tm1925086d1_ex10-1img151.jpg]

owned Restricted Subsidiary, to the Borrower and any other Restricted Subsidiary
and to each other owner of Equity Interests of such Restricted Subsidiary based
on their relative ownership interests of the relevant class of Equity
Interests); (b) the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other Restricted Payments payable solely in the Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person (and, in the case of such a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests); (c) Restricted Payments made (i) on the Closing Date to
consummate the Transactions, (ii) in respect of working capital adjustments or
purchase price adjustments pursuant to the Acquisition Agreement or the Split
Brands Acquisition Agreement and (iii) in order to satisfy indemnity and other
similar obligations under the Acquisition Agreement or the Split Brands
Acquisition Agreement; (d) to the extent constituting Restricted Payments, the
Borrower (or any direct or indirect parent thereof) and its Restricted
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 7.02 (other than 7.02(e) and (m)), 7.04 or 7.08 (other
than Section 7.08(f) or 7.08(l)); (e) repurchases of Equity Interests in
Holdings, the Borrower or any Restricted Subsidiary of Holdings deemed to occur
upon exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants; (f) the Borrower and
each Restricted Subsidiary may (i) pay (or make Restricted Payments to allow
Holdings or any other direct or indirect parent thereof to pay) for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of such Restricted Subsidiary (or of the Borrower or any other such
direct or indirect parent thereof) held by any future, present or former
employee, officer, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributes
of any of the foregoing) of such Restricted Subsidiary (or the Borrower or any
other direct or indirect parent thereof) or any of its Subsidiaries or (ii) make
Restricted Payments in the form of distributions to allow Holdings or any direct
or indirect parent of Holdings to pay principal or interest on promissory notes
that were issued to any future, present or former employee, officer, director,
manager or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributes of any of the foregoing) of such
Restricted Subsidiary (or the Borrower or any other direct or indirect parent
thereof) in lieu of cash payments for the repurchase, retirement or other
acquisition or retirement for value of such Equity Interests held by such
Persons, in each case, upon the death, disability, retirement or termination of
employment of any such Person or pursuant to any employee, manager or director
equity plan, employee, manager or director stock option plan or any other
employee, manager or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, officer or
consultant of such Restricted Subsidiary (or the Borrower or any other direct or
indirect parent thereof) or any of its Restricted Subsidiaries; provided that
the aggregate amount of Restricted Payments made pursuant to this clause (f)
together with the aggregate amount of loans and advances to Holdings made
pursuant to Section 7.02(m) in lieu of Restricted Payments permitted by this
clause (f) shall not exceed $35,000,000 in any calendar year (with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum (without giving effect to the following proviso) of
$70,000,000 in any calendar year); provided, further, that such amount in any
calendar year may further be increased by an amount not to exceed: -145-

 



 

 

 

[tm1925086d1_ex10-1img152.jpg]



(A) amounts used to increase the Cumulative Credit pursuant to clauses (b)
andclause (d) of the definition of “Cumulative Credit”; (B) the Net Proceeds of
key man life insurance policies received by the Borrower or its Restricted
Subsidiaries less the amount of Restricted Payments previously made with the
cash proceeds of such key man life insurance policies; and provided, further,
that cancellation of Indebtedness owing to the Borrower from members of
management of the Borrower, any of the Borrower’s direct or indirect parent
companies or any of the Borrower’s Restricted Subsidiaries in connection with a
repurchase of Equity Interests of any of the Borrower’s direct or indirect
parent companies will not be deemed to constitute a Restricted Payment for
purposes of this covenant or any other provision of this Agreement; (g) the
Borrower may make Restricted Payments in an aggregate amount not to exceed, when
combined with prepayment of Indebtedness pursuant to Section 7.13(a)(iv), (x)
$85,000,000, plus (y) the Cumulative Credit at such time; provided that with
respect to any Restricted Payment made pursuant to clause (y) above (I) no
Default has occurred and is continuing or would result therefrom and the Payment
Condition shall be satisfied and (II) if such Restricted Payment is being made
in reliance on either clause (a) or (b) of the definition of Cumulative Credit,
the Total Leverage Ratio calculated on a Pro Forma Basis is less than or equal
to 5.75 to 1.00 and (B) the Secured Leverage Ratio calculated on a Pro Forma
Basis is less than or equal to 4.00 to 1.00; (h) Borrower: the Borrower may make
Restricted Payments to any direct or indirect parent of the (i) to pay its
operating costs and expenses incurred in the ordinary course of business and
other corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business and attributable
to the ownership or operations of the Borrower and its Restricted Subsidiaries,
Transaction Expenses and any reasonable and customary indemnification claims
made by directors or officers of such parent attributable to the ownership or
operations of the Borrower and its Restricted Subsidiaries; (ii) the proceeds of
which shall be used to pay (or make Restricted Payments to allow any direct or
indirect parent thereof to pay) franchise taxes, and other fees and expenses,
required to maintain its (or any of its direct or indirect parents’) corporate
existence; (iii) for any taxable period in which the Borrower and/or any of its
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which a direct or indirect parent of Borrower is the common parent (a “Tax
Group”), to pay federal, foreign, state and local income taxes of such Tax Group
that are attributable to the taxable income of the Borrower and/or its
Subsidiaries; provided that, for each taxable period, the amount of such
payments made in respect of such taxable period in the aggregate shall not
exceed the amount that the Borrower and its Subsidiaries would have been
required to pay as a stand-alone Tax Group; provided, further, that the
permitted payment pursuant to this clause (iii) with respect to any Taxes of any
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid with respect to such period by such Unrestricted Subsidiary to the
Borrower or its Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar income Taxes; (iv) to finance any Investment
that would be permitted to be made pursuant to Section 7.02 and Section 7.08 if
such parent were subject to such sections; provided that (A) -146-



 



 

 

 

[tm1925086d1_ex10-1img153.jpg]



such Restricted Payment shall be made substantially concurrently with the
closing of such Investment and (B) such parent shall, immediately following the
closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or the Restricted Subsidiaries or
(2) the merger (to the extent permitted in Section 7.04) of the Person formed or
acquired into the Borrower or its Restricted Subsidiaries in order to consummate
such Permitted Acquisition or Investment, in each case, in accordance with the
requirements of Section 6.11; (v) the proceeds of which (A) shall be used to pay
customary salary, bonus and other benefits payable to officers and employees of
Holdings or any direct or indirect parent company of Holdings to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries or (B) shall be used
to make payments permitted under Sections 7.08 (i) and (p) (but only to the
extent such payments have not been and are not expected to be made by the
Borrower or a Restricted Subsidiary); and (vi) the proceeds of which shall be
used by Holdings to pay (or to make Restricted Payments to allow any direct or
indirect parent thereof to pay) fees and expenses (other than to Affiliates)
related to any unsuccessful equity or debt offering by Holdings (or any direct
or indirect parent thereof) that is directly attributable to the operations of
the Borrower and its Restricted Subsidiaries; (i) payments made or expected to
be made by Holdings, the Borrower or any of the Restricted Subsidiaries in
respect of withholding or similar Taxes payable by or with respect to any
future, present or former employee, director, manager or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributes of any of the foregoing) and any repurchases of Equity Interests
in consideration of such payments including deemed repurchases, in each case, in
connection with the exercise of stock options; (j) Holdings, the Borrower or any
of the Restricted Subsidiaries may pay cash in lieu of fractional Equity
Interests in connection with any dividend, split or combination thereof or any
Permitted Acquisition or any vesting of Equity Interests; and (k) Restricted
Payments in the amount of any Excluded Contribution; and (l) any Restricted
Payment, so long as (A) the Payment Condition shall be satisfied after giving
effect to such Restricted Payment, (B) no Default shall have occurred and be
continuing or would result from such Restricted Payment and (C) if requested by
the Administrative Agent, the Borrower shall have provided a certificate of a
Responsible Officer of Borrower as to the satisfaction of the conditions in the
foregoing clauses (A) and (B). Section 7.07 Change in Nature of Business. Engage
in any material line of business substantially different from those lines of
business conducted by the Borrower and the Restricted Subsidiaries on the
Closing Date or any business reasonably related, complementary, synergistic or
ancillary thereto (including related, complementary, synergistic or ancillary
technologies) or reasonable extensions thereof. -147-



 



 

 

 

[tm1925086d1_ex10-1img154.jpg]



Section 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, with a fair market value in excess of $12,500,000, other than (a)
transactions among Holdings and its Restricted Subsidiaries, (b) on terms
substantially as favorable to Holdings or such Restricted Subsidiary as would be
obtainable by Holdings or such Restricted Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, (c) the
Transactions and the payment of fees and expenses (including Transaction
Expenses) as part of or in connection with the Transactions, (d) [reserved], (e)
[reserved], (f) Restricted Payments permitted under Section 7.06, (g)
transactions by Holdings and its Restricted Subsidiaries permitted under an
express provision (including any exceptions thereto) of this Article VII, (h)
employment and severance arrangements between Holdings and its Restricted
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements in the ordinary course of business, (i) the payment of
customary fees and reasonable out of pocket costs to, and indemnities provided
on behalf of, directors, officers, employees and consultants of the Borrower and
its Restricted Subsidiaries (or any direct or indirect parent of the Borrower)
in the ordinary course of business to the extent attributable to the ownership
or operation of the Borrower and its Restricted Subsidiaries, (j) transactions
pursuant to agreements, instruments or arrangements in existence on the
Amendment No. 6 Effective Date and set forth in Schedule 7.08 to Amendment No. 6
or any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect, (k) [reserved], (l) payments by the Borrower or
any of its Subsidiaries pursuant to any tax sharing agreements with any direct
or indirect parent of the Borrower to the extent attributable to the ownership
or operation of the Borrower and the Subsidiaries, but only to the extent
permitted by Section 7.06(h)(iii), (m) the issuance or transfer of Equity
Interests (other than Disqualified Equity Interests) of Holdings to any former,
current or future director, manager, officer, employee or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees,
distributes or Affiliate of any of the foregoing) of the Borrower, any of its
Subsidiaries or any direct or indirect parent thereof, (n) transactions with
customers, clients, joint venture partners, suppliers or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance -148-



 



 

 

 

[tm1925086d1_ex10-1img155.jpg]



with the terms of this Agreement that are fair to the Borrower and the
Restricted Subsidiaries, in the reasonable determination of the board of
directors or the senior management of the Borrower, or are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party, (o) any payments required to be made pursuant to the
Acquisition Agreement or the Split Brands Acquisition Agreement, (p) the payment
of reasonable out-of-pocket costs and expenses and indemnities pursuant to the
stockholders agreement or the registration and participation rights agreement
entered into on the Closing Date in connection therewith, (q) transactions in
which Holdings or any of the Restricted Subsidiaries, as the case may be,
deliver to the Administrative Agent a letter from an Independent Financial
Advisor stating that such transaction is fair to Holdings or such Restricted
Subsidiary from a financial point of view or meets the requirements of clause
(b) of this Section 7.08, and (r) payments to or from, and transactions with,
joint ventures (to the extent any such joint venture is only an Affiliate as a
result of Investments by Holdings and the Restricted Subsidiaries in such joint
venture) in the ordinary course of business to the extent otherwise permitted
under Section 7.02. Section 7.09 Burdensome Agreements. Enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that limits the ability of (a) any Restricted Subsidiary of the
Borrower that is not a Guarantor to make Restricted Payments to the Borrower or
any Guarantor or (b) any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Lenders with respect to
the Facilities and the Obligations or under the Loan Documents; provided that
the foregoing clauses (a) and (b) shall not apply to Contractual Obligations
which (i) (x) exist on the Amendment No. 6 Effective Date and (to the extent not
otherwise permitted by this Section 7.09) are listed in Schedule 7.09 to
Amendment No. 6 and (y) to the extent Contractual Obligations permitted by
clause (x) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted modification, replacement, renewal,
extension or refinancing of such Indebtedness so long as such modification,
replacement, renewal, extension or refinancing does not expand the scope of such
Contractual Obligation, (ii) are binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary of the
Borrower, so long as such Contractual Obligations were not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary of the
Borrower; provided, further, that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14, (iii) represent Indebtedness of a
Restricted Subsidiary of the Borrower which is not a Loan Party which is
permitted by Section 7.03 and which does not apply to any Loan Party, -149-



 



 

 

 

[tm1925086d1_ex10-1img156.jpg]



(iv) are customary restrictions that arise in connection with (x) any Lien
permitted by Sections 7.01(a), (k), (l), (p), (q), (r)(i), (r)(ii), (s) and (ee)
and relate to the property subject to such Lien or (y) arise in connection with
any Disposition permitted by Section 7.04 or 7.05 and relate solely to the
assets or Person subject to such Disposition, (v) are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 7.02 and applicable solely to such joint
venture entered into in the ordinary course of business, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 7.03 but solely to the extent any negative pledge
relates to (i) the property financed by such Indebtedness and the proceeds and
products thereof or (ii) the property secured by such Indebtedness and the
proceeds and products thereof so long as the agreements governing such
Indebtedness permit the Liens securing the Obligations, (vii) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the property interest,
rights or the assets subject thereto, (viii) comprise restrictions imposed by
any agreement relating to secured Indebtedness permitted pursuant to Section
7.03(e), (g), (n)(a), and (u) and to the extent that such restrictions apply
only to the property or assets securing such Indebtedness or, in the case of
Section 7.03(g), to the Restricted Subsidiaries incurring or guaranteeing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary, (x) are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (xi) are restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business, (xii) arise in connection with cash or other
deposits permitted under Sections 7.01 and 7.02 and limited to such cash or
deposit, and (xiii) comprise restrictions imposed by any agreement governing
Indebtedness entered into on or after the Closing Date and permitted under
Section 7.03 (including, without limitation, the Term Loan Credit Agreement, the
2021 Notes, the 2024 Notes and, in each case, any Permitted Refinancing in
respect thereof) that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Restricted
Subsidiary than customary market terms for Indebtedness of such type (and, in
any event, are no more restrictive than the restrictions contained in this
Agreement), so long as the Borrower shall have determined in good faith that
such restrictions will not affect its obligation or ability to make any payments
required hereunder. Section 7.10 Use of Proceeds. Use the proceeds of any
Borrowing, whether directly or indirectly (a) on the Closing Date, in a manner
inconsistent with the uses set forth in the preliminary statements to this
Agreement or (b) after -150-



 



 

 

 

[tm1925086d1_ex10-1img157.jpg]



the Closing Date, use the proceeds for any purpose other than to pay costs and
expenses related to the Transactions and for general corporate purposes and
working capital needs. Section 7.11 Consolidated Fixed Charge Coverage Ratio.
During any Minimum Availability Period, the Borrower will not permit the
Consolidated Fixed Charge Coverage Ratio for the most recently ended Test Period
prior to the commencement of such Minimum Availability Period or for any Test
Period ending during such Minimum Availability Period to be less than 1.0 to
1.0. Section 7.12 Accounting Changes. Make any change in its fiscal year;
provided, however, that Holdings may, upon written notice to the Administrative
Agent, change its fiscal year to any other fiscal year reasonably acceptable to
the Administrative Agent, in which case, the Borrower and the Administrative
Agent will, and are hereby authorized by the Lenders to, make any adjustments to
this Agreement that are necessary to reflect such change in fiscal year. Section
7.13 Prepayments, Etc. of Certain Indebtedness. (a) Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled principal,
interest and mandatory prepayments shall be permitted) any subordinated
Indebtedness incurred under Section 7.03, or any other Indebtedness for borrowed
money of a Loan Party that is subordinated to the Obligations expressly by its
terms (other than Indebtedness among the Borrower and its Restricted
Subsidiaries) (collectively, “Junior Financing”), except (i) the refinancing
thereof with any Indebtedness (to the extent such Indebtedness constitutes a
Permitted Refinancing and, if such Indebtedness was originally incurred under
Section 7.03(g), is permitted pursuant to Section 7.03(g)), to the extent not
required to prepay any Loans pursuant to the mandatory prepayment provisions of
the Term Loan Credit Agreement, (ii) the conversion or exchange of any Junior
Financing to Equity Interests (other than Disqualified Equity Interests) of
Holdings or any of its direct or indirect parents, (iii) the prepayment of
Indebtedness of the Borrower or any Restricted Subsidiary to the Borrower or any
Restricted Subsidiary and, (iv) prepayments, redemptions, satisfactions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an aggregate amount not to exceed, when combined
with the amount of Restricted Payments pursuant to Section 7.06(g), $120,000,000
plus, subject to compliance with the Payment Condition, the Cumulative Credit at
such time; provided that, if such and (v) any prepayment, redemption,
satisfaction, purchase, defeasance andor other payment is being made in reliance
on either clause (a) or (b) of the definition of Cumulative Credit, compliance
with (A) a Total Leverage Ratio calculated on a Pro Forma Basis that is less
than or equal to 5.75 to 1.00 and (B) a Secured Leverage Ratio calculated on a
Pro Forma Basis that is less than or equal to 4.00 to 1.00.in respect of a
Junior Financing prior to its scheduled maturity, so long as (A) the Payment
Condition shall be satisfied after giving effect to such prepayment, redemption,
satisfaction, purchase, defeasance or other payment, (B) no Default shall have
occurred and be continuing or would result from such prepayment, redemption,
satisfaction, purchase, defeasance or other payment and (C) if requested by the
Administrative Agent, the Borrower shall have provided a certificate of a
Responsible Officer of Borrower as to the satisfaction of the conditions in the
foregoing clauses (A) and (B). (b) Amend, modify or change in any manner
materially adverse to the interests of the Lenders any term or condition of any
Junior Financing Documentation in respect of any Junior Financing having an
aggregate outstanding principal amount in excess of the Threshold Amount without
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed). -151-



 



 

 

 

[tm1925086d1_ex10-1img158.jpg]



Section 7.14 Permitted Activities. With respect to Holdings, engage in any
material operating or business activities; provided that the following and any
activities incidental thereto shall be permitted in any event: (i) its ownership
of the Equity Interests of Borrower and activities incidental thereto, including
payment of dividends and other amounts in respect of its Equity Interests, (ii)
the maintenance of its legal existence (including the ability to incur fees,
costs and expenses relating to such maintenance), (iii) the performance of its
obligations with respect to the Loan Documents and any other Indebtedness, (iv)
any public offering of its common stock or any other issuance or sale of its
Equity Interests, (v) financing activities, including the issuance of
securities, incurrence of debt, payment of dividends, making contributions to
the capital of the Borrower and guaranteeing the obligations of the Borrower,
(vi) participating in tax, accounting and other administrative matters as a
member of the consolidated group of Holdings and the Borrower, (vii) holding any
cash or property (but not operating any property), (viii) providing
indemnification to officers and directors and (ix) any activities incidental to
the foregoing. Holdings shall not incur any Liens on Equity Interests of the
Borrower other than those for the benefit of the Obligations and any obligations
secured by a Lien permitted pursuant to Section 7.01(a) and (hh). ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES Section 8.01 Events of Default. Any of the
following from and after the Closing Date shall constitute an event of default
(an “Event of Default”): (a) Non-Payment. Any Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or (ii)
within five (5) Business Days after the same becomes due, any interest on any
Loan or any other amount payable hereunder or with respect to any other Loan
Document; or (b) Specific Covenants. Holdings, the Borrower, any Restricted
Subsidiary or, in the case of Section 7.14, Holdings only, fails to perform or
observe any term, covenant or agreement contained in any of Sections 6.03(a) or
6.05(a) (solely with respect to the Borrower) or Article VII; provided that the
covenants in Section 7.11 are subject to cure pursuant to Section 8.04; or (c)
Other Defaults. Holdings, the Borrower or any Restricted Subsidiary fails to
perform or observe (i) any covenant or agreement contained in Section 6.02(f) of
this Agreement and such default shall continue unremedied for a period of at
least five (5) Business Days after receipt of written notice by the Borrower
from the Administrative Agent or the Required Lenders, (ii) any covenant or
agreement contained in Section 6.17, Section 6.18 or Section 6.19 of this
Agreement or Section 3.03(g) of the Security Agreement and such default shall
continue unremedied for a period of at least fifteen (15) Business Days after
receipt of written notice by the Borrower from the Administrative Agent or the
Required Lenders or (iii) any other covenant or agreement (not specified in
Section 8.01(a), (b), (c)(i) or (c)(ii) above) contained in any Loan Document on
its part to be performed or observed and such failure continues for thirty (30)
days after receipt by the Borrower of written notice thereof from the
Administrative Agent; or (d) Representations and Warranties. Any representation,
warranty, certification or statement of fact made or deemed made by any Loan
Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; or -152-



 



 

 

 

[tm1925086d1_ex10-1img159.jpg]

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount of not less than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and not as a result of any
default thereunder by any Loan Party), the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (e)(B) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder; provided,
further, that such failure is unremedied and is not waived by the holders of
such Indebtedness prior to any termination of the Commitments or acceleration of
the Loans pursuant to Section 8.02; or (f) Insolvency Proceedings, Etc. Any Loan
Party or any Material Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for sixty (60)
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or (g)
Attachment. Any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of the
Borrower and the Restricted Subsidiaries, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or (h)
Judgments. There is entered against any Loan Party or any Restricted Subsidiary
a final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or (i) Invalidity of Loan Documents. Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 7.04
or 7.05) or as a result of acts or omissions by the Administrative Agent or any
Lender or the satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party contests in writing the validity or
enforceability of any provision of any Loan Document or the validity or priority
of a Lien as required by the Collateral Documents on a material portion of the
Collateral; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment -153-

 



 

 

 

[tm1925086d1_ex10-1img160.jpg]



in full of the Obligations and termination of the Aggregate Commitments), or
purports in writing to revoke or rescind any Loan Document; or (j) Change of
Control. There occurs any Change of Control; or (k) Collateral Documents. Any
Collateral Document after delivery thereof pursuant to Section 4.01, 6.11 or
6.13 shall for any reason (other than pursuant to the terms thereof including as
a result of a transaction not prohibited under this Agreement) cease to create a
valid and perfected Lien, with the priority required by the Collateral Documents
on and security interest in any material portion of the Collateral purported to
be covered thereby, subject to Liens permitted under Section 7.01, (i) except to
the extent that any such perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement or results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements and (ii) except as to Collateral
consisting of Real Property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage; or (l)
ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Restricted Subsidiary in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, or (ii) a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
could reasonably be expected to result in a Material Adverse Effect. Section
8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions: (i) declare the
commitment of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated; (ii) declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
(iii) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and (iv) exercise on
behalf of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents or applicable Law; provided that upon the
occurrence of an actual or deemed entry of an order for relief with respect to
Borrower under the Bankruptcy Code of the United States or any Debtor Relief
Laws, the obligation of each Lender to make Loans and any obligation of the L/C
Issuers to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable and the obligation of the
Borrower to -154-



 



 

 

 

[tm1925086d1_ex10-1img161.jpg]



Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender. Section 8.03 Application of Funds. Subject to the Term Loan
Intercreditor Agreement, after the exercise of remedies provided for in Section
8.02 (or after the Loans have automatically become immediately due and payable
and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order (to the fullest extent permitted by mandatory
provisions of applicable Law): First, to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts (other
than principal and interest, but including Attorney Costs payable under Section
10.04 and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such; Second, to payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders (including Attorney Costs payable under Section
10.04 and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them; Third, to
payment of that portion of the Obligations constituting accrued and unpaid
interest on the Loans and L/C Borrowings, and any fees, premiums and scheduled
periodic payments due under ABL Pari Passu Treasury Services Agreements or ABL
Pari Passu Hedge Agreements, ratably among the Secured Parties in proportion to
the respective amounts described in this clause Third payable to them; Fourth,
to payment of that portion of the Obligations constituting unpaid principal of
the Loans and L/C Borrowings (including to Cash Collateralize that portion of
L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit),
and any breakage, termination or other payments under ABL Pari Passu Treasury
Services Agreements or ABL Pari Passu Hedge Agreements, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them; Fifth, to any fees, premiums and scheduled periodic
payments due under ABL Last-Out Treasury Services Agreements or ABL Last-Out
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fifth, Sixth, to any breakage,
termination or other payments under ABL Last-Out Treasury Services Agreements or
ABL Last-Out Hedge Agreements, ratably among the Secured Parties in proportion
to the respective amounts described in this clause Sixth, Seventh, to the
payment of all other Obligations of the Loan Parties that are due and payable to
the Administrative Agent and the other Secured Parties on such date, ratably
based upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and Last, the
balance, if any, after all of the Obligations have been paid in full, to the
Borrower or as otherwise required by Law. -155-



 



 

 

 

[tm1925086d1_ex10-1img162.jpg]

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower as applicable. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, in no
circumstances shall any amounts received from a Loan Party that is not an
“eligible contract participant” (as defined in the Commodity Exchange Act) be
applied towards the payment of obligations that are Excluded Swap Obligations,
but, to the extent permitted by applicable law, appropriate adjustments shall be
made with respect to payments from other Loan Parties that are “eligible
contract participants” to preserve, as nearly as possible, the proportional
allocation to the Obligations otherwise set forth above in this Section. Section
8.04 Borrower’s Right to Cure. Notwithstanding anything to the contrary
contained in Section 8.01 or Section 8.02: (a) For the purpose of determining
whether an Event of Default under Section 7.11 has occurred, the Borrower may on
one or more occasions designate any portion of the net cash proceeds from a sale
or issuance of Qualified Equity Interests of Holdings or any cash contribution
to the common capital of the Borrower (the “Cure Amount”) as an increase to
Consolidated EBITDA for the applicable fiscal quarter; provided that such
amounts to be designated (i) are actually received by the Borrower after the
first day of such applicable fiscal quarter and on or prior to the tenth (10th)
Business Day after the date on which financial statements are required to be
delivered with respect to such applicable fiscal quarter (the “Cure Expiration
Date”), (ii) do not exceed the aggregate amount necessary to cure any Event of
Default under Section 7.11 as of such date and (iii) Borrower shall have
provided notice (the “Notice of Intent to Cure”) to the Administrative Agent on
the date such amounts are designated as a “Cure Amount” (it being understood
that to the extent such notice is provided in advance of delivery of a
Compliance Certificate for the applicable period, the amount of such Net
Proceeds that is designated as the Cure Amount may be lower than specified in
such notice to the extent that the amount necessary to cure any Event of Default
under Section 7.11 is less than the full amount of such originally designated
amount). The Cure Amount used to calculate Consolidated EBITDA for one fiscal
quarter shall be used and included when calculating Consolidated EBITDA for each
Test Period that includes such fiscal quarter. (b) The parties hereby
acknowledge that this Section 8.04 may not be relied on for purposes of
calculating any financial ratios other than for determining actual compliance
with Section 7.11 (and not for purposes of determining whether the Payment
Condition is satisfied or for calculating any financial ratio for any other
purpose under this Agreement) and shall not result in any adjustment to any
amounts (including the amount of Indebtedness and shall not be included for
purposes of determining pricing, mandatory prepayments and the availability or
amount permitted pursuant to any covenant under Article VII) with respect to the
quarter with respect to which such Cure Amount was made other than the amount of
the Consolidated EBITDA referred to in the immediately preceding sentence. (c)
In furtherance of clause (a) above, (A) upon actual receipt and designation of
the Cure Amount by the Borrower, the covenants under Section 7.11 shall be
deemed satisfied and complied with as of the end of the relevant fiscal quarter
with the same effect as though there had been no failure to comply with the
covenants under such Section 7.11 and any Event of Default under Section 7.11
shall be deemed not to have occurred for purposes of the Loan Documents, and (B)
upon receipt by the Administrative Agent of a Notice of Intent to Cure prior the
Cure Expiration Date, neither the Administrative Agent nor any Lender may
exercise any rights or remedies under Section 8.02 (or under -156-

 



 

 

 

[tm1925086d1_ex10-1img163.jpg]



any other Loan Document) on the basis of any actual or purported Event of
Default under Section 7.11 until and unless the Cure Expiration Date has
occurred without the Cure Amount having been received and designated. (d) (i) In
each period of four consecutive fiscal quarters, there shall be at least two (2)
fiscal quarters in which no cure right set forth in this Section 8.04 is
exercised and (ii) there shall be no pro forma reduction in Indebtedness with
the Cure Amount for determining compliance with Section 7.11 for the fiscal
quarter with respect to which such Cure Amount was made. (e) There can be no
more than five (5) fiscal quarters in which the cure rights set forth in this
Section 8.04 are exercised during the term of the Facilities. ARTICLE IX.
ADMINISTRATIVE AGENT AND OTHER AGENTS Section 9.01 Appointment and Authority.
(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Citi to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuer, and no Loan
Party have rights as a third party beneficiary of any of such provisions. (b)
The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Hedge Bank or Cash Management Bank) and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including the second paragraph
of Section 10.05), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents as if set forth in full
herein with respect thereto. Without limiting the generality of the foregoing,
the Lenders hereby expressly authorize the Administrative Agent to execute any
and all documents (including releases) with respect to the Collateral and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders. (c) The Administrative Agent alone shall be authorized to determine
whether any Accounts or Inventory constitute Eligible Accounts or Eligible
Inventory, or whether to impose or release any Reserve, and to exercise its
Permitted Discretion in connection therewith, which determinations and
judgments, if exercised in good faith, shall exonerate the Administrative Agent
from liability to any Lender or other Person for any error in judgment. -157-



 



 

 

 

[tm1925086d1_ex10-1img164.jpg]



Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders. Section 9.03 Exculpatory
Provisions. The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent: (a) shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and (c)
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity. (d) The Administrative Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
10.01 and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer. (e) The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent. -158-



 



 

 

 

[tm1925086d1_ex10-1img165.jpg]



Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. Section 9.05 Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. Section 9.06 Resignation of Administrative Agent. The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. If the Administrative Agent is a
Defaulting Lender, the Borrower may remove such Defaulting Lender from such role
upon fifteen (15) days’ notice to the Lenders. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower at all times other than upon the occurrence and during the
continuation of an Event of Default under Section 8.01(f) (which consent of the
Borrower shall not be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 9.06. Upon the -159-



 



 

 

 

[tm1925086d1_ex10-1img166.jpg]



acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article IX and Sections
10.04 and 10.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent. Any
resignation by Citi as Administrative Agent pursuant to this Section 9.06 shall
also constitute its resignation as L/C Issuer and Swing Line Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(ii) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit. Section 9.07 Non-Reliance on Administrative Agent and
Other Lenders. Each Lender and the L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Section 9.08 No
Other Duties, Etc. Anything herein to the contrary notwithstanding, none of the
Administrative Agent, Bookrunners, Arrangers, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder. Section 9.09 Administrative Agent May File
Proofs of Claim. In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, L/C Obligations and all other Obligations that are owing and unpaid
and -160-



 



 

 

 

[tm1925086d1_ex10-1img167.jpg]



to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the L/C Issuer and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
10.04 and 10.05) allowed in such judicial proceeding; and (b) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the L/C Issuer to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C
Issuer, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 10.04 and 10.05. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or the L/C Issuer any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or the L/C Issuer to authorize the Administrative
Agent to vote in respect of the claim of any Lender or the L/C Issuer or in any
such proceeding. Section 9.10 Collateral and Guaranty Matters. Each of the
Lenders (including in its capacities as a potential Hedge Bank or Cash
Management Bank) and the L/C Issuer irrevocably authorize the Administrative
Agent, (a) to automatically release any Lien on any property granted to or held
by the Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
ABL Secured Treasury Services Agreements and ABL Secured Hedge Agreements as to
which arrangements satisfactory to the applicable Hedge Bank or Cash Management
Bank, as applicable, shall have been made) and the expiration or termination of
all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made), (ii) at the time the property subject to such Lien is Disposed
or to be Disposed to any Person other than a Loan Party as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document, (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below
or (v) that constitutes Excluded Assets; (b) to release or subordinate any Lien
on any property granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such property that is permitted by Section
7.01(u) to the extent required by the holder of, or pursuant to the terms of any
agreement governing, the obligations secured by such Liens; and (c) to release
any Guarantor from its obligations under the Guaranty if such Person ceases to
be a Restricted Subsidiary or becomes an Excluded Subsidiary as a result of a
transaction or designation permitted hereunder; provided that no such release
shall occur if such Guarantor continues to be a -161-



 



 

 

 

[tm1925086d1_ex10-1img168.jpg]



guarantor in respect of the 2021 Notes, the 2024 Notes, any Junior Financing or
any Indebtedness incurred pursuant to Section 7.03(s) or (x). Upon request by
the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Administrative Agent will (and each
Lender irrevocably authorizes the Administrative Agent to), at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to evidence
the release of such Guarantor from its obligations under the Guaranty, in each
case in accordance with the terms of the Loan Documents and this Section 9.10.
Section 9.11 Agreements. ABL Secured Treasury Services Agreements and ABL
Secured Hedge Except as otherwise expressly set forth herein or in any Guaranty
or any Collateral Document, no Hedge Bank or Cash Management Bank that obtains
the benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under ABL Secured Treasury Services
Agreements and ABL Secured Hedge Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Hedge
Bank or Cash Management Bank. The Lenders hereby authorize the Administrative
Agent to enter into any intercreditor agreement or arrangement permitted under
this Agreement and any such intercreditor agreement is binding upon the Lenders.
Section 9.12 Withholding Tax Indemnity. To the extent required by any applicable
Laws, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective), such Lender shall, within 10 days after written
demand therefor, indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by a Loan
Party pursuant to Section 3.01 and Section 3.04 and without limiting or
expanding the obligation of the Loan Parties to do so) for all amounts paid,
directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby -162-



 



 

 

 

[tm1925086d1_ex10-1img169.jpg]

authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due the Administrative Agent under this Section 9.12. The
agreements in this Section 9.12 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender and the repayment, satisfaction or discharge of all other Obligations.
For the avoidance of doubt, a “Lender” shall, for all purposes of this Section
9.12, include any L/C Issuer and any Swing Line Lender. Section 9.13 Reports and
Financial Statements. By signing this Agreement or pursuant to Section 9.11, as
applicable, each Secured Party: (a) agrees to furnish the Administrative Agent
on the first day of each month with a summary of all ABL Secured Hedge
Agreements and ABL Secured Treasury Services Agreements due or to become due to
such Lender; (b) is deemed to have requested that the Administrative Agent
furnish such Lender, promptly after they become available, copies of all
financial statements required to be delivered by the Borrower hereunder and all
commercial finance examinations and appraisals of the Collateral received by the
Administrative Agent (collectively, the “Borrower Reports”) (and the
Administrative Agent agrees to furnish such Borrower Reports promptly to the
Lenders, which may be furnished in accordance with Section 10.02(a)(B)); (c)
expressly agrees and acknowledges that the Administrative Agent (i) does not
make any representation or warranty as to the accuracy of the Borrower Reports
and (ii) shall not be liable for any information contained in any Borrower
Report; (d) expressly agrees and acknowledges that the Borrower Reports are not
comprehensive audits or examinations, that the Administrative Agent or any other
party performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;
(e) agrees to keep all Borrower Reports confidential in accordance with the
provisions of Section 10.08 hereof, and not to use any Borrower Report in any
other manner; and (f) without limiting the generality of any other
indemnification provision contained in this Agreement, agrees: (i) to hold the
Administrative Agent and any such other Lender preparing a Borrower Report
harmless from any action the indemnifying Lender may take or conclusion the
indemnifying Lender may reach or draw from any Borrower Report in connection
with any Credit Extensions that the indemnifying Lender has made or may make to
the Borrower, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a Loan or Loans of the Borrower; and (ii) to pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Lender preparing a Borrower Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
attorney costs) incurred by the Administrative Agent and any such other Lender
preparing a Borrower Report as the direct or indirect result of any third
parties who might obtain all or part of any Borrower Report through the
indemnifying Lender in violation of the terms hereof. Section 9.14 Certain ERISA
Matters. (a) Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date -163-

 



 

 

 

[tm1925086d1_ex10-1img170.jpg]



such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that at least one of the following is
and will be true: (i) such Lender is not using “plan assets” (within the meaning
of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement; (ii) the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. (b) In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto). -164-



 



 

 

 

[tm1925086d1_ex10-1img171.jpg]



ARTICLE X. MISCELLANEOUS Section 10.01Amendments, Etc. Except as otherwise set
forth in this Agreement, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (other than with respect to any amendment, waiver or
modification contemplated in clause (g) below) (or by the Administrative Agent
with the consent of the Required Lenders) and the applicable Loan Party, as the
case may be, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that,
no such amendment, waiver or consent shall: (a) extend or increase the
Commitment of any Lender without the written consent of each Lender holding such
Commitment (it being understood that a waiver of any condition precedent or of
any Default, mandatory prepayment or mandatory reduction of any Commitments
shall not constitute an extension or increase of any Commitment of any Lender);
(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.07 or 2.08 (other than pursuant
to Section 2.08(b)) or postpone any date for the payment of fees hereunder
without the written consent of each Lender directly affected thereby, it being
understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest and it further being
understood that any change to the definition of “Consolidated First Lien Net
Leverage Ratio,” “Consolidated Fixed Charge Coverage Ratio,” “Total Leverage
Ratio” or “Secured Leverage Ratio” or, in each case, in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest; (c) reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document (or extend the timing of payments of
such fees or other amounts) without the written consent of each Lender directly
affected thereby, it being understood that any change to the definition of
“Consolidated First Lien Net Leverage Ratio,” “Consolidated Fixed Charge
Coverage Ratio,” “Total Leverage Ratio” or “Secured Leverage Ratio” or, in each
case, in the component definitions thereof shall not constitute a reduction in
any rate of interest; provided that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate; (d) change any
provision of this Section 10.01 or the definition of “Supermajority Lenders,”
“Required Lenders,” “Required Facility Lenders,” “Required Class Lenders” or any
other provision specifying the number of Lenders or portion of the Loans or
Commitments required to take any action under the Loan Documents or Section
8.03, without the written consent of each Lender directly affected thereby (it
being understood that each Lender shall be directly and adversely affected by a
change to the “Required Lenders,” “Supermajority Lenders,” or “Pro Rata Share”
definitions); (e) other than in connection with a transaction permitted under
Section 7.04 or Section 7.05, release all or substantially all of the Collateral
in any transaction or series of related transactions, without the written
consent of each Lender; -165-



 



 

 

 

[tm1925086d1_ex10-1img172.jpg]



(f) other than in connection with a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender; (g) (1) waive any
condition set forth in Section 4.02 as to any Credit Extension under one or more
Revolving Credit Facilities or (2) amend, waive or otherwise modify any term or
provision which directly affects Lenders under one or more Revolving Credit
Facilities and does not directly affect Lenders under any other Facility, in
each case, without the written consent of the Required Facility Lenders under
such applicable Revolving Credit Facility or Facilities (and in the case of
multiple Facilities which are affected, such Required Facility Lenders shall
consent together as one Facility); provided, however, that the waivers described
in this clause (g) shall not require the consent of any Lenders other than the
Required Facility Lenders under such Facility or Facilities; (h) without the
prior written consent of the Supermajority Lenders, change the definition of the
terms “Excess Availability” or “Borrowing Base” or any component definition used
therein (including, without limitation, the definitions of “Eligible Account”
and “Eligible Inventory”) if, as a result thereof, the amounts available to be
borrowed by the Borrower would be increased; provided that the foregoing shall
not limit the discretion of the Administrative Agent to change, establish or
eliminate any Reserves or to add Accounts and Inventory acquired in a Permitted
Acquisition to the Borrowing Base as provided herein; or (i) without the prior
written consent of the Supermajority Lenders, increase the percentages set forth
in the term “Borrowing Base” or add any new classes of eligible assets thereto;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
a Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; provided, however,
that this Agreement may be amended to adjust the borrowing mechanics related to
Swing Line Loans with only the written consent of the Administrative Agent, the
applicable Swing Line Lenders and the Borrower so long as the obligations of the
Revolving Credit Lenders and, if applicable, the other Swing Line Lenders are
not affected thereby; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; and (iv) Section 10.07(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms materially and adversely affects any Defaulting Lender to a greater
extent than other affected Lenders shall require the consent of such Defaulting
Lender. Notwithstanding the foregoing, no Lender consent is required to effect
any amendment or supplement to the Term Loan Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement that is
for the purpose of adding the holders of Permitted First Priority Refinancing
Debt (as defined in the Term Loan Credit Agreement as in effect on the Closing
Date), or -166-



 



 

 

 

[tm1925086d1_ex10-1img173.jpg]



Permitted Junior Priority Refinancing Debt (as defined in the Term Loan Credit
Agreement as in effect on the Closing Date), as expressly contemplated by the
terms of such Term Loan Intercreditor Agreement or such other intercreditor
agreement or arrangement permitted under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided
that such other changes are not adverse, in any material respect, to the
interests of the Lenders); provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent. Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (a) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolving Credit Loans, Swing
Line Loans and L/C Obligations and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders. Notwithstanding
anything to the contrary contained in this Section 10.01, guarantees, collateral
security documents and related documents executed by Subsidiaries in connection
with this Agreement may be in a form reasonably determined by the Administrative
Agent and may be, together with this Agreement, amended and waived with the
consent of the Administrative Agent at the request of the Borrower without the
need to obtain the consent of any other Lender if such amendment or waiver is
delivered in order (i) to comply with local Law or advice of local counsel or
(ii) to cause such guarantee, collateral security document or other document to
be consistent with this Agreement and the other Loan Documents. Section
10.02Notices and Other Communications; Facsimile Copies. (a) Notices;
Effectiveness; Electronic Communications. (A) Notices Generally. Except in the
case of notices and other communications expressly permitted to be given by
telephone (and except as provided in subsection (B) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows: (i) if to the Borrower, the
Administrative Agent, the L/C Issuer or the Swing Line Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and (ii) if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire. Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic -167-



 



 

 

 

[tm1925086d1_ex10-1img174.jpg]



communications to the extent provided in subsection (B) below shall be effective
as provided in such subsection (B). (B) Electronic Communications. Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor. (b) The Platform. THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Loan Parties, any Lender, the L/C Issuer or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Loan Parties, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages). (c) Change of Address, Etc. Each of the Borrower,
the Administrative Agent, the L/C Issuer and the Swing Line Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions -168-



 



 

 

 

[tm1925086d1_ex10-1img175.jpg]





for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws. (d) Reliance by Administrative
Agent, L/C Issuer and Lenders. The Administrative Agent, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording. Section 10.03No Waiver;
Cumulative Remedies. No failure by any Lender, the L/C Issuer or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders and the L/C Issuer; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.09 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders. -169-







 



 

 

 

[tm1925086d1_ex10-1img176.jpg]



Section 10.04Attorney Costs and Expenses. The Borrower agrees (a) if the Closing
Date occurs, to pay or reimburse the Administrative Agent, the Syndication
Agents, the Arrangers and the Bookrunners for all reasonable out-of-pocket costs
and expenses incurred in connection with the preparation, negotiation,
syndication and execution of this Agreement and the other Loan Documents, and
any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs of Cahill Gordon &
Reindel LLP (and any other counsel retained with the Borrower’s consent (such
consent not to be unreasonably withheld or delayed)) and, if necessary, one
local and foreign counsel in each relevant jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for the Administrative
Agent and the Lenders taken as a whole and (b) from and after the Closing Date,
to pay or reimburse the Administrative Agent for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all
respective Attorney Costs, which shall be limited to Attorney Costs of one
counsel to the Administrative Agent and the Lenders taken as a whole and one
local counsel as reasonably necessary in any relevant jurisdiction material to
the interests of the Lenders taken as a whole). The agreements in this Section
10.04 shall survive the termination of the Aggregate Commitments and repayment
of all other Obligations. All amounts due under this Section 10.04 shall be paid
within thirty (30) days following receipt by the Borrower of an invoice relating
thereto setting forth such expenses in reasonable detail; provided that, with
respect to the Closing Date, all amounts due under this Section 10.04 shall be
paid on the Closing Date solely to the extent invoiced to the Borrower within
three (3) Business Days of the Closing Date (or such shorter period as the
Borrower may agree). If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its
discretion. For the avoidance of doubt, this Section 10.04 shall not apply to
Taxes, except any Taxes that represent costs and expenses arising from any
non-Tax claim. Section 10.05Indemnification by the Borrower. The Borrower shall
indemnify and hold harmless each Agent, Agent-Related Person, Lender, Arranger
and Bookrunner and their Affiliates, and their respective officers, directors,
employees, partners, agents, counsel, advisors and other representatives of the
foregoing (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including reasonable
Attorney Costs of one counsel for all Indemnitees and, if necessary, one firm of
local counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) for all Indemnitees (and, in
the case of an actual or perceived conflict of interest, where the Indemnitee
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected
Indemnitee)) of any such Indemnitee of any kind or nature whatsoever which may
at any time be imposed on, incurred by or asserted against any such Indemnitee
in any way relating to or arising out of or in connection with (a) the
execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom including any refusal by an
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit, or (c) any actual or alleged presence or
Release of Hazardous Materials at, -170-



 



 

 

 

[tm1925086d1_ex10-1img177.jpg]



on, under or from any property or facility currently or formerly owned, leased
or operated by the Loan Parties or any Subsidiary, or any Environmental
Liability of the Loan Parties or any Subsidiary, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) (a “Proceeding”) and regardless
of whether any Indemnitee is a party thereto or whether or not such Proceeding
is brought by the Borrower or any other person and, in each case, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee (all of the foregoing, collectively, the “Indemnified Liabilities”);
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements
resulted from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee or of any of its controlled Affiliates or controlling Persons or any
of the officers, directors, employees, agents, advisors or members of any of the
foregoing, in each case who are involved in or aware of the Transaction (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), (y) material breach of the Loan Documents by such Indemnitee or one
of its Affiliates, as determined by a final non-appealable judgment of a court
of competent jurisdiction or (z) disputes solely between and among such
Indemnitees to the extent such disputes do not arise from any act or omission of
the Borrower or any of its Affiliates (other than with respect to a claim
against an Indemnitee acting in its capacity as an Agent or Arranger or similar
role under the Loan Documents unless such claim arose from the gross negligence,
bad faith or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, of such Indemnitee). No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee, Loan Party or any Subsidiary have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date) (other than, in the case of
any Loan Party, in respect of any such damages incurred or paid by an Indemnitee
to a third party and for any out-of-pocket expenses); it being agreed that this
sentence shall not limit the indemnification obligations of Holdings or any
Subsidiary. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, any Subsidiary of any Loan Party, its directors, stockholders
or creditors or an Indemnitee or any other Person, whether or not any Indemnitee
is otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents are consummated.
All amounts due under this Section 10.05 shall be paid within thirty (30) days
after written demand therefor (together with backup documentation supporting
such reimbursement request); provided, however, that such Indemnitee shall
promptly refund such amount to the extent that there is a final judicial or
arbitral determination that such Indemnitee was not entitled to indemnification
rights with respect to such payment pursuant to the express terms of this
Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this Section
10.05 shall not apply to Taxes, except any Taxes that represent liabilities,
obligations, losses, damages, penalties, claims, demands, actions, prepayments,
suits, costs, expenses and disbursements arising from any non-Tax claims. To the
extent that the Borrower for any reason fails to indefeasibly pay any amount
required under this Section 10.05 or Section 10.04 to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed -171-



 



 

 

 

[tm1925086d1_ex10-1img178.jpg]



expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this paragraph are subject
to the provisions of Section 2.12(e). Section 10.06Payments Set Aside. To the
extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement. Section 10.07Successors and Assigns. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of each Lender
(except as permitted by Section 7.04) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Assignee
pursuant to an assignment made in accordance with the provisions of Section
10.07(b) (such an assignee, an “Eligible Assignee”), (ii) by way of
participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void); provided, however, that notwithstanding the
foregoing, no Lender may assign or transfer by participation any of its rights
or obligations hereunder to (i) any Person that is a Defaulting Lender, (ii) a
natural Person or (iii) to Holdings, the Borrower or any of their respective
Subsidiaries. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(e) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement. (b) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (“Assignees”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of: (A) the Borrower, provided that no consent
of the Borrower shall be required for (i) an assignment related to Revolving
Credit Commitments or Revolving Credit Exposure to a -172-



 



 

 

 

[tm1925086d1_ex10-1img179.jpg]

Revolving Credit Lender or (ii) if an Event of Default under Section 8.01(a) or,
solely with respect to the Borrower, Section 8.01(f) has occurred and is
continuing, any Assignee; (B) the Administrative Agent; provided that no consent
of the Administrative Agent shall be required for an assignment from an Agent to
its Affiliates; (C) each L/C Issuer at the time of such assignment; provided
that no consent of the L/C Issuers shall be required for any assignment not
related to Revolving Credit Commitments or Revolving Credit Exposure or any
assignment to an Agent or an Affiliate of an Agent; and (D) the Swing Line
Lenders; provided that no consent of a Swing Line Lender shall be required for
any assignment not related to Revolving Credit Commitments or Revolving Credit
Exposure or any assignment to an Agent or an Affiliate of an Agent.
Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Borrower, the Administrative Agent, any L/C Issuer, any Swing Line Lender
or any other party hereto so long as such Lender complies with the requirements
of Section 10.07(b)(ii). (ii) Assignments shall be subject to the following
additional conditions: (A) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans of any Class, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than an amount of $5,000,000 and shall be in increments of an amount of
$5,000,000 in excess thereof unless each of the Borrower and the Administrative
Agent otherwise consents; provided that such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any; (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided that only one such fee shall be payable in the event of
simultaneous assignments to or from two or more Approved Funds; and (C) the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire. This paragraph (b) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis among such Facilities. In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest -173-

 



 

 

 

[tm1925086d1_ex10-1img180.jpg]



accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Pro Rata Share. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. (c) Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Section 10.07(d), from and after the effective
date specified in each Assignment and Assumption, (1) the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and (2) the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05,
10.04 and 10.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, and the surrender by the
assigning Lender of its Note, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this clause
(c) shall be treated for purposes of this Agreement as a sale by such Lender of
a participation in such rights and obligations in accordance with Section
10.07(e). (d) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it, and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and the
amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender (but in the case of any Lender, with
respect to its own interest only), at any reasonable time and from time to time
upon reasonable prior notice. This Section 10.07(d) and Section 2.11 shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Section 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations). (e) Any Lender may at any time,
sell participations to any Person (other than a natural person or a Defaulting
Lender) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without -174-



 



 

 

 

[tm1925086d1_ex10-1img181.jpg]



the consent of the Participant, agree to any amendment, waiver or other
modification described in clauses (a) through (f) of the first proviso to
Section 10.01 that requires the affirmative vote of such Lender. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(c). To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The portion of any Participant
Register relating to any Participant or SPC requesting payment from the Borrower
or seeking to exercise its rights under Section 10.09 shall only be available
for inspection by the Borrower upon reasonable request to the extent that such
disclosure is necessary in connection with a Tax audit to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. (f) A
Participant shall not be entitled to receive any greater payment under Section
3.01, 3.04 or 3.05 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to a greater payment results from a change in any
Law after the sale of the participation takes place. (g) Any Lender may, without
the consent of the Borrower or the Administrative Agent, at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto. (h)
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such sections), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement except to the extent that the increase or
change results from a change in any Law after the grant to such SPC takes place,
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. -175-



 



 

 

 

[tm1925086d1_ex10-1img182.jpg]



Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and with the payment of a processing fee of $3,500, assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC. (i) Notwithstanding anything to the contrary contained herein, without
the consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise. (j) Notwithstanding anything to the contrary contained
herein, any L/C Issuer or Swing Line Lender may, upon thirty (30) days’ notice
to the Borrower and the Lenders, resign as an L/C Issuer or Swing Line Lender,
respectively; provided that on or prior to the expiration of such 30-day period
with respect to such resignation, the relevant L/C Issuer or Swing Line Lender
shall have identified a successor L/C Issuer or Swing Line Lender reasonably
acceptable to the Borrower willing to accept its appointment as successor L/C
Issuer or Swing Line Lender, as applicable. In the event of any such resignation
of an L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint
from among the Lenders willing to accept such appointment a successor L/C Issuer
or Swing Line Lender hereunder; provided that no failure by the Borrower to
appoint any such successor shall affect the resignation of the relevant L/C
Issuer or the Swing Line Lender, as the case may be, except as expressly
provided above. If an L/C Issuer resigns as an L/C Issuer, it shall retain all
the rights and obligations of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If the Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans, Eurocurrency Rate Loans or fund
risk participations in outstanding Swing Line Loans pursuant to Section 2.04(c).
(k) [Reserved]. (l) [Reserved]. Section 10.08Confidentiality. Each of the Agents
and the Lenders agrees to maintain the confidentiality of the Information,
except that Information may be disclosed (a) to its Affiliates and its and its
Affiliates’ managers, administrators, directors, officers, employees, trustees,
partners, investors, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority or self regulatory authority
having or asserting jurisdiction over such Person (including any -176-



 



 

 

 

[tm1925086d1_ex10-1img183.jpg]



Governmental Authority regulating any Lender or its Affiliates), provided that
the Administrative Agent or such Lender, as applicable, agrees that it will
notify the Borrower as soon as practicable in the event of any such disclosure
by such Person (other than at the request of a regulatory authority) unless such
notification is prohibited by law, rule or regulation; (c) to the extent
required by applicable Laws or regulations or by any subpoena or similar legal
process, provided that the Administrative Agent or such Lender, as applicable,
agrees that it will notify the Borrower as soon as practicable in the event of
any such disclosure by such Person (other than at the request of a regulatory
authority) unless such notification is prohibited by law, rule or regulation;
(d) to any other party to this Agreement; (e) subject to an agreement containing
provisions at least as restrictive as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any pledgee referred to
in Section 10.07(g), direct or indirect contractual counterparty to a Swap
Contract, Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in any of its rights or obligations under this
Agreement; (f) with the written consent of the Borrower; (g) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 10.08 or becomes available to the Administrative Agent, any
Arranger, any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than a Loan Party or its related
parties (so long as such source is not known to the Administrative Agent, such
Arranger, such Lender, the L/C Issuer or any of their respective Affiliates to
be bound by confidentiality obligations to any Loan Party); (h) to any rating
agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to Loan Parties and their Subsidiaries received by
it from such Lender); (i) in connection with the exercise of any remedies
hereunder, under any other Loan Document or the enforcement of its rights
hereunder or thereunder or (j) to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent, any Arranger or any Lender in connection with this Agreement. For the
purposes of this Section 10.08, “Information” means all information received
from the Loan Parties relating to any Loan Party, its Affiliates or its
Affiliates’ directors, officers, employees, trustees, investment advisors or
agents, relating to Holdings, the Borrower or any of its Subsidiaries or its
business, other than any such information that is publicly available to any
Agent, any L/C Issuer or any Lender prior to disclosure by any Loan Party other
than as a result of a breach of this Section 10.08; provided that all
information received after the Closing Date from Holdings, the Borrower or any
of its Subsidiaries shall be deemed confidential unless such information is
clearly identified at the time of delivery as not being confidential. Section
10.09Setoff. In addition to any rights and remedies of the Lenders provided by
Law, upon the occurrence and during the continuance of any Event of Default,
each Lender and its Affiliates (and the Administrative Agent, in respect of any
unpaid fees, costs and expenses payable hereunder) is authorized at any time and
from time to time, without prior notice to the Borrower, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party and
each of its Subsidiaries) to the fullest extent permitted by applicable Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates or the Administrative Agent to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or the
Administrative Agent hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in -177-



 



 

 

 

[tm1925086d1_ex10-1img184.jpg]



accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such set off and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent and such Lender may have at Law.
Section 10.10Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder. Section 10.11Counterparts. This Agreement and each other Loan
Document may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.
Section 10.12Integration; Termination. This Agreement, together with the other
Loan Documents, comprises the complete and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter. In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof. Section 10.13Survival of
Representations and Warranties. All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by the Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent or any Lender
or on their -178-



 



 

 

 

[tm1925086d1_ex10-1img185.jpg]



behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. Section 10.14Severability. If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions; provided, that, the Lenders
shall charge no fee in connection with any such amendment. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited. Section 10.15GOVERNING LAW. (a) THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. (b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY (BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND
AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN
ANOTHER JURISDICTION. EACH LOAN PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
TELECOPIER) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW. -179-



 



 

 

 

[tm1925086d1_ex10-1img186.jpg]

Section 10.16WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. Section
10.17Binding Effect. This Agreement shall become effective when it shall have
been executed by the Loan Parties and the Administrative Agent shall have been
notified by each Lender, the Swing Line Lenders and L/C Issuer that each such
Lender, Swing Line Lender and L/C Issuer has executed it and thereafter shall be
binding upon and inure to the benefit of the Loan Parties, each Agent and each
Lender and their respective successors and assigns, in each case in accordance
with Section 10.07 (if applicable) and except that no Loan Party shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders except as permitted by Section 7.04. Section
10.18USA Patriot Act. Each Lender that is subject to the USA Patriot Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name, address and tax identification
number of such Loan Party and other information regarding such Loan Party that
will allow such Lender or the Administrative Agent, as applicable, to identify
such Loan Party in accordance with the USA Patriot Act. This notice is given in
accordance with the requirements of the USA Patriot Act and is effective as to
the Lenders and the Administrative Agent. The Borrower shall, promptly following
a request by the Administrative Agent or any Lender, provide all documentation,
including a Beneficial Ownership Certification, and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act and the Beneficial
Ownership Regulation. Section 10.19No Advisory or Fiduciary Responsibility. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the other
Arrangers are arm’s-length commercial transactions between the Loan Parties and
their respective Affiliates, on the one hand, and the Administrative Agent, the
other Arrangers and the Lenders, on the other hand, (B) each Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other -180-

 



 

 

 

[tm1925086d1_ex10-1img187.jpg]



Loan Documents; (ii) (A) the Administrative Agent, each other Arranger and each
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for each Loan Party or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, any other Arranger nor any Lender has any obligation to
the Loan Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
other Arrangers, the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Loan Parties and their respective Affiliates, and neither the Administrative
Agent nor any other Arranger nor any Lender has any obligation to disclose any
of such interests to the Loan Parties or any of their respective Affiliates. To
the fullest extent permitted by law, each Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent, the other
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby. Section 10.20Term Loan Intercreditor Agreement. The Administrative Agent
is authorized to enter into the Term Loan Intercreditor Agreement, and each of
the parties hereto acknowledges that it has received a copy of the Term Loan
Intercreditor Agreement and that the Term Loan Intercreditor Agreement is
binding upon it. Each Lender and L/C Issuer hereunder (on behalf of itself and
any Secured Parties that may be its Affiliate): (a) hereby consents to the
subordination of Liens on the terms set forth in the Term Loan Intercreditor
Agreement, (b) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of the Term Loan Intercreditor Agreement and (c)
hereby authorizes and instructs the Administrative Agent to enter into the Term
Loan Intercreditor Agreement and any amendments or supplements expressly
contemplated thereby as the ABL Agent (as defined in the Term Loan Intercreditor
Agreement), on behalf of such Lender and L/C Issuer. In the event of any
conflict between the terms of this Agreement and the terms of the Term Loan
Intercreditor Agreement, the terms of the Term Loan Intercreditor Agreement
shall control. Section 10.21Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or -181-



 



 

 

 

[tm1925086d1_ex10-1img188.jpg]





(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority. Section 10.22Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): (a) In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. (b) As used in this Section 10.22, the following terms have
the following meanings: “BHC Act Affiliate” of a party means an “affiliate” (as
such term is defined under, and interpreted in accordance with, 12 U.S.C.
1841(k)) of such party. “Covered Entity” means any of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D). -182-





 



 

 

 

[tm1925086d1_ex10-1img189.jpg]

ARTICLE XI. GUARANTEE Section 11.01The Guarantee. Each Guarantor hereby jointly
and severally with the other Guarantors guarantees, as a primary obligor and not
as a surety to each Secured Party and their respective successors and assigns,
the prompt payment in full when due (whether at stated maturity, by required
prepayment, declaration, demand, by acceleration or otherwise) of the principal
of and interest (including any interest, fees, costs or charges that would
accrue but for the provisions of (i) the Title 11 of the United States Code
after any bankruptcy or insolvency petition under Title 11 of the United States
Code and (ii) any other Debtor Relief Laws) on the Loans made by the Lenders to,
and the Notes held by each Lender of, the Borrower (other than such Guarantor),
and all other Obligations from time to time owing to the Secured Parties by any
Loan Party under any Loan Document or any ABL Secured Hedge Agreement or any ABL
Secured Treasury Services Agreement, in each case strictly in accordance with
the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”) ; provided, that notwithstanding the foregoing, with
respect to any Guarantor, Guaranteed Obligations shall not include Excluded Swap
Obligations of such Guarantor. The Guarantors hereby jointly and severally agree
that if the Borrower or other Guarantor(s) shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal. Section
11.02Obligations Unconditional. The obligations of the Guarantors under Section
11.01 shall constitute a guaranty of payment and to the fullest extent permitted
by applicable Law, are absolute, irrevocable and unconditional, joint and
several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Guaranteed Obligations of the Borrower under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above: (i) at any time or from time to time, without notice to the
Guarantors, to the extent permitted by Law, the time for any performance of or
compliance with any of the Guaranteed Obligations shall be extended, or such
performance or compliance shall be waived; (ii) any of the acts mentioned in any
of the provisions of this Agreement or the Notes, if any, or any other agreement
or instrument referred to herein or therein shall be done or omitted; (iii) the
maturity of any of the Guaranteed Obligations shall be accelerated, or any of
the Guaranteed Obligations shall be amended in any respect, or any right under
the Loan Documents or any other agreement or instrument referred to herein or
therein shall be amended or waived in any respect or any other guarantee of any
of the Guaranteed Obligations or except as permitted pursuant to Section 11.09,
any security therefor shall be released or exchanged in whole or in part or
otherwise dealt with; -183-

 



 

 

 

[tm1925086d1_ex10-1img190.jpg]



(iv) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Secured Party or Agent as security for any of the Guaranteed Obligations
shall fail to be perfected; or (v) the release of any other Guarantor pursuant
to Section 11.09. The Guarantors hereby expressly waive diligence, presentment,
demand of payment, invalidity or enforceability of Guaranteed Obligations,
amendments or waivers of any Guaranteed Obligations, non-perfection of any
Collateral and any other circumstance that might constitute a defense of the
Borrower or the Guarantors, protest and, to the extent permitted by Law, all
notices whatsoever, and any requirement that any Secured Party exhaust any
right, power or remedy or proceed against the Borrower under this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations. The Guarantors waive, to the extent
permitted by Law, any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Secured Party upon this Guarantee or acceptance
of this Guarantee, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between the Borrower and the Secured
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guarantee. This Guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other Person at any time of any
right or remedy against the Borrower or against any other person which may be or
become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
Secured Parties, and their respective successors and assigns, notwithstanding
that from time to time during the term of this Agreement there may be no
Guaranteed Obligations outstanding. Section 11.03Reinstatement. The obligations
of the Guarantors under this Article XI shall be automatically reinstated if and
to the extent that for any reason any payment by or on behalf of the Borrower or
other Loan Party in respect of the Guaranteed Obligations is rescinded or must
be otherwise restored by any holder of any of the Guaranteed Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise. Section 11.04Subrogation; Subordination. Each Guarantor hereby agrees
that until the payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 11.01, whether by subrogation or otherwise, against the
Borrower or any other Guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations. Any Indebtedness of any Loan
Party to any Person that is not a Loan Party permitted pursuant to Section
7.03(b)(ii) or 7.03(d) shall be subordinated to such Loan Party’s Obligations in
the manner set forth in the Intercompany Note evidencing such Indebtedness.
-184-



 



 

 

 

[tm1925086d1_ex10-1img191.jpg]



Section 11.05Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02) for
purposes of Section 11.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 11.01. Section 11.06Instrument for the Payment of Money. Each
Guarantor hereby acknowledges that the guarantee in this Article XI constitutes
an instrument for the payment of money, and consents and agrees that any Secured
Party or Agent, at its sole option, in the event of a dispute by such Guarantor
in the payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213. Section 11.07Continuing
Guarantee. The guarantee in this Article XI is a continuing guarantee of
payment, and shall apply to all Guaranteed Obligations whenever arising. Section
11.08General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate, limited partnership or limited liability company
law, or any applicable state, federal or foreign bankruptcy, insolvency,
reorganization or other Law affecting the rights of creditors generally, if the
obligations of any Subsidiary Guarantor under Section 11.01 would otherwise be
held or determined to be void, voidable, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 11.01, then, notwithstanding any other provision to
the contrary, the amount of such liability shall, without any further action by
such Subsidiary Guarantor, any Loan Party or any other person, be automatically
limited and reduced to the highest amount (after giving effect to the right of
contribution established in Section 11.10) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding. Section 11.09Release of Guarantors. If, in compliance with the terms
and provisions of the Loan Documents, (i) all or substantially all of the Equity
Interests or property of any Subsidiary Guarantor are sold or otherwise
transferred to a Person or Persons none of which is a Loan Party or (ii) any
Subsidiary Guarantor becomes an Excluded Subsidiary (any such Subsidiary
Guarantor, and any Subsidiary Guarantor referred to in clause (i), a
“Transferred Guarantor”), such Transferred Guarantor shall, upon the
consummation of such sale or transfer or other transaction, be automatically
released from its obligations under this Agreement (including under Section
10.05 hereof) and its obligations to pledge and grant any Collateral owned by it
pursuant to any Collateral Document and, in the case of a sale of all or
substantially all of the Equity Interests of the Transferred Guarantor, the
pledge of such Equity Interests to the Administrative Agent pursuant to the
Collateral Documents shall be automatically released, and, so long as the
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Administrative Agent shall take such actions
as are necessary to effect each release described in this -185-



 



 

 

 

[tm1925086d1_ex10-1img192.jpg]



Section 11.09 in accordance with the relevant provisions of the Collateral
Documents; provided, that no Guarantor shall be released as provided in this
paragraph if such Guarantor continues to be a guarantor in respect of the 2021
Notes, the 2024 Notes, any Indebtedness incurred pursuant to Section 7.03(s) or
(x), or any Permitted Refinancing of any of the foregoing. When all Commitments
hereunder have terminated (other than (A) contingent indemnification
obligations, (B) obligations and liabilities under ABL Secured Hedge Agreements
as to which arrangements satisfactory to the applicable Hedge Bank shall have
been made and (C) obligations and liabilities under ABL Secured Treasury
Services Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank shall have been made), and all Loans or other Obligation
hereunder which are accrued and payable have been paid or satisfied, and no
Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place), this Agreement and the
Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement. Section 11.10Right of Contribution. Each Guarantor
hereby agrees that to the extent that a Subsidiary Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Subsidiary
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder which has not paid its proportionate share of such
payment. Each Subsidiary Guarantor’s right of contribution shall be subject to
the terms and conditions of Section 11.04. The provisions of this Section 11.10
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent, the L/C Issuer, the Swing Line Lender and
the Secured Parties, and each Subsidiary Guarantor shall remain liable to the
Administrative Agent, the L/C Issuer, the Swing Line Lender and the Secured
Parties for the full amount guaranteed by such Subsidiary Guarantor hereunder.
Section 11.11Keepwell. Each Guarantor that is a Qualified ECP Guarantor at the
time the Guarantee or the grant of the security interest under the Loan
Documents, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
Guaranteed Obligations under this Agreement and the other Loan Documents in
respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Section 11.11
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until the payment in full of the Obligations. Each Qualified ECP
Guarantor intends this Section 11.11 to constitute, and this Section 11.11 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act. Section 11.12Excluded Swap Obligations Limitation. Notwithstanding anything
in this Article XI to the contrary, no Guarantor shall be required to make any
payment pursuant to this Guarantee to any party, and the right of set-off
provided in Section -186-



 



 

 

 

[tm1925086d1_ex10-1img193.jpg]



10.09 shall not apply with respect to any Guarantor, in each case, with respect
to Excluded Swap Obligations, if any, of such Guarantor. [Signature Pages
Intentionally Removed] -187-



 



 

 